Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 1 of 259 Page ID
                                 #:25996


   1    CARLOS R. HOLGUÍN (Cal. Bar No. 90754)
        PETER A. SCHEY (Cal. Bar No. 58232)
   2
        Center for Human Rights & Constitutional Law
   3    256 South Occidental Boulevard
        Los Angeles, CA 90057
   4
        Telephone: (213) 388-8693
   5    Email: crholguin@centerforhumanrights.org
               pschey@centerforhumanrights.org
   6
   7    Listing continues on next page
   8
        Attorneys for Plaintiffs
   9

  10
  11
  12
  13                         UNITED STATES DISTRICT COURT
  14
              CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
  15
       JENNY LISETTE FLORES, et al.,           Case No. CV85-4544-DMG-AGR
  16
                       Plaintiffs,             EXHIBITS IN SUPPORT OF MOTION FOR
  17                                           AWARD OF ATTORNEY’S FEES AND
             v.                                COSTS—VOL. 1 (EXHIBITS 1-4)
  18
  19   WILLIAM P. BARR, Attorney General, et   Hearing: May 17, 2019
       al.,                                    Time:    9:30 a.m.
  20
                                               Room:    1st St. Courthouse
                       Defendants.
  21                                                    Courtroom 8C
  22
  23
  24
  25
  26
  27
  28
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 2 of 259 Page ID
                                 #:25997


   1   Counsel for Plaintiffs, continued
   2
       HOLLY S. COOPER (Cal. Bar No. 197626)
   3   Co-Director, Immigration Law Clinic
   4   CARTER C. WHITE (Cal. Bar No. 164149)
       Director, Civil Rights Clinic
   5   University of California Davis School of Law
   6   One Shields Ave. TB 30
       Davis, CA 95616
   7   Telephone: (530) 752-5440
   8   Email: hscooper@ucdavis.edu
              ccwhite@ucdavis.edu
   9

  10   LEECIA WELCH (Cal. Bar No. 208741)
       NEHA DESAI (Cal. RLSA Bar No. 803161)
  11   POONAM JUNEJA (Cal. Bar No. 300848)
  12   FREYA PITTS (Cal. Bar No. 295878)
       National Center for Youth Law
  13   405 14th Street, 15th Floor
  14   Oakland, CA 94612
       Telephone: (510) 835-8098
  15   Email: lwelch@youthlaw.org
  16          ndesai@youthlaw.org
              pjuneja@youthlaw.org
  17          fpitts@youthlaw.org
  18
       CRYSTAL ADAMS (Cal. Bar No. 308638)
  19   National Center for Youth Law
  20   1313 L St. NW, Suite 130
       Washington, DC 20005
  21
       Telephone: (202) 868-4785
  22   Email: cadams@youthlaw.org
  23
  24
  25
  26
  27
  28
                                                      EXHIBITS IN SUPPORT OF MOTION FOR AWARD OF
                                                                                 ATTORNEY’S FEES
                                                                   NO. CV 85-4544-DMG-AGR
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 3 of 259 Page ID
                                 #:25998


   1         I, Carlos Holguín, declare that true and correct copies of the following
   2   documents are attached hereto:
   3
       No.    Description                                                                                  Page
   4
       1     Declaration of Carlos Holguín, April 18, 2019 ........................................... 1
   5

   6   2     Declaration of Leecia Welch, April 19, 2019 ........................................... 23

   7   3     Declaration of Holly Cooper, April 15, 2019 ........................................... 77
   8   4     Declaration of Carol Sobel, October 31, 2017 ........................................ 113
   9
       5     Declaration of Justin Mixon, October 19, 2017 ...................................... 256
  10
       6     Declaration of Mark Bowers, October 23, 2017 ..................................... 263
  11
       7     Declaration of Kristen Jackson, December 16, 2018 .............................. 268
  12
  13   8     Declaration of Carter White, April 17, 2019 .......................................... 280

  14   9     Declaration of Michael N. Mills, April 9, 2019 ...................................... 321
  15   10    Declaration of Stacy Tolchin, April 10, 2019 ......................................... 326
  16
       11    Declaration of Jayashri Srihantiah, April 16, 2019 ................................. 337
  17
       12    Declaration of Kimberly A. Lucia, April 16, 2019 ................................. 344
  18
       13    Invoice, Dr. Amy Cohen, M.D. .............................................................. 349
  19
  20   14    Invoice, James Ownes, Esq. ................................................................... 352

  21   15    Declaration of Queluntam Banjai, April 18, 2019 .................................. 354
  22   16    Declaration of John O’Toole, April 16, 2019 ......................................... 357
  23
       ///
  24
  25
  26
  27
  28
                                                          i             EXHIBITS   IN SUPPORT OF MOTION FOR AWARD OF
                                                                                                     ATTORNEY’S FEES
                                                                                       NO. CV 85-4544-DMG-AGR
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 4 of 259 Page ID
                                 #:25999


   1   17    Declaration of Richard Pearl, April 18, 2019 ......................................... 363
   2         I declare under penalty of perjury that the foregoing is true and correct.
   3
             Executed on this 19th day of April, 2019, at Santa Clarita, California.
   4
   5                                                       /s/ Carlos Holguín
                                                           Carlos Holguín
   6
   7   ///
   8
   9

  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                      ii           EXHIBITS   IN SUPPORT OF MOTION FOR AWARD OF
                                                                                                ATTORNEY’S FEES
                                                                                  NO. CV 85-4544-DMG-AGR
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 5 of 259 Page ID
                                 #:26000




                            Exhibit 1
                                      1
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 6 of 259 Page ID
                                 #:26001



                             DECLARATION OF CARLOS HOLGUIN
        I, Carlos Holguín, declare and say as follows:
        1. I execute this declaration in support of Plaintiffs' motion for an award of
 attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d), for work
 performed to compel the Office of Refugee Resettlement of the U.S. Department of
 Health and Human Services to comply with the settlement in Flores v. Sessions. This
 work resulted in the Court’s Order re Plaintiffs’ Motion to Enforce Class Action
 Settlement, July 30, 2018 (Dkt. #470).
        2. I am one of two attorneys who currently serve as class counsel for Plaintiffs in
 Flores v. Sessions. I have represented Plaintiffs in Flores since 1985. I have argued this
 cause for Plaintiffs before this Court, the United States Court of Appeals for the Ninth
 Circuit, and the United States Supreme Court. A true and correct copy of my resume
 detailing my experience and qualifications is attached as Exhibit A to this declaration.
        3. I am employed by, and serve as General Counsel of, the Center for Human
 Rights and Constitutional Law (CHRCL), a non-profit, public interest law firm. Since
 1984 my practice has focused on litigation, advocacy and technical support in
 furtherance of the rights of immigrants and refugees. The California Legal Services
 Trust Fund has funded CHRCL since 1982 to provide technical support and training to
 qualified legal services programs and attorneys serving pro bono publico in the areas of
 immigration law, constitutional law, international human rights, and complex litigation.
 In my capacity as CHRCL’s general counsel, I regularly provide technical support,
 advocacy support, and training to legal aid and pro bono lawyers in these areas.
        4. In addition to this matter, I have served as lead or co-counsel in many class
 actions seeking to vindicate the rights immigrants and refugees: e.g., Perez-Olano v.
 Gonzalez, 248 F.R.D. 248 (C.D. Cal. 2008), which resulted in a nationwide settlement
 expanding eligibility for special immigrant status, an immigration benefit for abused,
 abandoned and neglected children; We Are America v. Maricopa County, 297 F.R.D. 373



                                               2
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 7 of 259 Page ID
                                 #:26002



 (D. Ariz. 2013), which secured a state-wide class injunction against prosecuting
 migrants for conspiring to transport themselves; Orantes-Hernandez v. Smith, 541 F.Supp.
 351 (C.D. Cal. 1982), a national class action on behalf of Salvadoran nationals blocked
 from applying for political asylum; League of United Latin American Citizens v. Wilson, 908
 F. Supp. 755 (C.D. Cal. 1995), a state-wide class action that overturned a state
 proposition that would have denied health care, social services and education to
 allegedly undocumented immigrants; Catholic Social Services v. Immigration and
 Naturalization Service, 232 F.3d 1139 (9th Cir. 2000) (en banc), a national class action that
 restored the right of some 500,000 class members to apply for legalization under the
 Immigration Reform and Control Act of 1986; and Plyler v. Doe, 457 U.S. 202 (1982), a
 state-wide class action that established the right of children to a public elementary
 education regardless of their immigration status. In this matter, I served as lead counsel
 and argued for Plaintiffs in Flores v. Meese, 681 F. Supp. 665 (C.D. Cal. 1988); Flores v.
 Meese, 934 F.2d 991 (9th Cir. 1990); Flores v. Meese, 942 F.2d 1352 (9th Cir. 1992) (en
 banc); Reno v. Flores, 507 U.S. 292 (1993); Flores v. Johnson, 212 F. Supp. 3d 864 (C.D. Cal.
 2015); and Flores v. Sessions, 862 F.3d 863 (9th Cir. 2017).

        5. CHRCL’s services are available only to clients whose income is below 125
 percent of federal poverty guidelines. Before undertaking representation, CHRCL
 regularly inquiries into a prospective client’s income and resources. I accordingly
 verified that the original plaintiffs and class representatives in this matter were wholly
 indigent. In the years since, I have interviewed dozens of class members in detention
 facilities nationwide. I affirm, on the basis of more than 30 years’ experience
 representing detained immigrant and refugee children, that Flores plaintiff class
 members are on the whole indigent, often having arrived in the United States with little
 more than the clothes on their backs.
        6. I believe that the successful prosecution of the instant action required a
 combination of skills, knowledge, access to detained class members, and experience not

                                              -2-
                                                3
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 8 of 259 Page ID
                                 #:26003



 possessed by lawyers generally. Since 1985 I have devoted a good part of my practice to
 working with immigrant and asylum-seeking minors. I am also fluent in English and
 Spanish. The majority of class members in the litigation the CHRCL conducts, including
 Flores, are monolingual Spanish-speakers. In my opinion, the ability to communicate
 with these class members in their native language is essential to afford them a fair
 chance of prevailing.
        7. The Flores settlement provides class counsel with unique access to class
 members and information regarding the plaintiff class. Since 1997, I have regularly
 monitored compliance with the Flores settlement by, inter alia, reviewing population
 reports furnished only to class counsel pursuant to ¶ 29 of the Flores settlement,
 conducting facility visits pursuant to ¶ 33 of the Flores settlement, and interviewing
 class members pursuant to ¶ 32 of the Flores settlement. As noted, I participated in the
 negotiations that resulted in the Flores settlement, and on the basis of personal
 knowledge affirm that Defendants insisted that only class counsel should have access to
 and information about detained class members, whereas Plaintiffs would have
 preferred such access and information be generally available to reputable non-profits
 and private counsel serving pro bono publico. Plaintiffs’ counsel relied heavily on their
 special access to class members under the Flores settlement to investigate and document
 the violations of the settlement the July 30 Order addresses.
        8. Paragraph 37 of Flores settlement also reserves to class counsel the right to seek
 class-wide enforcement of the agreement only in the United States District Court for the
 Central District of California. Here again, the Settlement reflects Defendants’
 preference, not Plaintiffs’. In sum, Defendants themselves insisted that the Settlement
 not be enforceable by lawyers generally, but instead only by class counsel alone.
        9. I believe that the knowledge, insight, and experience I developed over more
 than 30 years’ representing detained immigrant and refugee children in Flores were
 essential to plaintiffs’ prevailing. As a practical matter, very few, if any, lawyers have

                                             -3-
                                               4
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 9 of 259 Page ID
                                 #:26004



 comparable expertise regarding the interplay of the Flores settlement, the Homeland
 Security Act of 2002, and the William Wilberforce Trafficking Victims Protection
 Reauthorization Act. I routinely advise immigration lawyers regarding the rights of
 detained immigrant and refugee youth. I believe Plaintiffs herein would be unable to
 find counsel with comparable expertise for the inflation-adjusted rate prescribed by 28
 U.S.C. § 2412(d).
        10. Throughout this litigation, I have maintained contemporaneous records of
 time I have spent on this case. Exhibit B to this declaration sets forth a true and correct
 itemization of this time. For the most part, I record a summary of my activity, which
 sometimes comprises related tasks. For example, a time entry indicating time I spent
 researching and writing a brief includes time spent researching pertinent legal
 authorities, including their history, treatment, and related cases, in addition to drafting
 and editing the text itself. I have exercised billing judgment in preparing the attached
 time records to avoid block billing, and to exclude time I deemed duplicative, excessive,
 or inadequately related to the July 30 Order. The total time I devoted to securing the
 July 30 Order, monitoring ORR’s compliance with the July 30 Order, and preparing the
 instant fee application, is 542.65 hours, as detailed in the attached itemized time records.
        11. Attached as Exhibit C to this declaration is a true and correct print-out of the
 Bureau of Labor Statistics current table showing changes in the CIP-U from 2009
 through February 2019. I generated the table on April 9, 2019, at
 https://data.bls.gov/pdq/SurveyOutputServlet.
 ///




                                             -4-
                                              5
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 10 of 259 Page ID
                                  #:26005



         12. Attached as Exhibit D to this declaration are calculations reflecting the hours
  counsel dedicated to prosecuting the motion the July 30 Order resolves multiplied by
  the inflation-adjusted rate prescribed in the Equal Access to Justice Act for the
  respective time periods.
         I declare under penalty of perjury that the foregoing is true and correct.
         Executed this 18th day of April, 2019, at Los Angeles, California.




                                            _____________________________
                                            Carlos Holguin

  ///




                                             -5-
                                               6
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 11 of 259 Page ID
                                  #:26006




                            Exhibit A
                                       7
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 12 of 259 Page ID
                                  #:26007



                                      Curriculum Vitae



  CARLOS HOLGUIN

  Home:                                             Office:
  15920 Calle El Capitan                            256 S. Occidental Blvd.
  Santa Clarita, California 91390                   Los Angeles, CA 90057
  (661) 270-0912                                    (213) 388-8693 x109
  e-mail: crholguin@centerforhumanrights.org



  PROFESSIONAL DEGREES

  •      Juris Doctorate, May 1979.

         Peoples College of Law, Los Angeles, California. Emphasis on civil rights, labor,
         and administrative law.

  BAR ADMISSIONS

  •      Supreme Court of the State of California, November 1979.

  •      United States District Court for the Central District of California, December 1979.

  •      United States District Court for the Eastern District of California, December 1979.

  •      United States Circuit Court of Appeals for the Ninth Circuit, May 1982.

  •      United States Supreme Court, February 1992.

  •      United States District Court for the Southern District of California, July 1992.

  •      United States District Court for the Northern District of California, March 2007.

  PROFESSIONAL EXPERIENCE

  •      General Counsel, Center for Human Rights & Constitutional Law, Los Angeles,
         California. 1984 to present.

  Duties: General counsel for non-profit, public interest legal advocacy center
  specializing in legal, legislative, and educational work in furtherance of the rights of
  immigrants and refugees. Serve as lead and co-counsel in impact litigation involving
  deportation, political asylum, the rights of juveniles, and social services.

  Additional duties include administration of grants, financial operations, office
  computerization, and community liaison.



                                              -1-
                                               8
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 13 of 259 Page ID
                                  #:26008


  •      Staff attorney, Westside Legal Services, Santa Monica, California, 1982-83.

  Duties: Serve as sole staff attorney for community legal assistance office providing
  services for eligible low income clients. Coordinate and supervise U.C.L.A. law
  students in clinical program involving counseling and direct representation of eligible
  clients. Maintain caseload with emphasis on eviction defense, government benefits, and
  consumer rights.

  •      Staff attorney, National Center or Immigrants' Rights, Los Angeles, California (Research
         Associate prior to bar admission), 1977-82.

  Duties: Serve as principal and co-counsel for national Legal Services support center.
  Heavy emphasis on impact litigation involving immigration, civil rights of non-citizens,
  administrative law and procedure, eligibility for government benefits, and
  constitutional law.

  Additional duties include serving as a resource attorney for Legal Services field
  programs in the areas of immigration law and procedure, refugee rights, and federal
  litigation; training of Legal Services attorneys and paralegals; legislative monitoring and
  analysis; preparation of technical articles and training materials on immigrants' and
  refugees' rights and federal litigation; coordination and supervision of El Rescate, a
  direct services project providing legal assistance to Central American refugees.

  SPECIAL SKILLS

  Read, write, and speak Spanish. Extensive experience in non-profit administration.

  REFERENCES

  Furnished on request.




                                               -2-
                                                9
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 14 of 259 Page ID
                                  #:26009




                            Exhibit B
                                      10
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 15 of 259 Page ID




                                                                                                              Flores v. Sessions MTE re: Psychotropics, etc. Time Report - Carlos Holguín
                                                                                  Date        Elapsed Time    Description                                                                   2017 Hours 2018 Hours 2019 Hours
                                                                                     4/27/17           1.18   Conf. call w/NCYL, UC Davis re: security level litigation.                         116.69     391.56       34.4
                                                                                       5/1/17          1.57   Coordinate Yolo, BCFS site visits.
                                                                                       5/3/17          0.88   Research placement due process standards.
                                                                                       5/9/17          0.63   R&D interview guidelines for Yolo, BCFS visits.
                                                                                     5/11/17           2.43   Prep 4 Fairfield, Yolo monitoring.
                                                                                     5/15/17           3.72   Tour BCFS facility; interview class members.
                                                                                     5/16/17           5.67   Interview class members at Yolo.
                                                                                     6/23/17           0.62   Teleconf w/Lawyers' Committee re: Shenandoah monitoring.
                                                                                     6/26/17            0.6   Prepare Shenandoah monitoring letter.
                                                                                     7/10/17            3.6   Class mbr. interviews - Shenandoah VJC
                                                                                     7/10/17            1.6   Shenandoah facility inspection.
                                                                                     7/11/17           6.77   Class mbr. interviews - Shenandoah VJC
                                                                                     7/14/17           0.97   Conf call w/ACLU, Holly, etc.
                                  #:26010




                                                                                     7/17/17           0.78   Conf. call w/Lawyer's Committee re: Shenandoah conditions.




                                                                                                                                                                                                                                11
                                                                                     7/17/17            1.6   Submit ORR file requests for Shenandoah class members.
                                                                                     7/24/17           1.28   Draft letter re: inadequate ¶ 28A reports.
                                                                                     7/24/17            0.6   Revise and resend class member file request.
                                                                                     7/27/17           0.85   Review class member ORR file.
                                                                                       8/1/17          0.38   Edit and send letter re: inadequate reporting of class members.
                                                                                       8/2/17          1.25   Telecon w/ACLU NorCal re: Flores sub-class litigation.
                                                                                     8/24/17           0.85   Conf call w/co-counsel, ACLU, etc.
                                                                                     8/28/17           2.88   Research pro bono funding, standards for secure & treatment facilities.
                                                                                       9/1/17          1.23   Conf. call w/co-counsel.
                                                                                     9/13/17           1.57   Research settlement remedial options.
                                                                                     9/15/17            1.1   Coordinating conf. call w/co-counsel.
                                                                                     10/2/17           2.47   Prep and conf. call w/co-counsel re: litigation prep.
                                                                                     10/3/17           0.38   Prepare summary of co-counsel call/division of work, site visit dates, etc.
                                                                                     10/5/17            0.7   Review population reports; identify monitoring sites.
                                                                                    10/13/17           0.35   Prepare and send letter re: Yolo site visit.
                                                                                    10/17/17           0.62   Telecon w/co-counsel re: monitoring visits.
                                                                                    10/24/17           0.48   Telecon w/H. Cooper re: Yolo monitoring visit.
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 16 of 259 Page ID




                                                                                   11/1/17   1.33   Conf. call w/co-counsel re: site visits, etc.
                                                                                   11/8/17   0.57   Telecon w/Catholic Charities, et al., re: monitoring visit.
                                                                                  11/13/17   2.17   Telecons w/co-counsel, ACLU, et al. re: monitoring visits & litigation coordination.
                                                                                  11/14/17   9.47   TV to New York for monitoring visit.
                                                                                  11/15/17   9.23   Tour & interview class mbrs @ MercyFirst; TV to Dobbs Ferry.
                                                                                  11/16/17   5.68   Tour & interview class mbrs @ Children's Village.
                                                                                  11/16/17   11.5   TV to LA.
                                                                                  11/27/17   0.77   Review monitoring and facility reports.
                                                                                  11/27/17   0.65   R&D meet/confer demand re: inadequate population reports.
                                                                                  11/27/17   1.55   Conf. call w/co-counsel.
                                                                                  11/30/17    1.5   Investigate denial of parent-child communication.
                                                                                   12/4/17   0.33   Asssemble 6-month list of ORR facility monitors.
                                                                                   12/5/17   1.52   Conf. call w/co-counsel re: Shiloh, mental health & next steps.
                                                                                   12/6/17   1.57   R&D meet & confer demand letter.
                                                                                   12/7/17    2.3   Review Shiloh decs; flag issues they raise; ID those needing ORR files.
                                                                                  12/13/17   1.42   Revise and edit meet/confer letter.
                                  #:26011




                                                                                  12/14/17   5.72   R&D Motion to enforce.




                                                                                                                                                                                             12
                                                                                  12/19/17    0.8   Telecons w/regional advocates re: settlement violations.
                                                                                  12/19/17   1.12   Conf. call w/co-counsel.
                                                                                  12/21/17   2.08   R&D MTE re: court's remedial authority.
                                                                                  12/28/17    5.8   R&D motion to enforce settlement.
                                                                                    1/2/18   1.68   Prep 4 meet/confer; meet/confer; de-brief w/co-counsel.
                                                                                    1/4/18   5.32   Review & excerpt class mbr ORR files for MTE briefing, ltr re: involuntary medicating.
                                                                                    1/5/18      2   Draft letter to ORR re: psychotropic meds, etc.
                                                                                   1/22/18   1.18   Telecon w/co-counsel re: litigation progress.
                                                                                   1/23/18    1.5   Prep. & call w/NYACLU re: release delays, etc.
                                                                                   1/23/18   0.52   Telecon w/Nat. Immig. Justice Center, Holly, re: settlement violations.
                                                                                   1/25/18   0.92   Telecon w/Oregon Defenders re: class member & delayed release.
                                                                                   1/29/18   1.15   Conf. call w/co-counsel.
                                                                                    2/1/18   4.17   Research & draft motion to enforce re: custodian, placement due process.
                                                                                    2/2/18   0.63   Conf. call w/co-counsel re: MTE, supplemental complaint.
                                                                                    2/5/18   0.73   Conf. call w/co-counsel re: litigation progress.
                                                                                    2/5/18    5.8   R&D motion to enforce re: JMRR.
                                                                                    2/6/18   9.45   R&D motion to enforce re: JMRR.
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 17 of 259 Page ID




                                                                                   2/7/18    4.6   Edit brief; draft notice of motion, motion, proposed order re: JMRR.
                                                                                  2/12/18   1.13   Conf. call w/co-counsel.
                                                                                  2/14/18   0.35   Telecon w/Catholic Charities-Houston re: SWK Mesa.
                                                                                  2/14/18   0.35   Email to co-counsel re: SWK Mesa.
                                                                                  2/16/18   0.88   Prep & call w/Defs re: population reports.
                                                                                  2/21/18   0.83   Conf. call w/co-counsel.
                                                                                  2/22/18   0.88   Conf. call w/Houston LSP re: Shiloh, Mesa detainees.
                                                                                  2/22/18   2.58   Review & summarize ¶ 29 document production.
                                                                                  2/26/18   7.18   Travel to Houston.
                                                                                  2/27/18   1.45   Telephone interviews of class member parents, relatives.
                                                                                  2/27/18    6.8   Interview class members at Shiloh RTC
                                                                                  2/28/18   0.78   Travel to Houston
                                                                                  2/28/18   0.83   Travel to Keman to take declaration of class member's mother
                                                                                  2/28/18   1.37   Meet w/Manuel Solis & staff to set up pro bono representation for class members.
                                                                                  2/28/18   2.85   Interview class members - Shiloh RTC
                                                                                  2/28/18   1.37   Prepare declaration of class member's mother
                                  #:26012




                                                                                   3/1/18    3.9   Travel to Los Angeles




                                                                                                                                                                                      13
                                                                                   3/1/18   6.45   Tour and interview class members - Soutwest Key -Mesa detention center.
                                                                                   3/5/18   1.48   Litigation coordinating meeting.
                                                                                   3/5/18   1.85   Review and evaluate class member files to identify class reps.
                                                                                   3/5/18   0.82   Draft demand letter re: legal representation in bond hearings, etc.
                                                                                   3/7/18   4.85   R&D motion to enforce settlement-custodian vetting process.
                                                                                   3/8/18   0.37   Conf. call w/Becky Wolozin re: lack of bond hearing impact on placement, release
                                                                                  3/12/18   1.25   Litigation coordinating meeting.
                                                                                  3/14/18    1.7   Research & draft motion to enforce - custodian vetting process.
                                                                                  3/15/18   2.73   Research ORR's So.Cal. detention facilities, populations, and LSPs.
                                                                                  3/15/18   0.52   R&D motion to enforce, custodian due process.
                                                                                  3/16/18   0.37   Telecon w/Leecia Welch re: briefing strategy.
                                                                                  3/16/18    0.9   R&D motion to enforce, custodian due process.
                                                                                  3/17/18   3.23   Research & write motion to enforce re: custodian vetting.
                                                                                  3/19/18    3.6   R&D motion to enforce
                                                                                  3/19/18   1.18   Litigation coordinating call.
                                                                                  3/20/18   3.33   R&D motion to enforce- psychiatric committment.
                                                                                  3/21/18   1.12   Telecon w/Immigrant Defenders re: Crittenton, et al.
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 18 of 259 Page ID




                                                                                  3/21/18    5.08   R&D motion to enforce
                                                                                  3/23/18    4.13   Review & draft comments re: meds, step-up arguments.
                                                                                  3/23/18     1.2   Review & select evidence from class member ORR files.
                                                                                  3/27/18    0.95   R&D motion to enforce.
                                                                                  3/28/18    5.23   R&D motion to enforce.
                                                                                  3/30/18    2.77   R&D motion to enforce.
                                                                                  3/30/18       1   Litigation coordinating call.
                                                                                   4/1/18     2.8   R&D motion to enforce brief.
                                                                                   4/2/18    1.17   Litigation coordinating call.
                                                                                   4/3/18     7.1   R&D motion to enforce - step ups process.
                                                                                   4/4/18    4.63   R&D motion to enforce - step ups process.
                                                                                   4/5/18    7.22   R&D motion to enforce-overall brief
                                                                                   4/6/18    0.85   Conf. call w/NYCLU re: release delay.
                                                                                   4/9/18    0.98   Litigation coordinating call.
                                                                                  4/10/18    3.28   Integrate & edit MTE brief.
                                                                                  4/11/18    6.13   Edit MTE brief.
                                  #:26013




                                                                                  4/13/18       5   Final edit of motion to enforce brief.




                                                                                                                                                                 14
                                                                                  4/16/18    0.97   Litigation coordinating call.
                                                                                  4/17/18    2.65   Revise proposed order. Draft explanation for changes.
                                                                                  4/20/18     0.7   Revise proposed order.
                                                                                  4/24/18       1   Litigation coordinating call.
                                                                                  4/24/18    0.23   Revise proposed order.
                                                                                  4/25/18    0.55   Finalize proposed enforcement order.
                                                                                  4/30/18    1.18   Litigation coordinating call.
                                                                                   5/7/18    1.18   Litigation coordinating call.
                                                                                   5/9/18    1.68   Prepare for Crittendon, David & Margaret monitoring.
                                                                                  5/10/18   10.35   TV to Fullerton; interview class mbrs. at Crittenton.
                                                                                  5/11/18    9.35   TV to La Verne; interview class mbrs. at David & Margaret.
                                                                                  5/14/18    1.08   Litigation coordinating call.
                                                                                  5/15/18     0.5   Telecon w/Jimmy Leyva re: class mbr at Dorothy Mitchell.
                                                                                  5/17/18    0.57   Telecon w/Claudia H. lawyer.
                                                                                  5/17/18     0.4   Consulte w/TRAC re: detention statistics and trends.
                                                                                  5/18/18    1.43   Telecons w/detained class mbr. family members.
                                                                                  5/21/18    1.33   Litigation coordinating call.
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 19 of 259 Page ID




                                                                                   5/30/18    1.42   Litigation coordinating call.
                                                                                   5/30/18     1.4   Review and analyze MTE oppostion.
                                                                                   5/30/18    0.77   Follow up calls to potential custodians for class members.
                                                                                    6/1/18    3.85   Reseach & draft reply to MTE opposition.
                                                                                    6/2/18    4.53   Reseach & draft reply to MTE opposition.
                                                                                    6/3/18    0.63   Reseach & draft reply to MTE opposition.
                                                                                    6/4/18    1.28   Litigation coordinating call.
                                                                                    6/4/18    5.78   Reseach & draft reply to MTE opposition.
                                                                                    6/5/18    4.68   Reseach & draft reply to MTE opposition.
                                                                                    6/6/18    5.52   Reseach & draft reply to MTE opposition.
                                                                                    6/9/18    2.95   Reseach & draft reply to MTE opposition.
                                                                                   6/10/18     3.7   Reseach & draft reply to MTE opposition.
                                                                                   6/11/18    1.52   Litigation coordinating call.
                                                                                   6/11/18    3.95   R&D MTE reply.
                                                                                   6/12/18    7.55   R&D MTE reply.
                                                                                   6/13/18     5.4   R&D MTE reply.
                                  #:26014




                                                                                   6/14/18    3.58   R&D MTE reply.




                                                                                                                                                                                          15
                                                                                   7/11/18    4.33   Contend with ORR's refusing admission to Dr. Cohen.
                                                                                   7/12/18    1.82   Prep & conf. call w/MJ re: Dr. Cohen & Shiloh entry.
                                                                                   7/26/18    5.77   Prep for MTE hearing.
                                                                                   7/27/18    1.68   Prep for MTE hearing.
                                                                                   7/30/18    1.68   Litigation coordinating call.
                                                                                   8/10/18    1.42   R&D status report.
                                                                                   8/13/18    0.73   Meet/confer w/OIL; debrief w/Holly.
                                                                                   8/23/18    7.45   Interview class mbrs at Shiloh
                                                                                   8/24/18   12.18   Interview class members at Shiloh; return to LA.
                                                                                    9/5/18    0.43   Meet-confer re: 7/30 order compliance.
                                                                                    9/9/18    2.37   R&D email to co-counsel re: proposed regs, July 30 order compliance, denial of PI.
                                                                                   10/9/18     1.7   Prepare notice of x-appeal re: July 30 order.
                                                                                  10/10/18     0.5   Review order re: monitoring 7/30 order
                                                                                  10/10/18    0.78   Telecon w/PAS re: monitor order.
                                                                                  10/14/18       1   Prepare for monitor hearing.
                                                                                  10/15/18    4.78   Travel & attend hearing & conference re: monitoring.
                                                                                  10/15/18     1.2   Telecon w/co-counsel re: monitor & next steps.
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 20 of 259 Page ID




                                                                                  10/16/18     2.9   R&D opp. 2 modify monitor order
                                                                                  10/17/18    6.68   R&D opp. to motion to modify monitoring order.
                                                                                  10/18/18    5.62   R&D opp. to motion to modify monitoring order.
                                                                                  10/19/18    12.6   R&D opp. to motion to modify monitoring order.
                                                                                  10/29/18    1.48   Litigation coordinating call.
                                                                                   11/4/18     2.5   Litigation coordinating call.
                                                                                  11/26/18    2.03   R&D monitoring request to Spec. Master.
                                                                                  11/26/18    1.02   Conf. call re: Shiloh monitoring visit, etc.
                                                                                  11/28/18    0.97   Edit letter to Spec.Mstr re: Shiloh visit.
                                                                                  11/28/18    0.27   Telecon w/Dr. Cohen re: Shiloh visit.
                                                                                  11/28/18    0.52   Prep, & call w/Special Master re: Shiloh monitoring.
                                                                                  11/29/18    3.52   R&D opp2 motion to reconsider.
                                                                                   12/2/18       8   Travel to Shiloh.
                                                                                   12/3/18   10.02   Travel to Los Angeles.
                                                                                   12/3/18     4.5   Special master visit to Shiloh RTC.
                                                                                   12/5/18    1.95   Draft declaration re: Shiloh.
                                  #:26015




                                                                                  12/10/18     1.1   Conf. call w/Special Master & defendants




                                                                                                                                                            16
                                                                                  12/10/18    1.18   R&D notice of non-compliance.
                                                                                  12/13/18     4.6   R&D notice of non-compliance.
                                                                                  12/14/18    0.82   Finalize letter invoking ADR re: Shiloh.
                                                                                  12/19/18    0.32   Email re: Shiloh ADR.
                                                                                  12/19/18    1.25   Prepare 4 mediation; email re: Shiloh ADR.
                                                                                  12/20/18    2.65   Teleconference w/Special Master, defendants.
                                                                                  12/20/18    0.33   Telecon w/Dr. Cohen re: meeting w/Shiloh staff.
                                                                                  12/21/18    1.35   Telecon w/PAS & email to Special Master.
                                                                                  12/27/18    1.45   Prep & teleconf w/Special Master.
                                                                                    1/3/19    1.22   Litigation coordinating call.
                                                                                   1/17/19     0.7   Telecons re: special mstr meet/confer.
                                                                                   1/18/19    1.68   Conf. call w/Special Master.
                                                                                   1/25/19    1.55   Prep 4 settlement call, conf. call, & followup call.
                                                                                    2/6/19    4.07   Draft/edit Shiloh settlement proposal.
                                                                                    2/7/19    1.43   Draft/edit Shiloh settlement proposal.
                                                                                   2/13/19    3.35   R&D comments to Special Master draft 1st report.
                                                                                   2/19/19    1.07   Revise comments to Spec. Mastr.
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 21 of 259 Page ID




                                                                                      2/21/19     2.22   Draft reply to OIL email re: Shiloh resolution.
                                                                                      3/28/19     6.08   Mediation re: informed consent.
                                                                                       4/1/19     1.12   Email & telecon w/Dr. Cohen re: informed consent settlement.
                                                                                       4/3/19     1.92   R&D EAJA motion.
                                                                                       4/4/19     5.83   R&D EAJA motion.
                                                                                      4/18/19     1.23   Finalize July 30 EAJA motions.
                                                                                      4/11/19     0.93   Prep 4 meet-confer; conference re: EAJA motion; debrief re next steps.
                                                                                  Total Hours   542.65
                                  #:26016




                                                                                                                                                                                  17
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 22 of 259 Page ID
                                  #:26017




                            Exhibit C
                                      18
                                                                                                                                                                     Bureau of Labor Statistics
                                                                                  CPI-All Urban Consumers (Current Series)
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 23 of 259 Page ID




                                                                                  Original Data Value
                                                                                  Series Id:             CUUR0000SA0
                                                                                  Not Seasonally Adjusted
                                                                                  Series Title:          All items in U.S. city average, all urban consumers, not
                                                                                  Area:                  U.S. city average
                                                                                  Item:                  All items
                                                                                  Base Period:           1982-84=100
                                                                                  Years:                 2009 to 2019
                                                                                            Year                Jan      Feb        Mar        Apr        May        Jun         Jul        Aug      Sep        Oct      Nov       Dec       Annual     HALF1      HALF2
                                                                                  2009                        211.143   212.193    212.709    213.240    213.856    215.693    215.351     215.834   215.969   216.177   216.330   215.949   214.537    213.139    215.935
                                                                                  2010                        216.687   216.741    217.631    218.009    218.178    217.965    218.011     218.312   218.439   218.711   218.803   219.179   218.056    217.535    218.576
                                                                                  2011                        220.223   221.309    223.467    224.906    225.964    225.722    225.922     226.545   226.889   226.421   226.230   225.672   224.939    223.598    226.280
                                                                                  2012                        226.665   227.663    229.392    230.085    229.815    229.478    229.104     230.379   231.407   231.317   230.221   229.601   229.594    228.850    230.338
                                                                                  2013                        230.280   232.166    232.773    232.531    232.945    233.504    233.596     233.877   234.149   233.546   233.069   233.049   232.957    232.366    233.548
                                                                                  2014                        233.916   234.781    236.293    237.072    237.900    238.343    238.250     237.852   238.031   237.433   236.151   234.812   236.736    236.384    237.088
                                                                                  2015                        233.707   234.722    236.119    236.599    237.805    238.638    238.654     238.316   237.945   237.838   237.336   236.525   237.017    236.265    237.769
                                                                                  2016                        236.916   237.111    238.132    239.261    240.229    241.018    240.628     240.849   241.428   241.729   241.353   241.432   240.007    238.778    241.237
                                                                                  2017                        242.839   243.603    243.801    244.524    244.733    244.955    244.786     245.519   246.819   246.663   246.669   246.524   245.120    244.076    246.163
                                                                                  2018                        247.867   248.991    249.554    250.546    251.588    251.989    252.006     252.146   252.439   252.885   252.038   251.233   251.107    250.089    252.125
                                  #:26018




                                                                                  2019                        251.712   252.776




                                                                                                                                                                                                                                                                                19
                                                                                  Source: Bureau of Labor Statistics                                                                                                                Generated on: April 9, 2019 (12:31:20 PM)
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 24 of 259 Page ID
                                  #:26019




                            Exhibit D
                                      20
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 25 of 259 Page ID




                                                                                  Flores v. Sessions : July 30 Order EAJA Calculations
                                                                                  Lodestar - all                                                                           Market
                                                                                  lawyers                                                                                  Rates
                                                                                  $75 base rate
                                                                                  adjusted for                                                       9th Cir. inflation-
                                                                                  inflation                                                          adjusted rate         C. Holguín         L. Welch H. Cooper   C. White Students Paralegal
                                                                                  Year                   CPI-U      Multiplier Adjusted rate
                                                                                  Oct. 1981                    93.4             $      75.00
                                                                                                  2017       245.12    2.624 $        196.83         $         196.79      $            850   $   630   $    650   $   650   $   175   $   100
                                                                                                  2018      251.107    2.689 $        201.64         $         201.60      $            850   $   665   $    650   $   650   $   175   $   100
                                                                                                Jan-19      251.712    2.695 $        202.12         $         201.60      $            850   $   690   $    650   $   650   $   175   $   100
                                                                                                Feb-19      252.776    2.706 $        202.98
                                                                                                                                   Fees @ $75        Fees @ 9th Cir.
                                                                                                                                   inflation-        Inflation-            Fees @ Market
                                                                                  Attorneys              Year          Hours       adjusted rate     adjusted rate         Rates
                                  #:26020




                                                                                  Carlos Holguin                2017      136.01    $       26,771    $         26,765      $     115,609




                                                                                                                                                                                                                                                 21
                                                                                                                2018      427.06    $       86,112    $         86,095      $     363,001
                                                                                                                2019       34.40    $        6,953    $          6,935      $      29,240
                                                                                  Firm sub-total                         597.47     $     119,836     $      119,796        $    507,850
                                                                                  Holly Cooper           2017-19          235.61 $         47,508    $         46,366      $      153,147
                                                                                  Carter White           2017-19           40.00 $          8,066    $          8,064      $       26,000
                                                                                  Students               2017-19          411.61                                           $       72,032
                                                                                  Firm sub-total                         687.22 $         55,574     $        54,430       $     251,178
                                                                                  Leecia Welch                  2017        80.0   $       15,746    $      15,743.20      $       50,400
                                                                                                                2018       157.3   $       31,718    $         31,712      $      104,605
                                                                                                                2019         0.9   $          182    $            181      $          621
                                                                                  Crystal Adams                 2017        41.4   $        8,149    $          8,147      $        8,149
                                                                                                                2018       159.3   $       32,121    $         32,115      $       32,121
                                                                                                                2019         8.4   $        1,698    $          1,693      $        1,698
                                                                                  Freya Pitts                   2018        47.0   $        9,477    $          9,475      $        9,477
                                                                                                                2019         1.3   $          263    $            262      $          263
                                                                                  Kira Setren                   2018       141.3                                           $       14,130
                                                                                  Melissa Adamson               2017        46.2   $        9,094    $          9,092      $        9,094
                                                                                                                2018       136.3   $       27,483    $         27,478      $       27,483
                                                                                                                2019         6.4   $        1,294    $          1,290      $        1,294
                                                                                  Neha Desai                    2017       122.2   $       24,053    $         24,048      $       24,053
                                                                                                                2018       115.1   $       23,209    $         23,204      $       23,209
                                                                                  Poonam Juneja        2017     131.0 $     25,785   $     25,779   $      25,785
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 26 of 259 Page ID




                                                                                                       2018     145.9 $     29,419   $     29,413   $      29,419
                                                                                  Firm sub-total                1340 $    239,689    $   239,634    $    361,799
                                                                                  Total Fees                  2624.69 $   415,098    $   413,859    $   1,120,826
                                                                                  Costs
                                                                                  CHRCL                                                             $        7,995
                                                                                  UC Davis                                                          $        6,433
                                                                                  NCYL                                                              $       13,609
                                                                                  Experts                                                           $       63,775
                                                                                  Total costs                                                       $      91,812
                                                                                  Total fees & Costs                                                $   1,212,638
                                  #:26021




                                                                                                                                                                     22
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 27 of 259 Page ID
                                  #:26022




                             Exhibit 2
                                      23
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 28 of 259 Page ID
                                  #:26023


    1   I, Leecia Welch, declare as follows:
    2

    3         1.     I am an attorney, duly licensed to practice law in the states of
    4   California, Washington, and Illinois. I am the Senior Director of Child Welfare and
    5   Legal Advocacy at the National Center for Youth Law (NCYL). I submit this
    6   declaration in support of Plaintiffs’ Motion for Award of Attorney’s Fees and
    7   Costs. The facts set forth in this declaration are based upon my personal
    8   knowledge, and if called to do so, I would competently testify under oath regarding
    9   the same.
   10

   11   Qualifications of NCYL Attorneys
   12         2.     NCYL is a privately-funded, non-profit organization founded in 1970
   13   to advocate for low-income children and adolescents. NCYL regularly represents
   14   plaintiffs in complex class action lawsuits designed to protect the rights of youth
   15   and improve child-serving systems. NCYL attorneys have significant experience in
   16   cases involving child welfare, juvenile justice, adolescent health, immigration, and
   17   children’s mental health needs. They are among the most experienced,
   18   knowledgeable, and respected children’s lawyers in the country.
   19         3.     One of NCYL’s primary substantive areas of expertise is advocating
   20   for children in child welfare systems. NCYL has worked to reform child-serving
   21   systems through litigation in various states, including California, Washington, and
   22   Utah. For example, in Braam v. Washington, No. 98-2-01570 (Whatcom Cnty.),
   23   we represent thousands of Washington foster children and play a key role in the
   24   ongoing monitoring and enforcement of the settlement agreement. In David C. v.
   25   Leavitt, No. 93-C-206W (D. Utah), we successfully represented a class of foster
   26   children and children reported to be abused or neglected. Both of these lawsuits
   27   resulted in significant improvements to the child welfare systems in those states.
   28   NCYL has also spearheaded reform of child welfare systems in Arkansas (Angela
                                                  1
                                                                        DECLARATION OF LEECIA WELCH
                                            24
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 29 of 259 Page ID
                                  #:26024


    1   R. v. Clinton, No. 91-cv-415 (E.D. Ark.)) and Maryland (L.J. v. Massinga, No. 84-
    2   cv-4409 (D. Md.)).
    3         4.     Over the past ten years, NCYL has played a leading role in addressing
    4   the improper administration of psychotropic medications to vulnerable children in
    5   government custody. We are currently class counsel in M.B. v. Corsi, No. 17-cv-
    6   4102 (W.D. Mo.), a groundbreaking class action addressing the state of Missouri’s
    7   failure to properly oversee the prescription and administration of psychotropic
    8   medications to foster children. NCYL has also successfully advocated for policy
    9   reforms to reduce the misuse of psychotropic medications on children in foster care
   10   in California. Through this work, we have gained a deep understanding of the harm
   11   to children in government custody that can result from the over-reliance on and
   12   improper administration of psychotropic medications. We have also developed
   13   expertise concerning the need for procedural protections, including a process for
   14   obtaining informed consent, prior to administering these powerful drugs to
   15   traumatized, vulnerable children.
   16         5.     NCYL attorneys also have extensive experience at the intersection of
   17   child welfare and immigration. NCYL was one of the original organizations to file
   18   the Flores case, and has devoted tens of thousands of hours to the case since it was
   19   filed in 1985. In addition to our work on Flores, we also represent five classes of
   20   detained immigrant children in the federal custody of the Office of Refugee
   21   Resettlement in Lucas R. v. Azar, No. 18-cv-5741-DMG-PLA (C.D. Cal.) and a
   22   putative class of immigrant children whose release from government custody has
   23   been delayed due to unlawful fingerprinting policies and practices in Duchitanga v.
   24   Hayes, No. 18-cv-10332-PAC (S.D.N.Y). The team at NCYL currently working on
   25   Flores includes Neha Desai, Poonam Juneja, Freya Pitts, Melissa Adamson, Crystal
   26   Adams, Kira Setren, and me. Attached hereto as Exhibit A to my declaration are
   27   true and correct copies of our resumés.
   28

                                                  2
                                                                       DECLARATION OF LEECIA WELCH
                                            25
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 30 of 259 Page ID
                                  #:26025


    1         6.     I have been an attorney at the National Center for Youth Law since
    2   2004. I have dedicated my career to representing children and youth in cases
    3   focused on enforcing their statutory and constitutional rights. I have been lead or
    4   co-counsel in multiple federal court class action lawsuits and other individual cases
    5   on behalf of children in need.
    6         7.     I attended Loyola University Chicago School of Law, where I was
    7   selected to be in the first cohort of fellows of the newly founded Civitas ChildLaw
    8   Fellowship program. The Civitas ChildLaw Program was the first law school
    9   program in the country to integrate a traditional J.D. curriculum with a specialized
   10   three-year course of study in children’s law. The fellowship program included a
   11   scholarship, internship funding and support, extensive coursework focusing on
   12   children’s law, a children’s law clinic, a specialized children’s law trial practice
   13   course, and a journal and policy institute. I graduated magna cum laude in 1996,
   14   and was admitted to practice in the State of Washington later that year.
   15         8.     I began my career as a litigation associate at the Seattle office of
   16   Perkins Coie and the San Francisco office of Morrison & Foerster. While at
   17   Morrison & Foerster, I worked on a variety of litigation matters, but I spent the vast
   18   majority of my time litigating a class action lawsuit on behalf of California school
   19   children entitled Williams v. State of California.
   20         9.     Morrison & Foerster partnered with the ACLU of Southern California
   21   and numerous other non-profit organizations to bring Williams v. State of
   22   California because thousands of school children were being denied the essential
   23   ingredients of an adequate public education: instructional materials, qualified
   24   teachers, and safe facilities. For more than three years, I worked closely with the
   25   Williams class representatives, managed the day-to-day operations of a team of
   26   more than thirty attorneys, oversaw all filings and discovery matters, and spent
   27   hundreds of hours taking depositions of high-ranking state officials and defendants’
   28   experts and defending depositions of our young clients. This high-profile case
                                                   3
                                                                         DECLARATION OF LEECIA WELCH
                                            26
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 31 of 259 Page ID
                                  #:26026


    1   concluded in 2004 with a landmark settlement agreement that resulted in the state
    2   allocating $138 million in additional funding for standards-aligned instructional
    3   materials, $50 million for enhanced oversight of low performing schools, and $800
    4   million for critical repairs to school facilities. The Williams team at Morrison &
    5   Foerster received numerous awards for our work on behalf of California students,
    6   and the case was discussed at length in a book by Peter Schrag entitled Final Test:
    7   The Battle for Adequacy in America’s Schools (2003).
    8         10.    Throughout my time at Perkins Coie and Morrison & Foerster, I also
    9   represented numerous individual youth and families in a range of pro bono matters.
   10   This work included representing youth charged with first degree murder, foster
   11   children and their representatives in child welfare matters, children in school
   12   discipline matters, and low-income families in guardianship cases.
   13         11.    At the conclusion of the Williams case, I was fortunate to receive an
   14   offer to work at NCYL – my dream job. NCYL is one of only a handful of non-
   15   profits across the country whose attorneys specialize in representing youth in foster
   16   care in class action cases and impact litigation. Some of the cases I have worked on
   17   while at NCYL include:
   18                a) David C. v. Leavitt, No. 93-C-206W (D. Utah): I was lead counsel
   19                   representing a statewide class of children in foster care in Utah
   20                   from 2004 until 2007, when the case successfully concluded. I led
   21                   the negotiation and implementation of a settlement that resulted in
   22                   substantial improvements to Utah’s foster care system, including
   23                   tripling the amount of funding allocated to foster care and
   24                   improving key outcomes for youth in care.
   25                b) T.R. v. Quigley, No. 2:09-cv-01677 (W.D. Wash.): I am currently
   26                   co-lead counsel representing a statewide class of low-income
   27                   children in need of intensive mental health services in the state of
   28                   Washington. The Court has referred to our settlement in the T.R.
                                                  4
                                                                        DECLARATION OF LEECIA WELCH
                                           27
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 32 of 259 Page ID
                                  #:26027


    1                   case as a “resounding success” and “nothing less than a landmark
    2                   reform.” Verbatim Report of Proceedings at 25, T.R. v. Quigley,
    3                   No. C09-1677TSZ (W.D. Wash. Dec. 19, 2013). The Settlement
    4                   Agreement resulted in the funding and development of community-
    5                   based intensive mental health services, called Wraparound with
    6                   Intensive Services, to Medicaid-eligible children in Washington
    7                   statewide.
    8                c) Henry A. v. Willden, No. 2:10-cv-00528 (D. Nev.): I was co-
    9                   counsel in a lawsuit on behalf of seven foster youth who were
   10                   subjected to physical and mental harm while in foster care in Clark
   11                   County, Nevada. The lawsuit resulted in a $2 million settlement.
   12                d) M.B. v. Corsi, No. 17-4102 (W.D. Mo.) (described above).
   13                e) Lucas R. v. Azar, No. 18-cv-5741-DMG-PLA (C.D. Cal.)
   14                   (described above).
   15                f) Duchitanga v. Hayes, No. 18-cv-10332-PAC (S.D.N.Y) (described
   16                   above).
   17                g) M.B. and S.E. v. Kelly, No. 18-cv-2617-JWL-GEB (D. Kan.), a
   18                   putative class action lawsuit in Kansas challenging the state’s
   19                   failure to ensure foster youth are provided a place to live and
   20                   needed mental health services.
   21         12.    Although I spend most of my time on litigation matters, I also
   22   regularly engage in policy work and train lawyers on issues related to enforcing the
   23   statutory and constitutional rights of youth in foster care. I have also taught law
   24   school courses at U.C. Berkeley School of Law on reforming child-serving systems
   25   through impact litigation. My work has been recognized by the American Bar
   26   Association, the California State Bar, and the Impact Fund.
   27         13.    Neha Desai is a Senior Attorney and the Director of Immigration at
   28   NCYL. She is a 2006 graduate of Berkeley School of Law. For the past thirteen
                                                   5
                                                                        DECLARATION OF LEECIA WELCH
                                             28
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 33 of 259 Page ID
                                  #:26028


    1   years, she has been working with and on behalf of children, including immigrant
    2   children in federal custody, as well as youth in the child welfare and juvenile justice
    3   systems. At NCYL, Ms. Desai currently works on Flores, Lucas R., and
    4   Duchitanga and previously worked on T.R. She began her legal career as a Zubrow
    5   Fellow and then a staff attorney at the Juvenile Law Center where she represented
    6   children in dependency proceedings, drafted amicus briefs to federal courts, and
    7   served as a member of the legal team litigating the infamous “Kids for Cash”
    8   scandal. Ms. Desai has also represented individual children in federal immigration
    9   custody, including victims of child trafficking and child asylum seekers, in their
   10   petitions for individual relief. Additionally, Ms. Desai has worked on immigration
   11   legislation including the federal Trafficking Victims Protection Reauthorization Act
   12   of 2008 and California’s Trafficking Victims Protection Act of 2005.
   13         14.    Poonam Juneja is a Senior Attorney with NCYL who graduated from
   14   Yale Law School in 2009. Since that time, Ms. Juneja has primarily engaged in
   15   impact litigation protecting the rights of children in government custody, including
   16   in juvenile justice, child welfare, and immigration settings. Ms. Juneja focuses on
   17   class action litigation within our office. Cases at NCYL that Ms. Juneja works on
   18   currently include M.B. v. Corsi, M.B. and S.E. v. Kelly, Flores, and Lucas R. v.
   19   Azar. Ms. Juneja previously worked at Public Counsel and the Southern Poverty
   20   Law Center, where she fought to end unconstitutional and abusive conditions of
   21   confinement in juvenile detention centers and punitive, unlawful school discipline
   22   practices. While at those firms, she served as co-counsel on a number of federal
   23   class action cases addressing the constitutional rights of young people, including
   24   E.W. v. Lauderdale County, Mississippi, No. 09-137 TSL (S.D. Miss.), and A.M. v.
   25   Jackson Public Schools Board of Trustees, No. 11-344 TSL (S.D. Miss.). Ms.
   26   Juneja has also clerked for the Honorable Marsha S. Berzon of the Ninth Circuit
   27   Court of Appeals and the Honorable Claudia Wilken of the United States District
   28   Court for the Northern District of California.
                                                   6
                                                                        DECLARATION OF LEECIA WELCH
                                            29
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 34 of 259 Page ID
                                  #:26029


    1         15.    Freya Pitts is a Staff Attorney at NCYL, where she focuses on class
    2   action litigation. She graduated from Yale Law School in 2013. Cases in our
    3   office that Ms. Pitts currently works on include M.B. v. Corsi, M.B. & S.E. v. Kelly,
    4   Flores, and Lucas R. v. Azar. Ms. Pitts previously worked at Disability Rights
    5   Advocates, first as an Arthur Liman Public Interest Fellow, and then as a staff
    6   attorney. In these roles, she worked to advance the rights of children and youth
    7   with disabilities through impact litigation. For example, as a member of the legal
    8   teams working on G.F. v. Contra Costa County, No. 14-cv-03667-MEJ (N.D. Cal.),
    9   and T.G. v. Kern County, 18-cv-00257-DAD (E.D. Cal.), she advocated for the
   10   rights of young people with disabilities detained in California juvenile halls,
   11   including by seeking to enforce their rights under the Americans with Disabilities
   12   Act (ADA) and the Individuals with Disabilities Education Act (IDEA). Before
   13   working at Disability Rights Advocates, Ms. Pitts clerked for the Honorable Judith
   14   W. Rogers of the United States Court of Appeals for the District of Columbia
   15   Circuit and for the Honorable Jon S. Tigar of the United States District Court for
   16   the Northern District of California.
   17         16.    Crystal Adams is a Staff Attorney at NCYL who focuses on impact
   18   litigation on behalf of vulnerable children. Ms. Adams graduated from the
   19   University of California Irvine School of Law in 2015. In addition to Flores, Ms.
   20   Adams works on Lucas R. and Council of Parent Attorneys and Advocates, Inc. v.
   21   DeVos, No. 18-1636 (D.D.C.), which addresses the U.S. Department of Education’s
   22   abdication of its obligations to ensure children with disabilities get the education
   23   services they need in the most appropriate setting without regard to their race. Prior
   24   to joining NCYL, Ms. Adams worked as a trial attorney for the U.S. Department of
   25   Housing and Urban Development, where she pursued injunctions and damages
   26   under the Fair Housing Act for victims of discriminatory conduct. As a student,
   27   Ms. Adams worked on Cruz v. California, No. 14727139 (Alameda Super. Ct.), an
   28   educational equity lawsuit that sought to protect low-income students’ access to
                                                    7
                                                                        DECLARATION OF LEECIA WELCH
                                               30
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 35 of 259 Page ID
                                  #:26030


    1   meaningful learning time, and Puente Arizona v. Arpaio, No. 14-1356 (D. Ariz.), a
    2   class action aiming to end former-Maricopa County Sheriff Arpaio’s
    3   unconstitutional workplace raids of businesses employing immigrant workers.
    4         17.    Melissa Adamson is a Staff Attorney at NCYL who focuses on impact
    5   litigation and policy advocacy on behalf of immigrant children. Ms. Adamson
    6   graduated from U.C. Berkeley School of Law in 2017. Ms. Adamson currently
    7   works on the Flores, Lucas R., and Duchitanga litigation. Ms. Adamson has also
    8   worked on impact litigation on behalf of youth in foster care whose constitutional
    9   privacy interests were being violated. Additionally, she has directly represented
   10   youth in delinquency proceedings, guardianship petitions, and expulsion hearings at
   11   the East Bay Community Law Center in Berkeley, California, and Legal Services
   12   for Children in San Francisco, California.
   13         18.    Kira Setren is a Paralegal at NCYL. Her work focuses on impact
   14   litigation on behalf of vulnerable children, including immigrant children in federal
   15   custody, as well as youth in the child welfare and juvenile justice systems. Prior to
   16   joining NCYL, Ms. Setren worked as a Litigation Paralegal at Cleary Gottlieb
   17   Steen & Hamilton LLP, where her work centered primarily on class action suits and
   18   pro bono advocacy focused on immigrants’ rights, human trafficking, and the
   19   unlawful use of sealed records. Ms. Setren has also worked with various nonprofits,
   20   government agencies, and volunteer organizations to provide aid and direct service
   21   to underserved communities.
   22

   23   NCYL’s Role in the Motion to Enforce and Subsequent Monitoring Relating to
   24   the Court’s July 30 Order
   25         19.    As noted above, NCYL attorneys have worked on Flores since it was
   26   filed in 1985. NCYL has dedicated significant resources to the case over the past
   27   two years, and, in particular, has devoted over 1,000 hours to Plaintiffs’ April 30
   28   enforcement motion and related monitoring of the Court’s July 30 Order. NCYL’s
                                                     8
                                                                        DECLARATION OF LEECIA WELCH
                                           31
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 36 of 259 Page ID
                                  #:26031


    1   work has included conducting extensive legal research on the underlying legal
    2   issues; conducting a time-consuming fact investigation involving interviewing
    3   numerous class members and preparing declarations; drafting sections of the
    4   enforcement motion; reviewing thousands of pages of class member files; and
    5   playing an active role in monitoring and enforcement of the Court’s July 30 order.
    6   NCYL’s work on the April 30 enforcement motion was informed by its attorneys’
    7   substantial experience in litigation aimed at the reform of child-serving systems.
    8         20.    NCYL attorneys have spent a significant number of hours traveling to
    9   visit class members where they were being detained, reviewing their records, and
   10   following up with their advocates and sponsors. As child welfare experts, we
   11   understand the importance of conducting client-centered interviews and focusing on
   12   the particularized needs of vulnerable children. Given our commitment to the well-
   13   being of our clients, we have also spent hundreds of hours assisting class members
   14   with other challenges unrelated to the subject matter of the enforcement motion.
   15   We have not included this work in our billable time for this matter.
   16

   17   NCYL Attorneys’ Lodestar on Work Related to the Motion to Enforce and
   18   Monitoring the Court’s July 30 Order
   19         21.    NCYL has expended substantial resources related to the preparation of
   20   the April 30 motion to enforce and implementation of the Court’s July 30 order.
   21   NCYL has incurred over $13,000 in costs and expenses. A true and correct
   22   itemization of our costs and expenses is attached as Exhibit B to my declaration.
   23   NCYL has advanced these costs out of its own funds and will not seek
   24   reimbursement of these costs from the clients.
   25         22.    NCYL has also devoted significant attorney time to this matter. From
   26   March 2017 to March 2019, NCYL attorneys expended more than 1,100
   27   compensable hours on work related to the April 30 motion to enforce and
   28   implementation of the Court’s July 30 Order. A true and correct itemization of our
                                                  9
                                                                       DECLARATION OF LEECIA WELCH
                                           32
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 37 of 259 Page ID
                                  #:26032


    1   billable time is attached as Exhibit C to my declaration. I have personally reviewed
    2   these time entries to ensure accuracy, validity, and compensability under the law.
    3   As part of a rigorous exercise to ensure billing judgment, NCYL has waived any
    4   time that seemed redundant, inefficient, or not reasonably connected to issues upon
    5   which Plaintiffs were the prevailing party, amounting to more than 120 hours in
    6   deductions. In addition, NCYL has also waived the time of all law clerks who
    7   assisted NCYL with the litigation, which amounted to more than 100 hours. The
    8   services for which fees have been charged are reasonable and were actually and
    9   necessarily performed.
   10         23.     NCYL’s attorneys and paralegal are trained on how to maintain
   11   contemporaneous attorney fee logs, billed to the one-tenth of an hour, to keep track
   12   of their time. All of NCYL’s attorneys and NCYL’s paralegal on this case
   13   maintained contemporaneous electronic attorney fee logs. Our fee logs are
   14   recorded contemporaneously in excel spreadsheets or into a timekeeping
   15   application, and are then uploaded to our file sharing system by NCYL’s paralegal.
   16   These logs are reviewed quarterly to ensure that records have been accurately
   17   maintained.
   18         24.     NCYL attorneys bill for their time based on their respective levels of
   19   experience. NCYL has calculated its lodestar based on the established EAJA rates,
   20   with the exception of my rate for which we are seeking a specialist rate based on
   21   my child welfare expertise, as discussed above and in declarations submitted by
   22   John F. O’Toole and Richard Pearl. Even this specialist rate is lower than the
   23   prevailing market billing rates in the Bay Area where I practice law.
   24         25.     The specialist rate is justified given my particularized expertise in
   25   child welfare issues and substantial experience litigating civil rights issues on
   26   behalf of youth in government custody. My expertise in the reform of child welfare
   27   systems informed Plaintiffs’ litigation of numerous issues raised in the April 30,
   28   2018 enforcement motion, including standards for the treatment of children in
                                                   10
                                                                         DECLARATION OF LEECIA WELCH
                                             33
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 38 of 259 Page ID
                                  #:26033


    1   government custody, the types of settings in which children in government custody
    2   may be placed, procedural safeguards generally in place for youth in foster care,
    3   licensing standards, and the process by which foster care placements are approved.
    4   In addition, my expertise regarding oversight of the use of psychotropic
    5   medications in foster care systems was critical to Plaintiffs’ success in challenging
    6   the government’s failure to comply with Texas’s child welfare laws and regulations
    7   regarding the administration of such medications to class members at Shiloh
    8   Residential Treatment Facility. To my knowledge, few attorneys in the country
    9   have comparable expertise, especially on issues relating to the improper
   10   administration of psychotropic medications to children in government custody.
   11   Moreover, this rate is comparable to the rates that other civil rights attorneys have
   12   received in this case and that I have received for litigating other civil rights cases on
   13   behalf of youth. A summary of NCYL’s billing on this matter is attached as
   14   Exhibit D.
   15         26.    As has been NCYL’s practice for forty-five years, Plaintiffs’ counsel
   16   will not be seeking payment of attorney’s fees or costs from any individual
   17   Plaintiffs. NCYL undertook this work without any payment from the clients and
   18   with the knowledge that it might not recover its attorney’s fees or out-of-pocket
   19   expenditures.
   20
   21         I declare under penalty of perjury under the laws of the United States of

   22         America that the foregoing is true and correct.
   23

   24

   25         DATED this 19th of April, 2019 in Kansas City, Missouri.

   26

   27                               ________________________________
                                    LEECIA WELCH
   28

                                                   11
                                                                         DECLARATION OF LEECIA WELCH
                                            34
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 39 of 259 Page ID
                                  #:26034




                           Exhibit A




                                      35
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 40 of 259 Page ID
                                  #:26035

                                                 405 14th Street, 15th Floor   Phone: 510/835-8098 ext. 3023
                                                 Oakland, California           Fax: 510/835-8099
                                                 94612                         E-mail lwelch@youthlaw.org

     Leecia Welch




 Professional     National Center for Youth Law
 Experience       Oakland, CA
                  Senior Director, Legal Advocacy and Child Welfare
                  August 2016-present
                  Senior Attorney,
                  November 2004-August 2016

                  •   Senior Director, Legal Advocacy and Child Welfare specializing in
                      complex litigation, civil rights class action cases, and policy initiatives
                      related to improving the lives of children in foster care.
                  •   Lead Counsel in David C. v. Leavitt, a federal statewide class action
                      resulting in significant improvements to Utah’s foster care system,
                      T.R. v. Quigley, a federal statewide class action to improve access to
                      community-based children’s mental health services for Medicaid-
                      eligible children in Washington, and multiple California state court
                      cases focusing on adoption subsidies, foster youth access to
                      reproductive health care, and foster youth education rights.
                  •   Co-counsel on class action and putative class action cases in
                      Missouri, Kansas, New York and California focused on protecting
                      the constitutional rights of children and improving state and
                      federal foster care systems, access to children’s mental health
                      services, and special education systems.
                  •   Policy and training expertise in child-serving system reform, foster
                      youth education issues, and sibling rights.

                  Morrison & Foerster LLP
                  San Francisco, CA
                  Senior Associate, Litigation Department
                  September 2000- November 2004

                  •   Provided full range of litigation services on complex litigation disputes,
                      including acting as senior associate on class action aimed at reforming
                      the State of California’s public school system.
                  •   Conducted and defended depositions of expert and lay witnesses;
                      argued various motions; and prepared numerous briefs, including 400-
                      page California education system liability disclosure statement.
                  •   Participated on trial team of a habeas corpus case, including drafting
                      portions of trial brief and post-trial brief and cross-examining witnesses




                                               36
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 41 of 259 Page ID
                                  #:26036


                     in federal court.
                  Perkins Coie LLP
                  Seattle, WA
                  Associate, Litigation Department
                  October 1996-October 1997, January 1999-June 2000

                  •   Provided full range of litigation services on class action lawsuits,
                      cases involving complex contract and technology disputes and
                      intellectual property matters.
                  •   Conducted and defended depositions of expert and lay witnesses
                      and worked extensively with experts focusing on technology and
                      intellectual property issues.
                  •   Focused extensive pro bono efforts on representation of juveniles in
                      criminal cases, grandparents in custody cases, parents in adoptions,
                      and guardians ad litem in suits on behalf of children.

                  CIVITAS Initiative                                            Chicago, IL
                  Children’s Law Fellow
                  November 1997- November 1998

                  •   Responsible for the development and implementation of all
                      programs and initiatives related to children’s legal issues.
                  •   Represented children and families in a variety of legal matters.
                  •   Participated in the development of materials, curriculum and
                      training for professionals and caregivers interfacing with the court
                      system.



 Education        Loyola University Chicago School of Law                       Chicago, IL
                  J.D. awarded May 1996, Magna Cum Laude
                  Cumulative GPA: 3.79/4.00 Class Rank: 4 out of 184

                  Academic Honors and Activities
                  Eve Jacobs CIVITAS ChildLaw Fellowship Recipient
                  Editor, Loyola University Chicago Law Journal and Children’s Legal
                  Rights Journal
                  Williams Fellow Research Assistant and Children’s Law Legal Writing
                  Teaching Assistant

                  Northwestern University
                  B.A with Distinction and Honors in English, June 1992
                  Evanston, IL
                  Cumulative GPA: 3.78/4.00; Phi Beta Kappa




                       2
                                             37
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 42 of 259 Page ID
                                  #:26037




 Professional     •   2005 California State Bar President’s Pro Bono Services Award
 Activities and       (Williams v. State of California team), 2007 Recipient of the American
 Honors               Bar Association Young Lawyers Division Child Advocacy Award,
                      2014 Impact Fund Award (T.R. v. Quigley team)

                  •   Occasional Adjunct Professor at University of California, Berkeley
                      School of Law teaching course entitled Child Welfare Reform
                      Litigation and Co-Supervisor for Foster Education Project student-
                      led clinic




                       3
                                             38
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 43 of 259 Page ID
                                  #:26038



                                               Neha Desai, Esq.
                                        ndesai@youthlaw.org
   ___________________________________________________________________________________________

  Education:

  University of California, Berkeley School of Law, Juris Doctorate, 2006
          Selected Activities: Berkeley Journal of Gender, Law & Justice: Article Screener & Symposium Speakers
          Chair; Center for Social Justice: Student Advisory Board; Coalition for Diversity: Outreach Chair; South
          Asian Law Students Association; Student Liaison for Faculty Hiring Committee
          International Human Rights Clinic; California Asylum Representation Clinic; Domestic Violence Clinic

  University of Chicago, Bachelor of Arts, 2002
          History with Departmental and General Honors; Dean’s List every quarter

  Work Experience:

      National Center for Youth Law                                                     Winter 2014 – Present
      Director, Immigration
          Lead National Center for Youth Law’s work on behalf of immigrant children, including litigation, policy
          and stakeholder education efforts.

      County of Santa Clara                                                               Fall 2012 – Winter 2014
      Policy Advisor, Dually Involved Youth Initiative
          Led Macarthur Foundation funded reform initiative designed to improve outcomes for youth involved in
          the juvenile justice and child welfare systems. Worked with juvenile court judges, agency directors and
          other key leaders to develop new policies and procedures.

      Center for Gender and Refugee Studies                                                Fall 2011- Fall 2012
      Attorney
          Provided technical assistance on intakes regarding refugee children. Drafted legal resources on complex
          arena of asylum law. Contributed to various litigation and policy efforts on behalf of refugee youth.

      Casa Cornelia Law Center                                                              Summer 2010- Fall 2010
      Attorney
          Represented detained unaccompanied minors in immigration proceedings and asylum hearings. Interviewed
          children, counseled children on their options, prepared applications for immigration relief.

      Juvenile Law Center                                                            Fall 2006- Summer 2010
      Zubrow Fellow/ Staff Attorney
          Represented children in abuse & neglect proceedings. Drafted amicus briefs to the U.S. Supreme Court &
          lower federal courts. Worked on federal and state policy reform initiatives. Conducted trainings on the
          legal rights of youth in foster care. Drafted pleadings for federal class action civil rights litigation.

  Selected Honors:

          •    Casa Cornelia Law Center Pro Bono Publico: “for outstanding contribution to the legal profession”
          •    First Judicial District 2010 Pro Bono Roll of Honor, Support Center for Child Advocates
          •    Boalt Hall Pro Bono Service: Recognizing graduating students for substantial pro bono service
          •    Boalt Hall Fellowship; Dorothy M. Williams Fund: Funds public interest legal internships
          •    Maroon Key Society: University Honorary society, “serve as advisors to the Dean”
          •    Perry Herst Prize: Awards the combination of “study with social responsibility”
          •    Howell Murray: “One of the College’s highest honor” awarded for “outstanding contribution”
          •    Human Rights Fellow: Awarded to students with exemplary commitment to international human rights




                                                         39
   Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 44 of 259 Page ID
                                     #:26039
                                              POONAM JUNEJA
          5971 Keith Avenue, Oakland, CA 94618 • poonam.juneja@gmail.com • (925) 858-8606

EDUCATION
Yale Law School, J.D., 2009
Selected Activities:   Immigration Legal Services Clinic; Advocacy for Children and Youth Clinic; Pro bono
                       research for the Brennan Center for Justice and Human Rights First; Senior editor, Yale Law
                       and Policy Review
Selected Honors:       Florence M. Kelly ’37 Family Law Prize for exceptional achievement in family law

University of Cambridge, M.Phil in Criminology, 2006
Thesis:              Ideas about children in the juvenile justice system: The use of transfer in the United States and
                     the abolition of the presumption of doli incapax in England and Wales

University of California, Berkeley, B.A. in Sociology and Legal Studies, 2005
Thesis:                Cultural versus structural explanations for delinquency among immigrant groups: An
                       examination of Asian and Pacific Islander youth in Oakland, California (Advisor: Franklin
                       Zimring)
Selected Honors:       Highest Distinction in General Scholarship (summa cum laude)
                       Departmental Citation in Legal Studies (awarded to the top graduating student)

WORK EXPERIENCE
National Center for Youth Law, Oakland, CA, Senior Staff Attorney                                           2015-present
Work as part of a team to develop and litigate class action and other impact cases on behalf of children in need, with a
focus on reforming child welfare systems.

Public Counsel, Berkeley, CA, Staff Attorney                                                                    2014-2015
Assisted school districts and community leaders across the state to implement research-based alternatives to punitive
school discipline practices. Worked on class action litigation to reform education in the juvenile justice system and
end the school-to-prison pipeline. Helped lead state legislative and policy reform efforts around these areas.

Honorable Marsha S. Berzon, Ninth Circuit Court of Appeals, Law Clerk                                         2013-2014

Honorable Claudia Wilken, Northern District of California, Law Clerk                                          2011-2013

Southern Poverty Law Center, Jackson, MS, Law Fellow                                                        2009-2011
Designed and implemented legal and policy strategies to reform Mississippi’s juvenile justice system and to reduce the
criminalization and imprisonment of children. Represented children in federal class action lawsuits challenging
conditions of confinement in juvenile facilities and abusive school discipline practices.

Office of the State Public Defender, San Francisco, CA, Legal Intern                                  Summer 2008
Researched and drafted memoranda regarding possible state habeas corpus claims related to newly discovered
evidence and mitigating factors in a death penalty case.

United States Attorney’s Office, New Haven, CT, Legal Extern                                                   Fall 2007

Federal Bureau of Investigation, Washington, DC, Honors Intern                                            Summer 2007

National Council on Crime and Delinquency, Oakland, CA,
Intern, Research Assistant, Research Associate                                                              2002-2005
Co-authored multiple reports using quantitative research methods to analyze the well-being of minority youth
populations in Northern California on a number of dimensions, including education, juvenile justice, and health.

BAR ADMISSIONS
Admitted to practice in California and Mississippi.

                                                           40
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 45 of 259 Page ID
                                  #:26040

                                  FREYA E. K. PITTS
                        Attorney, Legal Advocacy ▪ National Center for Youth Law
          405 14th Street, 15th Floor ▪ Oakland, CA 94612 ▪ (510) 899-6572 ▪ fpitts@youthlaw.org

                                             EDUCATION
  YALE LAW SCHOOL, J.D., 2013
     Khosla Memorial Fund for Human Dignity Prize

  YALE UNIVERSITY, B.A., 2008
     summa cum laude, with Distinction in History and International Studies

                                            EXPERIENCE

  NATIONAL CENTER FOR YOUTH LAW, Oakland, California                                    Aug. 2018 – present
  Attorney, Legal Advocacy
  § Develop and litigate impact cases on behalf of marginalized children and youth nationwide, including
      in cases related to child welfare, mental health, immigration, and education.
  § Draft complaints, motions, briefs, and research memoranda; collaborate with clients, co-counsel, and
      expert witnesses; engage in discovery; pursue alternative dispute resolution; monitor compliance with
      post-litigation settlement agreements.

  DISABILITY RIGHTS ADVOCATES, Berkeley, California
  Staff Attorney                                                                    Sept. 2017 – Aug. 2018
  Arthur Liman Public Interest Fellow                                               Sept. 2015 – Sept. 2017
  § Developed and litigated impact cases in California and New York, focusing on the needs of youth
      with disabilities, including young people in juvenile halls, in schools, on college campuses, and in
      childcare programs.
  § As a fellow, represented individual youth in expulsion defense proceedings as a member of the Legal
      Services for Children Pro Bono Panel.

  HON. JON S. TIGAR, U.S. District Court for the Northern District of California   Sept. 2014 – Sept. 2015
  Law Clerk

  HON. JUDITH W. ROGERS, U.S. Court of Appeals for the D.C. Circuit                Aug. 2013 – Aug. 2014
  Law Clerk

  LOWENSTEIN INTERNATIONAL HUMAN RIGHTS CLINIC, Yale Law School                     Jan. 2011 – May 2013
  Student Director and Law Student Intern
  § Pursued sentencing reform in Connecticut state legislature for prisoners convicted as minors.
  § Developed recommendations for protection and support of survivors of sexual violence testifying in
      international criminal trials.
  § Prepared amicus brief for Bangladesh International Crimes Tribunal discussing crimes against
      humanity.

  IMMIGRATION LEGAL SERVICES CLINIC, Yale Law School                               Jan. 2012 – May 2013
  Student Director and Law Student Intern
  § Obtained relief for client in removal proceedings advancing domestic violence-based asylum claim.
  § Assisted clients with post-asylum immigration matters, including family reunification.




                                                    41
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 46 of 259 Page ID
                                  #:26041

  ADVOCACY FOR CHILDREN AND YOUTH CLINIC, Yale Law School                    Jan. 2013 – May 2013
  Law Student Intern
  § Represented child clients in child protection proceedings in the New Haven Superior Court for
     Juvenile Matters.

  TAHIRIH JUSTICE CENTER, Falls Church, Virginia                                   May 2012 – Aug. 2012
  Immigration Law Intern
  § Provided trauma-informed legal services to women fleeing gender-based harm, including domestic
     violence, sexual assault, forced marriage, and female genital cutting.
  § Conducted client and intake interviews; drafted filings in asylum, Violence Against Women Act, T-
     visa, and U-visa cases; conducted country conditions research; coordinated supporting documentation
     from expert witnesses; and provided support to pro bono counsel.

  DOUGHTY STREET CHAMBERS & DEATH PENALTY PROJECT, London, U.K.              June 2011 – Aug. 2011
  Human Rights Research Fellow
  § Researched and wrote litigation memoranda for immigration, extradition, criminal, and prisoners’
     rights cases in British, foreign, and international courts.

  RENAISSANCE MIDDLE SCHOOL / TEACH FOR AMERICA, Fairburn, Georgia                 July 2008 – June 2010
  Social Studies Teacher
  § Led classroom instruction and extracurricular enrichment for middle school students in a low-income
      urban community.
  § Developed original global studies curriculum based on revised state standards.

                                            PUBLICATIONS
  The Power to Detain: Detention of Terrorism Suspects After 9/11, 38 YALE J. INT’L L. 123 (2013) (with
  Oona Hathaway, Samuel Adelsberg, Spencer Amdur, Philip Levitz, and Sirine Shebaya).

  The Chilling Effect of the ‘Material Support’ Law on Humanitarian Aid: Causes, Consequences, and
  Proposed Reforms, 4 HARV. NAT’L SEC. J. 282 (2013) (with Samuel Adelsberg and Sirine Shebaya).

                           OTHER SKILLS AND QUALIFICATIONS
  Languages: Proficient French (written and spoken).

  Bar Memberships: State of California; U.S. Court of Appeals for the D.C. Circuit; U.S. Court of Appeals
      for the Ninth Circuit; U.S. District Court for the Northern District of California; U.S. District Court
      for the Eastern District of California; U.S. District Court for the Central District of California.




                                                     42
    Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 47 of 259 Page ID
                                      #:26042
                                  CRYSTAL  ADAMS
        cadams@youthlaw.org  (408) 679-7010  1201 W Mount Royal Ave., Unit 406, Baltimore, MD 21217

EXPERIENCE

National Center for Youth Law, Washington, D.C.                                                    October 2017 – Present
Attorney, Legal Advocacy Team.

       Co-counsel enforcing the Flores v. Sessions settlement agreement, which provides national standards for the
       treatment and placement of detained immigrant youth. Drafted numerous documents in support of Plaintiffs’
       motion to enforce, including the memorandum of points and authorities, application for leave to proceed using
       pseudonyms, and class member declarations.

       Co-counsel representing detained immigrant youth in Lucas R. v. Azar, a federal class action suit challenging: (1)
       their inappropriate detention in unnecessarily restrictive detention centers without due process, (2) their unlawful
       medication without parental or other appropriate authorization, (3) the government’s failure to promptly release
       them to family members in the United States, and (4) the government’s denial of access to legal counsel. Drafted
       portions of the complaint, Plaintiffs’ application for leave to proceed using pseudonyms, and client declarations.
       Interview class members and clients in federal immigration detention centers across the country.

       Litigating Council of Parent Attorneys and Advocates, Inc. v. DeVos, a federal suit challenging the U.S.
       Department of Education’s abdication of its obligations to ensure children with disabilities receive the education
       services they need in the most appropriate setting without regard to their race.

U.S. Department of Housing and Urban Development, Washington, D.C.                         August 2015 – September 2017
Trial Attorney, Office of General Counsel, Fair Housing Enforcement Division.

       Investigated complaints of discriminatory conduct and sought injunctive and monetary relief for complainants.

       Drafted policy guidance, regulations, and legal memoranda interpreting the application of the Fair Housing Act on
       novel civil rights matters.

       Trained HUD staff and external stakeholders on fair housing matters.

       Reviewed state and local fair housing laws to determine whether those jurisdictions could prosecute federal Fair
       Housing Act violations. Reviewed departmental clearance documents to ensure they complied with fair housing
       laws.

U.S. Department of Education, Washington, D.C.                                         September 2014 – December 2014
Full-time Legal Extern, Office for Civil Rights, University of California D.C. Law Program.

       Drafted legal and policy memoranda and talking points for external stakeholders on policy projects interpreting
       the application of Title VI of the Civil Rights Act of 1964 on novel civil rights matters.

       Edited policy guidance. Helped develop policy and enforcement strategies regarding compliance reviews.

University of California, Irvine School of Law Immigrant Rights Clinic, Irvine, CA               Spring 2014, Spring 2015
Student Attorney.

       Litigated Puente Arizona v. Arpaio, a federal class action suit on behalf of a grassroots, community-based
       organization, challenging unconstitutional immigration law enforcement practices in Maricopa County, Arizona.
       Drafted portions of the complaint. Interviewed and retained clients. Researched federal preemption claims.

       Investigated wage theft on behalf of immigrant truck drivers who filed claims with the California Division of
       Labor Standards Enforcement.

       Researched labor rights violations against warehouse workers in the San Bernardino Valley.
                                                           43
    Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 48 of 259 Page ID
                                      #:26043
                                  CRYSTAL  ADAMS
         cadams@youthlaw.org  (408) 679-7010  1201 W Mount Royal Ave., Unit 406, Baltimore, MD 21217

Lawyers’ Committee for Civil Rights Under Law, Washington, D.C.                                     May 2014 – August 2014
Legal Intern.

        Drafted legal memoranda analyzing how rules of professional conduct limited counsel from interviewing certain
        employees of a school district that was a prospective defendant.

        Prepared testimony and briefing materials for congressional hearings. Met with Hill and White House staffers to
        advocate for voting rights, immigrant rights, and criminal justice reform.

        Drafted white papers for the Director of the Public Policy Project and other senior attorneys on racial justice
        initiatives such as the school-to-prison pipeline, juvenile justice, and diversity of federal judicial nominations.
        Participated in coalition meetings.

Public Counsel, Impact Litigation Project, Los Angeles, CA                                          May 2013 – August 2013
Law Clerk.

        Conducted legal research and fact investigation for five class action suits, including Cruz v. California, an
        educational equity suit that sought to protect students’ access to meaningful learning time under a novel case
        theory. Drafted declarations for witnesses and prospective plaintiffs and participated in client interviews.

        Composed legal memoranda analyzing California’s Labor Code Private Attorneys General Act and exemptions to
        requests under the California Public Records Act.



EDUCATION

University of California, Irvine School of Law, Irvine, CA
Juris Doctor, May 2015

        Honors: Pro Bono Honors (200 hours over three years); Pro Bono Leadership Award; Immigrant Rights Clinic
        (top grade); Education Law and Policy Course (second highest grade)

        Activities: UC Irvine Law Review, Staff Editor; Black Law Students Association, President

Claremont McKenna College, Claremont, CA
Bachelor of Arts in Government and Psychology, Leadership Studies Sequence, May 2012


COMMUNITY LEADERSHIP

University of California, Irvine School of Law Alumni Association, Council Member & Alumni Liaison to the Career
Development Office (2016 – Present) – Coordinate initiatives with the Career Development Office to promote alumni
engagement with students in their career search. Facilitate social activities among alumni and students.

The Posse Foundation, Volunteer (2016 – 2017) – Helped a Posse Scholar transition from high school to college-level
writing. Evaluated hundreds of high school students to help select Posse Scholars.


BAR ADMISSIONS

California
U.S. District Court for the Central District of California

                                                               2
                                                              44
 Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 49 of 259 Page ID
                                   #:26044
                                             Melissa A. Adamson
                 405 14th Street, 15th Fl., Oakland, CA 94612 • 510.899.6573 • madamson@youthlaw.org

EDUCATION

University of California, Berkeley, School of Law                                                     Berkeley, CA
Juris Doctor, Order of the Coif                                                                          May 2017
   Honors:         Best Oral Argument Award; 1L Competition, 2015
                   Jessup International Law Moot Court; Best Individual Oralist Award for Pacific Region, 2016
                   Best Oral Advocate, Berkeley Law Moot Court Team, 2016
                   Herma Hill Kay Fellow, 2015 (awarded to students advancing women’s interests in law)
                   University of Michigan Bergstrom Child Welfare Law Fellow, 2016
                   Justice John Paul Stevens Public Interest Fellow, 2016
   Journals:       California Law Review (Executive Board, Technology & Communications Editor)
   Activities:     Foster Education Project (Chair), Moot Court Team, Written & Oral Advocacy Teaching Assistant

Tufts University                                                                                     Medford, MA
Bachelor of Arts with Honors, International Relations and Community Health                              May 2011
   Honors:         Dean’s List (7 semesters), Wendell-Phillips Award Finalist (oral advocacy and public service)
   Abroad:         Pontificia Universidad Católica Argentina, Buenos Aires, Argentina (Spring 2010)


RELEVANT EXPERIENCE

National Center for Youth Law                                                                           Oakland, CA
Attorney – Immigration & Legal Advocacy Teams                                             September 2018 - Present
Berkeley Law Public Interest Fellow                                              September 2017 – September 2018
    • Litigation: Investigate, develop, and assist in litigating class action cases on behalf of unaccompanied
         immigrant youth (Flores, Lucas R., Duchitanga).
    • Policy: Research, publish, and present educational materials for judges, state and federal legislators,
         providers, caregivers, and youth. Provide technical assistance to state and federal legislators on potential
         legislation and hearings.

Legal Services for Children                                                              San Francisco, CA
Law Clerk – Immigration, Education, & Guardianship Divisions                                   Summer 2016
   • Prepared and filed client declarations and court forms in SIJS, DACA, asylum, and guardianship cases.
   • Represented clients in school expulsion hearings and negotiated settlements with school districts.

East Bay Community Law Center                                                                      Berkeley, CA
Advanced Clinical Student – Education Defense and Justice for Youth Clinic                     Spring, Fall 2016
   • Represented clients in school expulsion hearings, Individualized Education Program meetings,
        Manifestation Determination Review hearings, and juvenile court proceedings.
   • Researched, wrote, and filed appellate briefs regarding juvenile restitution and record sealing.

National Center for Youth Law                                                                          Oakland, CA
Summer Law Clerk, Fall Extern – Health & Legal Advocacy Teams                                 June – December 2015
   • Drafted sections of complaint and petitions for writ of mandate, researched potential claims, and assisted
       in civil rights litigation related to the reproductive health rights of foster youth in group homes.
   • Researched novel issues of youth and health law, wrote legal and policy memoranda, and responded to
       community requests for assistance.



                                                             45
 Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 50 of 259 Page ID
                                                      #:26045
Foster Education Project, UC Berkeley School of Law                                             Berkeley, CA
Co-Chair, Member                                                                      Fall 2014 – Spring 2017
    • Trained first-year law students to be educational rights holders for local foster youth and collaborated
        with local attorneys to provide trainings on disability and education law.

Bay Area Legal Aid                                                                            San Francisco, CA
Law Clerk – San Francisco Medical-Legal Partnership                                                  Summer 2014
   • Conducted client intake for pediatric patients in special needs clinics at San Francisco General Hospital.
   • Provided assistance for legal issues including education, disability rights, public benefits, and housing.

St. Louis Society for the Physically Disabled                                               St. Louis, MO
Community Training Specialist                                                    August 2013 – June 2014
    • Conducted assessments and implemented service plans for children and adults with disabilities.

SeriousFun Children’s Network Global Partnership Program                                             Botswana
Field Consultant – Camp Hope Botswana                                                            Summer 2013
     • Trained local leadership team to direct the first year of Camp Hope, a camp for children with HIV.

The Painted Turtle                                                                        Santa Monica, CA
Hospital Outreach Program Manager                                                  August 2011 – May 2013
   • The Hospital Outreach Program brings therapeutic activities to children in pediatric hospitals.
   • Independently expanded program by 80% to serve seven new hospitals and dialysis centers.
   • Hired, trained, and supervised over 200 volunteers and five interns.


SELECTED PRESENTATIONS & PUBLICATIONS

Neha Desai, Melissa Adamson, Maureen Allwood, Carly Baetz, Emma Cardeli, Osob Issa, Julian Ford, Primer for
Juvenile Court Judges: A Trauma-Informed Approach to Judicial Decision-Making for Newcomer Immigrant Youth in Juvenile
Justice Proceedings (Feb. 2019), available at https://youthlaw.org/wp-content/uploads/2019/02/Judicial-
Primer_FINAL.pdf.

Melissa Adamson, Minor Consent and Confidentiality, California Department of Health Care Services, Medi-Cal
Managed Care Quality and Monitoring Division (Presented July 2018), UCSF Valley Children’s Hospital Fresno
(Presented March 2019).

Neha Desai, Melissa Adamson, Child Welfare and Immigration: Implications for Funders, Publication by the National
Center for Youth Law (June 2018).

Hon. Maria D. Hernandez, Hon. Margaret Henry, Melissa Adamson, NMD & TAY – Meeting Their Needs,
Addressing Homeless, and Ensuring Their Rights to Sexual and Reproductive Health Care and Information, Juvenile Law
Institute, Judicial Council (Presented June 2018).

Melissa Adamson, HIPAA, FERPA, and Sharing Information in a School Setting, Tamalpais Union School District
(Presented January 2018), Roseville Joint Union School District (Presented April 2018).

ORGANIZATIONS AND INTERESTS

Admitted to the California Bar (July 2017)
Languages: Spanish (proficient)




                                                            46
 Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 51 of 259 Page ID
                                   #:26046

                                            KIRA SETREN
                405 14th St., 15th Fl. • Oakland, CA 94612 • 510 435 2185 • ksetren@gmail.com

EDUCATION
Brandeis University, Waltham, MA                                                          January 2012-May 2015
  • Bachelor of Arts, International and Global Studies; Minors: Business, Hispanic Studies
  • Honors: Magna cum laude, Dean’s List every semester; Gold medal in community service
City University, London, UK                                                            September-December 2011
International Institute, Madrid, Spain                                                         January-May 2014

RELEVANT EXPERIENCE
National Center for Youth Law, Oakland, CA                                                      January 2018-Present
Paralegal
 • Assist with impact litigation aimed at reforming the systems that serve vulnerable children and youth
 • Perform factual and legal research; gather and analyze evidence to bolster legal claims
 • Prepare court filings: edit, bluebook, cite-check, review court rules, and ECF file legal documents
 • Draft case declarations, filings, and correspondence; conceptualize, author, and publish media communications
 • Create and implement internal programs and systems; prepare guides and lead trainings
 • Collaborate across campaigns to develop and further organizational goals; assist with nonprofit growth

Cleary Gottlieb Steen & Hamilton LLP, New York, NY                                            July 2015-January 2018
Litigation Paralegal
  • Provided litigation assistance for robust caseload of high-profile and pro bono matters
  • Worked on all aspects of case development from engagement through discovery, settlement, and trial
  • Interacted extensively with clients; prepared, participated in, and memorialized client interviews
  • Conducted, organized, and analyzed legal, internet, factual, social science, and field research
  • Drafted, edited, and managed court documents; developed and maintained databases and case materials
  • Oversaw paralegal teams; liaised with counsel, internal and external departments, and vendors

United States Agency for International Development, Washington, DC                            June-September 2014
Intern, Bureau for Policy, Planning and Learning
  • Assisted in the planning and implementation of the Frontiers in Development Forum: multi-day event that
    brought together global leaders and the public to further goal of ending extreme poverty by 2030
  • Staffed forum, interacted with visiting leaders and attendees in a professional manner

ILP Abogados, Madrid, Spain                                                                     February-May 2014
Legal Intern
  • Researched and distilled Spanish and U.S. civil procedure for use in international law digest
  • Translated documents from Spanish to English and proofread materials

WorldBoston, Boston, MA                                                                          July-August 2013
Program Assistant
  • Planned, executed, and oversaw private meetings with international and local leaders
  • Researched and drafted proposals for U.S. State Department; created original blog and social media content

Community Art Center, Cambridge, MA                                                         June-August 2013
Administrative and Marketing Intern
 • Provided marketing and operational support for enrichment program that served low-income youth
 • Wrote, edited, and designed publications that were delivered to 2,000+ subscribers

PERSONAL
  • Language: Proficient in Spanish


                                                        47
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 52 of 259 Page ID
                                  #:26047




                           Exhibit B




                                      48
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 53 of 259 Page ID
                                  #:26048

Date       Biller          Expense Description                                                                                     Amount
05/15/17   Neha Desai      Lunch expense for Neha's Flores site monitoring visit to Fairfield (staff secure)                         $7.70
05/15/17   Neha Desai      Mileage expense for Neha Desai's site monitoring tour and interviews at BCFS facility in Fairfield       $51.36
                           Lunch expense (Swagat Indian Cuisine) for Leecia's, Poonam's, and Neha's Flores site monitoring visit
05/16/17   Poonam Juneja   to Yolo                                                                                                  $35.54
                           Breakfast expense at Savory Cafe for Leecia's, Poonam's, and Neha's Flores site monitoring visit to
05/16/17   Leecia Welch    Yolo                                                                                                     $39.12
05/16/17   Poonam Juneja   Mileage and toll for Flores site monitoring visit to Yolo                                                $90.07
10/25/17   Neha Desai      Lunch expense for Neha's Flores site monitoring visit to Yolo                                            $15.00
10/25/17   Poonam Juneja   Breakfast and Lunch per diem for Poonam's Flores site monitoring visit to Yolo                           $25.00
10/25/17   Neha Desai      Mileage and toll for Poonam's and Neha's Flores site monitoring visit to Yolo                            $86.32
                           Virgin America Flight to New York on Nov. 14 for monitoring visit to Children's Village and
11/02/17   Poonam Juneja   MercyFirst                                                                                              $143.20
11/02/17   Poonam Juneja   JetBlue Flight from New York on Nov. 15 for monitoring visit to Children's Village and MercyFirst       $158.20
                           Amtrack (NYP -> BAL) for 11/16/17 return from Flores monitoring visist to Children's Village and
11/03/17   Crystal Adams   MercyFirst                                                                                               $84.00
                           Amtrack (WAS -> NYP) for 11/14/17 travel to Children's Village and MercyFirst for Flores
11/03/17   Crystal Adams   monitoring                                                                                              $122.00
11/07/17   Neha Desai      Parking at Oakland airport for Flores monitoring trip                                                    $72.00
                           Hampton Inn & Suites Yonkers - Hotel booking for Flores monitoring visist to Children's Village and
11/07/17   Crystal Adams   MercyFirst                                                                                              $185.25
11/09/17   Crystal Adams   Comfort Inn - Hotel booking for Flores monitoring visist to Children's Village and MercyFirst           $119.52
11/14/17   Poonam Juneja   Bart ride for trip to airport on Nov. 14 for monitoring visist to Children's Village and MercyFirst       $9.50
11/14/17   Crystal Adams   Pret A Manger - dinner purchased at DC union station                                                     $15.38
11/14/17   Crystal Adams   Lyft ride from NY Penn station to hotel                                                                 $102.00
11/15/17   Crystal Adams   Panera Bread - lunch bought during Mercy First visit                                                     $13.34
11/15/17   Poonam Juneja   Comfort Inn - Hotel for night of Nov. 14 for monitoring visit to CV/MercyFirst                          $113.58
11/16/17   Crystal Adams   Don Pepi Pizza - dinner bought at NY Penn station                                                         $8.00
11/16/17   Crystal Adams   Chipotle - lunch bought during Children's Village visit                                                   $8.01
11/16/17   Crystal Adams   Aphalad Investment Inc - taxi from train station to home                                                  $8.10
11/16/17   Poonam Juneja   Lyft ride from airport on Nov. 16 (monitoring visit to CV/MercyFirst)                                    $49.50
11/16/17   Poonam Juneja   Hampton Inn - Hotel for night of Nov. 15 for monitoring visit to CV/MercyFirst                          $150.97
11/16/17   Poonam Juneja   Car Rental from Budget Rental Car for monitoring visit to Children's Village and MercyFirst             $318.37
11/17/17   Poonam Juneja   Gas in rental car during monitoring visit                                                                $14.72
                           Full day Per Diem for Poonam's Flores site monitoring visit to Children's Village & MercyFirst for
11/17/17   Poonam Juneja   11/14-11/16                                                                                             $135.00
11/18/17   Leecia Welch    Flight to and from Texas for Shiloh RTC monitoring                                                      $457.98
                           Tolls during Poonam Juneja's and Crystal Adams's site monitoring visits to Children's Village &
11/24/17   Poonam Juneja   MercyFirst                                                                                               $28.85
11/30/17   Leecia Welch    Lunch expense at Zoe's for Leecia's and Neha's Flores site monitoring visit to Shiloh RTC                $13.52
11/30/17   Neha Desai      Lunch expense at Zoe's for Leecia's and Neha's Flores site monitoring visit to Shiloh RTC                $13.93
11/30/17   Leecia Welch    Lunch expense at Chipotle for self and interpreters for Flores site monitoring visit to Shiloh RTC       $40.27
11/30/17   Leecia Welch    Taxi to client meetings for site monitoring trip for Shiloh RTC                                          $48.15
12/01/17   Neha Desai      Lunch expense for Neha's Flores site monitoring visit to Shiloh RTC                                       $9.50
12/01/17   Neha Desai      Lyft to Shiloh RTC Neha Desai's and Leecia Welch's site monitoring trip                                  $22.94
12/02/17   Neha Desai      Meal expense for Flores site monitoring visit to Shiloh RTC                                              $12.98
12/02/17   Leecia Welch    Meal expense for Flores site monitoring visit to Shiloh RTC                                              $14.96
12/02/17   Leecia Welch    Breakfast for site monitoring trip to Shiloh RTC                                                         $17.70
12/02/17   Leecia Welch    Parking at Oakland airport for Flores Shiloh monitoring trip                                             $58.00
12/02/17   Leecia Welch    Hotel expense for site monitoring trip to Shiloh RTC                                                    $385.33
12/02/17   Neha Desai      Hotel expense for site monitoring trip to Shiloh RTC                                                    $398.21
12/07/17   Melissa Adamson Payment for child materials for Leecia's and Neha's site monitoring trip to Shiloh RTC                   $22.35
12/07/17   Melissa Adamson Payment to interpreter for translating UAC interviews at Shiloh RTC                                      $80.00
12/14/17   Leecia Welch    Uber to airport for Neha Desai's and Leecia Welch's site monitoring trip for Shiloh RTC                  $63.70
02/07/18   Crystal Adams   Lyft - travel from NoVa detention to office                                                              $18.00
02/07/18   Crystal Adams   The Club B&S - meal expense - NoVa monitoring visit                                                      $18.60
02/07/18   Crystal Adams   Lyft - travel from office to NoVa detention center                                                       $18.76

02/21/18   Crystal Adams      2/26/18 Southwest flight (BWI--HOU) for Flores monitoring trip to Shiloh and Southwest Key Mesa      $255.98
                              3/1/18 Southwest flight (HOU--DCA) returning from Flores monitoring trip to Shiloh and Southwest
02/21/18   Crystal Adams      Key Mesa                                                                                             $342.98


                                                                      49
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 54 of 259 Page ID
                                  #:26049

02/26/18   Crystal Adams   Lyft - travel (home -> BWI) for Shiloh and Southwest Key Mesa facility visits                                $27.00
02/26/18   Crystal Adams   Taxi - travel (HOU airport -> Best Western hotel) for Shiloh and Southwest Key Mesa facility visits          $27.05
02/26/18   Crystal Adams   Paradise Shops - BWI - Youth materials for Crystal Adams's Flores monitoring trip at Shiloh RTC              $35.99
02/27/18   Crystal Adams   Chipotle - lunch bought during Flores monitoring visit                                                        $9.63
02/28/18   Crystal Adams   La Quinta Inn - 1 night stay in TX for Flores monitoring                                                    $104.43
02/28/18   Crystal Adams   Best Western - 2 night stay in TX for Flores monitoring                                                     $225.92
03/01/18   Crystal Adams   Lyft - return from Shiloh and Southwest Key Mesa facility visits                                             $43.00
                           Meal expense - Pappadeaux Seafood, Houston, TX airport - for Flores monitoring trip to Shiloh and
03/01/18   Crystal Adams   Southwest Key Mesa                                                                                           $53.32
03/02/18   Crystal Adams   UVC - tansit expense (VA -> DC) for Shiloh and Southwest Key Mesa facility visits                            $28.21
05/31/18   Crystal Adams   Flights for Shiloh RTC for Flores monitoring trip                                                           $537.96
06/03/18   Neha Desai      Flight for 7/27 hearing                                                                                     $141.96
06/06/18   Crystal Adams   Meal expense (the Club B&S) for Flores monitoring trip to NoVA                                               $17.50
06/06/18   Crystal Adams   Transportation expense (taxi) for Flores monitoring trip to NoVA                                             $34.98
06/07/18   Crystal Adams   Meal expense (Sprouts Farmers Market) for Flores monitoring trip to Shiloh RTC                                $5.31
06/08/18   Crystal Adams   Transit expense (shell oil) for Flores monitoring trip to Shiloh RTC                                          $7.63
06/08/18   Crystal Adams   Meal expense (Chick-Fil-A) for Flores monitoring trip to Shiloh RTC                                          $15.46
06/09/18   Crystal Adams   Meal expense (Pappas Burger) for Flores monitoring trip to Shiloh RTC                                        $27.95
06/09/18   Crystal Adams   Transportation expense (taxi) for Flores monitoring trip to Shiloh RTC                                       $45.48
06/09/18   Crystal Adams   Hotel expense (Courtyard by Marriott) for Flores monitoring trip to Shiloh RTC                              $157.07
                           Payment to interpreter Karina Marquez for translation of UAC interviews during Crystal Adams's site
06/12/18   Crystal Adams   monitoring trip to Shiloh RTC                                                                               $247.00
                           Payment to interpreter Karina Marquez for translation services for Shiloh monitoring site visit with
06/26/18   Crystal Adams   Crystal Adams                                                                                                 $17.00
06/27/18   Neha Desai      Flight for 7/27 hearing (ticket change fee)                                                                   $28.01
07/09/18   Crystal Adams   Flights to and from Shiloh RTC for Flores monitoring trip via Southwest                                    $1,118.06
07/10/18   Crystal Adams   Meal expense (Silver Diner) for Flores monitoring trip to Shiloh RTC                                          $33.52
07/10/18   Crystal Adams   Meal expense for Flores monitoring trip to Shiloh RTC                                                         $45.75
07/11/18   Crystal Adams   Printing materials for Shiloh RTC visit                                                                        $0.25
07/11/18   Crystal Adams   Breakfast (Courtyard by Marriott) for Flores monitoring trip to Shiloh RTC                                     $8.66
07/11/18   Crystal Adams   Meal expense (Salata) for Flores monitoring trip to Shiloh RTC                                                $12.99
07/11/18   Crystal Adams   Meal expense (Courtyard by Marriott) for Flores monitoring trip to Shiloh RTC                                 $21.20
07/12/18   Crystal Adams   Food expense (Courtyard by Marriott) for Flores monitoring trip to Shiloh RTC                                  $5.87
07/12/18   Crystal Adams   Hotel expense (Courtyard by Marriott) for Flores monitoring trip to Shiloh RTC                                $11.85
07/12/18   Crystal Adams   Meal expense (Chick-Fil-A) for Flores monitoring trip to Shiloh RTC                                           $23.78
07/12/18   Crystal Adams   Transit expense (Texaco) for Flores monitoring trip to Shiloh RTC                                             $25.00
07/13/18   Crystal Adams   Transit expense (taxi) for Flores monitoring trip to Shiloh RTC                                               $47.38
07/13/18   Crystal Adams   Hotel expense (Courtyard by Marriott) for Flores monitoring trip to Shiloh RTC                               $393.24
07/27/18   Melissa Adamson Travel expenses for hearing on MTE                                                                            $81.00
08/21/18   Crystal Adams   Meal expense (Silver Diner) for Flores monitoring trip to Shiloh RTC                                           $6.88
08/21/18   Crystal Adams   Flights to and from Shiloh RTC for Flores monitoring trip (Southwest)                                        $876.07
08/22/18   Crystal Adams   Meal expense (Chipotle) for Flores monitoring trip to Shiloh RTC                                              $12.35
08/22/18   Crystal Adams   Transportation expense (taxi) for Flores monitoring trip to NoVA                                              $42.15
08/23/18   Crystal Adams   Breakfast (Courtyard by Marriott) for Flores monitoring trip to Shiloh RTC                                    $12.83
08/24/18   Crystal Adams   Breakfast (Courtyard by Marriott) for Flores monitoring trip to Shiloh RTC                                    $14.99
08/24/18   Crystal Adams   Preparing materials for Shiloh RTC site monitoring visit                                                      $17.50
08/25/18   Crystal Adams   Hotel expense (Courtyard by Marriott) for Flores monitoring trip to Shiloh RTC                               $348.04
10/03/18   Leecia Welch    Airline fee for flight for Shiloh RTC monitoring                                                              $25.00
10/03/18   Crystal Adams   Flight for Shiloh RTC monitoring                                                                             $104.98
10/03/18   Crystal Adams   Car rental for Shiloh RTC monitoring                                                                         $110.48
10/03/18   Crystal Adams   Flight for Shiloh RTC monitoring                                                                             $162.98
10/03/18   Leecia Welch    Flight for Shiloh RTC monitoring                                                                             $233.98
10/03/18   Leecia Welch    Flight for Shiloh RTC monitoring                                                                             $397.20
10/04/18   Crystal Adams   Courtyard by Marriott hotel for Shiloh RTC monitoring                                                        $363.86
                           Flights to and from NJ for Flores site monitoring visits of Flores site monitoring at Children's Village
10/16/18   Melissa Adamson & MercyFirst shelters                                                                                       $442.40
10/17/18   Crystal Adams   Breakfast at Courtyard by Marriott for Shiloh RTC monitoring                                                 $12.99
10/17/18   Crystal Adams   Meal expense at Jason's Deli for Shiloh RTC monitoring                                                       $14.70
10/17/18   Leecia Welch    Lunch at Jason's Deli in Pearland TX on Shiloh RTC monitoring trip                                           $18.48
10/17/18   Leecia Welch    Breakfast at the Courtyard by Marriot Pearland TX on Shiloh RTC monitoring trip                              $18.62
10/17/18   Freya Pitts     Travel to Shenandoah site visit - flight (BOS -> DCA)                                                       $141.20


                                                                        50
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 55 of 259 Page ID
                                  #:26050

10/17/18   Freya Pitts       Travel from Shenandoah site visit- flight (DCA -> OAK)                                              $246.80
10/18/18   Crystal Adams     Transit expense (Shell Oil) for Shiloh RTC monitoring                                                $10.48
10/18/18   Crystal Adams     Breakfast at Courtyard by Marriott for Shiloh RTC monitoring                                         $16.07
10/18/18   Leecia Welch      Breakfast at the Courtyard by Marriot Pearland TX on Shiloh RTC monitoring trip                      $18.05
10/18/18   Leecia Welch      Lunch at BJS Restaurants for Leecia, Crystal, and translators for Shiloh RTC monitoring trip         $41.61
10/18/18   Leecia Welch      Transportation for Shiloh monitoring visit (cab from SFO)                                            $53.88
10/18/18   Leecia Welch      Dinner for Leecia and Crystal on Shiloh RTC monitoring trip                                          $92.10
10/19/18   Leecia Welch      Travel expense for Shiloh RTC Flores site monitoring                                                 $32.92
10/19/18   Leecia Welch      Marriott Hotel for Shiloh RTC monitoring visit                                                      $370.19
10/23/18   Melissa Adamson   Meal expense en route to Flores site monitoring at Children's Village & MercyFirst                   $13.04
10/23/18   Crystal Adams     Car rental for Shenendoah Flores monitoring visit                                                    $62.67
10/24/18   Melissa Adamson   Meal expense (Starbucks) for Flores site monitoring of Children's Village & MercyFirst                $4.83
10/24/18   Melissa Adamson   Meal expense (Mamoun’s Falafel) for Flores site monitoring of Children's Village & MercyFirst         $8.70
10/24/18   Freya Pitts       Meal expense (McDonalds) for Flores site monitoring at Shenandoah                                     $9.23
10/24/18   Melissa Adamson   Transit expense (Shell Oil) for Flores site monitoring of Children's Village & MercyFirst            $24.99
10/24/18   Freya Pitts       Rental car for Flores site monitoring at Shenandoah                                                 $372.00
10/25/18   Melissa Adamson   Meal expense (Starbucks) for Flores site monitoring of Children's Village & MercyFirst                $4.24
10/25/18   Melissa Adamson   Meal expense (Starbucks) for Flores site monitoring of Children's Village & MercyFirst                $4.70
10/25/18   Crystal Adams     Meal expense (McDonald's) for Flores monitoring visit for Shenandoah                                  $5.30
10/25/18   Crystal Adams     Meal expense (Hardees) for Flores monitoring visit for Shenandoah                                     $8.84
10/25/18   Freya Pitts       Meal expense (Chick-Fil-A) for Flores site monitoring at Shenandoah                                   $9.13
10/25/18   Melissa Adamson   Meal expense (Chipotle) for Flores site monitoring of Children's Village & MercyFirst                $10.52
10/25/18   Melissa Adamson   Transit expense (Shell Oil) for Flores site monitoring of Children's Village & MercyFirst            $29.78
10/25/18   Crystal Adams     Meal expense for Flores monitoring visit for Shenandoah                                              $31.51
10/25/18   Crystal Adams     Transit expense (Sunoco) for Shiloh RTC monitoring                                                   $33.23
10/26/18   Freya Pitts       Documents for Flores site monitoring at Shenandoah                                                    $1.52
10/26/18   Freya Pitts       Documents for Flores site monitoring at Shenandoah                                                    $8.48
10/26/18   Melissa Adamson   Meal expense (Java Moon Express) for Flores site monitoring of Children's Village & MercyFirst       $15.59
10/26/18   Freya Pitts       Meal expense (Wendy's) for Flores site monitoring at Shenandoah                                      $15.92
10/27/18   Freya Pitts       Meal expense (Starbucks) for Flores site monitoring at Shenandoah                                     $8.83
10/27/18   Crystal Adams     Transit expense (Rental car tolls) for Shiloh RTC monitoring                                          $9.65
10/27/18   Freya Pitts       Transit expense (ExxonMobil) for Flores site monitoring at Shenandoah                                $10.53
10/27/18   Freya Pitts       Fuel for rental car for Shenandoah Site Visit                                                        $17.26
10/27/18   Freya Pitts       Hotel expense (Best Western) for Flores site monitoring at Shenandoah                               $424.07
10/28/18   Freya Pitts       Meal expense (Cava Mezze Mediterrane) for Flores site monitoring at Shenandoah                       $14.58
Total                                                                                                                         $13,608.77




                                                                     51
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 56 of 259 Page ID
                                  #:26051




                           Exhibit C




                                      52
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 57 of 259 Page ID
                                  #:26052


  Date          Name            Case Name Description                                                               Duration
                                          Phone call with team re next steps in investigating facilities for Flores
      4/27/17   Leecia Welch    Flores    violations                                                                            1
       5/8/17   Leecia Welch    Flores    Reviews materials in preparation for Yolo site visit                                1.2
      5/11/17   Leecia Welch    Flores    Review regulations concerning secure faciliites                                     0.5
      5/15/17   Leecia Welch    Flores    Driving to facility for site visit                                                  1.5
      5/15/17   Leecia Welch    Flores    Attend BCFS tour and conduct client interviews                                      4.2
      5/15/17   Leecia Welch    Flores    Driving from Fairfield for site visit                                               1.5
      5/15/17   Leecia Welch    Flores    Edit and finalize youth interview questionnaire                                     0.5
      5/16/17   Leecia Welch    Flores    Meet with PJ and ND to prep for site visit                                          0.5
      5/16/17   Leecia Welch    Flores    Driving to Yolo for monitoring visit                                                1.8
      5/16/17   Leecia Welch    Flores    Site visit and youth interviews                                                     6.2
      5/16/17   Leecia Welch    Flores    Driving from Yolo for monitoring visit                                                2
      5/22/17   Leecia Welch    Flores    Prepare interview summaries from site visits                                        1.3
      5/23/17   Leecia Welch    Flores    Prepare interview summaries from site visits                                        1.1
       6/1/17   Leecia Welch    Flores    TC with PJ and ND re investigation next steps                                         1
      6/15/17   Leecia Welch    Flores    Call with team re investigation next steps                                          0.5
      7/20/17   Leecia Welch    Flores    Meeting with PJ an ND re investigation next steps                                     1
      8/21/17   Leecia Welch    Flores    Call with team re investigation next steps                                            1
      8/28/17   Leecia Welch    Flores    Meeting with PJ and ND re investigation and research needs                          0.7
      9/15/17   Leecia Welch    Flores    Team meeting re investigation and enforcement issues                                  1
      10/2/17   Leecia Welch    Flores    Team call re facility visits, research needs                                        1.2
     10/12/17   Leecia Welch    Flores    NCYL call re site visit prep                                                        0.8
      11/1/17   Leecia Welch    Flores    Team call re facility visits, MTE                                                   0.8
                                          Edit and revise client declaration re psych meds overmedication at
     11/11/17 Leecia Welch      Flores    Shiloh                                                                              0.8
     11/12/17 Leecia Welch      Flores    Team call re facility visits                                                        1.2
     11/14/17 Leecia Welch      Flores    Research issues re Shiloh in prep for site visit                                    1.5
                                          Review and analyze materials re Shiloh in prep for site visit and client
     11/15/17   Leecia Welch    Flores    meetings                                                                            2.1
     11/17/17   Leecia Welch    Flores    Meeting with MA re MTE research needs                                               0.8
     11/17/17   Leecia Welch    Flores    Team call re facility visits                                                        0.8
     11/27/17   Leecia Welch    Flores    Research issues re Shiloh in prep for site visit                                    1.2
     11/27/17   Leecia Welch    Flores    Team meeting re Shiloh site visit; MTE                                              1.4
     11/28/17   Leecia Welch    Flores    Review materials in prep for Shiloh RTC site visit and interviews                   2.2
     11/29/17   Leecia Welch    Flores    Travel to Houston                                                                   8.5
     11/30/17   Leecia Welch    Flores    Prep meeting with ND for Shiloh interviews                                          1.2
     11/30/17   Leecia Welch    Flores    Interview class members and prepare declarations                                   10.2
     11/30/17   Leecia Welch    Flores    Meet with lsp re Shiloh issues                                                      0.9
      12/1/17   Leecia Welch    Flores    Return travel home from Houston                                                     6.5
      12/1/17   Leecia Welch    Flores    Interview class members and prepare declarations                                    5.5
      12/5/17   Leecia Welch    Flores    Team call re Shiloh visit                                                           1.3
     12/10/17   Leecia Welch    Flores    Prepare and edit meet and confer letter re Shiloh issues                            1.2
     12/14/17   Leecia Welch    Flores    Review Shiloh meet and confer letter                                                0.2
     12/18/17   Leecia Welch    Flores    Call with ND, PJ, and CA re research re psych meds issues                           0.2
     12/19/17   Leecia Welch    Flores    Team call re Flores violations and next steps                                         1
       1/2/18   Leecia Welch    Flores    Team call re Flores violations and next steps                                       0.6
       1/2/18   Leecia Welch    Flores    Attend meet and confer call with Govt attorney; prepare fore same                   0.8
      1/12/18   Leecia Welch    Flores    Research issues re Shiloh for follow up letter; revise same                         1.2
      1/16/18   Leecia Welch    Flores    Edit and finalize Shiloh follow up letter                                          0.4
      1/22/18   Leecia Welch    Flores    Team call re Flores violations and next steps                                       1.1
      1/29/18   Leecia Welch    Flores    Attend team meeting re Flores investigation issues                                 1.0
                                          Research issues re informed consent; meeting with PJ and ND re
         1/30/18 Leecia Welch   Flores    same                                                                                1.5




                                                                53
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 58 of 259 Page ID
                                  #:26053


      2/5/18   Leecia Welch   Flores   Team call re Flores violations and next steps                         0.6
      2/5/18   Leecia Welch   Flores   Review and edit motion to seal for MTE                                0.3
      2/6/18   Leecia Welch   Flores   Edit and revise draft MTE                                             2.2
      2/7/18   Leecia Welch   Flores   Edit and revise draft MTE                                              2.5
     2/22/18   Leecia Welch   Flores   Call with ND, CH and CA re Shiloh visit                               0.7
     2/24/18   Leecia Welch   Flores   Edit and revise memo re psych meds issues                             2.2
      3/5/18   Leecia Welch   Flores   Team call re Flores violations and next steps                          0.7
     3/12/18   Leecia Welch   Flores   Team call re Motion to enforce draft and evidence; prepare for same      1
     3/14/18   Leecia Welch   Flores   Review and prepare motion to enforce section                          2.7
     3/15/18   Leecia Welch   Flores   Review and prepare portion of motion to enforce draft                 3.2
     3/16/18   Leecia Welch   Flores   Review and draft moton to enforce section                              2.7
     3/18/18   Leecia Welch   Flores   Edit and revise MTE draft                                             2.2
     3/19/18   Leecia Welch   Flores   Team meeting re MTE draft; prepare for same                           1.1
     3/19/18   Leecia Welch   Flores   Edit and revise MTE draft                                             2.6
     3/20/18   Leecia Welch   Flores   TX with PJ re motion to enforce issues                                0.5
     3/22/18   Leecia Welch   Flores   Edit and revise MTE and supporting documents                           2.2
     3/23/18   Leecia Welch   Flores   Review and edit MTE supporting documents                               1.5
     3/26/18   Leecia Welch   Flores   Review and edit MTE draft                                             2.8
     3/26/18   Leecia Welch   Flores   Team meeting re MTE draft; prepare for same                           1.1
     3/29/18   Leecia Welch   Flores   Meeting with ND re next steps                                          0.7
     3/29/18   Leecia Welch   Flores   Edit and revise MTE and supporting documents                           3.2
     3/29/18   Leecia Welch   Flores   Email to team re MTE draft                                             0.1
     3/30/18   Leecia Welch   Flores   team call re motion to enforce                                         1.1
     3/30/18   Leecia Welch   Flores   Prepare supporting documents for motion to enforce                     1.3
     3/30/18   Leecia Welch   Flores   Edit and revise MTE draft                                              2.1
      4/9/18   Leecia Welch   Flores   TX with PJ re motion to enforce issues                                 0.7
      4/9/18   Leecia Welch   Flores   Edit and revise MTE draft                                              2.1
     4/10/18   Leecia Welch   Flores   Edit and revise MTE draft; research issues for same                    1.3
     4/11/18   Leecia Welch   Flores   Edit and revise MTE                                                    2.1
     4/11/18   Leecia Welch   Flores   Review and edit MTE supporting documents                               2.1
     4/12/18   Leecia Welch   Flores   Edit and revise MTE                                                    1.3
     4/12/18   Leecia Welch   Flores   Edit and revise motion to seal draft                                   0.4
     4/12/18   Leecia Welch   Flores   Edit and revise near final MTE draft                                   1.3
     4/13/18   Leecia Welch   Flores   Review and analyze MTE supporting docs and exhibits                    2.1
     4/14/18   Leecia Welch   Flores   Edit and revise MTE and supporting documents                           1.2
     4/14/18   Leecia Welch   Flores   Edit MTE declaration                                                   0.3
     4/16/18   Leecia Welch   Flores   Edit and revise MTE order                                              0.4
     4/16/18   Leecia Welch   Flores   Edit and finalize MTE and supporting docs                              2.7
     4/19/18   Leecia Welch   Flores   TC with PJ re revised order                                            0.1
     4/19/18   Leecia Welch   Flores   Edit and revise MTE order; research issues re same                     0.7
     4/23/18   Leecia Welch   Flroes   Team call re MTE next steps                                            1.2
     4/24/18   Leecia Welch   Flores   Team call re MTE order; prepare fore same                              0.7
     4/24/18   Leecia Welch   Flores   Edit and revise MTE order                                              0.5
     4/25/18   Leecia Welch   Flores   Revise MTE order                                                       0.1
      5/2/18   Leecia Welch   Flores   Edit and revise letter re Shiloh documents                             0.4
      5/3/18   Leecia Welch   Flores   Finalize letter re Shiloh documents                                    0.2
                                       Interview Yolo class members and prepare declarations; debrief with
                                                                                                             9.6
     5/22/18   Leecia Welch   Flores   team re same
     5/22/18   Leecia Welch   Flores   Travel to Yolo for class member interviews                            1.7
     5/22/18   Leecia Welch   Flores   Travel from Yolo                                                      2.5
     5/25/18   Leecia Welch   Flores   Analyze and review response to MTE                                    2.2
     5/26/18   Leecia Welch   Flores   Prepare notes re Yolo class members                                   2.4
     5/29/18   Leecia Welch   Flores   Team call re reply and next steps                                     1.3
     5/31/18   Leecia Welch   Flores   Meet with PJ re reply brief issues                                    0.2




                                                          54
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 59 of 259 Page ID
                                  #:26054


      5/31/18    Leecia Welch   Flores   Research issues for reply brief                                     1.2
       6/1/18    Leecia Welch   Flores   Call with NCYL team re reply section drafting                       0.8
       6/2/18    Leecia Welch   Flores   Review and analyze JCAHO standards                                  0.8
       6/3/18    Leecia Welch   Flores   Prepare memo re relevant JCAHO standards                            1.2
       6/5/18    Leecia Welch   Flores   Revise draft of MTE reply                                           1.9
       6/7/18    Leecia Welch   Flores   Revise MTE reply                                                    1.3
      6/12/18    Leecia Welch   Flores   Prepare section of MTE reply; research issues re same               2.8
      6/13/18    Leecia Welch   Flores   Edit and revise MTE reply; TC with PJ re same                       1.8
      6/14/18    Leecia Welch   Flores   Edit MTE reply; research isues for same                             1.4
      6/15/18    Leecia Welch   Flores   Edit and finalize MTE reply and supporting docs                     2.8
      7/26/18    Leecia Welch   Flores   Travel to LA for Flores oral argument                               3.5
      7/27/18    Leecia Welch   Flores   Prepare materials for oral argument                                 1.2
      7/27/18    Leecia Welch   Flores   Review MTE tentative ruling; attend oral argument                   1.5
      7/27/18    Leecia Welch   Flores   Debrief with team re oral argument and next steps                   1.4
      7/27/18    Leecia Welch   Flores   Return travel from oral argument                                    3.5
       8/9/18    Leecia Welch   Flores   Edit and revise letter re 7/30 Order                                0.8
      8/10/18    Leecia Welch   Flores   Research issues for 7/30 Order letter; revise same                  1.2
      8/10/18    Leecia Welch   Flores   TC with CH and HC re govt position on 7/31 Order                    0.5
      8/11/18    Leecia Welch   Flores   Call with LSP re medication of youth in ORR custody                 0.7
      8/13/18    Leecia Welch   Flores   Review status report re 7/30 order and draft dec                    0.8
       9/5/18    Leecia Welch   Flores   Review MC letter re 7/30 order                                      0.2
       9/7/18    Leecia Welch   Flores   Review govt materials in response to 7/30 order letter              0.8
      9/14/18    Leecia Welch   Flores   Review Shiloh materials from govt                                   0.4
      9/22/18    Leecia Welch   Flores   Review research re motion for contempt                              0.5
                                         Review and edit practive advisory re 7/30 order implementation;
      9/23/18    Leecia Welch   Flores   research issues re same                                             0.8
      9/25/18    Leecia Welch   Flores   Edit and revise practice advisory re psych meds issues              0.4
     10/16/18    Leecia Welch   Flores   Travel to Houston for Shiloh class member interviews                6.5
     10/16/18    Leecia Welch   Flores   Review materials and prepare for Shiloh interviews                  2.7
                                Flores   Interview class members and prepare declarations re Shiloh          9.5
     10/17/18 Leecia Welch               compliance with 7/30 order; debrief with CA re same
                                Flores   Interview class members and prepare declarations re Shiloh          6.5
     10/18/18    Leecia Welch            compliance with 7/30 order; debrief with CA re same
     10/18/18    Leecia Welch   Flores   Travel to SF from Houston                                           6.2
     10/19/18    Leecia Welch   Flores   Review and edit supporting motions for monitor brief                0.7
     10/19/18    Leecia Welch   Flores   Research issues for monitor brief; edit same                        1.3
        2/8/19   Leecia Welch   Flroes   Review and edit Shiloh counter-proposal                             0.5
      2/22/19    Leecia Welch   Flores   Edit letter re Shiloh issues                                        0.4
  Total                                                                                                    238.2




                                                            55
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 60 of 259 Page ID
                                  #:26055


  Date          Name         Case Name   Description                                                                                             Duration
      4/25/17   Neha Desai   Flores      Plan for upcoming visits to facilities                                                                          0.9
       5/1/17   Neha Desai   Flores      Initial prep for Yolo visit (develop interview questions, prioritize which youth to interview)                  1.8
      5/12/17   Neha Desai   Flores      Final prep for Yolo visit (Finalize Interview questions, complete additional prep for interviews)               2.1
      5/15/17   Neha Desai   Flores      BCFS Tour & interviews                                                                                          6.4
      5/16/17   Neha Desai   Flores      Yolo Tour & Interviews                                                                                          6.9
      5/18/17   Neha Desai   Flores      Clean up and circulate inteview notes                                                                           1.1
      5/22/17   Neha Desai   Flores      Prep docs for file request                                                                                      0.6
      5/23/17   Neha Desai   Flores      Flores Check in with Leecia and Poonam                                                                            1
       6/3/17   Neha Desai   Flores      Review and edit research memo on ORR procedures                                                                 1.2
      7/13/17   Neha Desai   Flores      Co-counsel call re possible motion to enforce                                                                   1.2
      7/17/17   Neha Desai   Flores      Flores debrief Shenandoah                                                                                       1.1
      7/28/17   Neha Desai   Flores      Prelim review of Yolo client file                                                                               0.8
      7/28/17   Neha Desai   Flores      Doc review of client file                                                                                       0.3
       8/2/17   Neha Desai   Flores      Correspondence with Yolo client attorney                                                                        1.2
       8/5/17   Neha Desai   Flores      Review doc review draft                                                                                         1.8
      8/24/17   Neha Desai   Flores      Follow up from prior counsel call, including outreach to organizational plaintiffs re Flores violations         0.6
      8/25/17   Neha Desai   Flores      Correspondence with Holly's students re: doc review                                                             0.3
      8/28/17   Neha Desai   Flores      Co-counsel Check in                                                                                             1.2
      8/29/17   Neha Desai   Flores      Plan for next Yolo visit                                                                                        0.6
      8/29/17   Neha Desai   Flores      Correspondence with Holly re: prep for Yolo                                                                     0.4
      8/29/17   Neha Desai   Flores      Review Carlos' dec for MLH and provide feedback                                                                 0.3
      8/29/17   Neha Desai   Flores      Prep docs for file request                                                                                      0.2
      8/31/17   Neha Desai   Flores      Research and draft Flores memo re: procedural protections in JJ & CW                                            2.7
      9/12/17   Neha Desai   Flores      Research and draft Flores memo re: procedural protections in JJ & CW                                            3.6
      9/14/17   Neha Desai   Flores      Review standard on related cases; review cases on court's ability to fashion rememedies for violations of consent
                                                                                                                                                         0.9decree
      9/15/17   Neha Desai   Flores      Flores co-counsel call re investigation issues                                                                  1.1
      9/19/17   Neha Desai   Flores      Review memo on procedural protections                                                                           0.6
      9/25/17   Neha Desai   Flores      Review and edit Melissa's memo re: VA system timeline and procedural protections                                0.7
      9/26/17   Neha Desai   Flores      Work with Poonam on interview intake form                                                                       0.4
      9/29/17   Neha Desai   Flores      Flores co-counsel call & NCYL debrief                                                                           1.3
     10/12/17   Neha Desai   Flores      Research and draft Flores Memo (VA & CA Juvenile Justice procedural standards)                                  2.3
     10/12/17   Neha Desai   Flores      NCYl Flores team call                                                                                           0.8
     10/13/17   Neha Desai   Flores      Flores Co-Counsel Call                                                                                          0.9
     10/17/17   Neha Desai   Flores      Flores Co-Counsel Call                                                                                          1.2
     10/23/17   Neha Desai   Flores      Prep for Yolo visit                                                                                             1.4
     10/25/17   Neha Desai   Flores      travel to Yolo                                                                                                  1.3
     10/25/17   Neha Desai   Flores      Interview youth at Yolo                                                                                         6.4
     10/25/17   Neha Desai   Flores      return travel from Yolo                                                                                         1.4
     10/25/17   Neha Desai   Flores      write up notes from Yolo interviews                                                                             0.8
     10/27/17   Neha Desai   Flores      clean up & circulate notes from Yolo interviews                                                                 1.1
     10/30/17   Neha Desai   Flores      Flores Check-in (NCYL)                                                                                          0.5
      11/1/17   Neha Desai   Flores      Draft agenda for Flores co-counsel call                                                                         0.3
      11/1/17   Neha Desai   Flores      Flores Co-counsel call                                                                                          0.8
      11/1/17   Neha Desai   Flores      Draft and circulate notes to the team on call with legal service providers                                      0.3
      11/2/17   Neha Desai   Flores      Correspondence with Yolo client's attorney re: his release;                                                     0.6
      11/2/17   Neha Desai   Flores      Draft To Do items for team                                                                                      0.3
      11/2/17   Neha Desai   Flores      correspondence with TX disability rights advocate re: Shiloh                                                    0.7
      11/3/17   Neha Desai   Flores      Review Shiloh Orientation Packet                                                                                0.4
      11/6/17   Neha Desai   Flores      NCYL Flores check-in re: assignments                                                                            0.5
     11/10/17   Neha Desai   Flores      Review draft decs & provide feedback                                                                            0.6
     11/13/17   Neha Desai   Flores      Flores co-counsel call & NCYL Debrief                                                                           1.1
     11/13/17   Neha Desai   Flores      NCYL Debrief from co-counsel call (divvy up tasks)                                                              0.8
     11/14/17   Neha Desai   Flores      Doc review and follow up on a particular youth                                                                  0.7
     11/15/17   Neha Desai   Flores      Review Shiloh Licensing Memo and input feedback                                                                 1.3
     11/16/17   Neha Desai   Flores      call with lsp re: Yolo client psych meds issues                                                                 1.2
     11/20/17   Neha Desai   Flores      Review notes & declarations from MercyFirst and Children's Village                                              0.8
     11/27/17   Neha Desai   Flores      Begin prep for Shiloh visit (review notes and decs from Davis trip & revise interview Qs accordingly; review Shiloh
                                                                                                                                                         3.6 policies and other docs
     11/29/17   Neha Desai   Flores      Complete Shiloh prep (reviewing files, prior notes, prior declarations)                                         2.7
     11/29/17   Neha Desai   Flores      Travel to Houston                                                                                               8.7
     11/30/17   Neha Desai   Flores      Prep for Shiloh interviews with Leecia                                                                          1.2
     11/30/17   Neha Desai   Flores      Conduct interviews and drafts declarations                                                                     10.5
     11/30/17   Neha Desai   Flores      Meeting with lsp to discuss Shiloh                                                                              0.9
      12/1/17   Neha Desai   Flores      Interviews with youth at Shiloh and draft declarations                                                          2.2
      12/1/17   Neha Desai   Flores      Return travel from Houston                                                                                      9.8
      12/5/17   Neha Desai   Flores      Call with attorney re: Children's Village                                                                       0.7
      12/5/17   Neha Desai   Flores      Call with Carlos re: Shiloh                                                                                     0.5
      12/5/17   Neha Desai   Flores      compile and circulate Shiloh declarations and other documents to team                                           0.6




                                                                           56
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 61 of 259 Page ID
                                  #:26056


     12/5/17   Neha Desai   Flores   Co-counsel Shiloh debrief & next steps                                                                1.4
     12/6/17   Neha Desai   Flores   Follow up with lsp re: class member's dec                                                             0.3
     12/7/17   Neha Desai   Flores   Yolo youth psych eval follow up                                                                       0.6
     12/8/17   Neha Desai   Flores   Assist with Yolo youth bond hearing prep                                                              0.7
     12/8/17   Neha Desai   Flores   Call with lsp re: clients at Shiloh                                                                   0.6
     12/8/17   Neha Desai   Flores   Draft psych meds portion of Meet and Confer letter                                                    1.7
    12/12/17   Neha Desai   Flores   Call with lsp re: use of psych meds                                                                   0.9
    12/12/17   Neha Desai   Flores   Check in with Poonam re: research assignements                                                        0.4
    12/18/17   Neha Desai   Flores   Follow up call with lsp                                                                               0.6
    12/19/17   Neha Desai   Flores   Draft agenda for co-counsel call                                                                      0.3
    12/19/17   Neha Desai   Flores   Flores co-counsel call                                                                                1.1
    12/19/17   Neha Desai   Flores   review ORR policies on medication adminsitration and management                                       0.4
      1/2/18   Neha Desai   Flores   Flores co-counsel call                                                                                0.9
      1/2/18   Neha Desai   Flores   Review Poonam's notes from calls with lsps                                                            0.3
      1/2/18   Neha Desai   Flores   Follow up call with lsp                                                                               0.7
      1/3/18   Neha Desai   Flores   Review and provide feedback on Melissa's memo on law re: parental consent                             0.6
      1/5/18   Neha Desai   Flores   Follow up with lsp re: youth                                                                          0.7
      1/5/18   Neha Desai   Flores   call with Poonam & Crystal re: Flores legal research needs                                            0.6
      1/5/18   Neha Desai   Flores   Follow up with Carlos re: letter to gvt on Shiloh                                                     0.6
      1/7/18   Neha Desai   Flores   Check in with Bill to get his review on specific psych meds used                                      0.4
      1/8/18   Neha Desai   Flores   Flores co-counsel call                                                                                1.1
      1/8/18   Neha Desai   Flores   correspondence with attys on their clients who are not being released to sponsors in timely fashion   0.4
      1/9/18   Neha Desai   Flores   Review Melissa's spreadhsheet with youth's psych meds flags                                           0.6
     1/10/18   Neha Desai   Flores   Call with direct service provider                                                                     0.4
     1/11/18   Neha Desai   Flores   Draft new content for Shiloh follow up letter to gvt                                                  1.2
     1/11/18   Neha Desai   Flores   call with direct service provider (clients not being promptly released)                               0.5
     1/12/18   Neha Desai   Flores   Potential plaintiff follow up emails with direct service providers                                    0.2
     1/12/18   Neha Desai   Flores   Internal NCYL Flores check in                                                                         0.5
     1/16/18   Neha Desai   Flores   final edits to Shiloh letter                                                                          0.6
     1/18/18   Neha Desai   Flores   Call with lsp                                                                                         0.8
     1/18/18   Neha Desai   Flores   Review and provide feedback on Melissa's memos on PDP claim (psych meds)                              0.9
     1/22/18   Neha Desai   Flores   review lsp spreadsheet re class members                                                               1.3
     1/22/18   Neha Desai   Flores   Flores co-counsel call                                                                                1.1
     1/22/18   Neha Desai   Flores   Correspondence with Leecia and Poonam re: PDP issues                                                  0.3
     1/23/18   Neha Desai   Flores   call with lsp re: class members                                                                       0.4
     1/24/18   Neha Desai   Flores   Touch base with Melissa re: lsp client issues                                                         0.8
     1/29/18   Neha Desai   Flores   Flores co-counsel call                                                                                1.1
     1/30/18   Neha Desai   Flores   LSP call                                                                                              0.9
      2/1/18   Neha Desai   Flores   LSP (NY) call                                                                                         0.9
      2/2/18   Neha Desai   Flores   Flores co-counsel call                                                                                0.9
      2/2/18   Neha Desai   Flores   follow up with direct service atty                                                                    0.7
      2/6/18   Neha Desai   Flores   Call with LSP                                                                                         0.7
      2/6/18   Neha Desai   Flores   revise draft MTE                                                                                      1.2
      2/6/18   Neha Desai   Flores   review Crystal memo on DP re: involuntary medication and provide feedback                             0.9
     2/12/18   Neha Desai   Flores   Flores co-counsel call                                                                                0.7
     2/14/18   Neha Desai   Flores   correspondence re: upcoming Shiloh visit                                                              0.6
     2/14/18   Neha Desai   Flores   review correspondence re: incidents at NoVa                                                           0.6
     2/15/18   Neha Desai   Flores   Internal NCYL discussion re: follow up needed for NoVa                                                0.3
     2/22/18   Neha Desai   Flores   Call with LSP re Shiloh                                                                               0.8
     2/23/18   Neha Desai   Flores   Follow up with lsp re: incidents at SWK Mesa (physical assault of class member)                       0.4
     2/27/18   Neha Desai   Flores   correspondence with lsp re: client inappropriately stepped up                                         0.3
      3/5/18   Neha Desai   Flores   Review Melissa's summary of UAC Manual of Procedures                                                  0.7
      3/5/18   Neha Desai   Flores   Call with Crystal in preparation for Shiloh visit                                                     0.5
      3/7/18   Neha Desai   Flores   Work on outline for MTE psych meds                                                                    1.8
      3/7/18   Neha Desai   Flores   Follow up correspondence with co-counsel on next steps for MTE                                        0.3
      3/8/18   Neha Desai   Flores   Call with LSP                                                                                         0.7
      3/8/18   Neha Desai   Flores   Work on draft MTE                                                                                     1.4
     3/12/18   Neha Desai   Flores   Review interview notes from UCD visit                                                                 0.4
     3/12/18   Neha Desai   Flores   Review notes from LSP detailing specific harms of clients                                             0.4
     3/12/18   Neha Desai   Flores   Draft agenda for co-counsel call                                                                      0.3
     3/12/18   Neha Desai   Flores   Co-counsel call                                                                                         1
     3/12/18   Neha Desai   Flores   Call with Crystal re: class member                                                                    0.5
     3/12/18   Neha Desai   Flores   Doc review - review class member's file                                                               2.3
     3/12/18   Neha Desai   Flores   Internal NCYL check-in                                                                                0.6
     3/13/18   Neha Desai   Flores   Prep for sponsor interview                                                                            0.5
     3/13/18   Neha Desai   Flores   Review and provide edits on Motion to Enforce draft                                                   1.1
     3/13/18   Neha Desai   Flores   Review and provide edits on sponsor declaration                                                       0.4
     3/14/18   Neha Desai   Flores   Follow up with NoVA youth                                                                             0.7




                                                                       57
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 62 of 259 Page ID
                                  #:26057


     3/15/18   Neha Desai   Flores   Call with LSP                                                                                       0.5
     3/15/18   Neha Desai   Flores   Follow up with class members                                                                        0.6
     3/15/18   Neha Desai   Flores   Draft next steps for co-counsel                                                                     0.3
     3/15/18   Neha Desai   Flores   Flag additional info needed for sponsor dec                                                         0.4
     3/16/18   Neha Desai   Flores   Motion to Enforce editing (fact checking with class member files)                                   2.6
     3/19/18   Neha Desai   Flores   Prep for Plaintiffs Counsel Call (review emails, draft agenda, review draft language for MTE)       1.5
     3/19/18   Neha Desai   Flores   Review NoVa decs                                                                                    0.6
     3/19/18   Neha Desai   Flores   Plaintiffs counsel call                                                                             0.4
     3/19/18   Neha Desai   Flores   NCYL debrief from co-counse call, includig plan for next steps                                      0.6
     3/19/18   Neha Desai   Flores   Input comments on draft NoVa decs re: additional info needed                                        0.5
     3/20/18   Neha Desai   Flores   Call with LSP re: mental health concerns for clients at NoVa                                        0.8
     3/20/18   Neha Desai   Flores   Mtg with Melissa re: declarations                                                                   0.3
     3/20/18   Neha Desai   Flores   Mtg re: next steps for MTE draft                                                                    0.7
     3/20/18   Neha Desai   Flores   Follow up with LSP                                                                                  0.2
     3/20/18   Neha Desai   Flores   Call with direct service provider re: client at NoVa repeatedy moved to psych hospital (re: NoVa)   1.2
     3/20/18   Neha Desai   Flores   Review and provide comments on child's dec                                                          0.3
     3/21/18   Neha Desai   Flores   Draft update for co-counsel team                                                                    0.4
     3/21/18   Neha Desai   Flores   Follow up correspondence re: Yolo youth that want to meet                                           0.6
     3/21/18   Neha Desai   Flores   Debrief with Crystal                                                                                0.7
     3/22/18   Neha Desai   Flores   Review Shiloh docs                                                                                  1.2
     3/22/18   Neha Desai   Flores   follow up with legal service provider                                                               0.3
     3/22/18   Neha Desai   Flores   Edit MTE draft                                                                                      2.1
     3/23/18   Neha Desai   Flores   Client's sponsor dec review                                                                         1.5
     3/23/18   Neha Desai   Flores   call with Holly re MTE                                                                              0.5
     3/26/18   Neha Desai   Flores   Draft agenda for counsel call                                                                       0.4
     3/26/18   Neha Desai   Flores   Plaintiffs counsel call                                                                             1.2
     3/26/18   Neha Desai   Flores   Internal NCYL mtg                                                                                   0.7
     3/26/18   Neha Desai   Flores   Prep for class member interview with Melissa                                                        0.6
     3/27/18   Neha Desai   Flores   Debrief with Melissa re: class member interview                                                     0.9
     3/27/18   Neha Desai   Flores   Review declarations and evaluate which ones we can use                                              1.3
     3/27/18   Neha Desai   Flores   Mtg with Poonam re: follow up items                                                                 0.6
     3/27/18   Neha Desai   Flores   Create master spreadsheet of tasks                                                                  0.7
     3/27/18   Neha Desai   Flores   Call with LSP                                                                                       0.5
     3/28/18   Neha Desai   Flores   Reivew Carlos' comments on draft                                                                    0.6
     3/28/18   Neha Desai   Flores   Evaluate next steps on Bokencamp class member                                                       0.4
     3/28/18   Neha Desai   Flores   Mtg with melissa re: additional info needed for Bokemcamp class member declaration                  0.4
     3/29/18   Neha Desai   Flores   call with Leecia re: next steps                                                                     0.7
     3/29/18   Neha Desai   Flores   Reviews decs and make final determination of which ones should be added to the MTE draft            1.2
     3/29/18   Neha Desai   Flores   Mtg with Melissa on next steps re: finalizing MTE draft                                             0.6
     3/29/18   Neha Desai   Flores   Provide Melissa feebdack on dec                                                                     0.5
     3/30/18   Neha Desai   Flores   Work on spreadsheet on declarations                                                                 1.8
     3/30/18   Neha Desai   Flores   Doc review (to verify information in decs)                                                          2.3
     3/30/18   Neha Desai   Flores   Co-counsel call                                                                                       1
      4/2/18   Neha Desai   Flores   Review and input edits on MTE step up section                                                       1.8
      4/2/18   Neha Desai   Flores   Prep for counsel call (review relevant correspondence, draft agenda)                                0.4
      4/2/18   Neha Desai   Flores   Co-counsel call                                                                                     1.1
      4/2/18   Neha Desai   Flores   Internal NCYL debrief (divide up tasks)                                                             0.7
      4/3/18   Neha Desai   Flores   Review OIL letter re: Shiloh and analyze impact on our legal arguments                              0.8
      4/3/18   Neha Desai   Flores   Delineate next steps for the team                                                                   0.4
      4/4/18   Neha Desai   Flores   Review decs from Shenandoah and evaluate which ones to use                                          0.7
      4/4/18   Neha Desai   Flores   Follow up with Yolo youth                                                                           0.4
      4/4/18   Neha Desai   Flores   Doc review for Shenandoah and Yolo youth (verifying info from decs)                                 2.7
      4/5/18   Neha Desai   Flores   Call with LSP                                                                                       0.7
      4/5/18   Neha Desai   Flores   Review summary of a child's doc review                                                              0.6
      4/5/18   Neha Desai   Flores   Evaluate next steps for that child                                                                  0.3
     4/12/18   Neha Desai   Flores   Input edits on current draft of MTE                                                                 1.8
     4/17/18   Neha Desai   Flores   Review draft order and input edits                                                                  1.6
     4/18/18   Neha Desai   Flores   Research Tx psych meds law, update language in draft order accordingly                              1.3
     4/19/18   Neha Desai   Flores   Input additional revisions to draft Order                                                           0.7
     4/19/18   Neha Desai   Flores   Provide edits on dec                                                                                0.6
     4/23/18   Neha Desai   Flores   Prep for Plaintiffs Counsel call, including drafting agenda                                         0.4
     4/23/18   Neha Desai   Flores   Plaintiffs counsel call                                                                               1
     4/23/18   Neha Desai   Flores   Internal NCYL debrief                                                                               0.7
     4/24/18   Neha Desai   Flores   Call with co-counsel re: proposed order                                                             0.7
     4/30/18   Neha Desai   Flores   Review and provide edits on response letter to gvt re: Shiloh                                       0.7
     5/24/18   Neha Desai   Flores   Review interview notes from Poonam and Holly; review Yolo mace policy                               0.7
      6/1/18   Neha Desai   Flores   Review Reply                                                                                        0.7
      6/1/18   Neha Desai   Flores   Call with internal NCYL team re: Reply                                                              0.8




                                                                       58
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 63 of 259 Page ID
                                  #:26058


        6/4/18   Neha Desai   Flores   Edit draft Reply to Gvt's opposition                                   1.3
        6/5/18   Neha Desai   Flores   Complete edits to Reply draft                                          0.8
      6/14/18    Neha Desai   Flores   Review and discuss new section on Remedies                             1.3
      6/14/18    Neha Desai   Flores   Input final edits on brief                                             0.8
      7/27/18    Neha Desai   Flores   Travel to LA for Flores oral arguments (from Oak to LA Courthouse)     4.9
      7/27/18    Neha Desai   Flores   oral arguments                                                         1.2
      7/27/18    Neha Desai   Flores   debrief with team                                                      2.2
      7/27/18    Neha Desai   Flores   return travel                                                          4.3
      9/20/18    Neha Desai   Flores   review Motion for Contempt spreadsheet and standard                    0.3
  Total                                                                                                     237.3




                                                                       59
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 64 of 259 Page ID
                                  #:26059


  Date        Name            Case Name Description                                                                         Duration
      3/30/17 Poonam Juneja   Flores    Researching past litigation related to the TVPRA                                            2.1
              Poonam Juneja             phone call with ND LW CH HC re next steps in investigation of agreement
      4/27/17                 Flores    violations                                                                                  1.0
       5/9/17 Poonam Juneja   Flores    reviewing CA regs re juvenile detention center standards                                    1.7
      5/12/17 Poonam Juneja   Flores    Revising interview questionnaire for facility visits                                        3.1
      5/15/17 Poonam Juneja   Flores    Driving from Fairfield for site visit                                                       1.0
      5/15/17 Poonam Juneja   Flores    Driving to Fairfield for site visit                                                         1.5
      5/15/17 Poonam Juneja   Flores    Site visit and youth interviews                                                             4.0
      5/16/17 Poonam Juneja   Flores    Driving to facility for site visit                                                          0.2
      5/16/17 Poonam Juneja   Flores    Meeting with Leecia and Neha to prepare for site visit                                      0.6
      5/16/17 Poonam Juneja   Flores    Driving to Yolo for site visit                                                              1.4
      5/16/17 Poonam Juneja   Flores    Driving back from Yolo site visit                                                           1.5
      5/16/17 Poonam Juneja   Flores    Site visit and youth interviews                                                             7.0
      5/18/17 Poonam Juneja   Flores    Editing and circulating interview notes                                                     1.0
      5/19/17 Poonam Juneja   Flores    cleaning up visit notes from Monday and circulating                                         0.8
      5/23/17 Poonam Juneja   Flores    cleaning up and circulating tour/interview notes                                            1.1
      5/23/17 Poonam Juneja   Flores    check in with LW and ND re investigation and next steps                                     0.6
       6/1/17 Poonam Juneja   Flores    phone call with ND LW re next steps in investigation                                        1.0
      6/15/17 Poonam Juneja   Flores    co-counsel call re next steps in investigation                                              0.6
      6/23/17 Poonam Juneja   Flores    emailing LW and ND re Shenandoah call and follow up visit to facility                       0.2
      6/23/17 Poonam Juneja   Flores    phone call re issues at Shenandoah                                                            1
       7/5/17 Poonam Juneja   Flores    reviewing law clerk memo re ORR procedures and Flores agreement                             0.4
       7/7/17 Poonam Juneja   Flores    meeting with ND re research findings, progress and needs                                    0.9
      7/10/17 Poonam Juneja   Flores    sharing interview questions with attys doing site visits                                    0.2
      7/13/17 Poonam Juneja   Flores    phone call with CH HC ND re possible motion to enforce due process                            1
      7/14/17 Poonam Juneja   Flores    violations class member declarations
                                        reviewing                                                                                   0.3
      7/17/17 Poonam Juneja   Flores    meeting with ND re needed analysis of settlement provisions related to issues               0.5
      7/17/17 Poonam Juneja   Flores    seen call re issues at shenandoah juv hall
                                        phone                                                                                       0.9
              Poonam Juneja   Flores    discussion with LW and ND re Flores next steps in investigation of agreement                0.8
      7/20/17                           violations
      7/20/17 Poonam Juneja   Flores    meeting with ND re claims and research needed                                               0.5
      7/26/17 Poonam Juneja   Flores    check in with Neha re next steps in investigation and doc review                            0.6
      7/27/17 Poonam Juneja   Flores    preparing docs for doc review                                                               0.3
      7/31/17 Poonam Juneja   Flores    reviewing draft letter re boomerang detentions and related research                         0.4
       8/4/17 Poonam Juneja   Flores    researching ORR policies                                                                    0.5
      8/21/17 Poonam Juneja   Flores    Co-counsel call re investigation                                                            1.0
      8/24/17 Poonam Juneja   Flores    emailing Neha and Leecia re needed next steps on investigation and research                 0.4
      8/28/17 Poonam Juneja   Flores    discussion with ND and LW re next steps on investigation and legal research                 0.8
      9/15/17 Poonam Juneja   Flores    Co-counsel call re investigation and enforcement mechanisms                                 1.1
      9/15/17 Poonam Juneja   Flores    reviewing case law re remedies for violation of consent decree                              0.5
      9/19/17 Poonam Juneja   Flores    meeting with ND and LW to discuss next steps on investigation and research                  0.8
      9/25/17 Poonam Juneja   Flores    Creating intake form for class member outreach                                              1.4
      9/29/17 Poonam Juneja   Flores    Reviewing feedback and revising intake form                                                 0.3
      10/2/17 Poonam Juneja   Flores    Co-counsel call re research, facility visits, pop reports issues, etc                         1
      10/5/17 Poonam Juneja   Flores    circulating detention facility list to team and identifying SS locations to visit           0.4
      10/5/17 Poonam Juneja   Flores    reviewing MA map of ORR facilities and discussing same with her                             0.8
     10/11/17 Poonam Juneja   Flores    emails to team re possible Yolo site visit                                                  0.2
     10/12/17 Poonam Juneja   Flores    NCYL team call to discuss case development - Crystal, LW, ND                                0.8
     10/13/17 Poonam Juneja   Flores    prepping letter for monitoring visit                                                        0.5
     10/13/17 Poonam Juneja   Flores    reviewing and commenting on class member's sibling's draft dec                              0.4
     10/13/17 Poonam Juneja   Flores    co-counsel call                                                                             1.0
     10/17/17 Poonam Juneja   Flores    co-counsel call re investigation and monitoring trips                                       1.2
     10/17/17 Poonam Juneja   Flores    reviewing draft youth declaration and discussing with ND                                    0.5
     10/24/17 Poonam Juneja   Flores    creating declaration template                                                               0.8
     10/24/17 Poonam Juneja   Flores    prepping for monitoring trip for next day                                                   0.2
                                        drafting declarations based on interview notes from youth and circulating to
     10/25/17 Poonam Juneja   Flores    team                                                                                        1.2




                                                                 60
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 65 of 259 Page ID
                                  #:26060


    10/25/17   Poonam Juneja   Flores   monitoring visit at Yolo JDC and interviews with class members                     6.1
    10/25/17   Poonam Juneja   Flores   driving from Yolo for monitoring visit                                             1.6
    10/25/17   Poonam Juneja   Flores   driving to Yolo for monitoring visit                                               1.5
    10/30/17   Poonam Juneja   Flores   planning monitoring trip for following month                                       0.7
    10/30/17   Poonam Juneja   Flores   check in with ND re next steps in investigation                                    0.6
    10/30/17   Poonam Juneja   Flores   reviewing youth draft declaration                                                  0.4
    10/31/17   Poonam Juneja   Flores   reviewing Yolo monitoring trip notes                                               0.3
    10/31/17   Poonam Juneja   Flores   reviewing monitoring visit notes                                                   0.3
                                        Co-counsel call re monitoring visits, outreach to legal service providers,
     11/1/17 Poonam Juneja     Flores   research                                                                            1
                                        reviewing govt emails regarding status of release of youth and emailing ND/LW
     11/1/17   Poonam Juneja   Flores   re admission                                                                       0.2
     11/2/17   Poonam Juneja   Flores   phone call with direct service provider re issues at Shiloh                          1
     11/2/17   Poonam Juneja   Flores   arranging travel to NY for monitoring trip and emailing team re same               1.1
     11/3/17   Poonam Juneja   Flores   emailing ND HC re monitoring of phone calls and Flores settlement terms            0.2
     11/3/17   Poonam Juneja   Flores   reviewign Shiloh orientation packet                                                0.3
     11/3/17   Poonam Juneja   Flores   emailing people looking for interpreters                                           0.3
     11/7/17   Poonam Juneja   Flores   emailing updates on NY monitoring trip                                             0.3
     11/8/17   Poonam Juneja   Flores   collecting docs needed for monitoring visits nad circulating to team               0.9
     11/8/17   Poonam Juneja   Flores   phone call with direct service providers re upcoming monitoring visit              1.1
     11/8/17   Poonam Juneja   Flores   emailing CH CA re interpreters                                                     0.2
     11/8/17   Poonam Juneja   Flores   reviewing draft youth declaration                                                  0.2
     11/8/17   Poonam Juneja   Flores   circulating notes from call with direct service provider                           0.3
     11/9/17   Poonam Juneja   Flores   emailing possible interpreters                                                     0.3
     11/9/17   Poonam Juneja   Flores   emailing LW re interpreters                                                        0.2
    11/10/17   Poonam Juneja   Flores   emailing team re youth being stepped down from yolo                                0.1
    11/13/17   Poonam Juneja   Flores   preparing for monitoring trip                                                      1.2
    11/13/17   Poonam Juneja   Flores   reviewing info re Shiloh circulated by ND                                          0.3
    11/13/17   Poonam Juneja   Flores   emaling with CA re monitoring visit prep                                           0.3
    11/13/17   Poonam Juneja   Flores   emailing attys re trip logistics                                                   0.2
    11/14/17   Poonam Juneja   Flores   travel from Oakland to NY                                                          7.8
                                        meeting with co-counsel before facility visits to prepare for class member
    11/15/17   Poonam Juneja   Flores   interviews                                                                         0.3
    11/15/17   Poonam Juneja   Flores   reviewing Shiloh info from ND and discussing the same with her                     0.5
    11/15/17   Poonam Juneja   Flores   drive from hotel to Mercy First                                                    0.2
    11/15/17   Poonam Juneja   Flores   touring Mercy First facility and interviewing class members                        7.5
    11/15/17   Poonam Juneja   Flores   drive from Syosset to Dobbs Ferry                                                  1.6
    11/16/17   Poonam Juneja   Flores   driving from hotel to CV facility                                                  0.2
    11/16/17   Poonam Juneja   Flores   touring Children's Village facility and interviewing class members                 9.5
    11/16/17   Poonam Juneja   Flores   Travel back from NY                                                                5.7
    11/17/17   Poonam Juneja   Flores   Travel back from NY                                                                2.5
    11/17/17   Poonam Juneja   Flores   exchanging emails with Carlos re contacting boomerang youth atty                   0.3
    11/17/17   Poonam Juneja   Flores   NCYL co-counsel call re debriefing monitoring visit                                1.1
    11/17/17   Poonam Juneja   Flores   emailing interpreters re certificates                                              0.2
    11/17/17   Poonam Juneja   Flores   reviewing documents from trip and circulating to team                              1.2
    11/17/17   Poonam Juneja   Flores   emailing team re youth in Childrens Village                                        0.2
    11/18/17   Poonam Juneja   Flores   phone call with HC re upcoming visit at Shiloh                                     0.3
    11/20/17   Poonam Juneja   Flores   reviewing translators certificates                                                 0.1
    11/20/17   Poonam Juneja   Flores   phone call with attys re youth experiences at Shenandoah                           0.8

    11/20/17 Poonam Juneja     Flores   drafting declaration based on interview notes from youth and circulating to team   1.1
    11/20/17 Poonam Juneja     Flores   drafting and sending letter with notice of visit to govt                           0.3
                                        researching TX state law re consent for youth in JJ and foster care systems and
    11/20/17   Poonam Juneja   Flores   emailing team re same                                                              0.5
    11/21/17   Poonam Juneja   Flores   reviewing emails from co-counsel re medical consent form used in facility          0.2
    11/21/17   Poonam Juneja   Flores   phone call with atty re youth at Mercy First                                       0.3
    11/21/17   Poonam Juneja   Flores   sending declaration to atty to go over and execute with youth                      0.3
    11/21/17   Poonam Juneja   Flores   exchanging emails with interpreters                                                0.2




                                                             61
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 66 of 259 Page ID
                                  #:26061


    11/22/17   Poonam Juneja   Flores   emailing attys re youth declaration                                               0.2
    11/28/17   Poonam Juneja   Flores   emailing attys re youth declaration                                               0.2
     12/1/17   Poonam Juneja   Flores   emailing atty re youth declaration                                                0.1
     12/4/17   Poonam Juneja   Flores   reviewing youth psych eval                                                        0.3
     12/5/17   Poonam Juneja   Flores   listening to messages left by youth and discussing with ND                        0.4
     12/9/17   Poonam Juneja   Flores   emailing with ND re thoughts on draft meet and confer letter                      0.2
    12/10/17   Poonam Juneja   Flores   reviewing and editing meet and confer letter                                      0.4
    12/11/17   Poonam Juneja   Flores   phone call with CA to debrief re youth from Childrens Village                     0.8
    12/11/17   Poonam Juneja   Flores   meeting with LW MP LC re communications strategy around case                      0.5
    12/14/17   Poonam Juneja   Flores   reviewing draft meet and confer letter to govt                                    0.3
                                        reviewing ORR spreadsheet for status of disabled child and emailing team on
    12/15/17 Poonam Juneja     Flores   same                                                                              0.2

    12/15/17   Poonam Juneja   Flores   reviewing emails re release of youth from Yolo and phone call with ND re same     0.3
    12/16/17   Poonam Juneja   Flores   sending case law and briefs to CA for legal research background                   0.3
    12/18/17   Poonam Juneja   Flores   researching ORR policy on chemical restraints at RTCs and emailing team           0.4
    12/18/17   Poonam Juneja   Flores   phone call with LW CA ND re legal research next steps                             1.0
    12/18/17   Poonam Juneja   Flores   reviewing emails re Oregon bond hearing victory                                   0.2
    12/19/17   Poonam Juneja   Flores   discussion with ND re outreach to direct service providers                        0.3
    12/19/17   Poonam Juneja   Flores   reviewing final meet and confer letter                                            0.3
    12/19/17   Poonam Juneja   Flores   phone call with CA re psych meds claims legal research and emailing re same       0.9
    12/19/17   Poonam Juneja   Flores   co-counsel meeting                                                                1.0
                                        emailing direct service providers to set up times to talk about issues they are
    12/20/17 Poonam Juneja     Flores   seeing with clients in ORR custody                                                0.3
                                        phone call with direct service provider re issues seeing with clients in ORR
    12/21/17 Poonam Juneja     Flores   custody                                                                             1
                                        phone call with direct service provider re issues seeing with clients in ORR
    12/22/17 Poonam Juneja     Flores   custody                                                                           1.1
                                        phone call with direct service provider re issues seeing with clients in ORR
    12/22/17 Poonam Juneja     Flores   custody                                                                           0.9
                                        phone call with direct service provider re issues seeing with clients in ORR
    12/22/17 Poonam Juneja     Flores   custody                                                                           0.6
                                        reviewing ORR spreadsheets for status of youth and emailing team re release of
    12/22/17   Poonam Juneja   Flores   two class members from ORR custody                                                0.2
    12/22/17   Poonam Juneja   Flores   emailing co-counsel team re scheduling for meet and confer with govt              0.1
    12/22/17   Poonam Juneja   Flores   exchanging emails with attys re obtaining youth declaration                       0.2
    12/28/17   Poonam Juneja   Flores   circulating class member declaration to team                                      0.2
      1/2/18   Poonam Juneja   Flores   meet and confer with government re demand letter                                  0.5

      1/2/18 Poonam Juneja     Flores   team debrief and planning of next steps after meet and confer with government       1
      1/2/18 Poonam Juneja     Flores   reviewing notes of meet and confer                                                0.2
                                        review of childrens village decs re psych meds issues and emails with CH re
      1/2/18   Poonam Juneja   Flores   same                                                                               0.5
      1/3/18   Poonam Juneja   Flores   summarizing phone calls with direct srevice providers and circulating to team      1.2
      1/4/18   Poonam Juneja   Flores   phone call with ND and CA re legal research needs                                  0.5
      1/5/18   Poonam Juneja   Flores   reviewing draft letter re psych meds                                               0.6
      1/7/18   Poonam Juneja   Flores   reviewing and circulating case summaries from direct service provider to team      0.4
     1/11/18   Poonam Juneja   Flores   reviewing CA memo re PDP analysis of release ot parent custodians                 0.4
     1/12/18   Poonam Juneja   Flores   reviewing revised psych meds letter                                               0.4
     1/15/18   Poonam Juneja   Flores   revisions to letter to govt re psych meds issues at shiloh                        0.5
     1/16/18   Poonam Juneja   Flores   reviewing info from direct services atty re Flores class member issues            0.4
     1/16/18   Poonam Juneja   Flores   reviewing final declaration signed by class member                                0.3
     1/17/18   Poonam Juneja   Flores   circulating class member declaration to team                                      0.2
     1/19/18   Poonam Juneja   Flores   co-counsel call                                                                   1.0
                                        meeting with Neha, Leecia, Crystal re next steps on investigations related to
     1/22/18 Poonam Juneja     Flores   motion to enforce                                                                 0.4
     1/22/18 Poonam Juneja     Flores   reviewing MA draft memo re informed consent and doing related research            1.2
     1/22/18 Poonam Juneja     Flores   discussing issues brought up by MA memo re informed consent with ND               0.5




                                                             62
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 67 of 259 Page ID
                                  #:26062


                                        reviewing MA draft memo re informed consent and circulating thoughts to LW
     1/23/18   Poonam Juneja   Flores   ND                                                                                    1.1
     1/28/18   Poonam Juneja   Flores   co-counsel call                                                                       1.1
     1/29/18   Poonam Juneja   Flores   reviewing CJLG decision for impact on our planned motion to enforce                   0.4
     1/29/18   Poonam Juneja   Flores   reviewing emails from co-counsel re potential plaintiff for motion to enforce         0.4
                                        reviewing MA's memo re informed consent under TX state law and discussing
     1/30/18   Poonam Juneja   Flores   with LW and ND                                                                        1.2
     1/31/18   Poonam Juneja   Flores   reviewing files produced for individual youth                                         0.6
     1/31/18   Poonam Juneja   Flores   phone call with CA re needed research on PDP psych meds claim                         0.5
      2/1/18   Poonam Juneja   Flores   emails with lsp attys re issues on particular Flores class members                    0.4
      2/1/18   Poonam Juneja   Flores   phone call with lsp re issues on particular Flores class members                      1.0
      2/1/18   Poonam Juneja   Flores   Preparing application to file under seal and supporting documents                     3.0
      2/2/18   Poonam Juneja   Flores   co-counsel call                                                                       1.0
      2/5/18   Poonam Juneja   Flores   Preparing application to file under seal and supporting documents                     0.3
      2/2/18   Poonam Juneja   Flores   co-counsel call                                                                       0.6
      2/5/18   Poonam Juneja   Flores   Phone call with immigration attorney re client issues                                 0.5
                                        revisions to motion to seal and addressing issues with evidence supporting to
      2/6/18   Poonam Juneja   Flores   motion to enforce                                                                     0.5
      2/6/18   Poonam Juneja   Flores   reviewing draft motion to enforce                                                     0.4
      2/6/18   Poonam Juneja   Flores   edits to draft motion to enforce and related exhibit preparation                      1.9
      2/7/18   Poonam Juneja   Flores   emails re revisions to and filing of motion to seal                                   0.4
     2/15/18   Poonam Juneja   Flores   reviewing correspondence between CH and Sarah Fabian                                  0.2
                                        phone call with CA re feedback on PDP psych meds claim memo and further
     2/16/18   Poonam Juneja   Flores   research needs                                                                        0.5
     2/21/18   Poonam Juneja   Flores   co-counsel call                                                                       1.0
     2/21/18   Poonam Juneja   Flores   meeting with ND re CA memo on pysch meds PDP claim                                    0.5
     2/22/18   Poonam Juneja   Flores   revising and circulating MA memo re TX consent laws                                   0.5
     2/23/18   Poonam Juneja   Flores   Reviewing and revising CA memo re PDP psych meds claim                                2.3
     2/23/18   Poonam Juneja   Flores   phone call with CA re edits to PDP psych meds claim memo                              0.5
      3/7/18   Poonam Juneja   Flores   email re outline for portion of motion to enforce                                     0.1
     3/11/18   Poonam Juneja   Flores   reviewing class member declaration and related documents                              0.3
     3/12/18   Poonam Juneja   Flores   meeting with NCYL attorneys re next steps on motion and complaint                     0.6
     3/12/18   Poonam Juneja   Flores   co-counsel call with full team re motion to enforce                                   1.0
     3/13/18   Poonam Juneja   Flores   revising draft declaration                                                            0.6
     3/14/18   Poonam Juneja   Flores   Reviewing and editing portion of motion draft                                         0.8
     3/15/18   Poonam Juneja   Flores   Revising portion of motion to enforce draft                                           2.4
     3/15/18   Poonam Juneja   Flores   email to LW and ND re consitutional avoidance doctrine                                0.1
     3/16/18   Poonam Juneja   Flores   Revising portion of motion to enforce draft                                           0.9
     3/17/18   Poonam Juneja   Flores   Meeting with ND and CA re Flores next steps                                           0.4
     3/19/18   Poonam Juneja   Flores   reviewing and commenting on draft declarations                                        0.4
     3/19/18   Poonam Juneja   Flores   Meeting with ND re comments on declarations                                           0.4
     3/19/18   Poonam Juneja   Flores   co-counsel call re motion to enforce                                                  1.2
     3/19/18   Poonam Juneja   Flores   discussion with nd and ma re revisions to section of motion                           0.3
     3/20/18   Poonam Juneja   Flores   phone call with LW re next steps in motion drafting/editing                           0.5
                                        conversation with CA and ND re phone call with GAL and child's atty re child
     3/20/18   Poonam Juneja   Flores   in custody                                                                            0.3
     3/20/18   Poonam Juneja   Flores   conversation with CA and ND re declaration drafts                                     0.2
     3/21/18   Poonam Juneja   Flores   researching and drafting motion to use psuedonyms                                     0.6
     3/21/18   Poonam Juneja   Flores   conversation with MA re mother declaration                                            0.2
     3/21/18   Poonam Juneja   Flores   researching and drafting motion to use psuedonyms                                     0.5
     3/22/18   Poonam Juneja   Flores   reviewing and commenting on draft declarations                                        0.2
                                        creating full to do lists for motions to enforce, to seal, for additional pages, to
     3/22/18 Poonam Juneja     Flores   use pseudonyms                                                                        0.9
     3/22/18 Poonam Juneja     Flores   researching and drafting motion to use psuedonyms                                     2.0
     3/22/18 Poonam Juneja     Flores   reviewing drafts of section of motion to enforce and editing                          0.6
                                        Conversation with ND re to do items on Flores enforcement motion and next
     3/26/18 Poonam Juneja     Flores   steps                                                                                 0.8
     3/27/18 Poonam Juneja     Flores   revisions/comments on draft motion to enforce                                         2.0




                                                              63
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 68 of 259 Page ID
                                  #:26063


     3/27/18   Poonam Juneja   Flores   co-counsel call re preparation for motion to enforce                           1.0
     3/28/18   Poonam Juneja   Flores   emails to CA re supporting motions for motion to enforce                       0.4
     3/29/18   Poonam Juneja   Flores   reviewing latest draft of motion to enforce sections                           0.5
     3/29/18   Poonam Juneja   Flores   Phone call with CA re motion to seal                                           0.2
     3/29/18   Poonam Juneja   Flores   editing application for additional pages                                       0.1
     3/29/18   Poonam Juneja   Flores   Revising portion of motion to enforce draft                                    0.3
     3/29/18   Poonam Juneja   Flores   co-counsel call re motion to enforce                                           1.0
     3/29/18   Poonam Juneja   Flores   meeting with LW and ND re psych meds legal issues                              0.5
     3/29/18   Poonam Juneja   Flores   Revising portion of motion to enforce draft                                    0.2
     3/29/18   Poonam Juneja   Flores   editing application for additional pages                                       0.6
     3/29/18   Poonam Juneja   Flores   Revising portion of motion to enforce draft                                    0.9
     3/30/18   Poonam Juneja   Flores   call wtih ND re motion to enforce draft                                        0.2
     3/30/18   Poonam Juneja   Flores   call with LW re motion to enforce                                              0.3
     3/30/18   Poonam Juneja   Flores   co-counsel call re motion to enforce                                           0.9
     3/30/18   Poonam Juneja   Flores   Reviewing and assembling evidence in support of motion to enforce              3.9
     3/30/18   Poonam Juneja   Flores   co-counsel call re motion to enforce                                           1.2
      4/2/18   Poonam Juneja   Flores   NCYL call re motion to enforce                                                 0.5
      4/2/18   Poonam Juneja   Flores   reviewing letter from govt and emailing NCYL team thoughts                     0.4
      4/3/18   Poonam Juneja   Flores   conversation with ND re follow up on govt letter re psych meds                 0.3
      4/4/18   Poonam Juneja   Flores   Meeting with ND and KS re next step in evidence gathering/organization         0.7
      4/5/18   Poonam Juneja   Flores   phone call with CH and other consulting attys re orr practices                 0.9
      4/6/18   Poonam Juneja   Flores   Reviewing and assembling evidence in support of motion to enforce              1.5
      4/9/18   Poonam Juneja   Flores   team call re motion to enforce draft and evidence                              1.0
      4/9/18   Poonam Juneja   Flores   Phone call with CA re motion to seal                                           0.7
      4/9/18   Poonam Juneja   Flores   reviewing/revising full draft of motion to enforce                             1.2
      4/9/18   Poonam Juneja   Flores   phone calls with LW re motion to enforce draft                                 0.7
      4/9/18   Poonam Juneja   Flores   revising motion to enforce draft                                               1.4
     4/10/18   Poonam Juneja   Flores   revising motion to enforce draft                                               0.3
     4/10/18   Poonam Juneja   Flores   compiling and updating exhibits for motion to enforce                          3.0
     4/10/18   Poonam Juneja   Flores   exchanging emails with translator re certification                             0.4
     4/10/18   Poonam Juneja   Flores   Revisions to section of draft motion to enforce                                0.3
     4/10/18   Poonam Juneja   Flores   sorting out issues with exhibits for motion to enforce                         0.5
     4/11/18   Poonam Juneja   Flores   compiling exhibits for preparation by paralegals                               0.5
     4/11/18   Poonam Juneja   Flores   revising motion to seal and supporting documents                               2.5
                                        phone call with co counsel CH re motion to enforce edits and remaining to-do
     4/11/18 Poonam Juneja     Flores   items                                                                          0.9
     4/11/18 Poonam Juneja     Flores   revising motion to use pseudonyms and supporting documents                     2.0
                                        drafting email to govt re consent to seal and psuedonyms and sending to CH
     4/11/18   Poonam Juneja   Flores   and LW                                                                         0.3
     4/11/18   Poonam Juneja   Flores   putting pseudonyms and page numbers into exhibit list                          1.6
     4/11/18   Poonam Juneja   Flores   revising application to proceed using pseudonyms and supporting documents      1.3
     4/12/18   Poonam Juneja   Flores   revising motion to seal and supporting documents                               0.5
     4/12/18   Poonam Juneja   Flores   revisions to motion to enforce draft                                           1.5
     4/12/18   Poonam Juneja   Flores   phone call with atty re interpreter cert                                       0.2
     4/12/18   Poonam Juneja   Flores   emailing ND and LW re additional evidence re motion to enforce                 0.2
     4/12/18   Poonam Juneja   Flores   research re placement appeals to ORR director                                  0.5
                                        exchanging emails with Carlos re application to use psuedonyms and seal, and
     4/12/18   Poonam Juneja   Flores   contacting govt                                                                0.2
     4/12/18   Poonam Juneja   Flores   reviewing emails between CH and SF                                             0.2
     4/12/18   Poonam Juneja   Flores   phone call with Holly re motion to enforce revisions and to do items           0.3
     4/12/18   Poonam Juneja   Flores   Phone call with co-counsel re evidence preparation                             0.8
     4/13/18   Poonam Juneja   Flores   updating exhibits for motion to enforce                                        1.0
     4/13/18   Poonam Juneja   Flores   revisions to applications to seal and to use pseudonyms                        0.5
     4/13/18   Poonam Juneja   Flores   updating exhibits for motion to enforce                                        0.4
     4/13/18   Poonam Juneja   Flores   call with LW re to do items on motion to enforce                               0.2
     4/13/18   Poonam Juneja   Flores   revising and finalizing sealing documents                                      1.3
     4/13/18   Poonam Juneja   Flores   phone call with CH re motion to enforce final steps                            0.5
     4/13/18   Poonam Juneja   Flores   Preparing filing list for Monday                                               0.9




                                                            64
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 69 of 259 Page ID
                                  #:26064


     4/13/18   Poonam Juneja   Flores   revising and finalizing pseudonym application                                    0.8
     4/13/18   Poonam Juneja   Flores   revising motion to enforce brief                                                 3.1
     4/13/18   Poonam Juneja   Flores   preparing exhibits for filing                                                    1.0
     4/14/18   Poonam Juneja   Flores   preparing exhibits for filing                                                    0.5
     4/14/18   Poonam Juneja   Flores   revising motion to enforce brief                                                 2.3
     4/14/18   Poonam Juneja   Flores   revising and finalizing pseudonym and sealing application                        0.5
     4/14/18   Poonam Juneja   Flores   revising motion to enforce brief and circulating to team                         0.1
     4/14/18   Poonam Juneja   Flores   revising motion to enforce brief and circulating to team                         0.5
     4/15/18   Poonam Juneja   Flores   Preparing exhibit sets for filing                                                0.8
     4/15/18   Poonam Juneja   Flores   co-counsel call re motion to enforce                                             1.0
     4/16/18   Poonam Juneja   Flores   revising and finalizing pseudonym and sealing application                        1.3
     4/16/18   Poonam Juneja   Flores   revising motion to enforce brief                                                 1.0
     4/16/18   Poonam Juneja   Flores   finalizing exhibit sets for filing                                               0.6
                                        e-filing documents, serving Ds, sending proposed orders to court, prepping for
     4/16/18 Poonam Juneja     Flores   chambers copies                                                                  2.1
     4/16/18 Poonam Juneja     Flores   Emails to team re proposed order                                                 0.2
     4/16/18 Poonam Juneja     Flores   preparing and efiling appearance notices                                         0.7
                                        conversations with ND and LW re proposed order and revisions to po per
     4/17/18 Poonam Juneja     Flores   discussions                                                                      1.4
                                        phone call and email with paralegal re exhibit preparation for response to
     4/18/18   Poonam Juneja   Flores   Judge's order to seal                                                            0.3
     4/19/18   Poonam Juneja   Flores   conversation with ND re follow up on motion to enforce filing and experts        0.3
     4/19/18   Poonam Juneja   Flores   phone call with LW re proposed order                                             0.1
     4/19/18   Poonam Juneja   Flores   reviewing revised proposed order                                                 0.3
     4/19/18   Poonam Juneja   Flores   co-counsel call re preparation for follow up on motion to enforce                0.5
     4/20/18   Poonam Juneja   Flores   conversation with KS re chambers copies and f/u emails                           0.3
     4/23/18   Poonam Juneja   Flores   researching court rules and drafting notice of lodging of sealed docs            0.3
     4/23/18   Poonam Juneja   Flores   finalizing, filing and serving sealed docs per court order                       1.0
     4/23/18   Poonam Juneja   Flores   reviewing and revising draft proposed order                                      0.4
     4/23/18   Poonam Juneja   Flores   locating and sending team ORR policies and docs re reunification packet          0.3
     4/24/18   Poonam Juneja   Flores   co-counsel call re proposed order                                                1.0
     4/24/18   Poonam Juneja   Flores   finalizing and filing proposed order                                             0.5
     4/24/18   Poonam Juneja   Flores   Drafting notice of lodging of proposed order                                     0.3
     4/30/18   Poonam Juneja   Flores   phone call with local advocate re investigation                                  0.5
      5/8/18   Poonam Juneja   Flores   searching for JCAHO standards                                                    0.3
     5/14/18   Poonam Juneja   Flores   conversations with ND re investigation and outreach to stakeholders              0.4
     5/24/18   Poonam Juneja   Flores   reading govt response brief and supporting dec                                   0.4
     5/25/18   Poonam Juneja   Flores   Closely reviewing and taking notes on govt response brief                        0.6
     5/29/18   Poonam Juneja   Flores   co-counsel call re reply brief and further investigation                         1.4
     5/30/18   Poonam Juneja   Flores   emailing MA CA law re medication consent for reply brief section                 0.2
     5/31/18   Poonam Juneja   Flores   talking to LW re reply brief drafting                                            0.2
      6/1/18   Poonam Juneja   Flores   team meeting re reply brief draft - LW, ND, MA, CA, PJ                           1.3
      6/1/18   Poonam Juneja   Flores   reviewing and taking notes on govt response brief                                0.3
      6/4/18                            check in with LW ND CA re planning for CA investigatory trips to facilities
               Poonam Juneja   Flores   this week                                                                        1.0
      6/4/18   Poonam Juneja   Flores   revising portion of reply brief draft                                            1.5
      6/5/18   Poonam Juneja   Flores   reviewing LW monitoring visit notes                                              0.3
      6/5/18   Poonam Juneja   Flores   phone call wtih CA re class member interviews at NoVA                            0.4
      6/6/18   Poonam Juneja   Flores   revising reply brief draft                                                       0.5
      6/6/18   Poonam Juneja   Flores   revising reply brief draft                                                       0.4
      6/7/18   Poonam Juneja   Flores   Exchanging text messages with CA regarding the Texas monitoring visit trip       0.2
      6/7/18   Poonam Juneja   Flores   conference call with co-counsel re investigation and reply brief                 1.5
      6/9/18   Poonam Juneja   Flores   conversation with ND re agenda for co-counsel call                               0.3
     6/11/18   Poonam Juneja   Flores   revisions of reply brief                                                         0.4
     6/11/18   Poonam Juneja   Flores   circulating thoughts on reply declaration                                        0.5
     6/11/18   Poonam Juneja   Flores   reviewing docs re Shiloh circulated by HC from FOIAs etc                         0.5
     6/11/18   Poonam Juneja   Flores   answering KS questions re formatting of citations in reply brief                 0.3
     6/12/18   Poonam Juneja   Flores   conversation with ND re responding to atty request                               0.3




                                                             65
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 70 of 259 Page ID
                                  #:26065


      6/13/18   Poonam Juneja   Flores   reviewing and revising reply brief                                     2.4
      6/13/18   Poonam Juneja   Flores   phone call with LW re needed revisions to reply brief                  0.3
      6/14/18   Poonam Juneja   Flores   discussion with ND re revisions to reply brief                         0.3
      6/14/18   Poonam Juneja   Flores   reviewing and revising reply brief                                     3.9
      6/14/18   Poonam Juneja   Flores   revisions to and finalizing reply brief, tables, etc.                  5.5
      6/14/18   Poonam Juneja   Flores   reviewing local rules re brief formatsa                                0.2
      6/15/18   Poonam Juneja   Flores   emails re chambers copies of reply brief docs                          0.2
      6/18/18   Poonam Juneja   Flores   emails with CA re conversation with mother of class member re meds     0.1
      7/23/18   Poonam Juneja   Flores   revising oral arg prep documents re psych meds claim                   1.1
      7/26/18   Poonam Juneja   Flores   team debriefing following hearing                                      0.4
      7/26/18   Poonam Juneja   Flores   phone call with ND re hearing                                          0.3
      7/27/18   Poonam Juneja   Flores   phone call with LW re hearing                                          0.4
  Total                                                                                                       276.9




                                                             66
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 71 of 259 Page ID
                                  #:26066


   Date             Name          Case Name Description                                                                                Duration
          8/20/18                           Call with L. Welch, M. Adamson, and consulate atty re: medication of youth in ORR
                    Freya Pitts   Flores    custody                                                                                           0.7
                                            Follow up meeting with L. Welch and M. Adamson re: call with consulate atty c re:
          8/20/18 Freya Pitts     Flores    medication of youth                                                                               0.3
          8/20/18   Freya Pitts   Flores      Review and propose edits to M. Adamson summary of consulate atty call                           0.3
          8/24/18   Freya Pitts   Flores      Review documents from C. Adams monitoring trip to Shiloh                                        0.3
          8/27/18   Freya Pitts   Flores      Review notes from C. Adams monitoring trip to Shiloh                                            0.2
          9/24/18   Freya Pitts   Flores      Review revised practice advisory re: DMG order on motion to enforce                             0.2
                                              Email correspondence with N. Desai and C. Adams re: compliance monitoring visits to
       9/24/18 Freya Pitts        Flores      Shenandoah and Mercy First                                                                      0.1
      10/11/18                                Email correspondence with C. Adams re: logistics for 10/25-10/26 monitoring visit to
               Freya Pitts        Flores      Shenandoah Valley Juvenile Center                                                               0.2
                                              Email correspondence with C. Adams re: logistics for 10/25-10/26 monitoring visit to
      10/18/18 Freya Pitts        Flores      Shenandoah Valley Juvenile Center                                                               0.1
      10/21/18 Freya Pitts        Flores      Travel from Boston to Shenandoah Valley                                                           7
                                              Review sample declarations, interview template, list of prioritized youth, and compile
      10/23/18 Freya Pitts        Flores      notes in preparation for Shendandoah visit                                                      2.1
      10/24/18 Freya Pitts        Flores      Travel to Shenandoah Valley Juvenile Center                                                     0.2
                                              Monitoring visit of Shenandoah Valley Juvenile Center, including class member
                                              interviews and preliminary and follow-up conversations with C. Adams and volunteer
      10/25/18 Freya Pitts        Flores      interpreters                                                                                    8.8
      10/25/18 Freya Pitts        Flores      Travel from Shenandoah Valley Juvenile Center                                                   0.2
      10/25/18 Freya Pitts        Flores      Compile notes from class member interviews and begin to draft declarations                      1.6
                                              Prep for second day of SVJC monitoring visit: complete class member declarations;
                                              review C. Adams declarations; draft interview questions for ORR director; compile
      10/25/18 Freya Pitts        Flores      notes and documents                                                                             1.8
      10/25/18 Freya Pitts        Flores      Print documents for visit and travel to SVJC                                                    0.5
                                              Monitoring visit of Shenandoah Valley Juvenile Center, including preliminary and
      10/26/18      Freya Pitts   Flores      follow up conversations with interpreter and class member and ORR director interviews           7.7
      10/26/18      Freya Pitts   Flores      Travel from Shenandoah Valley Juvenile Center                                                   0.2
      10/26/18      Freya Pitts   Flores      Review and compile documents from site visit to Shenandoah Valley Juvenile Center               0.6
      10/26/18      Freya Pitts   Flores      Travel from Shenandoah Valley Juvenile Center to Oakland                                        9.4
      10/27/18      Freya Pitts   Flores      Compile notes from class member and program director interviews                                 1.1
      10/27/18      Freya Pitts   Flores      Email correspondence with C. Adams re: follow up from Shenandoah visit                          0.1
      10/27/18      Freya Pitts   Flores      Team co-counsel call, including re: proposed regulations and facility visits                    1.5
                                              Follow up discussion with M. Adamson and K. Setren post team co-counsel call re:
      10/29/18 Freya Pitts        Flores      facility visits                                                                                 0.2
                                              Review M. Adamson declarations from classmembers at Mercy First and Children's
      10/29/18 Freya Pitts        Flores      Village                                                                                         0.3
                                              Collect and circulate declarations from classmembers interviewed at Shenandoah to
      10/31/18 Freya Pitts        Flores      Flores team                                                                                     0.4
                                              Compile documentation from class members at Shenandoah for record requests;
       11/1/18      Freya Pitts   Flores      instructions to K. Setren re: same                                                              0.4
       11/1/18      Freya Pitts   Flores      Review monitoring declarations from Shiloh visit                                                0.1
      11/29/18      Freya Pitts   Flores      Review C. Holguin declaration re: Shiloh RTC                                                    0.1
      12/14/18      Freya Pitts   Flores      Review C. Holguin correspondence re: monitoring order                                           0.3
         1/7/19     Freya Pitts   Flores      Review Defendants' letter to monitor re: enforcement                                            0.2
       1/24/19      Freya Pitts   Flores      Email correspondence re: Shiloh enforcement                                                     0.1
         2/5/19     Freya Pitts   Flores      Review monitor's draft report                                                                   0.1
         2/7/19     Freya Pitts   Flores      Complete review of monitor's draft report                                                       0.5
       2/11/19      Freya Pitts   Flores      Review C. Holguin draft correspondence re: monitor's draft report                               0.2
       2/11/19      Freya Pitts   Flores      Confer with N. Desai re: C. Holguin draft corresondence re: monitor's draft report              0.1
       2/14/19      Freya Pitts   Flores      Review email correspondence re: informed consent issues at Shiloh RTC                           0.1
   Total                                                                                                                                     48.3




                                                                          67
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 72 of 259 Page ID
                                  #:26067


   Date             Name            Case Name Description                                                                                        Duration
                                              internal NCYL call with Poonam Juneja, Neha Desai, and Leecia Welch to discuss status of case
      10/12/17 Crystal Adams        Flores    and site visits to NY and Shenandoah detention facilities                                                  0.7
                                              co-counsel call with Carlos Holguin, Leecia Welch, Poonam Juneja, Neha Desai to discuss
          11/1/17 Crystal Adams     Flores    status of case and NY trip to detention facilities                                                           1
                                              co-counsel call with Carlos Holguin, Leecia Welch, Poonam Juneja, Neha Desai, Holly Cooper
      11/12/17      Crystal Adams   Flores    to discuss NY trip to detention facilities                                                                 1.2
      11/14/17      Crystal Adams   Flores    travel from Washington, DC to Syosset, NY for site visit at Mercy First facility                           4.8
      11/15/17      Crystal Adams   Flores    travel from hotel to Mercy First facility                                                                  0.1
      11/15/17      Crystal Adams   Flores    touring Mercy First facility                                                                               1.7
      11/15/17      Crystal Adams   Flores    interviewing class members about their experiences in ORR custody at Mercy First facility                  2.3
      11/15/17      Crystal Adams   Flores    debrief with team about interviews with class members at Mercy First facility                              0.8
      11/15/17      Crystal Adams   Flores    assist in drafting declaration for class member at Mercy First facility                                    0.8
      11/15/17      Crystal Adams   Flores    travel from Mercy First facility to hotel                                                                  1.8
      11/15/17      Crystal Adams   Flores    travel from hotel to Children's Village facility                                                           0.2
      11/16/17      Crystal Adams   Flores    touring Children's Village facility                                                                        1.7
                                              interviewing class members about their experiences in ORR custody at Children's Village
      11/16/17      Crystal Adams   Flores    facility                                                                                                   2.3
      11/16/17      Crystal Adams   Flores    debrief with team about interviews with class members at Children's Village facility                       0.8
      11/16/17      Crystal Adams   Flores    drafting declaration for class member at Children's Village facility                                       0.8
      11/16/17      Crystal Adams   Flores    reviewing declaration with class member at Children's Village facility                                     0.6
      11/16/17      Crystal Adams   Flores    travel from Children's Village facility in Dobbs Ferry, NY to home in Washington, DC                       4.6
                                              internal NCYL Flores team call with Leecia Welch, Poonam Juneja, Neha Desai, Melissa
      11/17/17 Crystal Adams        Flores    Adamson about visit to NY detention facilities                                                             0.7
                                              completing and submitting to government G-28 forms and authorization for release of records
      11/17/17 Crystal Adams        Flores    forms for 11 class members interviewed at NY detention facilities                                          2.8
                                              drafting analysis of visit to NY detention centers: Mercy First and Children's Village facilities,
      11/18/17 Crystal Adams        Flores    and sharing with co-counsel                                                                                6.5
                                              co-counsel call with Carlos Holguin, Leecia Welch, Neha Desai, Holly Cooper to discuss Yolo
      11/27/17 Crystal Adams        Flores    trip and trip to Shiloh RTC                                                                                1.5
                                              internal NCYL call with Seth G., Catherine L., Poonam J., Neha D., and Leecia W. to discuss
          12/4/17 Crystal Adams     Flores    status of case, legal theories, site visits to Shiloh RTC                                                    1
                                              researched federal government policies and laws governing detention and release of
      12/11/17 Crystal Adams        Flores    accompanied minors and their parents                                                                       1.3
      12/14/17 Crystal Adams        Flores    emailed NY immigration attorney to discuss class member's case                                             0.1
                                              emailed Children's Village staff: Audy Grullon, Jesse Pereda, and Kennsy Ruiz to discuss class
      12/14/17 Crystal Adams        Flores    member's case                                                                                              0.1
                                              co-counsel call with Carlos Holguin, Leecia Welch, Neha Desai, Holly Cooper to discuss meet
      12/19/17 Crystal Adams        Flores    and confer letter regarding Flores violations and legal research                                           1.2
                                              meet and confer call with Plaintiffs' counsel: Poonam J., Neha D., Leecia W., Carlos H., Holly
           1/2/18 Crystal Adams     Flores    C.; and opposing counsel: Sarah Fabian                                                                     1.0
                                              meet and confer debrief call with Plaintiffs' counsel: Poonam J., Neha D., Leecia W., Carlos H.,
           1/2/18 Crystal Adams     Flores    Holly   C. call with Carlos Holguin, Leecia Welsh, Neha Desai, Holly Cooper to discuss legal
                                              co-counsel                                                                                                 0.6
          1/22/18 Crystal Adams     Flores    research and fact development iso motion to enforce; discuss upcoming visit to Northern                    1.1
                                              co-counsel debrief call with Poonam J., Neha D., and Leecia W. to discuss upcoming visit
          1/22/18 Crystal Adams     Flores    to Northern Virginia Juvenile Detention Center                                                             0.4

          1/24/18 Crystal Adams Flores           call with Neha Desai to discuss upcoming visit to Northern Virginia Juvenile Detention Center          0.2

                                                 co-counsel call with Carlos Holguin, Leecia Welch, Neha Desai, Holly Cooper to discuss legal
          1/29/18 Crystal Adams Flores           research, fact development, and upcoming visit to Northern Virginia Juvenile Detention Center          1.0
                                                 call with Poonam Juneja, Neha Desai to prepare for interviews with youth detained at NoVA
           2/6/18   Crystal Adams   Flores       juvenile detention center                                                                              0.4
           2/7/18   Crystal Adams   Flores       Travel from DC office to NoVa juvenile detention center                                                0.4
           2/7/18   Crystal Adams   Flores       Interviewed class members at NoVA juvenile detention center (Alexandria, VA)                           6.2
           2/7/18   Crystal Adams   Flores       Travel from NoVa juvenile detention center to DC office                                                0.7
          2/12/18   Crystal Adams   Flores       Call with class member (detained at NoVA) to discuss his questions and concerns re his case            0.6
          2/13/18   Crystal Adams   Flores       Call with immigration advocate re class member (detained at NoVA) to discuss his case                  0.3
          2/22/18   Crystal Adams   Flores       call with Neha Desai, Leecia Welch, and Carlos Holguin to prepare for Shiloh RTC visit                 0.8
          2/24/18   Crystal Adams   Flores       travel from DC office to hotel in Houston (for trip to Shiloh RTC and SWK Mesa)                        5.9
          2/26/18   Crystal Adams   Flores       travel from hotel to Shiloh RTC                                                                        0.4
          2/27/18   Crystal Adams   Flores       interview Flores class members at Shiloh Residential Treatment Center (RTC)                            7.3




                                                                               68
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 73 of 259 Page ID
                                  #:26068


     2/27/18   Crystal Adams   Flores   debrief with team regarding interviews with class members at Shiloh RTC                             0.3
     2/27/18   Crystal Adams   Flores   travel from Shiloh RTC to hotel                                                                     0.3
     2/27/18   Crystal Adams   Flores   draft declarations for Flores class members at Shiloh RTC                                           2.1
     2/27/18   Crystal Adams   Flores   travel from hotel to Shiloh RTC                                                                     0.3
     2/28/18   Crystal Adams   Flores   interview Flores class members at Shiloh Residential Treatment Center (RTC)                         3.9
     2/28/18   Crystal Adams   Flores   debrief with team regarding interviews with class members at Shiloh RTC                             0.8
     2/28/18   Crystal Adams   Flores   travel from hotel to Southwest Key Mesa facility                                                    0.4
      3/1/18   Crystal Adams   Flores   tour Southwest Key Mesa and meet with staff                                                         0.8
      3/1/18   Crystal Adams   Flores   interview Flores class members at Southwest Key Mesa facility                                       2.4
      3/1/18   Crystal Adams   Flores   draft declaration for Flores class member at Southwest Key Mesa                                     1.9
      3/1/18   Crystal Adams   Flores   debrief with team regarding interviews with class members at Southwest Key Mesa                     0.8
      3/1/18   Crystal Adams   Flores   travel from Southwest Key Mesa to home in Washington, DC                                            4.5

     3/12/18   Crystal Adams   Flores   draft portions of motion to enforce re due process and psychotropic medication legal standards      5.7
     3/15/18   Crystal Adams   Flores   draft declarations for class members at NoVA to support motion to enforce                           1.7
     3/16/18   Crystal Adams   Flores   draft declarations for class members at NoVA to support motion to enforce                           3.3
     3/16/18   Crystal Adams   Flores   draft declarations for class members at NoVA to support motion to enforce                           3.2
     3/20/18   Crystal Adams   Flores   draft declarations for class members at NoVA to support motion to enforce                           2.8
     3/20/18   Crystal Adams   Flores   call with Neha Desai re trip to NoVA on 3/21/18                                                     0.4
     3/21/18   Crystal Adams   Flores   interview class members in NoVA detention center                                                    5.5
     3/21/18   Crystal Adams   Flores   debrief with Neha Desai and Poonam Juneja about interviews with class members at NoVA               0.7
     3/21/18   Crystal Adams   Flores   draft declarations for class members at NoVA to support motion to enforce                           0.8
     3/21/18   Crystal Adams   Flores   travel from NoVa juvenile detention center to home                                                    1
     3/21/18   Crystal Adams   Flores   debrief call with Neha Desai re: NoVA trip                                                          0.6
     3/21/18   Crystal Adams   Flores   edit psych meds section of motion to enforce                                                        0.4
     3/23/18   Crystal Adams   Flores   analyze ORR files of class members for evidence to support motion to enforce                        3.7
     3/28/18   Crystal Adams   Flores   analyze ORR files of class members to support motion to enforce                                     1.0
     3/28/18   Crystal Adams   Flores   draft motion for additional pages re motion to enforce                                              1.3
     3/29/18   Crystal Adams   Flores   draft motion for additional pages re motion to enforce                                              1.1
     3/29/18   Crystal Adams   Flores   call with Neha Desai to discuss drafting motion to enforce                                          0.2
     3/29/18   Crystal Adams   Flores   analyze class members' files for evidence to support motion to enforce                              0.6
     3/29/18   Crystal Adams   Flores   drafting portions of motion to enforce                                                              2.5
      4/2/18   Crystal Adams   Flores   drafting ex parte motion to permit filing of overlength brief in support of motion to enforce       2.6
      4/2/18   Crystal Adams   Flores   drafting motion to seal in support of motion to enforce                                             1.6
                                        co-counsel call with Neha Desai, Poonam Junjea, Melissa Adamson, Carlos Holguin, UC Davis
      4/2/18 Crystal Adams Flores       team to discuss motion to enforce, fact development                                                 1.2
      4/3/18 Crystal Adams Flores       drafting motion to seal for motion to enforce                                                       3.9
                                        drafting internal correspondence to Neha Desai, Leecia Welch, Poonam Juneja, Melissa
                                        Adamson about ORR's letter regarding administration of psych medication at Shiloh RTC -- to
      4/3/18 Crystal Adams Flores       support preparation for motion to enforce                                                           1.6
      4/5/18 Crystal Adams Flores       analyzing file of class member to find evidence to support motion to enforce                        2.1
                                        Flores counsel call with UC Davis team, Carlos Holguin, Leecia Welch, Poonam Juneja, Kira
      4/9/18 Crystal Adams Flores       Setren re motion to enforce timeline and substance of motion                                        0.9
                                        Flores counsel call debrief with Poonam Juneja, Kira Setren re motion to seal draft for motion to
      4/9/18   Crystal Adams   Flores   enforce                                                                                             0.5
      4/9/18   Crystal Adams   Flores   analyze ORR files of class member for evidence to support motion to enforce                         0.6
     4/10/18   Crystal Adams   Flores   drafting motion to seal and related documents for motion to enforce                                 4.2
     4/12/18   Crystal Adams   Flores   drafting motion to seal and related documents for motion to enforce                                 3.5
                                        Flores counsel call with UC Davis team, Carlos Holguin, Neha Desai, Poonam Juneja, Kira
     4/16/18 Crystal Adams Flores       Setren re timeline re motion to enforce litigation, proposed order for motion to enforce            1.2
     4/17/18 Crystal Adams Flores       drafting notice of appearance form for Flores                                                       0.3
     4/19/18 Crystal Adams Flores       Edit declaration of class member's sponsor re updates in reunification process                      0.7
                                        Flores counsel call with Cappy and UC Davis team, Carlos Holguin, Neha Desai, Poonam
                                        Juneja, Leecia Welch, Melissa Adamson, Kira Setren re motion to enforce timeline and next
     4/23/18 Crystal Adams Flores       steps for filing                                                                                    0.3
                                        Call with Neha Desai, Poonam Juneja, Leecia Welch, Melissa Adamson, Kira Setren re: motion
     4/23/18 Crystal Adams Flores       to enforce timeline, visits to Yolo and Shiloh facilities                                           0.9
                                        Flores counsel call with Holly Cooper, Carlos Holguin, Neha Desai, Poonam Juneja, Leecia
     4/24/18 Crystal Adams Flores       Welch, Melissa Adamson, Kira Setren re proposed order for motion to enforce                         1.0
     4/24/18 Crystal Adams Flores       draft language re reunification portion of proposed order for motion to enforce                     1.1




                                                                       69
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 74 of 259 Page ID
                                  #:26069



                                           co-counsel call with Neha Desai, Leecia Welch, Poonam Juneja, Melissa Adamson, Kira Setren,
       4/30/18 Crystal Adams Flores        Holly Cooper, Carlos Holguin to discuss fact development; motion to enforce timeline                 1.1
        5/7/18 Crystal Adams Flores        call with sponsors of class members re reunification process                                         0.4

                                           co-counsel call with Neha Desai, Leecia Welch, Poonam Juneja, Melissa Adamson, Kira Setren,
        5/7/18 Crystal Adams      Flores   Holly Cooper, Carlos Holguin to discuss fact development; motion to enforce timeline                 1.1
       5/14/18 Crystal Adams      Flores   analyze class member ORR files to find evidence to support motion to enforce                         2.7
       5/17/18 Crystal Adams      Flores   analyze class member ORR files to find evidence to support motion to enforce                         0.2
       5/18/18 Crystal Adams      Flores   analyze class member ORR files to find evidence to support motion to enforce                         1.3
       5/21/18 Crystal Adams      Flores   analyze class member ORR files to find evidence to support motion to enforce                         0.7
       5/22/18 Crystal Adams      Flores   analyze class member ORR files to find evidence to support motion to enforce                         0.5
       5/24/18 Crystal Adams      Flores   analyze class member ORR files to find evidence to support motion to enforce                         0.4
       5/25/18 Crystal Adams      Flores   analyze class member ORR files to find evidence to support motion to enforce                         2.1
       5/30/18 Crystal Adams      Flores   analyze class member ORR files to find evidence to support motion to enforce                         5.0
                                           Flores counsel call with Carlos H., Holly C., Leecia W., Neha D., Poonam J., Melissa A., Kira
                                           S. re upcoming trips to NoVA detention center and Shiloh RTC, government's response to
       5/30/18 Crystal Adams Flores        motion to enforce                                                                                    1.4
                                           internal NCYL call with Leecia W., Neha D., Poonam J., Melissa A., re: reply to government's
         6/1/18 Crystal Adams Flores       opposition to psych meds section of motion to enforce                                                1.1
                                           Flores counsel call with Carlos H., Holly C., Cappy W., Leecia W., Neha D., Melissa A., Kira
                                           S. re upcoming trips to NoVA detention center and Shiloh RTC, government's response to
        6/5/18 Crystal Adams Flores        motion to enforce                                                                                    1.2
        6/5/18 Crystal Adams Flores        prep class member sponsor to increase public awareness of Flores violatons at Shiloh RTC             0.6
       7/25/18 Crystal Adams Flores        counsel call in preparation for oral argument re motion to enforce                                     1
                                           Meeting with Carlos H. and Dr. Amy Cohen to discuss named plaintiffs and prepare for Shiloh
       8/20/18    Crystal Adams   Flores   visit                                                                                                0.8
       8/20/18    Crystal Adams   Flores   Interviews with class members at Shiloh                                                              5.5
       8/24/18    Crystal Adams   Flores   Call with Neha D. to debrief Shiloh visit                                                            0.4
       8/24/18    Crystal Adams   Flores   Travel from Houston to home                                                                            5
       8/24/18    Crystal Adams   Flores   share with co-counsel analysis of Flores site visit in Houston                                       1.0
       8/27/18    Crystal Adams   Flores   editing letter re noncompliance with 7/30 order granting Flores motion to enforce order              0.8
                                           call with Kira Setren re motion for contempt related to violations of 7/30 order granting motion
       8/27/18    Crystal Adams   Flores   to enforce                                                                                           0.2
         9/5/18   Crystal Adams   Flores   call with Holly Cooper re facility monitoring under Flores                                           0.1
       9/18/18    Crystal Adams   Flores   research re 9th Cir standard for motion for contempt                                                 2.7
       9/18/18    Crystal Adams   Flores   review/edit practice advisory re 7/30 order granting motion to enforce                               1.8
       9/18/18    Crystal Adams   Flores   working on motion for contempt re violatons of 7/30 order                                            2.3
       9/20/18    Crystal Adams   Flores   working on motion for contempt re violatons of 7/30 order                                            0.8
       9/21/18    Crystal Adams   Flores   draft practice advisory re 7/30 order granting motion to enforce                                     1.0
       11/1/18    Crystal Adams   Flores   Drafting Shiloh noncompliance letter to government                                                   0.3
       11/8/18    Crystal Adams   Flores   Drafting letter analyzing government's noncompliance with 7/30 order at Shiloh                       2.3
      11/16/18    Crystal Adams   Flores   Editing letter analyzing government's noncompliance with 7/30 order at Shiloh                        0.7
      11/26/18    Crystal Adams   Flores   Drafting letter analyzing government's noncompliance with 7/30 order at Shiloh                       1.2
      11/28/18    Crystal Adams   Flores   Editing letter analyzing government's noncompliance with 7/30 order at Shiloh                        1.6
      12/10/18    Crystal Adams   Flores   edit letter analyzing government's noncompliance with 7/30 order at Shiloh                           0.5
         2/4/19   Crystal Adams   Flores   drafting informed consent settlement proposal re administration of psych meds                        1.5
         2/4/19   Crystal Adams   Flores   drafting informed consent settlement proposal                                                        2.5
       2/19/19    Crystal Adams   Flores   researching legal standard applied to motions to modify interlocutory orders re 7/30 order           1.2
         3/4/19   Crystal Adams   Flores   researching legal standard applied to motions to modify interlocutory orders re 7/30 order           0.5
         3/6/19   Crystal Adams   Flores   researching legal standard applied to motions to modify interlocutory orders re 7/30 order           2.1
         3/7/19   Crystal Adams   Flores   researching contempt motion standard re violation of 7/30 order                                      0.7
   Total                                                                                                                                      209.1




                                                                          70
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 75 of 259 Page ID
                                  #:26070


  Date          Name              Case Name   Description                                                                 Duration
      9/22/17   Melissa Adamson   Flores      Perform legal research re DP in preparation for Motion to Enforce                   2.8
      9/25/17   Melissa Adamson   Flores      Perform legal research in preparation for Motion to Enforce                           3
      9/26/17   Melissa Adamson   Flores      Perform legal research in preparation for Motion to Enforce                         2.4
      9/27/17   Melissa Adamson   Flores      Perform legal research re DP in preparation for Motion to Enforce                   1.3
      9/28/17   Melissa Adamson   Flores      Perform legal research re DP in preparation for Motion to Enforce                     2
     11/15/17   Melissa Adamson   Flores      Perform legal research in preparation for letter to opposing counsel                1.5
     11/16/17   Melissa Adamson   Flores      Review of class member file in preparation for letter to opposing counsel           2.2
     11/16/17   Melissa Adamson   Flores      Perform legal research in preparation for letter to opposing counsel                0.9
     11/17/17   Melissa Adamson   Flores      Confer with Leecia on legal research for Motion to Enforce                          0.8
     11/21/17   Melissa Adamson   Flores      Perform legal research re DP issues in preparation for Motion to Enforce            4.1
     11/27/17   Melissa Adamson   Flores      Perform legal research in preparation for Motion to Enforce                         3.6
      12/7/17   Melissa Adamson   Flores      Draft section of meet and confer letter re Shiloh issues                            1.8
     12/11/17   Melissa Adamson   Flores      Perform legal research in preparation for Motion to Enforce                         1.2
     12/12/17   Melissa Adamson   Flores      Perform legal research in preparation for Motion to Enforce                         1.4
     12/13/17   Melissa Adamson   Flores      Perform legal research in preparation for Motion to Enforce                           2
     12/19/17   Melissa Adamson   Flores      Perform legal research in preparation for Motion to Enforce                         4.4
     12/22/17   Melissa Adamson   Flores      Perform legal research in preparation for Motion to Enforce                         3.7
     12/27/17   Melissa Adamson   Flores      Perform legal research in preparation for Motion to Enforce                         1.5
     12/27/17   Melissa Adamson   Flores      Perform legal research in preparation for Motion to Enforce                         5.6
       1/2/18   Melissa Adamson   Flores      Perform legal research in preparation for Motion to Enforce                         2.4
       1/3/18   Melissa Adamson   Flores      Meet with Neha regarding legal research                                             0.8
       1/4/18   Melissa Adamson   Flores      Perform legal research in preparation for Motion to Enforce                           1
      1/10/18   Melissa Adamson   Flores      Prepare letter to opposing counsel                                                  1.1
      1/12/18   Melissa Adamson   Flores      Perform legal research in preparation for Motion to Enforce                         2.3
      1/16/18   Melissa Adamson   Flores      Confer with Neha regarding legal research                                             2
      1/17/18   Melissa Adamson   Flores      Perform legal research in preparation for Motion to Enforce                         1.5
      1/22/18   Melissa Adamson   Flores      Flores team meeting (PJ, ND, LW, CA, HC, CH)                                          1
      1/24/18   Melissa Adamson   Flores      Perform legal research in preparation for Motion to Enforce                         1.4
      1/24/18   Melissa Adamson   Flores      Perform legal research in preparation for Motion to Enforce                         2.6
      1/25/18   Melissa Adamson   Flores      Perform legal research in preparation for Motion to Enforce                           3
      1/26/18   Melissa Adamson   Flores      Perform legal research in preparation for Motion to Enforce                         3.5
      1/29/18   Melissa Adamson   Flores      Flores team meeting (PJ, ND, LW, CA, HC, CH)                                          1
      1/30/18   Melissa Adamson   Flores      Circulate legal research to Flores team                                             0.1
       2/1/18   Melissa Adamson   Flores      Review of client declarations in preparation for Motion to Enforce                  1.5
       2/1/18   Melissa Adamson   Flores      Call with Neha re: review of client declarations                                    0.5
       2/2/18   Melissa Adamson   Flores      Review of client declarations in preparation for Motion to Enforce                    2
       2/2/18   Melissa Adamson   Flores      Flores team meeting (PJ, ND, LW, CA, HC, CH)                                        0.8
       2/5/18   Melissa Adamson   Flores      Meet with Neha re: Motion to Enforce                                                0.5
       2/5/18   Melissa Adamson   Flores      Flores team meeting (PJ, ND, LW, CA, HC, CH)                                          1
       2/6/18   Melissa Adamson   Flores      Review of client declarations in preparation for Motion to Enforce                  1.5
       2/7/18   Melissa Adamson   Flores      Preparation of Motion to Enforce                                                    2.8
       3/1/18   Melissa Adamson   Flores      Review of ORR UAC Procedures in preparation for Motion to Enforce                   3.1
       3/4/18   Melissa Adamson   Flores      Review of ORR UAC Procedures in preparation for Motion to Enforce                   1.6
       3/5/18   Melissa Adamson   Flores      Flores team meeting (PJ, ND, LW, CA, HC, CH)                                        1.2
       3/5/18   Melissa Adamson   Flores      Flores team meeting (PJ, ND, LW, CA)                                                0.7
       3/6/18   Melissa Adamson   Flores      Review of class member files in preparation for Motion to Enforce                   2.1
       3/8/18   Melissa Adamson   Flores      Review of class member declarations in preparation for Motion to Enforce            2.5
       3/8/18   Melissa Adamson   Flores      Draft Motion to Enforce                                                             1.9
       3/9/18   Melissa Adamson   Flores      Draft Motion to Enforce                                                             2.3
      3/10/18   Melissa Adamson   Flores      Draft Motion to Enforce                                                             1.4
      3/12/18   Melissa Adamson   Flores      Flores team meeting (PJ, ND, LW, CA, CH)                                              1
      3/12/18   Melissa Adamson   Flores      Flores team meeting (PJ, ND, LW, CA)                                                0.5
      3/12/18   Melissa Adamson   Flores      Prepare client declaration                                                          1.1
      3/15/18   Melissa Adamson   Flores      Prepare client declaration                                                          0.3
      3/15/18   Melissa Adamson   Flores      Meet with Neha re: client interviews                                                1.1
      3/15/18   Melissa Adamson   Flores      Prepare and submit G-28s for clients                                                0.7
      3/20/18   Melissa Adamson   Flores      Emails with ORR facility in preparation for client interviews                       0.2
      3/21/18   Melissa Adamson   Flores      Left voicemail for ORR facility                                                     0.1
      3/22/18   Melissa Adamson   Flores      Review of ORR facility guidelines in preparation for Motion to Enforce              2.5
      3/22/18   Melissa Adamson   Flores      Emails with ORR facility in preparation for client interviews                       0.2
      3/23/18   Melissa Adamson   Flores      Prepare for client interview                                                        0.9
      3/23/18   Melissa Adamson   Flores      Phone calls to client in preparation for interview                                  0.4
      3/23/18   Melissa Adamson   Flores      Client interview                                                                    2.3




                                                                         71
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 76 of 259 Page ID
                                  #:26071


      3/23/18    Melissa Adamson   Flores   Prepare client declaration                                                  1.1
      3/23/18    Melissa Adamson   Flores   Review of class member's files in preparation for Motion to Enforce           2
      3/23/18    Melissa Adamson   Flores   Flores team meeting (PJ, ND, LW, CA, HC)                                      1
      3/26/18    Melissa Adamson   Flores   Flores team meeting (PJ, ND, LW, CA)                                        0.5
      3/27/18    Melissa Adamson   Flores   Client interview via phone                                                  1.9
      3/27/18    Melissa Adamson   Flores   Phone call with advocate                                                    0.3
      3/27/18    Melissa Adamson   Flores   Prepare client declaration                                                  0.9
      3/27/18    Melissa Adamson   Flores   Review edits on Motion to Enforce                                             1
      3/28/18    Melissa Adamson   Flores   Prepare client declaration                                                  1.2
      3/29/18    Melissa Adamson   Flores   Client interview via phone                                                  2.3
      3/29/18    Melissa Adamson   Flores   Prepare client declaration                                                  1.5
      3/29/18    Melissa Adamson   Flores   Prepare exhibits for Motion to Enforce                                      0.7
      3/30/18    Melissa Adamson   Flores   Prepare client declaration                                                  0.6
      3/30/18    Melissa Adamson   Flores   Flores team meeting (PJ, ND, LW, CA, HC, CH)                                  1
        4/2/18   Melissa Adamson   Flores   Flores team meeting (PJ, ND, LW, CA, HC)                                      1
        4/2/18   Melissa Adamson   Flores   Flores team meeting (PJ, ND, LW, CA)                                        0.5
        4/3/18   Melissa Adamson   Flores   Prepare response to opposing counsel                                        1.2
      4/11/18    Melissa Adamson   Flores   Review Motion to Enforce in preparation for filing                          1.3
      4/11/18    Melissa Adamson   Flores   Update Motion to Enforce exhibit list with pseudonyms                       0.8
      4/14/18    Melissa Adamson   Flores   Review accompanying motions in preparation for Motion to Enforce filing     2.2
      4/15/18    Melissa Adamson   Flores   Review Motion to Enforce in preparation for filing                          2.8
      4/16/18    Melissa Adamson   Flores   Flores team meeting (PJ, ND, CA, HC, CH)                                    0.9
      4/16/18    Melissa Adamson   Flores   Review Motion to Enforce in preparation for filing                          2.4
      4/23/18    Melissa Adamson   Flores   Flores team meeting (PJ, ND, LW, CA)                                        0.6
      4/24/18    Melissa Adamson   Flores   Flores team meeting (PJ, ND, LW, HC, CA, CH)                                0.5
      4/24/18    Melissa Adamson   Flores   Perform legal research in preparation for response to opposing counsel      1.5
        5/1/18   Melissa Adamson   Flores   Flores team meeting (PJ, ND, LW, CA, HC, CH)                                1.4
        5/3/18   Melissa Adamson   Flores   Flores team meeting (PJ, ND, LW, CA)                                        0.5
        5/7/18   Melissa Adamson   Flores   Perform legal research in preparation for response to opposing counsel      0.4
        5/9/18   Melissa Adamson   Flores   Flores team meeting (PJ, ND, LW, CA, HC, CH)                                1.3
      5/14/18    Melissa Adamson   Flores   Flores team meeting (PJ, ND, LW, CA)                                        0.6
      5/16/18    Melissa Adamson   Flores   Obtained JCAHO standards                                                    2.1
      5/29/18    Melissa Adamson   Flores   Review of government's reply                                                1.7
      5/30/18    Melissa Adamson   Flores   Flores team meeting (PJ, ND, LW, CA, HC, CH)                                1.4
        6/1/18   Melissa Adamson   Flores   Discussion of response draft (LW, ND, PJ, CA)                               0.9
        6/1/18   Melissa Adamson   Flores   Draft section of the response                                               5.9
        6/1/18   Melissa Adamson   Flores   Draft section of the response                                               4.3
        6/5/18   Melissa Adamson   Flores   Edit draft section of the reply                                             2.4
      6/15/18    Melissa Adamson   Flores   Edits for the reply                                                         0.9
      7/17/18    Melissa Adamson   Flores   Preparation of materials for oral argument                                  1.2
      7/18/18    Melissa Adamson   Flores   Preparation of materials for oral argument                                  1.7
      7/24/18    Melissa Adamson   Flores   Call to prepare for hearing (CH, PJ, ND, CA, HC)                            0.9
      7/27/18    Melissa Adamson   Flores   Travel to hearing                                                           5.8
      7/27/18    Melissa Adamson   Flores   Hearing on MTE                                                              1.2
      9/24/18    Melissa Adamson   Flores   Meet with Neha re: legal research                                           1.1
      9/25/18    Melissa Adamson   Flores   Research re: state law                                                      3.2
     12/12/18    Melissa Adamson   Flores   Perform legal research in preparation for Motion to Enforce                 2.4
     12/15/18    Melissa Adamson   Flores   Confer with Neha regarding legal research                                   0.9
      1/14/19    Melissa Adamson   Flores   Review and analysis of govt Shiloh proposal                                 2.5
      1/22/19    Melissa Adamson   Flores   Confer with ND, CA re: govt Shiloh proposal                                 0.6
      1/24/19    Melissa Adamson   Flores   Confer with ND, CA, HC, CH re: govt Shiloh proposal                         0.7
      1/24/19    Melissa Adamson   Flores   Confer with ND re: govt Shiloh proposal                                     0.5
      1/25/19    Melissa Adamson   Flores   Preparation of Plaintiff's Shiloh counter-proposal                          0.7
        2/6/19   Melissa Adamson   Flores   Edits to Plaintiff's Shiloh counter-proposal                                1.4
  Total                                                                                                               188.9




                                                                      72
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 77 of 259 Page ID
                                  #:26072


  Date       Name          Case Name   Description                                                                 Duration
    2/6/18   Kira Setren   Flores      Exhibit preparation for motion to enforce filing per P. Juneja                    3.75
    2/7/18   Kira Setren   Flores      Exhibit preparation for motion to enforce filing per P. Juneja and N. Desai       3.75
    3/7/18   Kira Setren   Flores      Prepare Flores binder for MTE                                                      0.2
   3/12/18   Kira Setren   Flores      Binders for Neha and Melissa for MTE                                               1.8
   3/14/18   Kira Setren   Flores      Binders for Neha and Melissa for MTE                                               1.8
   3/16/18   Kira Setren   Flores      Prepare Flores binder for MTE                                                      1.4
   3/20/18   Kira Setren   Flores      Flores binders for Neha and Melissa                                                0.7
   3/22/18   Kira Setren   Flores      Flores binders for Neha and Melissa                                                0.3
   3/22/18   Kira Setren   Flores      Flores MTE exhibits discussion with Poonam; reviewed rules to prep motion            4
                                       to seal; prepped exhibits for MTE
   3/23/18   Kira Setren   Flores      Flores MTE exhibit preparation                                                       2
   3/26/18   Kira Setren   Flores      Flores e-binder updates and corr. - Neha, Melissa                                  0.6
   3/26/18   Kira Setren   Flores      Flores MTE exhibit preparation                                                     0.4
   3/26/18   Kira Setren   Flores      Flores MTE declarations to cross-reference with brief and doc review               0.8
   3/27/18   Kira Setren   Flores      Flores action items from meeting per Neha                                          0.8
   3/27/18   Kira Setren   Flores      Flores MTE exhibit preparation                                                     2.8
   3/27/18   Kira Setren   Flores      Flores tracker - MTE, declarations, case files per Neha                            1.2
   3/28/18   Kira Setren   Flores      Flores MTE exhibit preparation                                                     3.3
             Kira Setren   Flores      Flores tracker updates per Neha and Poonam; attention to and maintenance of        3.1
   3/29/18                             plaintiffs' files
    4/2/18   Kira Setren   Flores      Meeting with Neha re: case/exhibit updates; prepared same                         1.3
    4/2/18   Kira Setren   Flores      Prepared MTE exhibits; corr. re: same                                             0.7
    4/3/18   Kira Setren   Flores      Prepared MTE exhibits                                                             2.2
    4/3/18   Kira Setren   Flores      Flores tracker updates                                                            0.3
    4/3/18   Kira Setren   Flores      Reviewed govt Shiloh letter per Neha                                              0.1
    4/3/18   Kira Setren   Flores      Prepared MTE exhibits; meeting with Melissa re: same                              1.8
    4/5/18   Kira Setren   Flores      MTE exhibit prep; corr. Re: same; tracker updates                                 2.5
    4/5/18   Kira Setren   Flores      Filing logistics prep                                                             0.2
    4/5/18   Kira Setren   Flores      Meeting with Neha and Poonam re: MTE and prep re: same; follow up re:             1.8
                                       same
    4/6/18   Kira Setren   Flores      Prepared MTE exhibits                                                             4.5
    4/9/18   Kira Setren   Flores      Meeting prep and TPs                                                              0.2
    4/9/18   Kira Setren   Flores      Flores MTE and exhibit prep; corr. Re: same                                       3.4
    4/9/18   Kira Setren   Flores      Flores co-counsel and internal calls                                              1.5
   4/10/18   Kira Setren   Flores      MTE exhibit tracking/prep; pseudonym tracker; Flores tracker                      9.1
   4/11/18   Kira Setren   Flores      MTE exhibit prep; corr. Re: same.                                                 6.5
             Kira Setren   Flores      Bluebooked, citechecked, proofread, and edited the motion to enforce and          9.6
   4/12/18                             accompanying papers
   4/13/18 Kira Setren Flores          Prepared the motion to enforce and exhibits                                       8.7
   4/16/18 Kira Setren Flores          MTE prep; corr. re: same and re: related comms                                    6.2
   4/16/18 Kira Setren Flores          Co-counsel call re: MTE                                                             1
           Kira Setren Flores          Named Plaintiffs file maintenance; prepared MTE portions for external               4
   4/19/18                             partners; corr. re: same
   4/23/18 Kira Setren Flores          MTE exhibit filing prep                                                           0.8
   4/23/18 Kira Setren Flores          finalizing, filing, and serving sealed docs per court order                       2.2
   4/25/18 Kira Setren Flores          MTE order filing and prep                                                           2
    5/7/18 Kira Setren Flores          Meetings with Neha and Crystal re: flores tracker next steps; prepared tracker    2.3
    5/7/18   Kira Setren   Flores      Drafted Yolo Monitoring Letter per Neha                                           0.5
    5/7/18   Kira Setren   Flores      Drafted Yolo Monitoring Letter per Neha; corr. Re: same                           0.9
   5/18/18   Kira Setren   Flores      Prepare YOLO visit; meeting with Neha re: same                                    1.6
    6/7/18   Kira Setren   Flores      Assisted P. Juneja with MTE Reply                                                 0.7




                                                               73
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 78 of 259 Page ID
                                  #:26073


    6/11/18   Kira Setren   Flores   Prepared the motion to enforce and exhibits                                      4.8
    6/14/18   Kira Setren   Flores   Flores MTE prep; corr. re: same                                                  1.5
    6/15/18   Kira Setren   Flores   MTE Reply citecheck and edit                                                     7.8
    6/25/18   Kira Setren   Flores   Drafted visit letter to OIL per N. Desai                                         0.5
    6/25/18   Kira Setren   Flores   Drafted visit letter to OIL per N. Desai                                         0.9
    7/17/18   Kira Setren   Flores   Drafted visit letter to OIL per N. Desai                                         0.3
    7/26/18   Kira Setren   Flores   Carlos MTE oral argument prep call                                               0.8
    9/18/18   Kira Setren   Flores   Prepared contempt motion per Neha                                                0.7
    9/19/18   Kira Setren   Flores   Meeting with Neha re: Yolo trip                                                  0.7
    9/20/18   Kira Setren   Flores   Prepared materials for Neha's Yolo trip                                          1.6
    9/30/18   Kira Setren   Flores   Tornillo letter prep per Neha                                                    1.5
   10/15/18   Kira Setren   Flores   Motion to Enforce filing prep per Neha                                             2
                            Flores   Motion to Enforce filing prep; drafted filing papers; corr. with Neha, Holly       4
  10/16/18 Kira Setren               Cooper, and Rene Kathawala re: same
  11/28/18 Kira Setren Flores        Shiloh letter assistance per Neha & Crystal                                      0.7
  11/28/18 Kira Setren Flores        Shiloh letter assistance per Neha                                                4.2
  Total                                                                                                             141.3




                                                             74
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 79 of 259 Page ID
                                  #:26074




                           Exhibit D




                                      75
               Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 80 of 259 Page ID
                                                 #:26075




                                                                              9th Cir.
                                   $75 base rate adjusted   for inflation    inflation-      Market Rates
                        Year       CPI-U      Multiplier     Adjusted rate adjusted rate L. Welch    Paralegal
                    Oct. 1981           93.4                  $      75.00
                            2017     245.12         2.624     $     196.83 $      196.79 $     630 $        100
                            2018    251.107         2.689     $     201.64 $      201.60 $     665 $        100
                          Jan-19    251.712         2.695     $     202.12 $      201.60 $     690 $        100

                    Law School   Year                        Fees at $75  Fees at 9th
                    Graduation Work was                        inflation-Cir. Inflation-   Fees at        Fees
Attorneys              Year    Performed        Hours       adjusted rateadjusted rate Market Rates     Requested
Leecia Welch           1996       2017              80.0     $      15,746
                                                                         $ 15,743.20 $        50,400   $    50,400
                                  2018             157.3     $      31,718
                                                                         $      31,712 $ 104,605       $ 104,605
                                  2019                0.9    $         182
                                                                         $         181 $         621   $       621
Neha Desai             2006       2017             122.2     $      24,053
                                                                         $      24,048                 $    24,053
                                  2018             115.1     $      23,209
                                                                         $      23,204                 $    23,209
Poonam Juneja          2009       2017             131.0     $      25,785
                                                                         $      25,779                 $    25,785
                                  2018             145.9     $      29,419
                                                                         $      29,413                 $    29,419
Freya Pitts            2013       2018              47.0     $       9,477
                                                                         $       9,475                 $     9,477
                                  2019                1.3    $         263
                                                                         $         262                 $       263
Crystal Adams          2015       2017              41.4     $       8,149
                                                                         $       8,147                 $     8,149
                                  2018             159.3     $      32,121
                                                                         $      32,115                 $    32,121
                                  2019                8.4    $       1,698
                                                                         $       1,693                 $     1,698
Melissa Adamson        2017       2017              46.2     $       9,094
                                                                         $       9,092                 $     9,094
                                  2018             136.3     $      27,483
                                                                         $      27,478                 $    27,483
                                  2019                6.4    $       1,294
                                                                         $       1,290                 $     1,294
Kira Setren          Paralegal    2018             141.3                                 $    14,130   $    14,130
Firm sub-total                                    1340.0 $       239,689 $ 239,634                     $ 361,799



                                                            76
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 81 of 259 Page ID
                                  #:26076




                             Exhibit 3
                                      77
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 82 of 259 Page ID
                                  #:26077




                                     No. 18-56286

            _________________________________________________

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE NINTH CIRCUIT
            _________________________________________________

                        JENNY LISETTE FLORES, et. al.,

                                 Plaintiffs/Appellees,

                                           v.

                   WILLAIM BARR, Attorney General; et. al.,

                           Defendants/Appellants.
            _________________________________________________

  DECLARATION OF HOLLY S. COOPER IN SUPPORT OF PLAINTIFFS’
                MOTION FOR ATTORNEY’S FEES
        _________________________________________________

  I, HOLLY S. COOPER, declare:


    1. I am an attorney, clinical professor, and Co-director of the UC Davis School
       of Law’s Immigration Law Clinic. My business address is: One Shields Ave.
       TB-30, Davis, CA 95616. I am licensed to practice law before the courts of
       the State of California, the United States District Courts for the Northern,
       Central, Southern and Eastern Districts of California, the United States
       Courts of Appeals for the Ninth Circuit and the Supreme Court of the United
       States. My California State Bar number is 197626.
                                           1




                                           78
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 83 of 259 Page ID
                                  #:26078




    2. I received my Juris Doctorate from U.C. Davis School of Law in May of
       1998.
    3. I make this declaration in support of Plaintiffs’ Motion for Attorney Fees
       under the Equal Access to Justice Act in Flores v. Barr, Docket Number: 18-
       56286. I am co-counsel in the case representing Plaintiffs-Appellees.
    4. Before coming to U.C. Davis School of Law, I worked at Reed Smith LLP
       (formerly Crosby, Heafey, Roach & May LLP), Fellom & Solorio, and the
       Florence Immigrant & Refugee Rights Project in Florence, Arizona. At the
       Florence Project I initiated the first friend of the court program for detained
       immigrant children in collaboration with the Executive Office for
       Immigration Review. These experiences helped me develop an expertise in
       litigating the rights of immigrants, especially the rights of detained
       immigrants.
    5. I began teaching at UC Davis School of Law in March 2006 as the Associate
       Director of the Immigration Law Clinic. I became the Co-Director of the
       Clinic around 2016. The focus of my practice at the Clinic is training students
       in complex federal immigration litigation. The Clinic represents immigrants
       in detention in federal court actions, including writs of habeas corpus,
       petitions for review, petitions at the Supreme Court, and class action
       litigations in pursuit of more procedural fairness and to obtain better
       conditions in immigration detention centers.
    6. Since 1998, my practice has been almost exclusively in the area of
       immigration law. I specialize in the intersection of immigrants’ rights, civil
       rights, and prisoners’ rights. In the Immigration Law Clinic, I focus on
       creating a pedagogical program to educate law students on the civil rights of
                                            2




                                           79
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 84 of 259 Page ID
                                  #:26079




       immigrant prisoners and detainees and how to effectively advocate on their
       behalf.
    7. Since 1998, I estimate that I have represented hundreds of individuals in
       individual proceedings before the United States Citizenship and Immigration
       Services, the former Immigration and Naturalization Service, the Department
       of Homeland Security, the Executive Office for Immigration Review, the
       Board of Immigration Appeals, the United States district courts, the United
       States Circuit Courts of Appeals for the Ninth Circuit, and the Supreme Court
       of the United States. I have also represented thousands of class members in
       class action litigations.
    8. I have been a member of the American Immigration Lawyers Association
       (“AILA”) since 1999. I was appointed for two years to the AILA Liaison
       Committee to the Office of the Chief Immigration Judge and Board of
       Immigration Appeals. I also served for a full five-year tenure on the ABA’s
       Immigration Commission, and currently serve on the Immigration Committee
       under the Criminal Justice Section of the ABA.
    9. I have also received the following awards for my advocacy:
                Woman of the Year 2018 for District 04 (selected by Assemblymember
            Aguiar-Curry)
                Woman of the Year 2018 Congressman Garamendi
                Mexican American Concilio Community Award (2017)
                Legal Services for Children’s Community Partner Award (2017)
                Yolo County District Attorney’s Multi-Cultural Community Council
            Award (2017)
                UC Davis Immigration Law Clinic Recognition State Senate (2017)
                                            3




                                           80
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 85 of 259 Page ID
                                  #:26080




               UC Davis Immigration Law Clinic Recognition State Assembly (2016)
               National Lawyers Guild – Carol Weiss King Award (2011)
               King Hall Legal Foundation – Outstanding Alumni Award (2011)
               UC Davis Immigration Clinic Alumni Council – Public Interest Award
              (2007)
      10. I have successfully litigated, as the attorney of record and as amicus
         counsel, several cases published as precedent by the federal courts and the
         California Supreme Court, and many more that were not designated as
         precedent. I have won or provided amicus briefing in multiple favorable
         published decisions, including but not limited to: Flores v. Sessions, 862 F.
         3d. 863 (9th Cir. 2017)(holding detained children have a continued right to a
         bond hearing under the Flores Settlement Agreement); Saravia v. Sessions,
         280 F. Supp. 3d 1168 (N.Dist. Cal. 2017)(finding immigrant children who
         were rearrested on purported gang allegations had right to a bond hearing);
         Rodriguez, et al. v. Robbins, 804 F.3d 1060 (9th Cir. 2015)(finding
         immigrants have a right to an individualized bond hearing)1; People v.
         Patterson, 2 Cal. 5th 885 (2017)(holding criminal defenders have a duty to
         provide specific advice as to the immigration consequences of a plea);
         Flores-Torres v. Mukasey, 548 F.3d 708 (9th Cir. 2008)(finding federal court
         could exercise habeas jurisdiction over person in immigration custody with
         colorable claim to US citizenship), and Flores-Torres v. Holder, 680 F. Supp.
         2d 1099 (N.D. Cal. 2010) (declaring petitioner was a US citizen), Robles-
         Urrea v. Holder, 678 F.3d 702 (9th Cir. 2012)(holding misprision of a felony


  1
   This case was overruled in part by the Supreme Court of the United States in Jennings v.
  Rodriguez, but remand on the constitutional issue is pending. 138 S. Ct. 830 (2018).
                                                  4




                                                81
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 86 of 259 Page ID
                                  #:26081




       was not a crime involving moral turpitude); Flores-Lopez v. Holder, 685 F.3d
       857(9th Cir. 2012)(finding resisting arrest was not an aggravated felony);
       Singh v. Holder, 638 F.3d 1196 (9th Cir. 2011)(holding government bore the
       burden of proof by clear and convincing evidence in administrative bond
       hearings where immigrant in prolonged detention). The cases have changed
       the legal landscape of immigration detention, federal court habeas
       jurisdiction, and criminal deportability.
    11. I have lectured and provided numerous trainings throughout the United
       States on litigating immigration detention issues at continuing legal education
       seminars and at the national conferences of the AILA, the National
       Immigration Project of the National Lawyers’ Guild, and the American Bar
       Association. I also served a full tenure on the ABA Immigration
       Commission as an advisor and member of the commission.
    12. I have published various articles on detention litigation strategies for AILA
       including: Getting Out: Strategies for Challenging Unlawful Detention in
       Federal Court (2006) and Freedom from ICE Custody: A Desert Illusion or
       A Litigation Possibility? (2009). I also authored the detention chapter in the
       Immigrant Legal Resource Center’s book entitled Defending Immigrants in
       the Ninth Circuit (ILRC 2008). A full list of my publications is attached as an
       addendum to this declaration in the form of my curriculum vitae.
    13. I have testified twice as an expert witness on immigration law. I have served
       as an expert consultant to Amnesty International and Human Rights Watch
       for their reports on immigration detention conditions and the rights of
       immigrant detainees, and provide expert consultations to Santa Barbara
       County. Moreover, I provided expert declarations for USA v. California, Case
                                            5




                                           82
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 87 of 259 Page ID
                                  #:26082




       No. 2:18-cv-00490-JAM-KJN (lawsuit filed by Trump administration against
       California, in part, regarding the legality of California’s sanctuary laws) and
       Padilla v. ICE, Case No. 2:18-cv-00928-MJP (class action litigation
       surrounding the legality of detention for arriving asylum seekers). My
       declarations were cited by the courts their favorable orders.
    14. I believe that my particular expertise and knowledge were required for
       successful resolution of this case. This was a complex case that raised
       complex issues of immigration detention jurisprudence as it pertains to
       immigrant children, federal litigation, child welfare laws, consent decrees,
       and constitutional standards.
    15. Successful resolution of this case required comprehensive understanding of
       the evolution of immigration law after the enactments of the Homeland
       Security Act and the William Wilberforce Trafficking Victims Protection
       Reauthorization Act of 2008 (TVPRA, P.L. 110-457). My experience
       successfully litigating Flores v. Sessions, 862 F. 3d. 863 (9th Cir. 2017) gave
       me the critical litigation experience to understand legal standards governing
       consent decrees, and their intersectionality with legislative changes. I also
       litigated Saravia v. Sessions, 280 F. Supp. 3d 1168 (N.Dist. Cal. 2017) where
       we were able to obtain a preliminary injunction granting bond hearings to
       immigrant children rearrested by Immigration Customs Enforcement who
       were detained on purported gang allegations. I also litigated Singh v. Holder,
       638 F.3d 1196 (9th Cir. 2011) where I successfully challenged the legal
       standards applied to immigrants in prolonged detention. Moreover, I gained
       expertise in federal court jurisdiction through my litigation of Flores-Torres
       v. Mukasey, 548 F.3d 708 (9th Cir. 2008) and Flores-Torres v. Holder, 680 F.
                                            6




                                           83
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 88 of 259 Page ID
                                  #:26083




       Supp. 2d 1099 (N.D. Cal. 2010) –where critical aspects of the cases was
       federal court jurisdiction and the constitutionality and legality of the
       detention. I also assisted on the amici brief in Casas-Castrillon v. Dept. of
       Homeland Sec., 535 F.3d 942 (9th Cir. 2008) and Rodriguez v. Robbins, 804
       F.3d 1060, where the critical issues were determining the substantive and
       procedural due process rights of immigrants who are detained for prolonged
       periods of time. I also successfully filed a petition for writ of habeas corpus
       Ramirez v. Burwell, Case No. 2:16-cv-1511-TLN-EFB, a case involving the
       legality of the detention of an unaccompanied minor in the custody of the
       Office of Refugee Resettlement (“ORR”). It was one of the first habeas
       petitions filed against ORR for a child in prolonged detention. Moreover,
       most of my published legal articles have dealt with substantive and
       procedural due process rights of detained immigrants.
    16. I believe that my expertise in these fields of law was necessary for
       successful resolution of this case because of the important but complicated
       statutory construction issues, child welfare law analysis, and thorough
       investigation of consent decree violations that Plaintiffs suffered. Moreover,
       development of the legal issues at the hearing and in the motion to enforce
       required someone with my knowledge and experience of detention standards,
       especially as they pertain to immigrant children.
    17. Very few immigration attorneys in the country engage in federal court
       litigation on behalf of detained immigrant children—in fact Ramirez v.
       Burwell was one of the few habeas petitions in the entire nation that had been
       filed on behalf of a detained child in the custody of the Office of Refugee
       Resettlement. Of those attorneys, very few would have taken on a case of this
                                            7




                                            84
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 89 of 259 Page ID
                                  #:26084




       complexity. I do not believe that there are any qualified attorneys that would
       be willing to engage in this complex litigation at the EAJA statutory rate of
       around $196 to 201 per hour (depending on the year of the work). I am
       requested an enhanced rate of $650 per hour for my time.
    18. I am proficient in Spanish. The majority of class members in the litigation
       the CHRCL conducts, including Flores, are monolingual Spanish-speakers.
       In my opinion, the ability to communicate with these class members in their
       native language is essential to afford them a fair chance of prevailing.
    19. I have personally reviewed the record to accurately determine which claims
       Plaintiffs prevailed on and which ones they did not. I am now seeking
       attorneys’ fees for only 235.16 hours I spent on this litigation and the
       enforcement of the court’s order. This is a conservative number and is
       nowhere close to the amount of time I have expended on this litigation. A
       printout of these time records is attached to this declaration as Exhibit A.
    20. I personally and closely supervised the work of the law students working on
       this case.
    21. I have categorically reduced the number of hours claimed by the students on
       prevailing claims in this case by 20%.


  I declare under penalty of perjury that the foregoing is true and correct.


  Executed on April 15, 2019 in Davis, California.


                                                       /s/ Holly S. Cooper
                                                       Holly S. Cooper
                                                       Declarant
                                            8




                                            85
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 90 of 259 Page ID
                                  #:26085

                                       Holly Stafford Cooper
                            UNIVERSITY OF CALIFORNIA, DAVIS
                                    SCHOOL OF LAW
                                 One Shields Avenue TB 30
                                     Davis, CA 95616



 EDUCATION

 University of California, Davis, School of Law
        Juris Doctorate, May 1998

 Loyola University School of Law
        1995-1996

 University of California, San Diego
        Bachelor of Arts in Political Science, June 1993

 Universita di Padova, Italy 1991-1992
        Facolta delle Scienze Politiche



 IMMIGRATION-RELATED WORK EXPERIENCE

 University of California, Davis School of Law
 Davis, California

 Lecturer March 2006-present
 Teach weekly classes for the Immigration Law Clinic on timely litigation strategies for detained
 immigrants. Classes focus on practical litigation skills for students enrolled in the Immigration Law
 Clinic. The course engages students to explore immigration consequences for criminal defendants;
 federal litigation strategies for detained immigrants; post-conviction relief for immigrant criminal
 defendants and students strategize about the immigration cases being represented by the students.

 Supervising Attorney for the King Hall Immigrant Detention Program (“KHID”)
 Supervise law students representing immigrant detainees. Students represent detained immigrant
 clients before the Executive Office for Immigration Review, the Ninth Circuit Court of Appeals,
 before the District Courts on writ of habeas corpus and before the Board of Immigration Appeals.
 KHID also advocates for legislative change for detained immigrants.

 ABA Immigration Commission Member (2012 – present)
 Help in drafting amicus briefs for the ABA on immigration detention issues, authored resolutions,
 authored comments on immigration and detention regulations, help plan panels, MCLE trainings on
 immigration law, and participated in border delegations.




                                                  1

                                                  86
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 91 of 259 Page ID
                                  #:26086



 Florence Immigrant & Refugee Rights Project
 Florence, Arizona

 Senior Staff Attorney 2002-2006
 Supervise legal staff, legal interns, and pro bono lawyers at the Florence Project. Conduct daily
 rights presentations at the Eloy Detention Center and conduct individual interviews with detainees.
 Represent detainees in immigration proceedings and supervise law students representing detainees
 before the immigration court. Represent individuals on appeal before the Board of Immigration
 Appeals. Assist detainees with pro se writs of habeas corpus, petitions for review at the Ninth
 Circuit, any application for relief before the immigration court. Write legal briefs, motions and
 pleading sheets for individual detainees. Advise state and federal public defenders on potential
 immigration consequences for criminal convictions.


 Detained Children’s Attorney October 2000-October 2002
 Initiated Detained Children’s Project for minors detained in Department of Homeland Security
 custody. Created a model for rights presentations for detained children. Provided rights
 presentations and individual orientations to all children in DHS custody in Arizona. Represented
 children in immigration proceedings. Developed and trained network of pro bono attorneys for
 detained children’s cases. Advocated for improved conditions of confinement for detained children.
 Assisted in federal litigation allowing detained juveniles to access state court dependency
 proceedings. Developed model briefs for national distribution on asylum issues for children.

 Law Offices of Fellom & Solorio
 San Francisco, CA

 Staff Attorney October 1999-October 2000
 Represented clients with immigration related matters, i.e., removal, asylum proceedings, asylum
 interviews, adjustment of status interviews and naturalization interviews. Wrote legal briefs.

 La Raza Centro Legal
 San Francisco, CA October 1999 - October 2000
 Volunteered at legal clinic to provide immigration-related advice to clients.

 San Francisco Bar Association Immigrant HIV Assistance Program
 August 1999-October 2000.
 Volunteered to assist HIV-positive asylees with applications to adjust status.

 MCLE Training on “How to Adjust an HIV-positive Asylee.”

 Lawyers’ Committee for Civil Rights
 San Francisco, CA, November 1998 - October 2000

 Volunteered to represent multiple political asylum applicants in preparing asylum applications,
 researching country conditions, and preparing briefs.


                                                   2

                                                   87
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 92 of 259 Page ID
                                           #:26087
 Presented MCLE lecture for immigration lawyers on August 31, 1999 on Pro Bono Representation
 for Asylees

 Volunteered for Street Law Program. Taught class about affirmative action legislation.

 National Network for Immigrant and Refugee Rights
 Oakland, CA January 1999 – October 2000
 Volunteered to prepare article persuading jurisdictions to pass municipal ordinances creating “safe
 havens” for immigrants.

 U.C. Davis School of Law, Immigration Clinic
 August 1997 – September 1998
 Represented clients in removal proceedings as a law student under the supervision of Professor
 Smith. Prepared clients for hearings. Drafted legal briefs in support of clients’ cases.

 Immigration Bond Project of the National Lawyers Guild, San Francisco, CA
 September 1997- March 1998
 Represented detainees in DHS detention facility for bond redetermination hearings. Wrote legal
 motions and gathered evidence.

 Proyecto Adelante, Dallas, Texas
 August 1995-August 1995
 Volunteered at an immigration clinic for political asylum applicants.
 Drafted declarations and asylum applications.



 OTHER LEGAL EXPERIENCE

 Crosby, Heafey, Roach and May, P.C., Oakland, CA
 Associate Attorney -September 1998- October 1999

 Researched and prepared legal memoranda and motions. Attended mediations. Prepared discovery.

 Kean, Miller, Hawthorne, D’Armond, McCowan, & Jarman, L.L.P., Baton Rouge, LA
 Legal Intern- June 1996-August 1996

 Researched and prepared legal memoranda on recent tort reforms, environmental issues, contract
 disputes, and labor law.

 Legal Services of North Texas, Pro Bono Division, Dallas, Texas
 Legal Assistant – June 1994-August 1995

 Placed pro bono cases with volunteer attorney and local law firms.

 Prepared pleadings, answers and motions for volunteers. Translator for Spanish speaking clients.




                                                   3

                                                  88
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 93 of 259 Page ID
                                  #:26088
 RECOGNITION AND AWARDS

 Woman of the Year for District 04 (selected by Assemblymember Aguiar-Curry)
 Mexican American Concilio Community Award (2017)
 Legal Services for Children’s Community Partner Award (2017)
 Yolo County District Attorney’s Multi-Cultural Community Council Award (2017)
 UC Davis Immigration Law Clinic Recognition State Senate (2017)
 UC Davis Immigration Law Clinic Recognition State Assembly (2016)
 National Lawyers Guild – Carol Weiss King Award (2011)
 King Hall Legal Foundation – Outstanding Alumni Award (2011)
 UC Davis Immigration Clinic Alumni Council – Public Interest Award (2007)


 PROFESSIONAL AFFILIATIONS

 American Immigration Lawyers’ Association

 National Lawyers Guild

 American Bar Association, Appointed as Member of the Immigration Commission (2012-2017)

 American Bar Association Criminal Justice Section – Immigration Committee (2015- present)

 Pro Bono Mentor to Circuit Court of Appeals for the Ninth Circuit (2008 – present).

 AILA Liaison Committee to the Office of Chief Immigration Judge and Board of Immigration
 Appeals (2006-2008)

 Appointed by AILA to Committee to Enforce the Alberto Gonzales Memorandum on
 Accountability for Immigration Judges



 ADVISORY BOARD AND STEERING COMMITTEE MEMBERSHIP

 ABA Immigration Commission Member
 American Bar Association Criminal Justice Section – Immigration Committee (2015- present)
 UC Haiti Initiative (Executive Steering Committee)
 UC Davis Gifford Center for Population Studies (Advisory Board)



 PUBLICATIONS

 “Asylum and Detention: The New “Normal,”’ (AILA Nov. 2016). Discussing litigation tactics for
 asylum applicants detained by ICE.

 “Documenting U.S. Citizenship: Fighting the Battle on All Fronts,” (AILA 2016). Discussing how
 to prove one is a United States citizen, and federal litigation possibilities for persons claiming
 citizenship.
                                                    4

                                                 89
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 94 of 259 Page ID
                                  #:26089
 “BIA, Federal Court, And State Legislative Updates 2016,” (AILA 2016). An analysis of the major
 cases of the Supreme Court, the federal courts, and the Board of Immigration Appeals for 2016.

 “Efforts to Prevent Refugee Resettlement Are Deplorable,” (Dec. 2015). Op-ed in Daily Journal
 regarding the diminishing numbers of refugee admissions in the U.S.

 “The Refugee Tragedy in Our Own Backyard,” Op-Ed LA Times (Oct. 8, 2015). Op-ed regarding
 the U.S. treatment of refugees inside the United States.

 “Immigration Detention Checklist,” (AILA 2012, 2013, 2014, 2015). A comprehensive article for
 practitioners to understand immigration court bond jurisdiction, federal challenges to immigration
 detention, and the basic requirements and legal standards employed when determining bond
 amounts.

 “Immigrants Have Special Sixth Amendment Rights But Limited Time to Enforce Them,” Prison
 Legal News, Vol. 22, No. 12 (Dec. 2011). Discussing on the limited timeframes immigrants have to
 enforce their Sixth Amendment right to counsel (authored with Anel Carrasco).

 “Freedom from ICE Custody: A Desert Illusion or a Litigation Possibility?” (AILA Publications
 2009). Updated article on litigation strategies for immigrants in civil detention.

 Brady, Kathy, Defending Immigrants in the Ninth Circuit (ILRC 2008) edited the book and
 authored Chapter 10, “Immigration Detention.”

 Brady, Kathy, Defending Immigrants in the Ninth Circuit (ILRC 2007) edited the book and
 authored Chapter 10, “Immigration Detention.”

 “QUICK REFERENCE CHART AND ANNOTATIONS FOR DETERMINING IMMIGRATION CONSEQUENCES OF
 SELECTED ARIZONA OFFENSES,” (ILRC 2006).

 “NOTES ACCOMPANYING THE QUICK REFERENCE CHART FOR DETERMINING THE IMMIGRATION
 CONSEQUENCES OF SELECTED ARIZONA OFFENSES,” (ILRC 2006).

 Arizona Crimes Chart and Notes Accompanying the Chart is a 200 page publication which dissects
 the Arizona Revised Statute and advises criminal defense lawyers and defendants of the potential
 immigration consequences for each crime. It is now published on the Immigrant Legal Resource
 Center’s website www.ilrc.org/arizona.pdf.

 “Getting Out: Strategy for Challenging Unlawful Detention in Federal Court,” (AILA Publications
 2006). Article on the litigation strategies for immigrants in civil confinement.


 PUBLIC SPEAKING AND CONTINUING LEGAL EDUCATION PRESENTATIONS

 UC Davis Public Defender Immigration Law Bootcamp
 August 2017
 Four day intensive immigration law training focused on the intersection of criminal and
 immigration law.

                                                  5

                                                  90
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 95 of 259 Page ID
                                     #:26090
 Practicing Law Institute
 July 2017
 Ethics of Immigration Law Practice.

 American Immigration Lawyers Association
 June 2017
 Modified Categorical Approach.

 Arsalyn Youth Forum
 June 2017
 Immigration Policy.

 American Bar Association
 May 2017 Webinar
 Immigration Law Practice—A day in the life of an immigration lawyer.

 Santa Barbara Defenders Association
 April 2017
 Immigration Consequences of Criminal Convictions.

 Practicing Law Institute
 March 2017
 Habeas Litigation In-Depth Training

 Practicing Law Institute
 February 2017
 Habeas Challenges to the Muslim Ban

 American Immigration Lawyers Association
 November 2016
 Asylum and Detention: the New “Normal”

 Bar Association San Francisco
 August 2016
 Evidentiary issues in immigration litigation.

 American Bar Association
 August 2016 Showcase Panel
 Refugees: International and Domestic Law.

 American Immigration Lawyers Association
 June 2016
 Federal court case analyses for the year.

 American Immigration Lawyers Association
 May 2016
 Litigating claims to U.S. citizenship.

 American Bar Association
 April 2016
                                                 6

                                                 91
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 96 of 259 Page ID
                                             #:26091
 Standards governing immigration detention centers.

 Journal of International Law & Policy Symposium
 March 2016
 Spoke on the detention of immigrant children.

 U.S. Court of Appeals for the Ninth Circuit
 March 2016 MCLE
 Presented on panel for Ninth Circuit’s immigration law training on brief writing and oral argument.

 Bakersfield College Levan Center
 February 2016 Distinguished Lecture
 Refugees in Our Backyard

 U.S. Court of Appeals for the Ninth Circuit
 October 2016 MCLE
 Presented on panel for Ninth Circuit’s immigration law training on motions and federal jurisdiction.

 Arizona Bar Association
 October 2015
 How to file a habeas corpus petition for a detained immigrant.

 Vacaville Boys and Girls Club
 October 2015
 How to obtain a U visa certificate from the police department.

 Dixon High School
 September 2015
 Immigration policy issues.

 American Immigration Lawyers Association
 June 2015
 Federal litigation relating to detention issues.

 American Immigration Lawyers Association Northern California Conference
 November 2014
 Spoke on Detention Litigation Updates

 October 2014 Boalt Hall
 Guest Lecture on Sex Crimes and Deportation

 September 2014 National Lawyers Guild Annual Conference
 Chicago, IL
 Spoke on Immigration Detention Litigation Strategies and Litigation Updates

 June 2014 American Immigration Council
 National Litigation Strategy Meeting Washington, D.C.
 Spoke on Detention Conditions Litigation for 2014

 January 2014 National Lawyers Guild CLE
                                                    7

                                                    92
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 97 of 259 Page ID
                                  #:26092
 Detention Litigation Updates

 National Legal Aid and Defenders Association November 2013
 Los Angeles, CA
 Spoke on 2 panels: “How to Design an Immigration Detention Clinic” and “Crimimmigration
 Issues”

 National Lawyers Guild – Northern California Chapter Conference September 2013
 UC Hastings School of Law
 Spoke on “Cutting Edge Issues in Immigration Detention”

 American Bar Association CLE August 2013
 Spoke panel regarding “How to litigate immigration cases in the Ninth Circuit.”

 2013 American Immigration Lawyers Association Annual Conference (June 2013) San
 Francisco, CA
 Spoke on federal court updates on immigration detention litigation.

 2013 National Immigration Project Annual Conference (May 2013) Boston, Massachusetts
 Spoke on a panel about reinstatement of removal and expedited removal procedures.

 2013 UC Davis Extension – Training to California Child Protective Services (May 2013)
 Spoke on a panel about Comprehensive Immigration Review and working with incarcerated or
 detained parents.

 2013 American Immigration Council – Litigation Strategy Meetings (May 2013) Washington,
 D.C.
 Discussion leader on litigation challenges to conditions of confinement.

 2013 American Association of Law Schools (February 2013) San Francisco, California
 Spoke on ethical issues confronting law professors and students in clinical education.

 2013 UC Davis SURJ (February 2013) Davis, California
 Spoke on advocacy for reducing prison and detention center phone rates.

 2013 American Association of Law Schools (February 2013) San Francisco, California
 Spoke on ethical issues confronting law professors and students in clinical education.

 2012 Inn Of The Court (November 2012) Davis, California
 Provided expert analysis of the California Supreme Court case In re Sergio Garcia to a local bar
 association.

 2012 AILA California Regional Conference (November 2012) San Diego, California
 “Bond and Detention – Client Release Strategies.” Also, on the panel was Honorable Zsa Zsa De
 Paolo, Immigration Judge, Veronica Barba of the ABA Immigrant Justice Project and Stacy
 Tolchin, private practitioner.

 2012 Panel on In re Sergio Garcia UC Davis School of Law (October 2012)
 Moderated panel on the In re Sergio Garcia case at the UC Davis School of Law.

                                                  8

                                                 93
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 98 of 259 Page ID
                                               #:26093
 California Legislature Testimony (August 2012) Sacramento, California
 Holly Cooper briefed members of the California Legislature on immigration detention. The
 briefing was entitled "Lost Voices: Evaluating Health Care Access for LGBT Immigrant
 Detainees," and was organized by the California Latino Legislative Caucus Select Committee on
 Lesbian, Gay, Bisexual and Transgender Latinos. The briefing was chaired by Assembly Member
 Ricardo Lara. Cooper testified about the immigration detention facilities within the state of
 California and the impact of detention on the LGBT immigrant community.

 American Immigration Council’s Annual Litigation Strategy Meeting (July 2012)
 Washington, D.C.
 Holly S. Cooper was a discussion leader on “Challenging Immigration Detention.”

 Allied Media Conference (July 2012) Detroit, Michigan
 Holly S. Cooper spoke on a panel about how telephone rates and telephone access impacts
 immigrant detainees’ access to courts and counsel.

 California Psychological Association’s Immigration Task Force Training (June 2012)
 Palo Alto, California.
 Ms. Cooper trained around one hundred doctors on immigration law and the use of experts in
 immigration court. Her presentations were entitled, “Overview of the Immigration Court System:
 Use of Experts,” and “Effective Collaborations between Expert Psychologists and Lawyers.”

 UC Davis School of Law Public Interest Law Graduation (April 2012)
 Faculty speaker for the public interest law graduation.

 2012 AILA Upper Midwest Immigration Law Conference (April 2012)
 Spoke on two panels: “No Objection?!? Underutilized Litigation Tools That Immigration Attorneys
 Should Be Using,” and “Setting the Table for an Appeal: Presenting Arguments and Positioning
 Your Case for Success on Appeal.”

 2012 Northern California Clinical Conference (February 2012) UC Davis School of Law
 Moderated panel discussion on how to teach critical race theory to students.

 UC Hastings School of Law (January 2012) San Francisco, California
 Guest Lectured on Immigration Law as applied to Haitians

 UC Davis UC Haiti Initiative Guest Lecture (January 2012)
 Spoke on the rebuilding of Haiti and legal obstacles to migration.

 UC Davis General Campus Lecture Series (November 2011)
 Spoke on history of prisoner rights movement in the US.

 Northern California AILA Conference
 San Francisco, CA; November 2011
 Spoke on panel regarding detention litigation updates from the Ninth Circuit

 American Immigration Council National Webinar
 November 2011
 Spoke on immigrants’ right to counsel and legal strategies to ensure that right to counsel is enforced

                                                   9

                                                  94
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 99 of 259 Page ID
                                             #:26094
 National Lawyers’ Guild Litigation Meeting
 Philadelphia, PA; October 2011
 Litigation update on the new en banc Ninth Circuit case Aguila-Montes de Oca v. Holder.

 National Lawyers’ Guild Membership Meeting
 Philadelphia, PA; October 2011
 Discussion leader on detention litigation updates

 National Immigration Project National Conference
 Philadelphia, PA; October 2011
 Panel presentation on aggravated felony grounds of deportation

 University of San Francisco School of Law
 San Francisco, CA; July 2011
 Lecture on U.S. immigration law as applied to Haitian migrants

 AILA National Conference
 San Diego, CA; June 2011
 Panel presentation on the grounds of criminal deportability and inadmissibility

 UC Davis Training for USAID
 Davis, CA; May 2011
 “Haitian Migration to the USA due to Climate Change”

 ABA Equal Justice Conference
 Las Vegas, NV; May 2011
 Panel presentation on Padilla v. Kentucky litigation strategies

 UC Davis School of Law, Bill Smith Memorial Lecture
 Davis, CA; April 2011
 Welcoming remarks and introduction of prestigious guest speaker, Paul M. Smith

 American Immigration Council’s National Litigation Strategy Meeting
 Washington, D.C.; March 2011
 Discussion leader for developing a national litigation strategy for criminal immigration issues at a
 highly prestigious invitation-only meeting with forty of the top national litigators in the United
 States.

 The Gifford Center for Population Studies – Second Annual UC Migration Conference
 Davis, CA; February 2011
 Lecture on climate refugees and the inadequacies of U.S. domestic laws to address this migration

 UC Haiti Initiative
 Berkeley, CA; February 2011
 Discussion of proposals regarding how UC can assist higher education in Haiti

 United Nations High Commissioner for Refugees Roundtable with Regional Director
 San Francisco, CA; January 2011
 Addressed Director Vincent Cochetel about concerns of treatment of refugees in detention facilities

                                                   10

                                                   95
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 100 of 259 Page ID
                                               #:26095
 National Lawyers’ Guild National Conference
 New Orleans, LA; September 2010
 Discussion group leader on the topic of trends in immigration detention

 California International Law Center Lunchtime Speaker Series
 Davis, CA; September 2010
 Presentation on human rights situation in Haiti post-earthquake and about migration possibilities to
 the United States.

 California Association of Public Defenders’ Conference
 Berkeley, CA; August 2010
 Panel presentation: “Immigration Competence After Padilla.”

 American Bar Association National Conference
 San Francisco, CA; August 2010
 Panel addressing “Immigration Law Basics”

 American Association of Sociology National Conference
 Atlanta, GA; August 2010
 Presentation on the correlation between the internment of the Japanese and the modern day
 immigration detention system.

 Immigration Professor Conference
 Chicago, IL; May 2010
 Spoke on panel about model immigration clinics. Gave overview of UC Davis Immigration Law
 Clinic, case selection process, and advice on starting an immigration clinic.

 May Day Rally
 Sacramento, CA; May 2010
 Spoke at rally of 5,000 individuals on Arizona’s SB 1070.

 Press Conference at Sacramento USCIS Building
 Sacramento, CA; April 2010
 Spoke on Arizona’s SB 1070.

 University of San Francisco School of Law – Teach-In for Haiti
 San Francisco, CA; April 2010
 Presentation on immigration solutions for Haiti

 UC Davis School of Law – Lunchtime Panel: “Public Interest Advice for Graduates”
 Davis, CA; April 2010

 Roundtable Discussion with Ivan Fong of the Department of Homeland Security
 San Francisco, CA; 2010
 Participated in discussion with DHS’s counsel. Two of Ms. Cooper’s suggests were later adopted by
 DHS.

 Child Migration Symposium
 Davis, CA; January 2010

                                                  11

                                                  96
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 101 of 259 Page ID
                                                #:26096
 AILA National Conference
 Las Vegas, NV; June 2009
 Panel presentation: “Litigation Strategies for Detention”

 Immigrant Legal Resource Center Webinar
 April 2009
 Presented webinar on immigration detention.

 Univision
 March 2009
 Commented on Proposition 8’s impact on immigrants’ civil rights

 Press Conference at Sacramento County Jail
 Sacramento, CA; March 2009
 Commented on conditions of confinement for immigrants.

 Jesuit High School – Social Justice Forum
 Sacramento, CA; March 2009
 Spoke on “Teenage Migration to the United States.”

 Humboldt State University
 Humboldt, CA; October 2008
 Presentation about the civil rights of immigrants during ICE raids.

 MCLE, California Western School of Law
 San Diego, CA; June 2008
 Nuts and Bolts of Federal Habeas Litigation

 American Immigration Lawyers’ Association National Conference
 Vancouver, B.C.; June 2008
 Panel 1: Open Forum Panel with the BIA and Chief Immigration Judge
 Panel 2: Mock Interview on Sexual Orientation Claim

 Immigrant Legal Resource Center MCLE
 San Francisco, CA; May 2008
 Spoke on recent trends in the Ninth Circuit on the “Modified Categorical Approach.”

 UC Davis Campus Book Project
 Davis, CA; April 2008
 “Criminalization of Immigrants”

 Advocates for the Rights of Children
 Davis, CA; April 2008
 Spoke on panel regarding ICE detention policies towards children

 World Jurist Association Annual Conference
 Los Angeles, CA
 “Criminalization of Immigrants”

 American Immigration Legal Foundation Annual National Litigation Strategy Meeting
                                          12

                                                  97
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 102 of 259 Page ID
                                  #:26097
 Phoenix, AZ; February 2008
 Moderator on Detention Panel

 Northern California Clinicians Conference – Berkeley School of Law
 Berkeley, CA; February 2007
 Panel Presentation “Intra-Clinic Collaboration”

 American Immigration Lawyers Association - Northern California Chapter MCLE
 February 2007
 Legal training on nuts and bolts of immigration bond hearings and federal litigation strategies on
 obtaining release for immigrant detainees.

 Alameda County Public Defenders - MCLE
 Oakland, CA; November 2006
 Conducted MCLE training for public defenders on how to avoid immigration consequences for non-
 citizen defendants.

 Arizona Public Defenders Conference - MCLE/Annual Conference
 June 2006
 Legal presentations about how to avoid immigration consequences for certain criminal pleas and
 “safe haven” pleas under the Arizona Revised Statute. Updated the annual training materials in
 collaboration with Kathy Brady about specific Arizona criminal statutes and the potential
 immigration affect for a conviction under each of the more common statutes.

 American Immigration Lawyers Association - Annual Conference
 June 2006
 Legal presentation and co-authored published article on federal litigation strategies for detained
 immigrants. The article proposed differing litigation theories to challenge prolonged civil
 confinement through the writ of habeas corpus. The article also contemplated litigation strategies
 for refugees and arriving aliens who are often held in indefinite detention.

 Arizona Public Defenders Conference - MCLE/Annual Conference
 May 2005
 Legal presentations about how to avoid immigration consequences for certain criminal pleas and
 “safe haven” pleas under the Arizona Revised Statute. Updated the annual training materials in
 collaboration with Kathy Brady about specific Arizona criminal statutes and the potential
 immigration affect for a conviction under each of the more common statutes.

 American Immigration Lawyers Association Litigation Conference
 Seattle, WA; September 2005
 Immigration Custody, Bonds and Supervised Release Panel

 American Immigration Lawyers Association California Chapter Conference
 San Francisco, California; November 2004
 Immigration Custody, Bonds and Procedures Panel

 Asian Bar Association Luncheon
 September 2004
 Immigration Issues Affecting Asian Immigrants: Non-Repatriation Agreements for Southeast
 Asians
                                               13

                                                  98
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 103 of 259 Page ID
                                  #:26098
 Arizona Public Defenders Conference - MCLE/Annual Conference
 May 2004
 Legal presentation about how to avoid immigration consequences for certain criminal pleas.
 Produced lengthy training materials about specific Arizona criminal statutes and the potential
 immigration affect for a conviction under each of the more common statutes.

 Prevent Child Abuse, Inc. Healthy Families of Arizona
 May 2003
 Legal presentation on working with undocumented families in Arizona. Potential forms of relief for
 undocumented abused women and children.

 Arizona Bar Association Annual Convention
 Phoenix, AZ; May 2003
 Legal presentation on the potential immigration consequences for common Arizona convictions.

 Pro Bono MCLE
 Phoenix, AZ; October 2002
 Challenging Indefinite Detention of Immigrants Through Writs of Habeas Corpus, Federal
 Litigation with Respect to Special Immigrant Juvenile Visas

 Detention Watch Network Conference
 September 2002
 Led roundtable discussion on detained children’s issues.

 Doctors of the World
 Phoenix, AZ; February 2002
 Trained volunteer doctors on drafting expert affidavits and preparing expert testimony in support of
 an asylum claim.

 Sanctuary Movement Twentieth Anniversary
 Tucson, AZ; February 2002
 Spoke on a panel regarding issues facing detained juveniles in DHS custody.

 The University of Texas, El Paso MCLE Training
 El Paso, TX; February 2002
 Legal presentation on Cutting Edge Asylum Law for Detained Children

 American Bar Association Convention - Detained Immigrant Children’s Summit
 Chicago, IL; August 2001
 Presented MCLE regarding Children’s Asylum Law

 Pro Bono MCLE
 Phoenix, AZ; July 2001
 Forms of Relief from Removal for the Child Immigrants

 American Immigration Lawyers’ Association National Convention
 Boston, MA; June 2001
 Presented on a panel regarding detained children’s issues.

                                                  14

                                                  99
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 104 of 259 Page ID
                                             #:26099
 Arizona Minorities and Women in the Law Bar Convention
 Phoenix, AZ; April 2001
 Spoke on Panel with then Attorney General Janet Napolitano about Minorities’ Access to Justice in
 Arizona

  S.F. Bar Association Immigrant HIV Assistance Prog. - MCLE for Pro Bono Lawyers
  San Francisco, CA; October 2000
  How to adjust an HIV positive asylee or refugee

  Lawyers’ Committee for Civil Rights - MCLE Training for Pro Bono Lawyers
  San Francisco, CA; August 1999
  Nuts and Bolts of Applying for Political Asylum



  LANGUAGES

  Spanish and Italian



  SELECTED SAMPLES OF MEDIA EXPOSURE

  Profile pieces on Holly Cooper and students:

  Rocha, Victoria, “California Lawyer Refuses to Allow Trump’s Immigration Policies to Keep
  Youth Locked in Cages,” The Chronicle of Social Change (July 13, 2017). (found at:
  https://chronicleofsocialchange.org/news-2/california-lawyer-refuses-allow-trump-immigration-
  policies-keep-youth-locked-cages/27533).

  Magagnini, Steve, “Meet the law professor who’s been on the frontlines of the Trump immigration
  battles,” The Sacramento Bee (July 31, 2017). (found at:
    http://www.sacbee.com/news/politics-government/article164085802.html).

  Stavely, Zaidee, “US Law Students Are Helping Asylum Seekers Driven by Their Own Family
  Stories,” Public Radio International, (April 20, 2017) (listen at: https://www.pri.org/stories/2017-
  04-20/us-law-students-are-helping-asylum-seekers-driven-their-own-family-stories).

  Coverage of published Ninth Circuit case Flores v. Sessions:

  Jordan, Miriam, “Detained Immigrant Children Are Entitled to Hearings- Court Rules,” The New
  York Times (July 5, 2017)( found at: https://www.nytimes.com/2017/07/05/us/detained-immigrant-
  children-are-entitled-to-hearings-court-
  rules.html?action=click&contentCollection=us&region=rank&module=package&version=highlight
  s&contentPlacement=1&pgtype=sectionfront).




                                                    15

                                                   100
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 105 of 259 Page ID
                                  #:26100

 Alvarez, Priscilla, “Federal Court: Undocumented Minors Have the Right to Bond Hearings,” The
 Atlantic (July 6, 2017) (found at: https://www.theatlantic.com/politics/archive/2017/07/do-
 unaccompanied-minors-have-the-right-to-a-bond-hearing/532794/).

 Associated Press, “Court: Detained immigrant children entitled to court hearing,” The Daily News,
 (July 5, 2017)(found at: http://www.dailynews.com/social-affairs/20170705/court-detained-
 immigrant-children-entitled-to-court-hearing ).

 Josh Gerstein, “9th Circuit: Unaccompanied immigrant children entitled to bail hearings,” Politico,
 (July 5, 2017) (found at: http://www.politico.com/blogs/under-the-radar/2017/07/05/immigrant-
 kids-bail-hearings-240249).

 Chabria, Anita, “Immigrant kids can’t be detained without their day in court, 9th Circuit rules,”
 Sacramento Bee (July 5, 2017)(found at:
 http://www.sacbee.com/news/local/article159835739.html).

 Greenwood, Max, “Federal court says unaccompanied immigrant minors have right to bond
 hearings,” The Hill, (July 5, 2017)(found at: http://thehill.com/homenews/news/340774-federal-
 court-says-unaccompanied-immigrant-minors-have-right-to-bond-hearings).

 “Tribunal dictamina que menores indocumentados tendran derecho a una audiencia de fianze y no
 tienen que ser detenidos,” Univision, (July 5, 2017) (video found at: http://www.univision.com/los-
 angeles/kmex/tribunal-dictamina-que-menores-indocumentados-tendran-derecho-a-una-audiencia-
 de-fianza-y-no-tienen-que-ser-detenidos-video).




 Commented for media, including Sacramento’s KCRA-3 on the 21st annual “Immigrant Day” rally
 at the state Capitol.

 Coverage on clinic client, G-E-:

 de Sa, Karen, “Honduran boy wins asylum, but remains in jail,” San Francisco Chronicle, March 5,
 2017, (found at: http://www.sfchronicle.com/bayarea/article/Honduran-boy-14-wins-U-S-asylum-
 but-remains-in-10977616.php).

 “Honduran teen granted asylum held in Yolo County Jail for nearly a year,” March 9 2017 (found
 at: http://fox40.com/2017/03/09/honduran-teen-granted-asylum-held-in-yolo-county-jail-for-nearly-
 a-year/).

 de Sa, Karen, “Honduran refugee, 14, released into foster care,” March 13, 2017 (found at:
 http://www.sfchronicle.com/bayarea/article/Honduran-refugee-14-released-into-foster-care-
 10999348.php).

 Travel ban media coverage:



                                                  16

                                                  101
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 106 of 259 Page ID
                                              #:26101
 Media outlets including Sacramento television stations KCRA-3, CBS-13, and ABC-10, as well as
 the Sacramento Bee, Dateline UC Davis, and the Daily Journal reported on the clinic’s activities
 during the Travel Ban.

  Smith, Darrel; Furillo, Andy; Hice, Jessica; “Protesters fill Sacramento airport denouncing Trump
  refugee order,” Sacramento Bee, (January 29, 2017) (found at:
  http://www.sacbee.com/news/local/article129482184.html).

  “UC Davis Attorneys Help Families Dealing with Detainment at SFO,” KCRA, (January 30, 2017)
  (found at: http://www.kcra.com/article/uc-davis-attorneys-help-families-dealing-with-detainment-
  at-sfo/8653121).

  Coverage of Holly Cooper’s Volunteer Service in Greek Refugee Camps:

  Jordan, Miriam, “The American Lawyers Helping Syrian Refugees,” The Wall Street Journal,
  (October 14, 2017) (found at: https://www.wsj.com/articles/the-american-lawyers-helping-syrian-
  refugees-1476467232).

  Holly Cooper Op-Eds on Refugee Issues:

  Holly Cooper & Jayashri Srikantiah, “Refugees in Our Own Backyard,” LA Times (October 10,
  2015) (found at: http://www.latimes.com/opinion/op-ed/la-oe-cooper-and-srikantiah-refugees-
  without-rights-in-us-20151007-story.html).

  Holly Cooper & Jayashri Srikantiah, “Refugee Admissions Abysmal,” The Daily Journal,
  (November 4, 2015).

  Coverage of clinic’s habeas litigation for detained children:

  Hendricks, Tyche, “Hundreds of Migrant Teens Are Being Held Indefinitely in Locked
  Detention,” KQED (April 11, 2016) (found at:
  https://ww2.kqed.org/news/2016/04/11/hundreds-of-migrant-teens-are-being-held-indefinitely-in-
          locked-detention/).

  Bravin, Jess, “DOMA defender takes on new unlikely client,” Wall Street Journal (July 23, 2013)
  (found at: http://blogs.wsj.com/law/2013/07/23/doma-defender-takes-on-new-unlikely-client/ ).

  PC World’s profile of Cooper’s work on FCC regulation of prison phone rates:
  http://www.pcworld.idg.com.au/article/441688/human_rights_groups_telecoms_gouging_prison_c
  allers/

  Blog on Obama’s new immigration order:
  http://lawprofessors.typepad.com/immigration/2014/11/professor-holly-cooper-on-president-
  obamas-immigration-initiatives.html

  Blog on immigration activists’ civil disobedience:
  http://lawprofessors.typepad.com/immigration/2013/07/a-blog-on-cir-by-holly-cooper.html

  Cooper selected as an Ella Baker Center Heroine:
  http://ellabakercenter.org/blog/2012/11/immigration-detention-in-the-united-states
                                                 17

                                                 102
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 107 of 259 Page ID
                                  #:26102
 The Daily Journal (April 2011) wrote an article on Ms. Cooper and the students’ published Ninth
 Circuit decision in Singh v. Holder.

 www.asianamericanvoices.com (April 2011) commented on Ms. Cooper and the students’
 published Ninth Circuit decision in Singh v. Holder.

 www.aclu.org (April 2011) commented on Ms. Cooper and the students’ published Ninth Circuit
 decision in Singh v. Holder.

 UC Davis Magazine (Spring 2011) profiled the Ms. Cooper and the work of the Immigration Law
 Clinic in an article entitled, “Immigration ER.”

 University of California Magazine (December 2010) profiled Ms. Cooper’s humanitarian work with
 amputees in Haiti.

 www.judicialview.org (August 2010) commented on Ms. Cooper’s published Ninth Circuit decision
 in Rodriguez v. Holder.

 www.findlaw.org (August 2010) commented on Ms. Cooper’s published Ninth Circuit decision in
 Rodriguez v. Holder.

 CBS (May 2010): Interviewed on SB 1070 predicting certain portions will fail court challenges.

 Univision (May 2010): Interviewed in Spanish on SB1070 for evening news.

 Univision guest commentator on Voz y Voto (May 2010) debating SB 1070 on Saturday talk show.

 Texas Tribune (May 27, 2010) quoted Ms. Cooper on the lack of notice given to lawyers when
 immigrant detainees are transferred to a new jail.

 Published Op-Ed in The Guardian by Holly S. Cooper (April 2010), Ms. Cooper argues for
 generous use of humanitarian parole for Haitians. The article is entitled, “Haiti not Hades.”

 www.newamericanmedia.com (April 2010) comprehensive article with video footage interviewing
 Ms. Cooper while in a tent camp in Port Au Prince Haiti.

 San Jose Mercury News (Dec.2, 2009) - quoted Ms. Cooper on conditions of confinement for
 immigrant detainees.

 Amnesty International (Dec. 2009) - interviewed and quoted Ms. Cooper in its report on
 immigration detention.

 www.latina.com (July 29, 2009) - quoted Ms. Cooper on the detention of U.S. citizens in ICE
 custody.

 Human Rights Watch (2009) quoted Ms. Cooper in its report “Locked Up Far Away.”

 www.huffingtonpost.com (August 14, 2009), Ms. Cooper is quoted in the article “America’s
 Broken Immigration System” commenting on the lack of an efficient immigration system.
                                             18

                                                  103
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 108 of 259 Page ID
                                  #:26103
 Local News and Univision (March 3 and March 6, 2010) commenting on immigrants’ civil rights in
 detention and commenting on Proposition 8.

 Voz y Voto, Univision (interview on Spanish-speaking television regarding her expert predictions on
 pending immigration legislation.

 Prison Legal News (July 26, 2008) Ms. Cooper is quoted regarding immigration law.

 Press Conference June 2007, Immigration Legal Resource Center (statement regarding impact of
 pending proposals on immigrant communities).


 The Daily Recorder (October 2007) “Immigrants Confront Legal Maze of Windows,” Article
 regarding the work of the UC Davis Immigration Law Clinic students in the Yuba County Jail.

 Channel 5 (San Francisco, California) CBS, Anna Werner Investigative Report on Ethical
 Obligations of Deporting U.S. Informants.

 San Francisco Local Radio Broadcasts (April 2006) Spoke about the affects of pending immigration
 legislation on non-citizens with criminal convictions. The press release was broadcast throughout
 the San Francisco Bay Area.




            PROFESSIONAL AFFILIATIONS

 American Immigration Lawyers’ Association

 National Lawyers Guild

 American Bar Association, Appointed as Member of the Immigration Commission (2012-present)

 Pro Bono Mentor to Circuit Court of Appeals for the Ninth Circuit (2008 – present).

 AILA Liaison Committee to the Office of Chief Immigration Judge and Board of Immigration
 Appeals (2006-2008)

 Appointed by AILA to Committee to Enforce the Alberto Gonzales Memorandum on
 Accountability for Immigration Judges



            EXPERT CONSULATATIONS

 California State Attorney General’s Office (September 2017)

                                                 19

                                                104
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 109 of 259 Page ID
                                              #:26104
 Reed Smith, LLP March 2010-present
 Consult in medico-legal human rights delegations to Haiti and Greece with Reed Smith, LLP as an
 expert in immigration law.

  Pima County Public Defender’s Office
  May 2006
  Testified regarding whether non-citizen is unavailable for trial where the non-citizen signed a
  stipulated removal order.

  Expert Consultations to Arizona Public Defenders’ Office/ California Public Defenders’ Offices
  (on as needed basis regarding immigration consequences of criminal convictions 2006-present)




                                                   20

                                                   105
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 110 of 259 Page ID
                                  #:26105




                 Exhibit A




                                      106
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 111 of 259 Page ID
                                  #:26106




     Holly S. Cooper Timesheets Flores v. Sessions MTE re: Psychotropics, Step-ups, etc.

      Date                        Description                  Hours
      4/27/17                     Strategic litigation call    1.1
                                  with Holguin and NCYL
      5/5/17                      Research notice              2.5
                                  standards for step-ups
      5/12/17                     Prepare materials for        1.7
                                  Flores visit to BCFS
                                  Fairfield and Yolo
                                  Juvenile Detention Center
      5/15/17                     Flores Settlement            1.2
                                  inspection of BCFS
                                  detention center in
                                  Fairfield, CA
      5/15/17                     Interview Flores class       2.6
                                  members BCFS Fairfield
      5/16/17                     Interview class members      5.8
                                  at Yolo County Juvenile
                                  Detention Center and
                                  draft declarations re
                                  Flores violations
      5/17/17                     Finalize declarations of     1.7
                                  class members
      7/14/17                     Strategy call with Holguin   .78
                                  and ACLU consultants re
                                  Flores litigation
      8/21/17                     Legal strategy call with     1.2
                                  Holguin, NCYL re MTE
                                  litigation
      8/24/17                     Legal strategy call with     .80
                                  Holguin, NCYL re MTE
                                  litigation
      8/30/17                     Met with class member in     1.13
                                  Yolo regarding forced
                                  medication at Shiloh
                                  Treatment Center




                                             107
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 112 of 259 Page ID
                                  #:26107


      9/01/17                Legal strategy call with        1.23
                             Holguin, NCYL re MTE
                             litigation
      9/12/17                Review class member file        4.6
                             and edit declaration
      9/15/17                Edited class member (Y)         3.4
                             declaration re treatment
                             in Shiloh and Yolo
      9/28/17                Teleconf with sponsor of        3.20
                             Y and drafted dec re his
                             delayed release and his
                             treatment in Shiloh
      10/2/17                Legal strategy call with        .91
                             Holguin, NCYL re MTE
                             litigation
      10/17/17               Legal strategy call with        .62
                             Holguin, NCYL re
                             monitoring visits and
                             division of labor
      10/24/17               Legal strategy call with        .48
                             Holguin re Flores site
                             visit at Yolo County
                             Juvenile Hall
      10/24/17               Teleconf co-counsel re Y’s      1.0
                             declaration re Shiloh—
                             researching Shiloh RTC
      10/25/17               Flores monitoring visit         7.2
                             Yolo Detention Center
                             and meetings with class
                             members
      10/30/17               Reading final declarations      .5
                             from Yolo
      11/1/17                Legal strategy call with        1.33
                             co-counsel re site visits
      11/10/17               Meeting re Y’s declaration      .5
                             and researching psych
                             meds and consent
      11/13/17               Strategic litigation call re    2.17
                             MTE with co-counsel
      11/19/17               Prepare for site visit to       1.51
                             Shiloh RTC in Manvel, TX
      11/19/17               Travel to Manvel, TX            8.72
      11/20/17               Meeting with co-counsel         1.17
                             re strategy for site visit to
                             Shiloh RTC



                                         108
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 113 of 259 Page ID
                                  #:26108


      11/20/17               Inspection of Shiloh RTC     2.52
      11/20/17               Interviews with class        9.67
                             members and drafting
                             declarations re treatment
                             at Shiloh RTC
      11/21/17               Meeting with Shiloh          1.78
                             director and medical staff
      11/21/17               Finalizing declarations      6.75
                             with class members re
                             treatment at Shiloh RTC
      11/21/17               Return travel to CA from     6.25
                             Manvel TX
      11/25/17               Review ORR files of class    5.5
                             member at Shiloh RTC
      11/27/17               Strategy call with co-       1.55
                             counsel re administration
                             of psychotropic drugs and
                             Flores Settlement
                             Agreement
      11/28/17               Prepare report to co-        3.7
                             counsel re findings at
                             Shiloh RTC
      12/5/17                Litigation strategy call     1.5
                             with co-counsel re Shiloh
                             RTC and medication and
                             consent issues; and
                             failure to notice step-ups
      12/13/17               Draft Motion to Enforce      4.3
                             re failure to provide
                             notice of step ups
      12/14/17               Review class member          3.75
                             files re notice
      12/15/17               Edit Motion to Enforce       2.51
                             Statement of Facts
      12/19/17               Conference call with co-     1.12
                             counsel re MTE
      1/2/18                 Prep for Meet & Confer;      1.55
                             Meet and Confer with
                             Opposing counsel and
                             debrief
      1/22/18                Litigation call with co-     1.10
                             counsel re MTE
      1/23/18                Call with NYACLU re          1.5
                             Flores violations




                                        109
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 114 of 259 Page ID
                                  #:26109


      1/23/18                Call with NIJC re Flores     .52
                             violations
      1/25/18                Call with Leland Baxter      .92
                             Neil re declaration re
                             Flores violations
      1/29/18                Call with co-counsel re      1.15
                             MTE
      2/5/18                 Call with co-counsel re      .74
                             MTE
      2/12/18                Call with co-counsel re      1.10
                             MTE
      2/21/18                Call with co-counsel re      .80
                             MTE
      3/5/18                 Litigation coordination      1.48
                             meeting
      3/12/18                Litigation coordination      1.25
                             meeting
      3/15/18                Draft MTE re step ups and    3.44
                             notice
      3/17/18                Draft and edit MTE re        6.7
                             pre-emptory placements
      3/19/18                Draft MTE on step ups        2.54
                             and Flores violations
      3/19/18                Litigation coordination      1.18
                             meeting
      3/20/18                Texas and California state   3.45
                             law research on consent
                             to medicate children
      3/22/18                Review declaration of        2.15
                             children, class member
                             case files for supporting
                             evidence
      3/23/18                Draft motion to enforce      3.33
                             on step-ups
      3/26/18                Read and edit motion to      2.56
                             enforce draft
      4/2/18                 Litigation coordination      1.17
                             meeting
      4/2/18                 Reviewed and analyzed        .75
                             exhibits to support MTE
      4/8/18                 Drafted statement of         2.63
                             facts for MTE
      4/9/18                 Litigation coordination      1.0
                             meeting




                                        110
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 115 of 259 Page ID
                                  #:26110


      4/9/18                 Edit Motion to Enforce        1.83
                             brief
      4/11/18                Edit MTE                      2.2
      4/16/18                Litigation coordination       .97
                             meeting
      4/24/18                Litigation coordination       1
                             meeting
      4/30/18                Litigation coordination       1.18
                             meeting
      5/7/18                 Litigation coordination       1.1
                             meeting
      5/10/18                Travel to Fullerton, CA       3.35
      5/10/18                Meet with class members       5.67
                             and inspect detention
                             center
      5/10/18                Meeting with co-counsel       1.23
                             re strategy
      5/10/18                Travel to lodging in          .56
                             Pasadena
      5/11/18                Travel to Laverne, CA         1.23
      5/11/18                Inspect detention center      5.63
                             and meet with class
                             members
      5/14/18                Speak with class              .47
                             member’s sister re class
                             member’s prolonged
                             detention
      5/14/18                Litigation coordination       1.0
                             meeting
      5/17/18                Consult with statistics       .4
                             expert re Flores statistics
      5/21/18                Litigation coordination       1.3
                             meeting
      5/30/18                Litigation coordination       1.42
                             meeting
      5/30/18                Read and analyze motion       1.23
                             to enforce response
                             (opposition)
      6/4/18                 Legal research for reply      2.33
                             to government response
                             to motion to enforce re
                             notice
      6/4/18                 Litigation coordination       1.2
                             meeting




                                         111
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 116 of 259 Page ID
                                  #:26111


      6/5/18                 Draft reply to               3.7
                             government’s opposition
                             to motion to enforce re
                             notice of step up
      6/6/18                 Edit reply brief             2.5
      6/7/18                 Edit reply brief             2.3
      7/26/18                Travel to Los Angeles for    2.1
                             hearing on MTE
      7/26/18                Prepare for hearing on       3.7
                             MTE
      7/27/18                Reading provisional          1.0
                             order of J. Gee and
                             analyzing
      7/27/18                Discussion with opposing     .5
                             counsel
      7/30/18                Read and analyze judicial    4.4
                             order re MTE
      7/30/18                Litigation coordinating      1.68
                             call
      8/13/18                Meet and confer with OIL     .73
                             and debrief with Carlos
      10/5/18                Read and analyze order       1.23
                             re special monitor
      10/17/18               Draft and edit response to   4.8
                             motion to modify
                             monitoring order
      10/18/18               Read and edit response to    3.6
                             monitoring order
      10/19/18               Read and draft response      10.8
                             to monitoring order
      12/20/18               Teleconference with          2.63
                             monitor
      1/18/19                Teleconference with          1.68
                             monitor
      HOLLY COOPER                                        235.61 X 650
                                                          $153,146.50




                                        112
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 117 of 259 Page ID
                                  #:26112




                             Exhibit 4
                                      113
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 118 of 259 Page ID
                                  #:26113



                      DECLARATION OF CAROL A. SOBEL
        I, CAROL A. SOBEL, declare:

        1.     I am an attorney admitted to practice before the Supreme Court of the

  State of California. I submit this declaration in support of the fees requested by

  counsel in this matter. It is based on facts of which I have personal knowledge and,

  if I called to testify to those facts, I could and would do so competently.

        2.     I graduated from law school and was admitted to practice in 1978.

  Following 20 years with the ACLU Foundation of Southern California, I entered

  private practice in April of 1997. My practice primarily involves complex civil

  rights litigation, focusing on the rights of homeless persons, First Amendment rights

  and police practices. Exhibit “1" is my resumé.

        3.     I have received many awards for my legal work over the years. In 2008,

  I was named a California Lawyer of the Year (CLAY) recipient for civil rights by

  California Lawyer Magazine. That same year, I was also named as one of the Top 75

  Women Litigators in California by the Daily Journal Corporation. In 2007, I received

  an Angel Award from California Lawyer Magazine for pro bono work and was also

  named by the Daily Journal as one of the Top 100 Most Influential Lawyers in

  California. In 2013, 2014, and 2017, I was named one of the top 50 women lawyers

  in Los Angeles or Southern California. In the past, I have received several awards

  from the ACLU Foundation of Southern California, including the First Amendment

  Award. In June 2017, I received a lifetime award from the ACLU Foundation of

                                            1
                                           114
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 119 of 259 Page ID
                                  #:26114



  Southern California. I have been named as a Superlawyer in the area of First

  Amendment or civil rights litigation consistently for more than a decade. Additional

  recognition of my legal work is set forth in my attached resumé.

        4.     For the six years prior to 1997, I held the position of Senior Staff

  Counsel in the legal department of the ACLU Foundation of Southern California.

  During that time period, I was responsible for preparing many of the fee motions in

  cases where the ACLU represented the prevailing party. Because the ACLU does not

  bill clients on an hourly basis for its services, I was required to obtain information to

  establish reasonable market rates for the ACLU lawyers. It was my practice to obtain

  current billing rates for lawyers of comparable skill and experience at several firms

  throughout the City. I did this on an annual basis, contacting partners who were

  familiar with the ACLU lawyers in question so that they could make an informed

  judgment about the comparable skill levels of the attorneys at their firms whose rates

  were used to establish ACLU billing rates. At the time that I consulted these

  individuals, I was aware that the partners had been personally involved as pro bono

  counsel with the ACLU and worked with the ACLU lawyers for whom I sought to

  establish market billing rates, so they were able to assess the skill and experience of

  the ACLU lawyers based on personal knowledge.

        6.     Since entering private practice, I have continued to survey firms each

  year to obtain relevant comparisons for billing rates. I generally begin this process

  the first time in each year I prepare a fee motion, or enter into settlement discussions

                                             2
                                            115
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 120 of 259 Page ID
                                  #:26115



  regarding fees. As part of my survey, I make it a point to obtain information

  concerning rates for attorneys in both larger law firms engaged in complex litigation,

  as well as smaller boutique civil rights law firms. Based on the information I

  obtained regarding rates at each of these firms, I am of the opinion that there is a

  significant difference between fees sought and awarded to attorneys at smaller civil

  rights firms and those at larger firms that sometimes do pro bono civil rights work.

        7.     Based on my review of fee motions, fee awards and other supporting

  market rate information, I hold the opinion that, in general, the rates sought by civil

  rights attorneys are at least 10 to 20 percent lower, and in some instances even more

  so, than the rates of comparable attorneys in commercial firms that do similarly

  complex litigation. This is so even when the commercial firm serves as co-counsel

  with public interest lawyers. Based on my experience over 39 years, including

  working at the ACLU and with the pro bono bar, the skill, experience and reputation

  of the lawyers at smaller boutique civil rights law firms is often greater than that of

  many lawyers in large firms with comparable years of practice, especially for those

  with 20 years or less experience, because there is a less hierarchal work distribution

  and the civil rights lawyers handle all aspects of major litigation from the start.

        8.     To obtain information concerning market rates charged by attorneys in

  various legal markets in Southern California, I also review attorney fee applications

  and awards in other cases than my own. Specifically, I regularly review fee

  applications submitted by, and awards to, private attorneys practicing the range of

                                             3
                                            116
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 121 of 259 Page ID
                                  #:26116



  civil rights law, as well as court awards made to the ACLU, Disability Rights Legal

  Center (“DRLC”), Disability Rights Advocates, Asian Americans Advancing Justice,

  the Western Center on Law and Poverty (“WCLP”), MALDEF and other public

  interest groups in Los Angeles. I also review fee motions filed by private civil rights

  and public interest firms and attorneys, including Kaye McLane Bednarski & Litt,

  Sconbrun Seplow Harris & Hoffman, Hadsell Stormer & Renick, Dale Galipo, The

  Cochran Firm and McNicholas & McNicholas, among other firms. I do this to

  determine what is being sought and approved as market rates for lawyers from these

  firms. Because many of the cases brought by public interest groups are co-counseled

  by attorneys at private commercial firms, I have access to those billing rates as well.

  In addition to these two methods, when I become aware of a case where statutory fees

  are sought, I regularly obtain fee applications and any resulting awards from on-line

  public records for the courts, as well as from legal research databases such as LEXIS

  and Westlaw. Included in my review of fee applications and awards are those by,

  and awards to, large firms engaged in complex litigation to assess customary billing

  rates for these firms, many of which also serve as pro bono counsel in public interest

  cases. I estimate that I review around 100 or more fee motions, supporting

  declarations and fee awards annually.

        9.     My declarations in support of fee applications for civil rights and public

  interest attorneys have been cited repeatedly by courts as evidence of reasonable

  market rates in Los Angeles. For example, in Nadarajah v. Holder, 569 F.3d 906,

                                            4
                                           117
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 122 of 259 Page ID
                                  #:26117



  912-914 (9th Cir. 2009), the Ninth Circuit referenced my declaration with approval

  in support of the application of attorneys from the ACLU for fees under the Equal

  Access to Justice Act (“EAJA”). In Torrance Unified School District v. Magee, 2008

  U.S. Dist. LEXIS 95074 (CD CA 2008), granting fees pursuant to the federal IDEA

  statute, 20 U.S.C. §1415(i)(3)(c), the Court cited to my declaration as persuasive

  evidence of market rates. In Atkins v. Miller, CV 01-01574 DDP (CD CA 2007), this

  Court awarded fees to a 1975 graduate at $675 an hour, specifically citing to my

  declaration and that of Barry Litt to support the requested rates. Id. at pp. 8-9 and n.4.

  Additional cases in which my declarations have been cited favorably include, among

  others, Charlebois v. Angels Baseball LP, SACV 10-0853 DOC (May 30, 2012);

  Orantes-Hernandez v. Holder, 713 F.Supp.2d 29, 963-964 (C.D.Cal.2010); Hiken v.

  DOD, 2013 U.S. Dist. LEXIS 118165 (N.D. Cal. Jan. 14, 2013), Vasquez v.

  Rackauckas, 2011 U.S. Dist. LEXIS 83696 (C.D. Cal. 2011); Rauda v. City of

  Los Angeles, 2010 U.S. Dist. LEXIS 138837 (C.D. Cal. 2010); Jochimsen v.

  County of Los Angeles, supra; Dugan v. County of Los Angeles, cv-11-08145

  CAS (C.D. Cal. March 3, 2014); and Flores v. City of Westminster, SA-CV-11-

  0278 DOC (C.D. Cal. Oct. 23, 2014). In Jochimsen, a unanimous court held that

  I was qualified to opine on reasonable market rates.

        10.     In addition, I have litigated statutory fee issues at the appellate level

  in several of my cases. Most notably, I was lead counsel before the California

  Supreme Court in Tipton-Whittingham v. City of Los Angeles, 34 Cal.4th 604

                                              5
                                             118
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 123 of 259 Page ID
                                  #:26118



  (2004), the companion case to Graham v. Daimler-Chrysler, 34 Cal.4th 533

  (2004), establishing the continued vitality of the “catalyst” fee doctrine in

  California courts. I was also lead counsel in Jones v. City of Los Angeles, 555

  Fed.Appx. 659 (2014), establishing entitlement to fees as a “prevailing party”

  based on the Ninth Circuit’s necessary approval of a settlement that was

  conditioned on vacatur of the panel decision.

        11.   My present billing rate is $975 an hour for complex litigation. It is

  rare for me to use a lower rate based on the type of case. As my resumé

  indicates, my primary areas of practice range across homelessness litigation,

  First Amendment issues, Fourth Amendment claims and other statutory and

  constitutional matters. I do individual cases, multiple plaintiff cases and class

  actions. I also have considerable experience in employment litigation, although

  I no longer do such cases. The Tipton-Whittingham case, identified in paragraph

  10, was a class-action employment discrimination case against the Los Angeles

  Police Department. While some of my cases are more simple than others, I use

  the same rate in each on the premise that my skill generally allows me to handle

  a simpler case in fewer hours than it would a less experienced attorney.

        12.   I have not filed a fee motion at my current rate; however, I settled

  a case earlier this year applying $975 an hour to calculate the lodestar. The most

  recent court-approved fee awards I received were in 2014, when my rate of $875

  an hour was approved. I applied this rate in Desertrain v. City of Los Angeles,

                                          6
                                         119
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 124 of 259 Page ID
                                  #:26119



  754 F.3d 1147 (9th Cir. 2014). The parties then settled the trial court and

  appellate fees together with an approximately 5 percent reduction of the

  appellate lodestar. In a second case in 2015, the Circuit approved the full

  requested fee award at $875 an hour rate. See CPR for Skid Row v. City of Los

  Angeles, 779 F.3d 1098 (9th Cir. 2015).

        13.   In 2012, I was paid at $795 an hour in a non-contingency case in the

  Central District. Federal Deposit Insurance Company v. Larry B Faigin, 2:12-

  cv-03448-DDP-CW (C.D. Cal. 2012). In 2010, I was awarded fees at $725 an

  hour in Long Beach Area Peace Network v. City of Long Beach, 574 F.3d 1011

  (9th Cir. 2009), a First Amendment case. In 2009, I was awarded fees at $710

  an hour in Fitzgerald v. City of Los Angeles, 2009 U.S. Dist. LEXIS 34803 (CD

  Cal. 2009), and in Multi-Immigrant Worker Organizing Network (“MIWON”)

  v. City of Los Angeles, cv 07-7032 AHM, both police misconduct cases. In

  2008, I was awarded fees in the district court at $695 an hour in Jones v. City of

  Los Angeles, cv-03-1142 R. See 444 F.3d 1118 (2006), vacated per settlement

  505 F.3d 1006 (9th Cir. 2007). The fee award was affirmed on appeal. 2014 U.S.

  App. LEXIS 1952 (9th Cir. Jan. 31, 2014.

        14.   My opinion on the reasonableness of the rates sought by counsel is

  based on comparisons to rates approved for attorneys of comparable skill,

  experience and reputation in the Central District legal market. Blum v. Stenson,

  465 U.S. 886 (1984), instructs that “rates charged in private representations may

                                          7
                                         120
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 125 of 259 Page ID
                                  #:26120



  afford relevant comparisons.” Id. at 895 fn. 11. I understand this to mean that

  fees for civil rights lawyers should approximate the rates charged by attorneys

  of comparable skill, experience and reputation in the relevant legal market, who

  are engaged in similarly complex litigation, regardless of whether the attorneys

  work for a non-profit, represent individuals on contingency, serve as in-house

  counsel, or charge a minimal rate for paying clients with the possibility of

  receiving a market rate award if successful. See, Nadarajah v Holder, 569 F3d

  at 910 (awarding market rates to attorneys at the ACLU).

        15.    I apply several additional principles to analyze reasonable market

  rates. First, when available, I look to rates awarded to the attorney in previous

  cases because such awards are strong evidence of reasonable market rates. See

  Chaudhry v. City of Los Angeles, 751 F3d 1096, 1111 (9th Cir. 2014); U.S. v.

  $28,000 in U.S. Currency, 802 F.3d 1100, 1106 (9th Cir. 2015); Camacho v.

  Bridgeport Fin., Inc., 523 F.3d 973, 976 (9th Cir. 2008).

        16. Next, I look to evidence of billing rates by attorneys engaged in

  similarly complex business litigation as an approved method of establishing

  reasonable market rates for civil rights attorneys who do not regularly bill clients

  on an hourly basis. This approach, approved by the federal courts, recognizes

  that most civil rights attorneys are not paid hourly for their services at market

  rates. See e.g., Pearl, California Attorney Fee Awards, CEB 2012, §9.109



                                           8
                                          121
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 126 of 259 Page ID
                                  #:26121



  (2012). Evidence of billing rates for other attorneys that I have relied on is

  drawn from fee awards as well as declarations regarding rates filed in pending

  cases. Such evidence is one of the most common ways to establish market rates.

  See e.g., Beauchamp v Anaheim Union High Sch. Dist, 816 F3d 1216, 1224 (9th

  Cir 2016); U.S. v $28,000 in U.S. Currency, 802 F3d at 1106 (district court erred

  by ignoring plaintiff's supporting rate declarations); and Chaudhry, 751 F3d at

  1111. Third, I apply the rule that the relative “simplicity” or “complexity” of a

  case is reflected in the efficiency of hours, not the lodestar rate of the attorney.

  See Van Skike v Director, Office of Workers’ Compensation Programs, 557 F3d

  1041, 1046 (9th Cir. 2009).

        17.    I obtain information on current rates and fee awards from court

  orders in prior years awarding statutory fees or awarding fees as a discovery

  sanction. I subscribe to several websites that report legal news. If I learn of a

  case where there is likely to have been a fee motion, I review the docket and

  obtain a copy of any fee motion, supporting declarations and fee award from

  public sources, including on-line documents for the Los Angeles Superior Court

  and PACER. If I provide a fee declaration and the opposition then files an

  expert challenging the proposed rates, I search on line to find cases where the

  defense expert provided fee declarations, as well as cases where the same expert

  filed a declaration supporting high market rates in fee-shifting cases.

                                           9
                                          122
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 127 of 259 Page ID
                                  #:26122



        18.    Although the use of rate surveys is allowed as one method to evince

  support for market rates, I do not to use them for several reasons. In my opinion,

  most of the surveys depart in several key respects from the lodestar analsyis.

  They provide rates based solely on broad categories or ranges of years of

  practice. Some provide only the high, low and mean rate for partners or

  associates in the relevant market. For example, attached at Exhibit 7 is a true

  and correct copy of a National Law Journal story containing parts of the 2013

  National Law Journal Survey. The survey includes several large commercial

  firms with offices in Los Angeles and Orange County, two of the major

  population areas in the Central District legal market.

        19.    The headings on the survey indicate that it provides the high, low

  and average rates for partners and associates. While it may be useful to know

  what the highest and lowest rates are, that data does not identify whether the

  partners at the top are practicing 20 years or 40 years. It is my understanding

  that the Ninth Circuit has rejected this approach of reliance on an average or

  “range” of fees. Jordan v. Multnomah County, 815 F.2d 1258, 1263-64 (9th Cir.

  1987). In addition to the absence of information about how long the various

  partners and associates have practiced, there is no indication of whether they do

  transactional law, or anti-trust or other similarly complex litigation.

         20.   In reviewing opposition fee expert declarations over the last year,

                                          10
                                         123
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 128 of 259 Page ID
                                  #:26123



  I have observed that several now rely on the TyMetrix Real Rate Report. I have

  reviewed this report on several occasions. Based on my experience, this report

  is inconsistent with the lodestar analysis for several reasons. First, like the

  National Law Journal survey discussed in the proceeding paragraph, the Real

  Rate Report provides no specifics on the individuals whose billing rates it

  includes, so there is no basis upon which to judge equivalent skill, experience

  and reputation. Moreover, most of the surveys rely on information that does not

  reflect current rates and is at least two years out of date. For example, the 2015

  TyMetrix Real Rate Report I reviewed is based on rates that cover up to 2014,

  with some from earlier years. I obtained a copy of the 2015 Real Rate Report

  from PACER as the document was submitted as an exhibit by defense expert

  Gerald Knapton in opposition to a fee motion submitted in the Central District.

        21.    The fact that the TyMetrix survey is based on rates that are now

  several years old is significant in my opinion because a prevailing party’s

  attorney is entitled to current market rates. In Hiken v. DOD, the Ninth Circuit

  recently reiterated that “market rates in effect more than two years before the

  work was performed” are not current rates under the lodestar analysis. 802 F.3d

  at 1107 (emphasis in original).

        22.    The Real Rate Report sets out a bottom, median and third-quartile

  rate for all partners, all associates and all paralegals engaged in a particular type

                                           11
                                          124
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 129 of 259 Page ID
                                  #:26124



  of litigation. Again, there is no way to tell if the partners reporting their rates

  have been practicing for nine years or 29 years. Necessarily, such a survey

  includes partners at much higher rates than the third quartile, but that

  information is not available from the Real Rate Report, so it makes it difficult,

  if not impossible, to use that information to make a comparison to civil rights

  lawyers with experience equvialent to Ms. Intender.

        23.   In my opinion, the Real Rate Report is also less relevant because it

  relies heavily on, but does not distinguish, rates paid to defense counsel on an

  hourly basis. Assuming the Real Rate Report includes rates paid to defense

  counsel, it is not an apt comparison of the range of market rates in the Los

  Angeles legal market. As many courts have noted, defense counsel are paid, win

  or lose. They may discount rates because there is no delay in payment. For all

  of these reasons, in my opinion, the Real Rate Report provides far less reliable

  evidence of reasonable market rates in the Central District for civil rights

  attorneys engaged in complex litigation.

        24.   Based on my review of fee motions and awards, I am of the opinion

  that the billing rates in Southern California have increased annually at FAR more

  than the cost-of-living rate. For example, in Charlebois v. Angels Baseball, LP,

  2012 U.S. Dist. LEXIS 91069, cv 10-0853 DOC (C.D. Cal. May 30, 2012), Judge

  Carter rejected the defense argument that the rate then sought by V. James

                                          12
                                          125
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 130 of 259 Page ID
                                  #:26125



  DeSimone should be limited to what he had received in prior years. “[C]ourts

  routinely recognize that fee rates increase over time based on a variety of

  factors.” 2012 U.S. Dist. LEXIS 91069, *24. In Parker v. Vulcan Materials Co.

  Long Term Disability Plan, No. EDCV 07-1512 ABC (OPx), 2012 WL 843623,

  *7 (C.D. Cal. Feb. 16, 2012), an increase of approximately 10 percent in one

  year was approved because “[i]t is common practice for attorneys to periodically

  increase their rates for various reasons, such as to account for expertise gained

  over time, or to keep up with the increasing cost of maintaining a practice.” See

  also Pickett v. Sheridan Health Care Center, 664 F.3d 632, 649 (7th Cir. 2011)

  (“market value increased by more than the amount of inflation as [attorney]

  acquired additional experience and successful outcomes over the past decade”).

        25.   This same principle was also applied by Judge Wilken in Armstrong

  v. Brown, 94-cv-002307 CW (N.D. Cal. Aug. 8, 2011) Dkt. #1919. Responding

  to the State’s argument that the proposed increases in rates from 2008 to 2010

  for plaintiffs’ attorneys were too great, the Court noted that the 5 percent

  increase in rates each year “reflects only the across-the-board rise in firms’

  overall rates, not the increase in individual attorney’s hourly rates for the

  additional experience accrued over the two-year period.” Id. at *5. Among the

  evidence Judge Wilken cited to for this point was the declaration of Bingham

  McCutcheon attorney Geoffrey Holtz, pro bono counsel in Armstrong, and state

                                         13
                                         126
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 131 of 259 Page ID
                                  #:26126



  regulations providing for “merit” increases for judicial employees beyond the

  annual salary schedule increase. Id. The net result in Armstrong was an increase

  of more than one-third for associates in two years.

        26.    As a further example of courts approving significant annual

  increases in rates, a true and correct copy of the order in Avila v. Los Angeles

  Police Department, cv-11-01326 SJO (C.D. Cal. Aug. 2, 2012) is attached at

  Exhibit 8. There, Judge Otero concluded that a reasonable 2012 rate for Matthew

  McNicholas, a 1997 graduate, was $700 an hour. Judge Otero rejected the defense

  assertion that Mr. McNicholas should only receive $650 an hour, noting that rates

  increase as attorneys gain more skills. Id. at pp.3-4.

        27.    I understand that Mr. Holguin is seeking enhanced EAJA fees for the

  years 2015 through 2017. In my opinion, these rates are well within the range

  of reasonable rates for an attorney of his skill, experience and reputation. The

  rates sought are as follows: 2015 - $790; 2016 - $820; and 2017 - $850.

        28.    I know Mr. Holguin personally. He was a year behind me in law

  school, so I know him for more than 40 years. In addition, I am very familiar

  with the work he has done over the years. His organization often co-counseled

  cases with the ACLU of Southern California during the time that I worked there.

  I am aware of the numerous significant cases that he has been engaged in over

  the years, including but not limited to Catholic Social Services v. Immigration

                                            14
                                            127
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 132 of 259 Page ID
                                  #:26127



  and Naturalization Services, 232 F.3d 1139 (9 th Cir. 2000); Immigrant

  Assistance Proj. of the L.A. County Fed’n of Labor v. INS, 306 F.3d 842 (9 th Cir.

  2002); and Plyler v. Doe, 457 U.S. 202 (1982).

        29.   To support my opinion, I attach fee awards and supporting

  declarations in several EAJA cases, as well as recent civil rights cases in the Los

  Angeles legal market. Each is a true and correct copy of the document as it

  appears on the Court’s on-line files. Several are now two or more years old. I

  use these older exhibits to support the rates sought by this motion but do not

  assert that these are current market rates. See, Hiken v. DOD, 802 F.3d at 1107.

        30.   The information from the attached exhibits is summarized in the

  chart below. For each person, I have listed the exhibit number, the attorney’s

  name, the date of the award or declaration, the years the attorney was practicing

  at the time of the award and the rate.

        Ex.     Attorney                         Year          Experience Rate
         2            Judy Rabinovitz                   2015         30          $825
         2            James Preis                       2015         37          $875
         2            Judy London                       2015         25          $775
         3            V. James DeSimone                 2016         31          $825
         3            Michael Seplow                    2016         26          $760
         4            Ron Kaye                          2014         26          $775
         6            Anne Richardson                   2016         27          $825



                                           15
                                           128
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 133 of 259 Page ID
                                  #:26128



         6           Olu Orange                    2016          17          $765

        31.   Attached at Exhibit 2 is a true and correct copy of the ECF filed

  declaration I provided in support of the motion for EAJA fees in Franco-

  Gonzalez v. Holder, cv-10-2221 DMG (CD CA 2015). The Court approved the

  settlement in Franco, including approximately $10 million in attorney fees. [Doc

  866]. I am personally familiar with nearly all of the attorneys who sought

  enhanced EAJA rates in the case, including Judy Rabinovitz, James Preis and

  Judy London, including those listed in the table above. In 2015, they had 30, 37

  and 25 years of experience, respectively. Mr. Holguin, who had 34 years of

  experience in 2015, seeks an enhanced EAJA rate of $790 an hour for 2015, only

  $15 higher than the rate for Judy London, then with 11 years less experience

  than Mr. Holguin has now.

        32.   Attached at Exhibit 3 is a true and correct copy of the order

  awarding EAJA enhanced attorney fees post appeal in Xue Lu v. United States,

  01-cv–1758 CBM (C.D. Cal. 2016). The attorneys in the case were with the firm

  of Schonbrun DeSimone Seplow Harris & Hoffman. I know each of them

  personally as I have co-counseled with the firm on many occasions. In addition,

  I became familiar with their backgrounds, skills and experience while filing

  declarations in support of the firm’s fee motions. Two of the named partners, V.



                                         16
                                        129
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 134 of 259 Page ID
                                  #:26129



  James DeSimone and Michael Seplow, are among the attorneys awarded

  enhanced EAJA fees in Xue Lu. Mr. DeSimone is known to me to be a 1985 law

  graduate and Mr. Seplow is known to me to be a 1990 law graduate and a

  classmate of Judy London, one of the attorneys awarded enhanced EAJA fees in

  Franco.     In 2016, Mssrs. DeSimone and Seplow had 31 and 26 years of

  experience, respectively. They were awarded attorney fees at $825 and $760 an

  hour. Mr. Holguin seeks a rate for 2016 that is $5 an hour below Mr.

  DeSimone’s 2016 rate and $60 an hour above the rate approved for Mr. Seplow.

  The differential between Mr. Holguin’s rate and that of Mr. Seplow amounts to

  $10 an hour for each year.

        33.    Attached at Exhibit 4 is the order awarding fees to attorneys at the

  law firm of Kaye, McLane, Bednarski & Litt (“KMBL”) in 2014 in Rodriguez

  v. County of Los Angeles, cv-10-6432 CBM (C.D. Cal. Dec. 16, 2014). I

  submitted a declaration in support of the fee motion submitted by the plaintiffs’

  attorneys. Three years ago in Rodriguez, the Court approved the rate of $775 an

  hour for attorney Ron Kaye, a 1988 law graduate then practicing 26 years.

        34.    Attached at Exhibit 5 is the Order approving the settlement in

  Christian Rodriguez v. City of Los Angeles, 17-cv-01136 DMG (C.D. Cal. Mar.

  25, 2017), approving the final settlement in a class-action case challenging gang

  injunctions in Los Angeles. The Court’s approved the reasonableness of the fees

                                         17
                                         130
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 135 of 259 Page ID
                                  #:26130
  sought and notes that the parties agreed to attorneys fees of $5,750,000, which

  was reached through mediation after a motion for court approval was filed. I

  provided a supporting fee declaration in the case, a a true and correct copy of

  which is attached at Exhibit 6. The rates sought by the motion included $765 an

  hour for Olu Orange, whom I know personally and believe to be a 1999 law

  graduate. The motion also included fees for Anne Richardson, both for her time

  at Hadsell Stormer and later at Public Counsel, at $825 an hour. I know Anne

  Richardson personally and believe her to be a 1989 law graduate.

         35. Based on the foregoing, I am of the opinion that the rates sought by

  this motion for Mr. Holguin for the years 2015, 2016 and 2017 are all within the

  range of reasonable rates in the Southern California legal market for attorneys

  of comparable skill, experience and reputation.

        I declare under penalty of perjury that the foregoing is true and correct.

  Executed this 31st day of October, 2017 at Los Angeles, California.




                                        131
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 136 of 259 Page ID
                                  #:26131




                      Sobel Exhibit 1
                                      132
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 137 of 259 Page ID
                                  #:26132


  CAROL A. SOBEL
  725 Arizona Avenue• Suite 300 • Santa Monica, CA 90401 •
  Tel. 310 393-3055 • Email carolsobellaw@gmail.com



  Employment:
             LAW OFFICE OF CAROL A. SOBEL                                                                    APRIL, 1997 TO      PRESENT
             Solo civil rights law firm.

             SENIOR STAFF COUNSEL                                                                                1990 TO APRIL, 1997
             ACLU Foundation of Southern California

             Responsible for conducting civil rights and civil liberties litigation in state and federal courts in California;
             supervise litigation by ACLU volunteer counsel and other ACLU legal staff.

             STAFF ATTORNEY                                                                                             1 985 TO 1990
             ACLU Foundation of Southern Califonria

             Civil liberties litigation, primarily in the areas of Establishment Clause and Free Exercise violations, as well as other
             First Amendment rights.

             ASSOCIATE DIRECTOR                                                                                         1 979 TO 1985
             ACLU Foundation of Southern California
             American Civil Liberties Union of Southern California

             Under the direction of the Executive Director, responsible for administration of two non-profit organizations,
             including working with Boards of Directors on development of policy on civil liberties issues. Engaged in litigation
             and assisted Legal Director in coordination and supervision of pro bono attorneys.

             DEVELOPMENT DIRECTOR                                                                                       1 977 TO 1979
             ACLU Foundation of Southern California
             American Civil Liberties Union of Southern California

             Responsible for conducting a variety of fundraising efforts to meet a million-dollar plus annual budget for a
             501(c)(3) and a 501(c)(4).




  Admitted to Practice:
             California Supreme Court                                                                                No vember, 1978

             United States Supreme Court                                                                             Sep tember, 1991

             Ninth Circuit Court of Appeals                                                                              A ugust, 1986

             U.S.D.C. Central District of California                                                                   February, 1986

             U.S.D.C. Eastern District of California                                                                        June, 1990


  Litigation Experience:

   Federal courts: (Partial listing of published opinions and significant cases)

                    CPR for SKID ROW,
                    779 F.3d 1098 (9th Cir. 2015)
                    Partial reversal of summary judgment in favor of the Defendant and holding that California Penal Code §403
                    could not lawfully be applied to criminalize the expressive activity of the Plaintiffs for protesting on Skid
                    Row.
                    (Lead counsel and argued on appeal)


                                                                133
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 138 of 259 Page ID
                                  #:26133

              Desertrain v. City of Los Angeles
              754 F.3d 1114 (9th Cir. 2014)
              Reversal of summary judgment in favor of the Defendants and holding that Los Angeles Municipal Code
              §85.02, prohibiting parking a vehicle on public streets or parking lots any time of day or night if a person
              “lives” in the vehicle, is unconstitutionally vague.
              (Lead counsel and argued on appeal)

              Lavan v. City of Los Angeles
              693 F.3d 1022 (9th Cir. 2012), affirming grant of preliminary injunction 797 F.Supp.2d 1005 (C.D. Cal.
              2011)
              Preliminary injunction barring City from confiscating and immediately destroying the property of homeless
              individuals on Los Angeles’ Skid Row.
              (Lead Counsel)

              Long Beach Area Peace Network v. City of Long Beach
              522 F.3d 1010 (9th Cir. 2008), as amended July 24, 2009
              Upholding and reversing in part on appeal a decision of the district court granting Plaintiffs’ request for a
              preliminary injunction to enjoin a municipal parade ordinance that included vague permit standards setting, inter
              alia, advance-notice requirements police charges based on the past unlawful conduct of third parties without
              adequate standards to limit the discretion of public officials charged with implementing the parade ordinance.
              (Lead counsel)

              Fitzgerald v. City of Los Angeles
              485 F.Supp.2d 1137 (CD CA 2008)
              Extending injunction against police sweeps of homeless persons on Los Angeles’ Skid Row on the grounds of
              searching for parole and probation violations. See below for discussion of permanent injunction in 2003.
              (Co-Counsel)

              Multi-Ethnic Immigrant Worker Organizing Network (MIWON) v. City of Los Angeles
              246 F.R.D. 621 (C.D. Cal. 2007)
              Order granting class certification in challenge to police assault on a lawful assembly of immigrant rights
              supporters by the Los Angeles Police Department on May Day, 2007.
              (Class Co-Counsel)

              Edward Jones, et al., v. City of Los Angeles,
              444 F.3d 1118 (9th Cir. 2006), vacated pursuant to settlement 505 F.3d 1006 (2007)
              Challenge to City of Los Angeles Municipal Code §41.18(d), prohibiting sitting, lying or sleeping on any street
              or sidewalk anywhere in the City at any time of day or night. Plaintiffs, all of whom are homeless persons,
              brought an 8th Amendment as-applied challenge to their arrests and citations for violating the ordinance when
              their was no available adequate shelter.
              (Co-counsel)

              Terry Tipton-Whittingham, et al. v. City of Los Angeles
              316 F.3d 1059 (9thCir. 2003)
              Challenge by City of Los Angeles to interim fee award granting plaintiffs’ fees as “catalysts” under state civil
              rights fee shifting statutes. Following oral argument, the Ninth Circuit certified issue of continued availability
              of “catalyst” fees under California law after adverse decision by the United States Supreme Court rejecting
              catalyst fee doctrine under federal law absent express legislative authorization. Certified for hearing before the
              California Supreme Court and ultimately upheld the catalyst fee doctrine under California law.
              (Co-counsel; argued in Ninth Circuit)

              Fitzgerald v. City of Los Angeles
              2003 U.S. Dist. LEXIS 27382 (CD CA 2003)
              Permanent injunction enjoining Fourth Amendment violations by the Los Angeles Police Department (LAPD).
              The injunction prevents the LAPD from engaging in stops of homeless persons for parole and probation sweeps
              on Skid Row without reasonable suspicion to believe that specific individuals are on parole or probation and
              subject to a search condition, or that the individual has engaged in, or is about to commit a crime.
              (Lead counsel)

              Khademi v. South Orange County Community College District
              194 F.Supp.2d 1011 (C.D. CA 2002)
              First Amendment facial challenge invalidating college policy regulating time, place and manner of student
              speech on campus.
              (Lead counsel)

              Mardi Gras of San Luis Obispo v. City of San Luis Obispo
              189 F. Supp.2d 1018 (C.D. Cal. 2002)
              Preliminary injunction to enjoin a municipal parade ordinance that required lengthy advance-notice requirement
              and permitted high insurance and police charges based on the past unlawful conduct of third parties without
              adequate standards to limit the discretion of public officials charged with implementing the parade ordinance.



                                                          134                                                            Page 2
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 139 of 259 Page ID
                                  #:26134

              Bauer v. Sampson
              261 F.3d 775 (9th Cir. 2001)
              First Amendment challenge to disciplinary action against college professor for publication of an alternative
              newsletter criticizing elected and appointed public officials and disclosing wrongdoing by college officials and
              personnel. The college sought to discipline the professor for violating the district’s policies on discrimination
              and work-place violence. The polices were declared unconstitutional as applied to the professor’s speech.

              H.C. v. Koppel
              203 F.3d 610 (9th Cir. 2000)
              Dismissal of federal civil rights action filed in federal court against state court judge and appointed counsel for
              minor in family law matter. Circuit held that Younger Abstention applied and non-custodial parent had adequate
              state court remedy.

              Justin v. City of Los Angeles
              2000 U.S. Dist. LEXIS (CD Cal. 2000)
              Class action to enjoin police sweeps of homeless population on Los Angeles’ Skid Row. Permanent injunction
              stipulated to in settlement following certification of the injunctive relief class.
              (Lead counsel)

              Los Angeles Alliance for Survival, et al. v. City of Los Angeles
              987 F. Supp. 819 (1997); 157 F.3d 1162 (9th Cir. 1998); on certification to the California Supreme Court, 22
              Cal.4th 352 (2000); 224 F.3d 1076 (9th Cir. 2000)
              Injunction issued in challenge to municipal ordinance barring so-called “aggressive solicitation” in broad areas
              of traditional public fora. Preliminary injunction entered by district court based on California Constitution. On
              appeal, the Ninth Circuit certified the California Constitution question to the California Supreme Court.
              Following decision by the California Supreme Court, the Ninth Circuit upheld the original injunction.
              (Co-counsel)

              Service Employees International Union 660 v. City of Los Angeles
              114 F. Supp.2d 966 (C.D. Cal. 2000)
              Challenge to the “no-protest zone” at the Democratic National Convention in Los Angeles in 2000, as well as
              a preliminary injunction to enjoin the City of Los Angeles parade ordinance.
              (Co-counsel)

              United States v. Wunsch
              54 F.3d 579 (9th Cir. 1995);84 F.3d 1110 (9th Cir. 1996) (reargument)
              First Amendment challenge to discipline of male attorney for “gender bias” in sending note to female Asst. U.S.
              Attorney after she successfully moved to disqualify him as defense counsel in a criminal case. Ninth Circuit
              invalidated the penalty and declared unconstitutional California’s “offensive personality” regulation on attorneys’
              professional conduct. (Argued and briefed on appeal).

              American Jewish Congress v. City of Beverly Hills
              65 F.3d 1539 (9th Cir. 1995);90 F.3d 379 (9th Cir. 1996) (en banc)
              First Amendment challenge to display of a religious symbol on public property and to permit scheme for
              expressive activities in public fora in the City of Beverly Hills. The en banc panel held the permit scheme
              unconstitutional and found that a preference had occurred for the display of a particular religious symbol. The
              en banc decision was unanimous. (Argued and briefed on appeal)

              Baca v. Moreno Valley Unified School District
              936 F. Supp. 719 (C.D. Cal. 1996)
              First Amendment challenge to school board regulations preventing speakers from making disparaging remarks
              about public employees during public board meetings.

              Wallin v. City of Los Angeles,
              1194 U.S. App. LEXIS 2343 (9th Cir. 2004)

              Circuit dismissed appeal of defendant City and law enforcement officers from denial of qualified immunity.
              Appellee, a female officer with the Los Angeles Police Department, alleged that appellants violated her right
              to equal protection, due process and right to petition the government because they violated LAPD
              confidentiality regulations and delayed the investigation into her allegations of co-worker rape.
              (Lead counsel)


              National Abortion Federation v. Operation Rescue
              8 F.3d 680 (9th Cir. 1993)
              Class-action state-wide injunction against blockades of women’s health care clinics by anti-abortion activists.
              First case decided under the “frustrate and hinder” clause of 42 U.S.C. § 1985(3), the 1871 Ku Klux Klan
              Act. Appeals court held cause of action under “frustrate and hinder” clause was properly plead and reversed
              12(b)(6) ruling on that claim.
              (Co-lead counsel throughout; argued on appeal)


                                                          135                                                             Page 3
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 140 of 259 Page ID
                                  #:26135

                Hewitt v. Joyner
                940 F.2d 1561 (9th Cir. 1991)
                Establishment Clause challenge to Christian theme park, Desert Christ Park, owned and operated by San
                Bernardino County. Ninth Circuit held County ownership and operation of the park violated the
                Establishment Clause.
                (Lead counsel throughout litigation; argued on appeal).

                Standing Deer v. Carlson
                831 F.2d 1525 (9th Cir. 1986)
                First Amendment challenge for Native Americans at Lompoc Federal Penitentiary to regulation barring
                religious headbands in the dining facilities for purported health reasons.
                (Argued and briefed on appeal)


                Burbridge v. Sampson
                74 F.Supp.2d 940 (C.D. Ca. 1999)
                First Amendment challenge to community college policy regulating student speech in public fora on campus.
                Court issued a preliminary injunction, declaring the college’s speech regulations unconstitutional.


                Rubin v. City of Santa Monica
                823 F.Supp. 709 (C.D. Ca. 1993)
                First Amendment challenge to city permit scheme limiting access to public parks for protected expressive
                activities. Court issued a preliminary injunction and declared the permit scheme unconstitutionally on
                vagueness grounds and procedural due process grounds. (Lead counsel)



  State Court
                Terry Tipton-Whittingham, et al. v. City of Los Angeles
                34 Cal.4th 604 (2002)
                California continues to recognize “catalyst” fee awards to prevailing parties under the private attorney-
                general statute (Cal. Code of Civ. Proc. §1021.5) and Fair Employment and Housing Act (FEHA) despite
                change in federal civil rights fee-shifting law. Under California law, there is no requirement of a judicial
                determination establishing a change in the legal obligations of the parties.
                (Co-counsel and argued at California Supreme Court)


                Los Angeles Alliance for Survival v. City of Los Angeles
                22 Cal.4th 352 (2000)
                Ordinance restricting certain activity as “aggressive solicitation” was not content-based under California
                Constitution
                (co-counsel)
                Williams v. Garcetti
                5 Cal.4th 561 (1993), sub nom Williams v. Reiner, 13 Cal.App.4th 392 (1991)
                Challenge on due process grounds to portion of STEPP law which imposed a criminal penalty on parents of
                minor children engaged in or at risk of delinquent conduct.
                (Argued and brief on appeal to California Supreme Court)

                Sands v. Morongo Unified School District
                53 Cal.3d 863 , cert denied, 112 U.S. 3026 (1991)
                225 Cal.App.3d 1385 (1989)
                Establishment Clause challenge invalidating prayers at public high-school graduations.
                (Argued and briefed as lead counsel throughout litigation)




                                                                                                                        Page 4
                                                          136
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 141 of 259 Page ID
                                  #:26136

              Walker v. Superior Court of Sacramento
              47 Cal.3d 112 (1988)
              Establishment Clause/Free Exercise/Due Process challenge to criminal prosecution of Christian
              Science parents for death resulting from use of prayer instead of traditional medicine in treatment
              of ill child. (Wrote amicus brief on due process issues).

              Irvine Valley College Academic Senate, et al. v. South Orange County Community College District
              129 Cal.App.4th 1482 (2005)
              Statutory construction of plain language of Education Code §87360, bolstered by legislative intent, requires
              actual joint agreement and mutual development of revisions to faculty hiring policies.
              (co-counsel, drafted final briefs on appeal)

              Fashion 21, et al. v. Coalition for Humane Immigrant Rights (CHIRLA), et al.
              111 Cal.App.4th 1128 (2004)
              Special motion to strike defamation complaint by retainer against garment worker advocates must be granted
              as the plaintiff retailer could not establish a probability of prevailing on the merits of their claims. Garment
              worker advocates properly relied on draft labor commission regulations suggesting retailer could be liable for
              sweatshop conditions of manufacturing of its retail goods.
              (lead counsel at all stages)

              Gonzalez v. Superior Court
              33 Cal.App.4th 1539 (1995)
              Challenge to discovery order in sexual harassment case requiring plaintiff to disclose name of confidential
              informant who provided her with photographic evidence of harassment. “After-acquired evidence” rule
              applied to require disclosure.
              (Lead counsel in trial court and appeal)

              Lantz. v. Superior Court of Kern County
              28 Cal.App.4th 1839 (1994)
              Privacy rights challenge to interpretation of Consumer Personnel Records Statute (CCP § 1985(3), requiring
              strict adherence to statutory procedures and limiting exemption of local government agencies from adhering
              to statutory requirements.
              (Lead counsel throughout litigation)

              Rudnick v. McMillan
              25 Cal.App.4th 1183 (1994)
              Defamation verdict involving public figure plaintiff and local environmentalist author of letter to editor
              overturned on basis that letter was protected opinion and public figure subject to constitutional malice proof
              burden. Wrote amicus brief which formed basis of appellate ruling.

              Westside Sane/Freeze v. Hahn
              224 Cal.App.3d 546 (1990)
              Challenge to restrictions on First Amendment petition activities in shopping center.
              (Co-counsel, co-wrote appeal)

              City of Glendale v. Robert George
              208 Cal.App.3d 1394 (1989)
              Reversal of trial court order imposing prior restraints on speech of “Presidential Santa” on the basis that he
              constituted a public nuisance to his neighbors in a residential area.
              (Argued and briefed on appeal)

              McCarthy v. Fletcher
              207 Cal.App.3d 130 (1989)
              Challenge to removal of textbooks from school reading list based on community-based religious objections.
              Court of Appeal reversed summary judgment decision, holding that there was sufficient evidence of
              constitutionally impermissible factors in evaluation of appropriateness of class-room reading materials.
              (Argued and brief on appeal)

                                                         137                                                           Page 5
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 142 of 259 Page ID
                                  #:26137

                Fiske v. Gillespie
                200 Cal.App.3d 130 (1988)
                Challenge to sex-based actuarial presumptions in insurance industry rate for particular types of life insurance
                and annuity benefits.
                (Co-Counsel, Argued on appeal)




     Publications:
     (Partial listing)s

                Catalyst Fees After Buckhannon
                Civil Rights Litigation and Attorney Fees Annual Handbook
                (January 2006)

                Free Speech and Harassment: An Overview
                in the Public Employee Sector
                CPER: CALIFORNIA PUBLIC EMPLOYEE RELATIONS
                Institute of Industrial Relations - UC Berkeley
                June 1999 No. 136

                Defeating Employer Defenses to Supervisor Liability
                After Ellerth and Faragher
                ADVOCATE, October 1998

                Student Expression Under California Law
                UCLA Journal of Education
                Volume 3, pp. 127-137 (1989)

                Should Attorneys Be Disciplined For Gender Bias
                Point/Counterpoint ABA Journal August, 1995

                Fight Illegal Police Practices in State Court
                Los Angeles Daily Journal
                March 6, 1992

                Judicial Oversight Limited by Supreme Court
                Los Angeles Daily Journal
                May 6, 1991

                Jury Nullification is Conscience of Community
                Los Angeles Daily Journal
                August 31, 1990

                A Basic Right Merits Shield From The Mob
                Los Angeles Times
                August 11, 1991 p.M5




                                                           138                                                           Page 6
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 143 of 259 Page ID
                                  #:26138

               Prop 115 revisited: Police charged with crimes
               deserve fair trials too
               Los Angeles Daily News
               May 7, 1991

               Prayer Doesn’t Belong at Graduation
               USA Today
               May 15, 1991 p. A10

               Killea Tactic Can Only Hurt the Church in the Long Run
               Los Angeles Times (San Diego)
               November 20, 1989 p.B7

               The Fifth is a Shield for All
               Los Angeles Times
               August 6, 1988 II8
               (authored for Exec. Dir. ACLU)

               Which Way Will Rehnquist Court Turn?
               Los Angeles Daily News
               June 18, 1986 p.21

               Constitution Exacts Cost for Religious Freedom
               Los Angeles Daily News
               June 8, 1986 FOCUS p.3


  Education:
               Peoples College of Law                                                              J.D. May, 1978

               Douglass College.For Women, Rutgers University                                     B.A . June, 1968


  Professional and
  Community Activities:

               Adjunct Professor - Loyola Law School                                                 2007-present
               Civil Rights Advocacy Practicum


               Blue Ribbon Panel on LAPD Rampart Inquiry, Member                                       2004-2006


               Ninth Circuit Gender Bias Task Force                                                     1992-1993
               Convenor, Advisory Committee on Employment Law


               Ninth Circuit Conference on “Ethnicity, Race, and Religion in the Ninth Circuit”              1993
               Member, Working Subcommittee

               Los Angeles Public Interest Law Journal                                               2007-present
               Advisory Board


                                                         139                                               Page 7
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 144 of 259 Page ID
                                  #:26139

                Los Angeles Center for Law and Community Action                    2015-present
                Member, Board of Directors


                National Police Accountability Project                             2006-present
                Member, Advisory Board and Board of Directors


                National Lawyers Guild, Los Angeles - President                     2001-2008


                National Lawyers Guild - National Executive Vice President          2009-2011


                National Lawyers Guild Far West Regional Vice-President             2003-2005


                National Lawyers Guild, National Executive Committee                2003-2012


                NLG National Mass Defense Committee, Co-chair                       2003-2012


                Women Lawyers Association of Los Angeles                            1985-2002
                Member, ProChoice Committee


                The California Anti-SLAPP Project                                    1995-2010
                Member, Board of Directors


  Awards:
  (Partial listing)

                PEN Freedom to Write Award                                                1991


                American Jewish Congress Tzedek Award                                     1992


                Planned Parenthood Los Angeles, Distinguished Service Award               1990


                Freethought Heroine Award                                                 1992


                National Lawyers Guild - Los Angeles                                      1999


                ACLU of Southern California Pro Bono Attorney Award                       2001


                Asian Pacific American Legal Center Pro Bono Award                        2003


                California Lawyer: Super Lawyer -Civil Rights/Constitutional Law    2004-2014


                ACLU of Southern California Freedom of Expression Award                   2007


                Daily Journal Top 100 Most Influential Lawyers in California              2007

                                                         140                            Page 8
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 145 of 259 Page ID
                                  #:26140

              National Lawyers Guild - Ernie Goodman Award                                                  2007


              Angel Award - California Lawyer Magazine Award for pro bono work                              2007


              CLAY Award (California Lawyer of the Year - civil rights) - California Lawyer Magazine        2008


              Top 75 Women Litigators in California - Daily Journal                                    2008, 2013


              California Super Lawyers - Top 50 Women Lawyers in Southern California                        2014


              National Lawyers Guild, Los Angeles Law for the People Award                                  2014


              ACLU Lifetime Achievement Award                                                               2017




                                                      141                                                  Page 9
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 146 of 259 Page ID
                                  #:26141




                      Sobel Exhibit 2
                                      142
Case
  Case
     2:85-cv-04544-DMG-AGR
        2:10-cv-02211-DMG-DTBDocument
                               Document
                                      535-3
                                        838 Filed
                                             Filed04/19/19
                                                   07/31/15 Page
                                                            Page147
                                                                 1 ofof
                                                                      23259
                                                                          Page
                                                                            Page
                                                                               ID ID
                                    #:21869
                                    #:26142

     1   AHILAN T. ARULANANTHAM (State Bar No. 237841)
         aarulanantham@aclusocal.org
     2   CARMEN IGUINA (State Bar No. 277369)
         ciguina@aclusocal.org
     3   ACLU FOUNDATION OF SOUTHERN CALIFORNIA
         1313 West 8th Street
     4   Los Angeles, California 90017
         Telephone: (213) 977-5211
     5   Facsimile: (213) 417-2211
     6   MICHAEL H. STEINBERG (State Bar No. 134179)
         steinbergm@sullcrom.com
     7   SULLIVAN & CROMWELL LLP
         1888 Century Park East, Suite 2100
     8   Los Angeles, California 90067-1725
         Telephone: (310) 712-6600
     9   Facsimile: (310) 712-8800
    10
         Attorneys for Plaintiffs-Petitioners
    11   (Additional Counsel for Plaintiffs on Following Page)
    12
                            UNITED STATES DISTRICT COURT
    13
                           CENTRAL DISTRICT OF CALIFORNIA
    14
    15
       JOSE ANTONIO FRANCO-                     )   Case No. 10-CV-02211 DMG (DTBx)
    16 GONZALEZ, et al.,                        )
                                                )   DECLARATION OF CAROL
    17      Plaintiffs-Petitioners,             )   SOBEL IN SUPPORT OF
                                                )   PLAINTIFFS’ MOTION FOR
    18               v.                         )   ATTORNEYS’ FEES
                                                )
    19 ERIC H. HOLDER, Jr., Attorney            )   Honorable Dolly M. Gee
       General, et al.,                         )
    20                                          )
            Defendants-Respondents.             )
    21                                          )
                                                )
    22                                          )
    23
    24
    25
    26
    27
    28


                                          143
Case
  Case
     2:85-cv-04544-DMG-AGR
        2:10-cv-02211-DMG-DTBDocument
                               Document
                                      535-3
                                        838 Filed
                                             Filed04/19/19
                                                   07/31/15 Page
                                                            Page148
                                                                 2 ofof
                                                                      23259
                                                                          Page
                                                                            Page
                                                                               ID ID
                                    #:21870
                                    #:26143

     1   JUDY LONDON (State Bar No. 149431)
         jlondon@publiccounsel.org
     2   TALIA INLENDER (State Bar No. 253796)
         tinlender@publiccounsel.org
     3   PUBLIC COUNSEL
         610 South Ardmore Avenue
     4   Los Angeles, California 90005
         Telephone: (213) 385 2977
     5   Facsimile: (213) 385-9089
     6   JUDY RABINOVITZ (State Bar No. JR-1214)
         JRabinovitz@aclu.org
     7   ACLU IMMIGRANTS’ RIGHTS PROJECT
         125 Broad Street, 18th Floor
     8   New York, New York 10004-2400
         Telephone: (212) 549-2618
     9   Facsimile: (212) 549-2654
    10   BARDIS VAKILI (State Bar No. 247783)
         bvakili@aclusandiego.org
    11   DAVID LOY (SBN 229235)
         davidloy@aclusandiego.org
    12   ACLU OF SAN DIEGO & IMPERIAL COUNTIES
         P.O. Box 87131
    13   San Diego, California 92138
         Telephone: (619) 232-2121
    14   Facsimile: (619) 232-0036
    15   JAMES PREIS (State Bar No. 82690)
         jpreis@mhas-la.org
    16   MENTAL HEALTH ADVOCACY SERVICES
         3255 Wilshire Boulevard, Suite 902
    17   Los Angeles, California 90010
         Telephone: (213) 389-2077
    18   Facsimile: (213) 389-2595
    19   MATT ADAMS (State Bar No. 28287)
         matt@nwirp.org
    20   NORTHWEST IMMIGRANT RIGHTS PROJECT
         615 2nd Avenue, Suite 400
    21   Seattle, Washington 98104-2244
         Telephone: (206) 957-8611
    22   Facsimile: (206) 587-4025
    23   JAMES LYALL (State Bar No. 330045)
         jlyall@acluaz.org
    24   ACLU FOUNDATION OF ARIZONA
         3707 N. 7th Street, Suite 235
    25   Phoenix, Arizona 85014
         Telephone: (602) 773-6001
    26   Facsimile: (602) 650-1376
    27   Attorneys for Plaintiffs-Petitioner
    28


                                           144
Case 2:85-cv-04544-DMG-AGR
  Case  2:10-cv-02211-DMG-DTBDocument 535-3
                               Document 838 Filed
                                             Filed04/19/19
                                                   07/31/15 Page
                                                            Page149
                                                                 3 ofof
                                                                      23259 Page
                                                                          Page ID ID
                                    #:26144
                                    #:21871



       1                      DECLARATION OF CAROL A. SOBEL
       2         I, CAROL A. SOBEL, declare:
       3         1.     I am an attorney admitted to practice before the Supreme Court of
       4   the State of California and the Central District of California. Because few, if any,
       5   of the public interest lawyers involved in this litigation are paid by clients to
       6   establish a market rate, I am submitting this declaration to provide the court with
       7   information concerning reasonable market rates in support of the attorney fees
       8   requested by Plaintiffs’ counsel in the above-captioned matter. I have personal
       9   knowledge of the facts set forth below and, if I were called to testify to those
      10   facts, I could and would do so competently.
      11         2.     I graduated from law school in 1978 and was admitted to practice in
      12   December of that same year. Until April of 1997, I was employed by the ACLU
      13   Foundation of Southern California (ACLU). For the six years prior to leaving, I
      14   was a Senior Staff Counsel. Throughout the time that I was an attorney at the
      15   ACLU, my primary areas of litigation were First Amendment rights and police
      16   litigation. A true and correct copy of my résumé is attached at Exhibit 1. I have
      17   received numerous awards for my work in the area of First Amendment litigation
      18   and, more recently, on behalf of homeless persons. I have been qualified as an
      19   expert in ethics and practices of public-interest legal groups, including once
      20   before the State Bar and once in the Los Angeles Superior Court.
      21         3.     For many years, I have regularly gathered and submitted
      22   declarations containing information about reasonable market rates in support of
      23   fee motions filed by civil rights lawyers in private practice and public interest
      24   attorneys in Los Angeles. My declarations have been approved by numerous
      25   courts as evidence of reasonable market rates throughout California.            The
      26   decisions that have noted my declarations favorably include, among others,
      27   Nadarajah v. Holder, 569 F.3d 906, 916-917 (9th Cir. 2009); Orantes-
      28   Hernandezv. Holder, 713 F.Supp.2d 29, 963-964(C.D.Cal.2010); Torrance

                                                    1


                                           145
Case 2:85-cv-04544-DMG-AGR
  Case  2:10-cv-02211-DMG-DTBDocument 535-3
                               Document 838 Filed
                                             Filed04/19/19
                                                   07/31/15 Page
                                                            Page150
                                                                 4 ofof
                                                                      23259 Page
                                                                          Page ID ID
                                    #:26145
                                    #:21872



       1   Unified Sch. Dist. v. Magee, CV 07-2164 CAS (Rzx) (C.D.Cal. 2008), [2008
       2   U.S.Dist. Lexis 11 95074, 21]; Atkins v. Miller, CV-01-01574 DDP (C.D.Cal
       3   2007); Jochimsen v. County of Los Angeles, B223518 (2d Dist. June 23, 2011)
       4   (unpublished); Dugan v. County of Los Angeles, cv 11-08145 CAS (C.D. Cal.
       5   Mar. 3, 2014); and Flores v. City of Westminster, SA-CV-11-0278 (C.D. Cal.
       6   2014). In Jochimsen, the appellate court found me qualified as an expert on
       7   rates.
       8            4.   My current billing rate is $875 an hour for complex civil rights
       9   litigation. Although I have settled several cases calculating the lodestar on my
      10   annual rate, I have limited my discussion in this paragraph to the contested fee
      11   awards over the last six years in which judges of this Court found my rate to be
      12   reasonable.    I was awarded fees in 2008 at $695 an hour by the Hon. Manuel
      13   Real in Jones v. City of Los Angeles, 444 F.3d 1118 (2006), vacated per
      14   settlement 505 F.3d 1006 (9th Cir. 2007. In 2009, I was awarded fees at $710 an
      15   hour by the Hon. Dean Pregerson in Fitzgerald v. City of Los Angeles, 2009 U.S.
      16   Dist. LEXIS 34803 (C.D. Cal. 2009). Later in 2009, I was awarded fees at the
      17   same rate by the Hon. A. Howard Matz in Multi-Ethnic Immigrant Worker
      18   Organizing Network v. City of Los Angeles, cv 07-3072 AHM (C.D. Cal.), a
      19   hybrid class-action. Exhibit 2. In 2010, I was awarded fees at $725 an hour by
      20   the Hon. S. James Otero in Long Beach Area Peace Network v. City of Long
      21   Beach, 574 F.3d 1011 (9th Cir. 2009). Although I rarely have paying clients, I
      22   was paid at $795 an hour in 2012 in a case in which I defended an outside
      23   director of a small bank taken over and sued by the Federal Deposit Insurance
      24   Corporation (“FDIC”) in an attempt to recover investment losses.        Federal
      25   Deposit Insurance Company v. Faigin, et al., cv-12-03448 DDP (CWx) (C.D.
      26   Cal.). Most recently, the Ninth Circuit awarded me full fees in CPR for Skid
      27   Row v. City of Los Angeles, 779 F.3d 1098 (9th Cir. 2015). The 2015 rate of
      28   $875 an hour is shown in the motion filed with the Court, a copy of which is

                                                  2


                                          146
Case 2:85-cv-04544-DMG-AGR
  Case  2:10-cv-02211-DMG-DTBDocument 535-3
                               Document 838 Filed
                                             Filed04/19/19
                                                   07/31/15 Page
                                                            Page151
                                                                 5 ofof
                                                                      23259 Page
                                                                          Page ID ID
                                    #:26146
                                    #:21873



       1   attached at Exhibit 7.
       2         5.      As Senior Staff Counsel at the ACLU, I was responsible for
       3   preparing many fee motions in cases where the ACLU represented the prevailing
       4   party. Since the ACLU does not bill clients on an hourly basis, I had to obtain
       5   information to establish market rates for the ACLU lawyers. I did this annually
       6   by telephoning partners at firms who knew the ACLU lawyers in question so
       7   that they could make an informed judgment about the comparable skill levels of
       8   attorneys at their firms whose rates were then used to set ACLU billing rates.
       9         6.      Since entering private practice, I have continued to survey firms
      10   each year to obtain relevant comparisons for billing rates as I do not charge my
      11   clients for representation and continue to do the same type of cases as I did at the
      12   ACLU. My cases are brought on behalf of low-income persons, who are unable
      13   to afford legal representation. I generally survey annual billing rates at firms the
      14   first time each year I prepare a fee motion or enter into settlement discussions
      15   regarding fees. I apply this methodology based on my understanding of the U.S.
      16   Supreme Court in Blum v. Stenson, 465 U.S. 886 (1984), holding that
      17   representation by a non-profit legal group is not a factor in arriving at billing
      18   rates for attorneys of comparable skill, experience and reputation.           I also
      19   research information on rates approved for lawyers at boutique civil rights firms
      20   and public-interest organizations whose skills and experience are comparable to
      21   those of attorneys who do other types of complex litigation.
      22         7.      I understand that Plaintiffs are seeking market rate fees under both
      23   the Rehabilitation Act and enhanced EAJA fees for the following attorneys:
      24   Attorney          Entity         Grad.   2015    2014   2013 2012 2011        2010
      25 James Preis          MHAS          1978    $875    $850   $825   $775    $725      $685
      26 Judy Rabinovitz      ACLU IRP      1985    $825    $790   $760   $720    $680      $630

      27 Michael Steinberg    Sullivan      1986    $1040   $1020 $1010 $1000 $950          $890
           Judy London        Pub.Counsel   1990    $775    $750   $725   $680    $630      $600
      28

                                                    3


                                            147
Case 2:85-cv-04544-DMG-AGR
  Case  2:10-cv-02211-DMG-DTBDocument 535-3
                               Document 838 Filed
                                             Filed04/19/19
                                                   07/31/15 Page
                                                            Page152
                                                                 6 ofof
                                                                      23259 Page
                                                                          Page ID ID
                                    #:26147
                                    #:21874



       1 Matt Adams           NW IRP       1998    $710    $680   $650    $620        $580   $550
       2 A.Arulanantham       ACLUSoCal    1999    $690    $670   $640    $600        $550   $525
       3   I am informed that the rates for Michael Steinberg are discounted from his
       4   customary billing rate.
       5         8.     In addition to the attorneys listed above, I am informed that
       6   Plaintiffs are seeking market-rate fees under the Rehabilitation Act for the
       7   attorneys listed in the table below, but not enhanced EAJA rates.
       8                Attorney                  Entity          Grad.        2015
       9              Victoria Lopez             ACLU AZ          2001    $640
      10              Bardis Vakili              ACLU SDIC        2006    $535
      11              Talia Inlender             Pub. Counsel     2007    $535
      12              Sean Riordan               ACLU SDIC        2007    $535
      13
                      James Lyall                ACLU AZ          2007    $535
                      Shawn Lichaa               Sullivan         2007    $865
      14
                      Damion D.D. Robinson       Sullivan         2007    $865
      15
                      Marisol Orihuela           ACLU SoCal       2008    $510
      16
                      Asel Aliyasova             Sullivan         2008    $850
      17              Theresa Buckley            Sullivan         2008    $850
      18              Alexa Lawson-Remer         Sullivan         2009    $800
      19              Sarah Mehta                ACLU IRP         2009    $490
      20              Victor Leung               ACLU SoCal       2009    $490
      21              Jennifer Stark             ACLU SoCal       2009    $490
      22              Riddhi Mukhopadyay         NW IRP           2009    $490
                      Antonia Stamenova-         Sullivan         2009    $800
      23
                      Dancheva
      24
                      Michael Murtagh            Sullivan         2010    $750
      25
                      Carmen Iguina              ACLU SoCal       2010    $475
      26              Esha Bhandari              ACLU IRP         2010    $475
      27              Thea Bernas                Pub. Counsel     2011    $450
      28              Stephen Kang               ACLU IRP         2011    $450

                                                    4


                                           148
Case
  Case
     2:85-cv-04544-DMG-AGR
        2:10-cv-02211-DMG-DTBDocument
                               Document
                                      535-3
                                        838 Filed
                                             Filed04/19/19
                                                   07/31/15 Page
                                                            Page153
                                                                 7 ofof
                                                                      23259
                                                                          Page
                                                                            Page
                                                                               ID ID
                                    #:21875
                                    #:26148



       1               Sofia Corona               ACLU SDIC     2014     $340
       2               Lauren Cruz                Sullivan      2014     $370
       3
                9.     Of the attorneys who seek enhanced EAJA rates by this motion, I am
       4
           most familiar with James Preis, Judy Rabinovitz, Judy London         and Ahilan
       5
           Arulanantham. Most of these attorneys I know primarily by reputation. I have
       6
           known James Preis for more than 30 years. Although I never worked with him
       7
           on a case, he co-counseled several cases with other staff attorneys at the ACLU
       8
           when I was there. In my experience, he is widely regarded as the expert on
       9
           mental health litigation. Similarly, I am of the opinion that Judy Rabinovitz and
      10
           Judy London are both widely respected and highly skilled immigration
      11
           attorneys. I have been at award presentations for each of them recently where
      12
           there experience and accomplishments have been detailed.
      13
                 10.    Ahilan Arulanantham and I worked together on several cases,
      14
           including Barakat v. Arrellano, CV 05-08635 SVW, a de novo hearing on the
      15
           denial of a naturalization application involving a one-week trial in the District
      16
           Court in June, 2006.       We have also worked together on other immigration-
      17
           related matters that, ultimately, were resolved without litigation. Based on my
      18
           discussions with other attorneys on Barakat, including Georgetown law
      19
           professor David Cole, and other immigration attorneys who have worked with
      20
           Mr. Arulanantham, I am of the opinion that he enjoys an exceptional reputation
      21
           as an attorney and displays skills and experience far beyond those of most
      22
           attorneys practicing for 16 years.
      23
                 11.    Finally, although they are only seeking market rates for 2015, I
      24
           know three of the ACLU attorneys. I know Sean Riordan and Bardis Vakili. I
      25
           have spoken with them about their litigation at various times and reviewed briefs
      26
           written by them. In addition, before he transferred to the ACLU of San Diego,
      27
           Mr. Vakili and I participated in a coalition working on homelessness issues in
      28
           Orange County. I also have known Marisol Orihuela since she was a summer
                                                    5


                                            149
Case
  Case
     2:85-cv-04544-DMG-AGR
        2:10-cv-02211-DMG-DTBDocument
                               Document
                                      535-3
                                        838 Filed
                                             Filed04/19/19
                                                   07/31/15 Page
                                                            Page154
                                                                 8 ofof
                                                                      23259
                                                                          Page
                                                                            Page
                                                                               ID ID
                                    #:21876
                                    #:26149



       1   student at the ACLU after her first year of law school. She assisted on the
       2   Barakat case.     I continued to have contact with her and an opportunity to
       3   observe her work during the years she was at the ACLU as a fellow and then a
       4   staff attorney.   For those attorneys I do not know personally, I reviewed
       5   materials on line regarding each attorney’s experience, successful litigation they
       6   have brought, and recognition they have received for their work. With these
       7   factors in mind, I believe that all are highly skilled and enjoy exceptional
       8   reputations as such.
       9       12.     Based on my knowledge of billing rates for lawyers of similar skill,
      10   reputation a nd experience in the greater Los Angeles area, I am of the opinion
      11   that the hourly compensation sought for these attorneys is well within the range
      12   of reasonable market rates in Los Angeles. I base this opinion on the court
      13   orders and declarations of counsel identified below and attached as exhibits to
      14   my declaration. Each exhibit is a true and correct copy of the document as it
      15   appears in the Court’s records, bearing the ECF filing header for documents
      16   from the federal courts and the filing stamp for state court documents.
      17         JAMES PREIS - 1978
      18         13.    Mr. Preis and I have been practicing the same length of time. As
      19   stated above, in my experience in the civil rights community in Los Angeles
      20   over the past 37 years, James Preis is widely recognized as the expert on mental
      21   health issues. I was informed by Mr. Preis that he was awarded fees at the rate
      22   of $685 an hour in 2010 by former Judge Matz. This is below the rate I was
      23   awarded by Judge Real two years earlier in Jones v. City of Los Angeles, and
      24   below the rate of $710 an hour I was awarded in 2009 by Judges Pregerson and
      25   Matz, as well as the 2010 rate of $725 an hour I was awarded by Judge Otero.
      26   Attached at Exhibit 3 is a copy of the fee award issued in Jones. See ¶3, supra.
      27   Because the 2008 award in Jones did not set out the individual rates approved, I
      28   have also attached a copy of the Court’s order on remand, explaining the basis

                                                   6


                                           150
Case 2:85-cv-04544-DMG-AGR
  Case  2:10-cv-02211-DMG-DTBDocument 535-3
                               Document 838 Filed
                                             Filed04/19/19
                                                   07/31/15 Page
                                                            Page155
                                                                 9 ofof
                                                                      23259 Page
                                                                          Page ID ID
                                    #:26150
                                    #:21877



       1   for the 2008 decision and setting out the approved rates.         See Exhibit 4.
       2   Attached at Exhibit 5 is a copy of the 2010 fee award identified in paragraph 3 in
       3   Long Beach Area Peace Network v. City of Long Beach, approving the rate of
       4   $725 an hour for me when I was practicing 32 years.
       5          14.    Attached at Exhibit 6 is an excerpt from the order awarding fees to
       6   attorneys at Litt, Estuar and Hadsell & Stormer at 2011 rates in Pierce v. County
       7   of Orange, cv-01-00981 ABC. The case involved both PRLA and non-PRLA
       8   fees. In Pierce, Barbara Hadsell was awarded market rate fees at $775 an hour
       9   for 2011. Exhibit 6, p.3. I know Ms. Hadsell personally and, on that basis, am
      10   aware that we both graduated law school in 1978, the same year as Mr. Preis.
      11   Ms. Hadsell’s approved rate for 2011 is $50 an hour higher than the historic rate
      12   sought for James Preis. In 2012, I was paid an hourly rate of $795 an hour to
      13   represent John Lannan in an action brought by the Federal Deposit Insurance
      14   Corporation (“FDIC”) to recover assets from a small regional bank that failed
      15   during the recent economic downturn. See para. 3, supra. My role in the case
      16   was to file a motion to dismiss based on procedural due process, as I would do in
      17   a civil rights case.
      18          15.    I filed no fee motions in 2013. However, I note that Mr. Preis’
      19   requested rate of $825 an hour is only $30, or 3.75 percent, above the rate I was
      20   paid on a non-contingent basis in 2012, as described in the preceding paragraph.
      21   In 2014, I filed a motion seeking fees at the rate of $875 an hour in the Ninth
      22   Circuit in Desertrain v. City of Los Angeles, 754 F.3d 1147 (9th Cir. 2014). The
      23   Circuit approved the entitlement to fees and transferred the matter to the
      24   Appellate Commissioner to determine the amount of fees.          While that was
      25   pending, the fee award in the district court in Desertrain was decided by Judge
      26   Klausner, who reduced my rate to $750 an hour, a rate just three percent above
      27   the rate I was awarded in 2010 and about an equal percentage below the hourly
      28   rate I was paid on a non-contingent basis in 2012. Because of the fee order in

                                                   7


                                           151
Case 2:85-cv-04544-DMG-AGR
  Case 2:10-cv-02211-DMG-DTBDocument
                             Document535-3
                                       838 Filed 04/19/19
                                                 07/31/15 Page 156
                                                               10 ofof23
                                                                       259Page
                                                                            Page
                                                                               ID ID
                                   #:26151
                                   #:21878



       1   Desertrain, I did not raise my rate for 2015: however, just a few weeks after the
       2   settlement of fees at the reduced rate in Desertrain, the Ninth Circuit approved
       3   full fees in CPR for Skid Row v. City of Los Angeles, 779 F.3d 1098 (9th Cir.
       4   2015). Exhibit 7. My rate for the motion was $875 an hour. Exhibit 8, pp. 7,11.
       5         JUDY RABINOVITZ - 1985
       6         16.    Judy Rabinovitz seeks enhanced EAJA rates of $630 an hour for
       7   2010, $680 for 2011, $720 for 2012, $760 for 2013, $790 for 2014 and $825 for
       8   2015. Ms. Rabinovitz has been practicing the same length of time as V. James
       9   DeSimone, a named partner in the Schonbrun, DeSimone, Seplow, Harris &
      10   Hoffman firm, and Laurence Paradis, an attorney with Disability Rights
      11   Advocates (“DRA”).       She has been practicing two years longer than Ron
      12   Elsberry, an attorney formerly at DRA and then at Disability Rights Legal
      13   Center (“DRLC”), and one year less than civil rights attorney Theresa Traber. I
      14   am familiar with each of these attorneys. In my opinion, they have litigation.
      15         17.    In 2010, Laurence Paradis was awarded fees at $740 an hour in
      16   Californians for Disability Rights v. California Dept. of Transportation, 2010
      17   U.S. Dist. LEXIS 141030, C 06-05125 SBA (N.D. Cal. 2010), *15. Exhibit 9, p.
      18   11. In the same decision, Ron Elsberry was awarded fees at the rate of $640 an
      19   hour. Id. Although this decision issued in the Northern District, attorneys at
      20   DRA apply the same rates statewide. See Exhibit 11, ¶ 17 (Decl. of Laurence
      21   Paradis of Disability Rights Advocates (“DRA”) filed in the Ninth Circuit in
      22   support of the motion for attorney fees by Disability Rights Legal Center in Los
      23   Angeles Unified School District v. Michael Garcia, Ninth Circuit Case No. 10-
      24   55879) (attesting that DRA applies the same rates statewide).                    The
      25   interchangeability of rates in Los Angeles and San Francisco was also noted in
      26   Minor v. Christie, 2011 U.S. Dist. LEXIS 9219 (N.D. Cal. 2011) (rates are
      27   essentially the same in Los Angeles, San Francisco and New York). Also in
      28   2010, Jim DeSimone was awarded fees at $650 an hour in Taylor-Ewing v. City

                                                   8


                                           152
Case 2:85-cv-04544-DMG-AGR
  Case 2:10-cv-02211-DMG-DTBDocument
                             Document535-3
                                       838 Filed 04/19/19
                                                 07/31/15 Page 157
                                                               11 ofof23
                                                                       259Page
                                                                            Page
                                                                               ID ID
                                   #:26152
                                   #:21879



       1   of Los Angeles, cv-07-5556 GHK (C.D. Cal. 2010), an excessive force case.
       2   Exhibit 12, p. 7.
       3         18.    In 2012, in Hickman Mechanical v. FTR International, LASC Case
       4   No. BC 398074, the Court awarded fees to Theresa Traber in an anti-SLAPP
       5   case at her 2011 rate of $675 an hour. Exhibit 13, ¶ 12. Also in 2012, the Hon.
       6   David Carter approved the rate of $695 an hour for Mr. DeSimone in Charlebois
       7   v. Angels Baseball, LP., 2012 U.S. Dist. LEXIS 91069 (C.D. Cal. 2012), SACV
       8   10-0853 DOC. Exhibit 14, pp. 4,10.
       9         19.    In 2013, based on fees set at 2012 rates, the Court approved fees for
      10   Laurence Paradis at the rate of $800 an hour in Communities Actively Living
      11   Free and Independent v. City of Los Angeles, cv-09-0287 CBM (C.D. Cal. June
      12   10, 2013) based on a 2012 rate of $800 an hour. Exhibit 10, pp. 6-7.          Final
      13   approval of the settlement was entered in 2013; however, the parties reached
      14   agreement on the terms of the settlement in 2012. Exhibit 10, ¶ 3, p. 3, l.15-18.
      15         20.    In Hernandez v. Goliath, Inc., LASC BC 462953, the Los Angeles
      16   Superior Court approved the 2013 rate of $795 an hour for Theresa Traber in a
      17   lodestar crosscheck used in the settlement of a class action. Exhibit 15, p. 5, ¶ 9.
      18   Laurence Paradis of DRA attested that his 2013 rate was $825 an hour. Exhibit
      19   11 ¶ 12, Ex. A. Finally, in 2014, in Rodriguez v. County of Los Angeles, cv-10-
      20   6432 CBM (C.D. Cal. Dec. 16, 2014), fees were awarded to attorneys Ron Kaye
      21   (1988), and Dave McLane and Marilyn Bednarski (1986),at $775 an hour in a
      22   police misconduct case. Exhibit 16, p. 14.
      23         21.    Ms. Rabinovitz’s requested 2014 rate of $790 an hour is two
      24   percent above the rate approved for attorneys with one to three years less
      25   experience. Her 2015 rate of $825 an hour is the same as the 2013 rate for Mr.
      26   Paradis and less than four percent above the 2013 rate approved for Ms. Traber.
      27   Thus, the rates sought for Ms. Rabinovitz are fully consistent with            rates
      28   approved in the Central District. In fact, in most instances, they are slightly

                                                    9


                                           153
Case 2:85-cv-04544-DMG-AGR
  Case 2:10-cv-02211-DMG-DTBDocument
                             Document535-3
                                       838 Filed 04/19/19
                                                 07/31/15 Page 158
                                                               12 ofof23
                                                                       259Page
                                                                            Page
                                                                               ID ID
                                   #:26153
                                   #:21880



       1   lower that the rates approved for comparable civil rights attorneys.
       2           MICHAEL STEINBERG - 1986
       3           22. I am informed that Michael Steinberg is requesting rates below the
       4   customary billing rates he applies to his commercial clients, and below Sullivan
       5   & Cromwell LLP rates approved by other courts. He seeks a rate of $890 for
       6   2010. At that time, he was practicing 24 years. I have reviewed the Declaration
       7   of Michael Steinberg submitted in support of this fee application, as well as the
       8   various court filings and decisions referenced in his declaration regarding rates
       9   approved for Sullivan & Cromwell. These rates are the customary billing rates
      10   for attorneys at the firm and have been repeatedly approved as reasonable
      11   market rates by courts across the country.
      12           23.   In addition to the evidence submitted by Mr. Steinberg, I am
      13   providing additional fee awards in the Los Angeles legal market.           These
      14   decisions support the reasonableness of the rates sought. In 2009, partners at
      15   Gibson Dunn & Crutcher were awarded fees at the rate of $785 to $905 an hour
      16   in Rogel v. City of Lynwood, 194 Cal.App.4th 1319 (2011), where the firm co-
      17   counseled with several public interest organizations, including Public Counsel.
      18   The trial judge accepted the requested rates but, because the defendant was a
      19   government entity, applied a significant negative multiplier, which was reversed
      20   by the Court of Appeal. Id. A true and correct copy of the declaration of Wayne
      21   Barsky, setting out the 2009 billing rates at Gibson Dunn, is attached at Exhibit
      22   17. Mr. Barsky, who attested in his declaration that he was a 1983 law graduate,
      23   was the highest biller at $905 an hour. Exhibit 17, p. 14.         Fees were also
      24   approved at $785 an hour for Marcellus McRae, then practicing 21 years. Id.
      25   The 2009 rate for Wayne Barsky is above the rate sought by Mr. Steinberg for
      26   2010.    Although Mr. Steinberg had two years less experience in 2010, Mr.
      27   Barsky’s rate would be expected to increase significantly for 2010. With three
      28   additional years of experience, Mr. Steinberg’s 2010 rate is approximately $100

                                                   10


                                            154
Case 2:85-cv-04544-DMG-AGR
  Case 2:10-cv-02211-DMG-DTBDocument
                             Document535-3
                                       838 Filed 04/19/19
                                                 07/31/15 Page 159
                                                               13 ofof23
                                                                       259Page
                                                                            Page
                                                                               ID ID
                                   #:26154
                                   #:21881



       1   higher than the 2009 rate for Mr. McRae. It would be reasonable to anticipate
       2   that Mr. McRae’s rate would also increase significantly for 2010, reducing the
       3   differential between his rate and Mr. Steinberg’s.
       4         24.    In 2011, Skadden, Arps, Slate, Meagher & Flom LLP, was awarded
       5   attorney fees in the Mattel v. MGA Entertainment, 2011 U.S. Dist. LEXIS 85998
       6   (C.D. Cal. 2011), cv-04-9049 DOC (C.D. Cal.). The motion sought fees at the
       7   rate of $1,030 an hour for Jason Russell, a 1993 law. I obtained the year of
       8   graduation for Mr. Russell by reviewing his profile on the firm’s website.
       9   Attached at Exhibit 19 is a “Time Summary” identified as Exhibit 50 to
      10   Document 10684, setting out the rates for the Skadden counsel. With seven
      11   years more experience, Mr. Steinberg’s requested 2011 rate is well below the
      12   rate for the 1993 Skadden partner. In the same case, Orrick requested fees for a
      13   number of attorneys. Attached at Exhibit 20 is a list of the attorneys seeking
      14   fees at Orrick. Orrick partner Joshua Rosenkranz is listed with a 2011 rate of
      15   $985 an hour. Exhibit 20, p. 4.       According to what I observed on the firm’s
      16   website, he is a 1986 law graduate, the same year as Mr. Steinberg. Mr.
      17   Rosenkranz’s 2011 customary billing rate is comparable to Mr. Steinberg’s rate.
      18         25.    As further support for the rates sought by Mr. Steinberg, I have
      19   attached at Exhibit 21 an order from the United States Bankruptcy Court for
      20   Nevada, approving 2012 compensation rates for attorneys at Milbank Tweed.
      21   Circus and Eldorado Joint Venture, BK-12-51156 (D.Nev. BK 2012). The 2012
      22   standard billing rates for Milbank Tweed set out in the order were $825 to
      23   $1,140 for partners. Mr. Steinberg’s 2012 requested rate of $1,000 an hour is
      24   well within the partner range of compensation approved for Milbank Tweed
      25   attorneys.
      26         26.    Attached at Exhibit 23 is the Declaration of Hannah Cannom of
      27   Milbank, Tweed, Hadley & McCloy LLP filed in Los Angeles Unified School
      28   District v. Garcia, Ninth Circuit Case No. 10-55879, cv09-9289 VBF (C.D.

                                                    11


                                           155
Case 2:85-cv-04544-DMG-AGR
  Case 2:10-cv-02211-DMG-DTBDocument
                             Document535-3
                                       838 Filed 04/19/19
                                                 07/31/15 Page 160
                                                               14 ofof23
                                                                       259Page
                                                                            Page
                                                                               ID ID
                                   #:26155
                                   #:21882



       1   Cal.).    Milbank was pro bono counsel with the Disability Rights Legal Center
       2   (“DRLC”). Ms. Cannom attested that she was a 2006 law graduate with a 2014
       3   billing rate of $800 an hour. Exhibit 23, ¶ 6. She also attested that the 2014
       4   customary rate for the partner at Milbank Tweed who worked on the case,
       5   Daniel Perry, a 1999 law graduate, was $1,135 an hour. With 14 years less
       6   experience, Mr. Perry’s 2014 rate was higher than Mr. Steinberg’s rate for 2010
       7   through 2015.
       8            JUDY LONDON - 1990
       9            27.   Ms. London seeks rates ranging from $600 an hour in 2010 to $775
      10   an hour in 2015. She graduated from law school 25 years ago. In 2010, Melissa
      11   Kasnitz, an attorney at DRA identified as a 1992 law graduate, was awarded fees
      12   at the rate of $650 an hour. Exhibit 9, p. 11. This rate is almost 10 percent
      13   above the 2010 rate sought by Ms. London. In the same decision, the Court
      14   approved fees to Julie Nepveu, an attorney with the AARP Foundation
      15   Litigation office, at $660 an hour for 2010. Id. Ms. Nepveu is identified in the
      16   order as a 1991 law graduate. Id. Ms. London seeks a rate of $630 an hour for
      17   2011, well below the 2010 approved rates for Melissa Kasnitz and Julie Nepveu.
      18   It is only slightly above the rate of $600 an hour approved for ACLU attorney
      19   Hector Villagra, a 1994 law graduate, in 2011 in Vasquez. Exhibit 18, p. 3. Ms.
      20   London’s requested rate is more than 25 percent below the 2011 rate of $820 an
      21   hour for Orrick partner Annette Hurst, who is listed on the firm’s website as a
      22   1990 law graduate.      Ms. Hurst’s rate was applied in the Mattel litigation.
      23   Exhibit 20.
      24            28.   Ms. London seeks a rate of $680 an hour for 2012. In 2013, Judge
      25   Marshall approved the 2012 rate of $700 an hour for Michelle Uzeta, identified
      26   in the decision as a 1992 law graduate. Exhibit 10, pp. 6-7. In 2012, Judge
      27   Wright approved fees for Glen Jonas and Christopher Driscoll, 1993 law
      28   graduates, at $650 an hour in a police misconduct case. See Exhibit 24, p. 5.

                                                  12


                                           156
Case 2:85-cv-04544-DMG-AGR
  Case 2:10-cv-02211-DMG-DTBDocument
                             Document535-3
                                       838 Filed 04/19/19
                                                 07/31/15 Page 161
                                                               15 ofof23
                                                                       259Page
                                                                            Page
                                                                               ID ID
                                   #:26156
                                   #:21883



       1   While Ms. London’s requested rate is $30 higher than the rate approved by
       2   Judge Wright, she has three more years of experience than either Mr. Jonas or
       3   Mr. Driscoll according to the information available on their firm website and the
       4   State Bar. I reviewed both sources and also downloaded the supporting fee
       5   declarations in Dirks to form the opinion that Mssrs. Jonas and Driscoll are 1993
       6   law graduates.
       7         29.    The 2013 rate of $700 an hour, the 2014 rate of $730 an hour and
       8   the 2015 rate of $750 an hour requested for Ms. London are all below the rates
       9   approved for civil rights attorneys with less experience than Ms. London. For
      10   example, in Hernandez v. Goliath, Inc., LASC Case No. BC 462953, the Court
      11   approved fees at the 2013 rate of $695 an hour for Emily Rich of Weinberg,
      12   Roger & Rosenfeld, just $5 more than is requested as the 2013 rate for Ms.
      13   London. Exhibit 15, p. 5. Based on reviewing her profile on the firm’s website,
      14   I have formed the opinion that Ms. Rich is a 1993 law graduate.
      15         30.    Additional evidence of the reasonableness of the rates sought for
      16   Ms. London is provided in the order by Judge Otero in Avila v. Los Angeles
      17   Police Department, 11-cv-01326 SJO (C.D. Cal. Aug. 5, 2012), awarding fees at
      18   the 2012 hourly rate of $700 an hour to Matthew McNicholas, a 1997 law
      19   graduate. See Exhibit 25, p. 5. The next year, in a declaration filed in Simplis v.
      20   Culver City Police Dept., cv 10-09497 MWF (C.D. Cal. 2013) [Dkt.# 257-1],
      21   Mr. McNicholas attested that his 2013 rate was $750 an hour. Exhibit 26, ¶ 16.
      22   Based on my review of the PACER docket, I understand that the Simplis case
      23   settled. Ms. London has seven years more experience than Mr. McNicholas. Her
      24   requested rates are also reasonable when measured against the rates previously
      25   approved for Peter Eliasberg, a 1994 law graduate at the ACLU, was awarded
      26   fees in post-appeal proceedings in Vasquez in 2014 at the rate of $730 an hour,
      27   the same rate Ms. London seeks for 2014. Exhibit 27; Exhibit 28, p. 7.
      28         31.    As a point of comparison with commercial rates in similarly

                                                   13


                                           157
Case 2:85-cv-04544-DMG-AGR
  Case 2:10-cv-02211-DMG-DTBDocument
                             Document535-3
                                       838 Filed 04/19/19
                                                 07/31/15 Page 162
                                                               16 ofof23
                                                                       259Page
                                                                            Page
                                                                               ID ID
                                   #:26157
                                   #:21884



       1   complex litigation in the Central District, attached at Exhibit 23 is the 2014 fee
       2   declaration filed by Hannah Cannom, then an associate at Milbank Tweed &
       3   Hadley and pro bono co-counsel in the Garcia case with attorneys from the
       4   Disability Rights Legal Center. Ms. Cannom attested to the fact that she was
       5   then an eighth-year associate and that her 2014 rate was $800 an hour. Exhibit
       6   23, ¶¶ 2,6. The senior Milbank attorney on the case, a 1997 law graduate, was
       7   billed at $1,135 an hour, more than 50 percent above the rate now sought for Ms.
       8   London with nearly a decade more experience. Id. at ¶ 7.          Other Milbank
       9   attorneys for whom fees were sought in the case included a 2002 graduate with
      10   12 years’ experience billed at $900 an hour in 2014 and a 2008 graduate billed at
      11   the 2014 rate of $760 an hour. Id. at ¶¶ 8,10.
      12         MATT ADAMS 1998 and AHILAN ARULANANTHAM 1999
      13         32.    I have discussed Matt Adams and Ahilan Arulanantham in the same
      14   section because there is only one year difference in their experience.         In
      15   addition, there are very few civil rights attorneys in Los Angeles who are 1998
      16   law graduates. Matt Adams seeks a market rate of $710 for 2015, $680 for 2014,
      17   $650 for 2013, $620 for 2012, $580 for 2011 and $550 for 2010.             Ahilan
      18   Arulanantham seeks a market rate of $690 for 2015, $670 for 2014, $640 for
      19   2013, $600 for 2012, $550 for 2011 and $525 for 2010. Mr. Arulanantham was
      20   awarded fees at the rate of $550 an, hour in 2011 in Islamic Shura Council of
      21   Southern Counsel v. Federal Bureau of Investigation, 2011 U.S. Dist. LEXIS
      22   143832, SACV 07-1088 CJC (C.D. Cal. Dec. 14, 2011), rev’d on other grounds,
      23   725 F.3d 1012 (9th Cir. 2013). I understand that the sanctions upon which the
      24   fee award was based were later overturned for reasons unrelated to the nature or
      25   amount of the fee award.
      26         33.    In 2012, Judge Otero approved $700 an hour for Matthew
      27   McNicholas, a 1997 law graduate, in Avila v. Los Angeles Police Department,
      28   11-cv-01326 SJO (C.D. Cal. Aug. 2, 2012), an employment/First Amendment

                                                   14


                                           158
Case 2:85-cv-04544-DMG-AGR
  Case 2:10-cv-02211-DMG-DTBDocument
                             Document535-3
                                       838 Filed 04/19/19
                                                 07/31/15 Page 163
                                                               17 ofof23
                                                                       259Page
                                                                            Page
                                                                               ID ID
                                   #:26158
                                   #:21885



       1   retaliation case against the Los Angeles Police Department. Exhibit 25, p. 4. I
       2   am familiar with the McNicholas law firm. In the past, Patrick McNicholas and
       3   I had similar cases on behalf of female officers with the Los Angeles Police
       4   Department subjected to sex discrimination. McNicholas and McNicholas is a
       5   small civil rights firm, primarily engaged in employment and civil rights
       6   litigation.   Based on reviewing the docket and speaking to Mr. Galipo’s
       7   associate, it is my understanding that the fees and damages were resolved by a
       8   settlement. This rate of $700 an hour is considerably above the 2012 rates of
       9   $620 and $600 an hour requested for Mssrs. Adams and Arulanantham,
      10   respectively. In Communities Actively Living, the Court approved the 2012 rate
      11   of $665 an hour for Shawna Parks, identified in the order as a 1999 law
      12   graduate. Exhibit 10, pp. 6,7.
      13          34.    In Simplis v. Culver City Police Department, 10-cv-09497 MWF, a
      14   wrongful death case. I filed a fee declaration for attorney Dale Galipo, who
      15   represented a co-plaintiff in Simplis. Simplis The Simplis attorneys sought $750
      16   an hour for Matthew McNicholas, a 1997 graduate and the same attorney who
      17   was awarded fees in 2012 in Avila. Mr. McNicholas’ declaration in Simplis is
      18   attached at Exhibit 26. In Avila, Judge Otero rejected the defense assertion that
      19   McNicholas should only receive $650 an hour and approved the 2012 rate of
      20   $700 an hour based on the Court’s conclusion that rates increase as attorneys
      21   gain more skills. See Exhibit 25, pp. 3-4. Mr. Adams is practicing two years
      22   longer than Mr. McNicholas was when he was awarded fees in Avila. His
      23   requested 2015 rate is only $10 above the rate approved for Mr. McNicholas in
      24   2012. Mr. Arulanantham has now been practicing for 15 years, the same length
      25   of time that Matthew McNicholas was when he was awarded fees in 2012 at
      26   $700 an hour in Avila. Mr. Arulanantham’s requested 2015 rate is $10 below the
      27   rate approved for Matthew McNicholas in 2012 in Avila.
      28          35.    In his declaration filed in the Garcia case, Laurence Paradis attested

                                                   15


                                            159
Case
  Case
     2:85-cv-04544-DMG-AGR
       2:10-cv-02211-DMG-DTBDocument
                             Document535-3
                                       838 Filed 04/19/19
                                                 07/31/15 Page 164
                                                               18 ofof23
                                                                       259Page
                                                                            Page
                                                                               ID ID
                                   #:21886
                                   #:26159



       1   that the 2013 rate for a 1998 law graduate at DRA was $655 an hour. See
       2   Exhibit 11, Ex. A. For 2012, the rate for the same attorney was $645 an hour.
       3   Exhibit 11, Ex. B. Mr. Paradis also attested that the 2013 rate for Shawna Parks,
       4   a 1999 law graduate like Mr. Arulanantham, was $675 an hour. Exhibit 11, Ex.
       5   A. The requested 2012 rates of $600 and $620, as well as the 2013 rates of $640
       6   and $650 for Mr. Arulanantham and Mr. Adams, respectively, are below the
       7   comparable year rates for attorneys practicing the same length of time at DRA.
       8   Exhibit 11. In 2014, the Court awarded fees at the rate of $640 an hour to Mr.
       9   Arulanantham’s colleague at the ACLU, Peter Bibring, a 2002 law graduate with
      10   12 years of experience in 2014. See Exhibit 27; Exhibit, 28 at ¶ 16. With three
      11   additional years of experience, Mr. Arulanantham requests a 2014 rate only $30
      12   an hour higher than the rate approved for Peter Bibring. This rate is also only
      13   $10 above the $600 an hour approved by Judge Marshall for Kevin LaHue, a
      14   2004 law graduate, in Rodriguez. Exhibit 16, p. 14.
      15         36.   As a point of comparison to comparable attorneys in large firms, I
      16   have submitted a declaration filed in the Eastern Division in Jones v. Upland
      17   Housing Authority, EDCV 12-2074 VAP (C.D. Cal. Feb. 24, 2014), by Amy
      18   Lally, a partner at Sidley Austin in Los Angeles serving as co-counsel with
      19   public interest lawyers. Exhibit 22. Ms. Lally attested that she is a 1998 law
      20   graduate and that her 2012 customary billing rate was $700 an hour and her
      21   2014 rate was $825 an hour, an increase of almost 20 percent in just two years.
      22   Ms. Lally’s 2014 rate is more than 20 percent higher than Mr. Adams’ requested
      23   rate of $680 and Mr. Arulanantham’s rate of $670.
      24         2015 RATES FOR SULLIVAN & CROMWELL ASSOCIATES
      25         37.   Sullivan & Cromwell is seeking compensation for 2007, 2008 and
      26   2009 law graduates at the 2015 rate of $865 an hour. These rates are supported
      27   by the declaration of Michael Steinberg and the various orders and awards
      28   identified in, and submitted with, his declaration. In addition to the evidence

                                                  16


                                           160
Case 2:85-cv-04544-DMG-AGR
  Case 2:10-cv-02211-DMG-DTBDocument
                             Document535-3
                                       838 Filed 04/19/19
                                                 07/31/15 Page 165
                                                               19 ofof23
                                                                       259Page
                                                                            Page
                                                                               ID ID
                                   #:26160
                                   #:21887



       1   submitted by Mr. Steinberg, additional support for these market rates is found in
       2   the rates for Milbank Tweed.       Milbank attorney Hannah Cannom attested that
       3   her billing rate for 2014 was $800 an hour with eight years of experience.
       4   Exhibit 23, ¶¶ 2,6. This rate is comparable to the $865 requested for the Sullivan
       5   2007 associates.     It represents approximately a 7.5 percent increase for an
       6   additional year of experience and an increase in base rates.
       7         38.    Similarly, the rates for sixth-year associates are comparable.
       8   Milbank Tweed’s 2014 billing rate for an associate with six years of experience
       9   was $760 an hour. Sullivan now requests $800 an hour, which is little more than
      10   a five percent increase from 2014. The rate requested for the 2010 law graduate
      11   is also reasonable when compared to the Milbank 2014 rates.             Last year,
      12   Milbank billed an associate with six years of experience at $760 an hour. With
      13   one year less experience, but allowing for a rise in base rates for all associates,
      14   the Sullivan rate is $10 below the 2014 Milbank rate for an associate with one
      15   year less experience. Sullivan also seeks fees at a 2015 market rate of $370 an
      16   hour for a 2014 law graduate. In 2009, Gibson Dunn billed an attorney with the
      17   same experience at $345 an hour. Exhibit 17, p. 15. The $25 differential in these
      18   rates over six years is little more than a $4 a year increase. As demonstrated by
      19   the various fee awards submitted with my declaration, this is far below the actual
      20   increases in rates over the past six years.
      21         2015 RATE FOR 2001 GRADUATE
      22         39.    The requested 2015 rate for Victoria Lopez, a 2001 law graduate, of
      23   $640 an hour is also consistent with the rates approved for civil rights attorneys.
      24   For example, in 2014, Peter Bibring, a 2002 law graduate and a staff attorney at
      25   the ACLU of Southern California, was awarded fees at $640 an hour by the Hon.
      26   Valerie Baker Fairbank in Vasquez. Exhibits 27 and 28. With two additional
      27   years of experience, Ms. Lopez seeks the same rate for 2015 that was approved
      28   for Mr. Bibring last year. Ms. Lopez’s requested rate is comparable to the 2013

                                                     17


                                             161
Case 2:85-cv-04544-DMG-AGR
  Case 2:10-cv-02211-DMG-DTBDocument
                             Document535-3
                                       838 Filed 04/19/19
                                                 07/31/15 Page 166
                                                               20 ofof23
                                                                       259Page
                                                                            Page
                                                                               ID ID
                                   #:26161
                                   #:21888



       1   rate of $585 an hour approved for Laboni Hoq. See Exhibit 15, p. 5. Both are
       2   2001 law graduates; however, Ms. Lopez has two additional years of experience
       3   at this point.   The $55 difference in their rates represents an increase of
       4   approximately 4.55 annually, including both an adjustment of base rates an step
       5   increases.
       6         2015 RATE FOR 2007 GRADUATES
       7         40.    Three attorneys graduated in 2007. They seek fees at the 2015 rate
       8   of $535 an hour. They are now practicing eight years. In Rodriguez, Judge
       9   Marshall approved the 2014 rate of $600 an hour for Kevin LaHue, identified as
      10   a 2006 law graduate. Exhibit 16, p. 14. In Communities Actively Living, Judge
      11   Marshall approved the 2012 rate of $555 an hour for Mary-Lee Smith, a
      12   seventh-year attorney.   Exhibit 10, p. 6.     In the same decision, the Court
      13   approved $525 an hour as the 2012 rate for Matthew Strugar, then an eighth-year
      14   attorney. I am very familiar with Sean Riordan, who was an attorney with the
      15   ACLU of San Diego and Inland Counties until recently. I am also very familiar
      16   with Matthew Strugar, as previously stated, as he was my law clerk and is now
      17   my co-counsel. Their skills are comparable as attorneys practicing eight years.
      18   The $10 difference in their rates is insignificant in view of the three year time
      19   difference since the rates approved for Communities Actively Living.
      20         2015 RATE FOR 2008 GRADUATE
      21         41.    The 2008 graduate, Marisol Orihuela, is now practicing seven
      22   years. She seeks a rate of $510 an hour. In 2012, Judge Marshall approved the
      23   rate of $555 an hour for Mary-Lee Smith of Disability Rights Advocates, then
      24   practicing the same length of time. Exhibit 10, p. 6. That same year, Judge
      25   Carter approved the rate of $460 an hour for David Sarnoff, then an associate at
      26   Schonbrun DeSimone. Exhibit 14, p. 8. Ms. Orihuela’s proposed rate is at the
      27   mid-point of what district court’s awarded to civil rights lawyers with seven
      28   years experience three years ago.

                                                  18


                                           162
Case 2:85-cv-04544-DMG-AGR
  Case 2:10-cv-02211-DMG-DTBDocument
                             Document535-3
                                       838 Filed 04/19/19
                                                 07/31/15 Page 167
                                                               21 ofof23
                                                                       259Page
                                                                            Page
                                                                               ID ID
                                   #:26162
                                   #:21889



       1         2015 RATE FOR 2009 GRADUATES
       2         42.    The 2009 graduates are now practicing six years. They seek a 2015
       3   rate of $490 an hour. In Communities Actively Living, the Court approved the
       4   2012 rates of $430-450 an hour for attorneys then practicing five years. Exhibit
       5   10, pp. 6-7. In Rodriguez, Judge Marshall approved the 2014 rate of $500 an
       6   hour for Caitlin Weisberg, identified as a 2008 law graduate. Exhibit 16, p. 14.
       7   Laurence Paradis attested that the rate for a sixth-year attorney at DRA in 2013
       8   was $455. Exhibit 11. The increase of $35 over two years represents an annual
       9   increase of approximately 3.5 percent.
      10         2015 RATE FOR 2010 GRADUATES
      11         43.    The 2010 graduates are now practicing five years. They seek a 2015
      12   rate of $475 an hour.      As noted in the preceding section, in Communities
      13   Actively Living, Judge Marshall approved rates of $430 to $450 an hour for civil
      14   rights attorneys practicing five years at the time. Exhibit 10, pp. 6,7. The
      15   increase of the base rate over three years is a modest 1.5 to 3.3 percent annual
      16   increase. In 2010, DRA attorney Mary Lee Kimber was awarded fees at the
      17   same rate of $475 an hour when she was practicing five years. Exhibit 9, p. 11.
      18         2015 RATE FOR 2011 GRADUATES
      19         44.    The 2011 graduates are now practicing four years. They seek a
      20   2015 market rate of $450 an hour. In Charlebois, Judge Carter awarded fees to
      21   Schonbrun DeSimone associate Amanda Canning, a 2006 graduate, at the 2010
      22   rate of $450 an hour. Exhibit 14, p. 10. The rate of $450 an hour is the same as
      23   the 2012 rate approved for a fifth-year attorney in Communities Actively Living.
      24   Exhibit 10, pp. 6,7. This rate is the same rate approved by Judge Otero in Avila
      25   for Alyssa Shabloski, a 2008 law graduate with the McNicholas law firm in
      26   Avila. Exhibit 25, p. 4. At the time of this award in 2012, Ms. Shabloski had
      27   only four years of experience.
      28         2015 RATE FOR 2014 GRADUATE

                                                    19


                                            163
Case 2:85-cv-04544-DMG-AGR
  Case 2:10-cv-02211-DMG-DTBDocument
                             Document535-3
                                       838 Filed 04/19/19
                                                 07/31/15 Page 168
                                                               22 ofof23
                                                                       259Page
                                                                            Page
                                                                               ID ID
                                   #:26163
                                   #:21890



       1             45.   Plaintiffs are seeking fees at $340 an hour for the 2014 graduate.
       2   The 2013 rate for a second-year attorney at DRA was $295 an hour. Exhibit 11,
       3   Ex. A. The Court approved the 2012 rate of $330 an hour for Kara Janssen,
       4   identified as a 2010 graduate.       Exhibit 10, p. 7.   Also in 2012, the Court
       5   approved the rate of $325 an hour for Menaka Fernando, listed as a 2010
       6   graduate. Exhibit 14, p. 8.
       7             PARALEGALS AND LAW STUDENTS:
       8             46.   Plaintiffs also seek compensation for paralegals with varying
       9   degrees of experience. As the exhibits attached to my declaration demonstrate,
      10   it is the practice in Los Angeles to bill the time of paralegals. The rates recently
      11   approved for paralegals in civil rights cases range from $150 an hour for a
      12   certificated, but relatively new paralegal, to $260 an hour for a highly
      13   experienced paralegal.      In Hickman, the Court approved the 2011 paralegal
      14   billling rate of $200 an hour at the firm of Traber & Voorhees. Exhibit 13, ¶ 12.
      15   In 2011 in Vasquez, Judge Baker approved compensation for paralegals at the
      16   ACLU at rates ranging from $165 an hour to $200 an hour. Exibit 18, p. 3. In
      17   Charlebois, Judge Carter approved compensation for paralegals at Schonbrun
      18   DeSimone at a 2012 rate of $150 an hour. Exhibit 14, p. 8. The 2012 rates
      19   approved for paralegals in Communities Actively Living ranged from $230 to
      20   $240 an hour. Exhibit 10, p. 7. In Hernandez, the Court approved fees to
      21   Traber & Voorhees at $200 to $250 an hour for time incurred by paralegals.
      22   Exhibit 15, p. 5. In 2014 in Rodriguez, the Court approved paralegal rates of
      23   $175 to $295 an hour at the Kaye, McLane, Bednarski & Litt firm. Exhibit 16,
      24   p. 14.1
      25             47.   In Charlebois, the Court approved $200 an hour for law students at
      26
      27
                Michael Steinberg’s Declaration and Exhibits provide support for the rates
                1

      28    of Sullivan & Cromwell LLP support staff.
                                                    20


                                             164
Case 2:85-cv-04544-DMG-AGR
  Case 2:10-cv-02211-DMG-DTBDocument
                             Document535-3
                                       838 Filed 04/19/19
                                                 07/31/15 Page 169
                                                               23 ofof23
                                                                       259Page
                                                                            Page
                                                                               ID ID
                                   #:26164
                                   #:21891



       1   Schonbrun DeSimone. Exhibit 14, p. 8. In Jones v. City of Los Angeles, Judge
       2   Real approved fees for law clerks at $200 an hour for 2008. Exhibit 4, p. 4. The
       3   rate approved for DRA summer law clerks in Communities Actively Living was
       4   $250 an hour. Exhibit 10, p.7. In Hernandez, the Court approved fees for law
       5   clerks at Traber & Voorhees at $225 an hour for 2013. Exhibit 15, p. 5, ¶ 9.
       6         48.    Based on all of the decisions and declarations identified above, I am
       7   of the opinion that the rates sought by this motion are well within the range of
       8   reasonable market rates for attorneys of comparable skill, experience and
       9   reputation engaged in similarly complex litigation in the Central District.
      10
      11         I declare under penalty of perjury that the foregoing is true and correct.
      12
           Executed this 31st day of July, 2015, at Los Angeles, California.
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                   21


                                            165
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 170 of 259 Page ID
                                  #:26165




                      Sobel Exhibit 3
                                      166
Case 2:85-cv-04544-DMG-AGR
     2:01-cv-01758-CBM-EX Document
                           Document366
                                     535-3
                                        FiledFiled
                                              11/10/16
                                                   04/19/19
                                                         Page
                                                            Page
                                                              1 of 171
                                                                   10 of
                                                                       Page
                                                                         259IDPage
                                                                               #:5011
                                                                                   ID
                                    #:26166


    1
    2
    3
    4
    5
    6
    7
    8                        UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
   10
   11   XUE LU, JIE HAO,                          Case No.: 01-01758-CBM (Ex)
   12                 Plaintiffs,
              vs.                                 ORDER RE: ATTORNEYS’ FEES
   13
        UNITED STATES OF AMERICA,
   14
               Defendant.
   15
   16         The matters before the Court are: (1) the parties’ briefs regarding attorneys’
   17   fees following the Ninth Circuit’s remand (Dkt. Nos. 335, 336, 341, 342); and (2)
   18   Plaintiffs’ Motion For Award of Reasonable Attorneys’ Fees on Appeal (the
   19   “Motion”) (Dkt. No. 338).
   20                 I.    FACTUAL AND PROCEDURAL HISTORY
   21         Plaintiffs Xue Lu (“Lu”) and Jie Hao (“Hao”) filed suit in 2001 against the
   22   United States of America (the “Government”) and individual federal officers.
   23   Plaintiffs, who are Chinese asylum seekers, alleged that Thomas Powell, a former
   24   asylum officer, requested money and sexual favors from them as a requisite to
   25   granting their respective asylum applications.
   26         Following a bench trial, the Court issued Findings of Fact and Conclusions
   27   of Law in favor of Plaintiffs. (Dkt. No. 278.) Judgment was entered against the
   28   Government and in favor of Plaintiffs Lu and Hao on both Plaintiffs’ claims under
                                                 1
                                          167
Case 2:85-cv-04544-DMG-AGR
     2:01-cv-01758-CBM-EX Document
                           Document366
                                     535-3
                                        FiledFiled
                                              11/10/16
                                                   04/19/19
                                                         Page
                                                            Page
                                                              2 of 172
                                                                   10 of
                                                                       Page
                                                                         259IDPage
                                                                               #:5012
                                                                                   ID
                                    #:26167


    1   the Federal Torts Claim Act (“FTCA”), and $500,000 in damages was awarded to
    2   Lu, and $700,000 in damages was awarded to Hao. (Dkt. No. 279.)
    3         The Court also awarded $881,675.75 in attorneys’ fees to Plaintiffs. (Dkt.
    4   No. 318, the “Fee Order”.) The Court held that Plaintiffs’ counsel were entitled to
    5   reasonable market rates for the period commencing June 8, 2008 under the Equal
    6   Access to Justice Act (“EAJA”) based on the following four findings of bad faith:
    7   (1) the Government’s failure to come to Hao’s aid after Powell touched her
    8   buttock despite promising to protect Hao if Powell touched her, was bad faith; (2)
    9   the Government’s defense and arguments regarding Plaintiff Hao’s
   10   consent/assumption of risk constituted bad faith; (3) the Government’s seven-year
   11   delay in Plaintiff Hao’s asylum case—which lasted from the beginning of the
   12   litigation until 2007 and prevented Hao from reuniting with her family—
   13   constituted bad faith because Defendant could have adjudicated the asylum case
   14   while waiting for Hao to testify at Powell’s criminal trial; and (4) the
   15   Government’s continued argument that Plaintiffs’ claims are barred by the
   16   intentional tort exception under the FTCA—which the Government raised even
   17   after the Ninth Circuit held otherwise in Lu v. Powell, 621 F.3d 944, 950 (9th Cir.
   18   2010)—constituted bad faith. (Fee Order at 5-8.) Based on these four findings of
   19   bad faith, the Court found, under a totality of circumstances, that from June 8,
   20   2000 forward—when Plaintiff Hao completed the sting operation with Department
   21   of Justice officials—the Government’s bad faith affected all of the “various phases
   22   of litigation,” including the Government’s pre-litigation conduct and conduct
   23   during the litigation. (Fee Order at 5:16-20; 7:21-8:1.)
   24         The Government appealed the judgment entered against it and the Fee
   25   Order. On January 27, 2016, the Ninth Circuit affirmed this Court’s damages
   26   award, but vacated and remanded the fee award for reconsideration of the amount.
   27   Lu v. U.S., 638 F. App’x 614 (9th Cir. 2016). The Ninth Circuit found the Court’s
   28   finding that the Government argued in bad faith that the intentional tort exception

                                                  2
                                           168
Case 2:85-cv-04544-DMG-AGR
     2:01-cv-01758-CBM-EX Document
                           Document366
                                     535-3
                                        FiledFiled
                                              11/10/16
                                                   04/19/19
                                                         Page
                                                            Page
                                                              3 of 173
                                                                   10 of
                                                                       Page
                                                                         259IDPage
                                                                               #:5013
                                                                                   ID
                                    #:26168


    1   barred Plaintiffs’ claims in spite of the Ninth Circuit’s decision in the first appeal1
    2   was “without support in the record.” Id. at 618.2 In light of its reversal of one of
    3   the Court’s specific findings of bad faith, the Ninth Circuit vacated and remanded
    4   the fee award to allow the Court “to decide what, if any, changes should be made
    5   to the award of fees incurred after June 8, 2000.” Id. at 619.3
    6                           II.   STATEMENT OF THE LAW
    7         28 U.S.C. § 2412(b) of the Equal Access To Justice Act (“EAJA”) provides
    8   that “a court may award reasonable fees and expenses of attorneys . . . to the
    9   prevailing party in any civil action brought by or against the United States or any
   10   agency . . . of the United States . . .. The United States shall be liable for such fees
   11   and expenses to the same extent that any other party would be liable under the
   12   common law . . ..” The “liable under the common law provision has been used to
   13   allow awards of attorney fees at market rates in cases involving bad faith by the
   14   United States or an agency of the United States.” Brown v. Sullivan, 916 F.2d
   15   492, 495 (9th Cir. 1990) (internal quotations omitted). “The district court may
   16   award attorney fees at market rates for the entire course of litigation, including
   17
        1
          In the first appeal of this matter, the Ninth Circuit held that although the
   18   Government “is immune from liability for an assault or battery by its employee,
        . . . [t]he emotional distress suffered as a result of the demand for sexual favors is
   19   an injury distinct from assault or battery.” Lu v. Powell, 621 F.3d 944, 950 (9th
        Cir. 2010). In the second appeal, the Ninth Circuit concluded that “[w]henever the
   20   government presented an intentional tort exception-based theory, it provided a
        non-frivolous way to reconcile the argument with our previous decision,” and that
   21   “it was proper for the government to use the intentional tort exception to counter
        Plaintiffs’ claim that they could recover for the totality of Powell’s conduct
   22   because his battery had been part and parcel of a ‘viable’ tort.” Lu v. U.S., 639 F.
        App’x at 618.
   23   2
          The Ninth Circuit also found that the Court’s finding that the last two years of
   24   delay between Plaintiff Hao receiving a fair asylum interview and being granted
        asylum was in bad faith was clear error because the delay occurred in the ordinary
   25   course of processing Hao’s claim once it resumed in 2005. Lu v. U.S., 638 F.
        App’x at 619.
   26   3
          The Ninth Circuit also vacated an award of $4,113 in fees for work prior to June
        8, 2000, reasoning the Court awarded those fees pursuant to 28 U.S.C. §
   27   2412(d)(2)(A), which does not apply to tort actions. Lu v. U.S., 638 F. App’x at
        619 n.3 (citing 28 U.S.C. § 2412(d)(1)(A)). Accordingly, the Court does not
   28   award any fees for work performed prior to June 8, 2000.

                                                   3
                                            169
Case 2:85-cv-04544-DMG-AGR
     2:01-cv-01758-CBM-EX Document
                           Document366
                                     535-3
                                        FiledFiled
                                              11/10/16
                                                   04/19/19
                                                         Page
                                                            Page
                                                              4 of 174
                                                                   10 of
                                                                       Page
                                                                         259IDPage
                                                                               #:5014
                                                                                   ID
                                    #:26169


    1   time spent preparing, defending, and appealing . . . awards of attorneys’ fees, if it
    2   finds that the fees incurred during various phases of litigation are in some way
    3   traceable to the [defendant’s] bad faith.” Id. at 497 (emphasis added). See also
    4   Rodriguez v. U.S., 542 F.3d 704, 713 (9th Cir. 2008). Accordingly, the Court
    5   must determine the fees expended which are traceable to the three findings of bad
    6   faith affirmed by the Ninth Circuit.4
    7                                   III.     DISCUSSION
    8   A.    Fees For Underlying Action
    9         The parties disagree as to whether any modification of this Court’s original
   10   $881,675.75 fee award is warranted on remand.5
   11         The evidence submitted by Plaintiffs demonstrates $676,751.00 in fees
   12   expended in the underlying action is traceable to one or more of the three findings
   13   of bad faith by the Government, as set forth in Table 1. (See DeSimone Decl.,
   14   Exs. A-J.)6 The amount of traceable fees attributable to each attorney and staff
   15   member is calculated in Tables A through I.7
   16
   17   4
          28 U.S.C. § 2412(d), and Commission, I.N.S. v. Jean, 496 U.S. 154 (1990),
   18   which held that a single finding that the government’s position lacked substantial
        justification under § 2412(d) operates as a one-time threshold for fee eligibility,
   19   are inapplicable here because this is a case “sounding in tort.” See 28 U.S.C. §
        2412(d)(1)(A); Lu v. U.S., 638 F. App’x at 619 n.3.
   20   5
          The parties do not dispute that Plaintiffs are prevailing parties in the underlying
        action for purposes of § 2412(b).
   21   6
          The Court also finds the evidence demonstrates these fees were reasonably
   22   expended.
        7
          The Ninth Circuit remanded the case so that the Court “may consider what, if
   23   any, modification of the fee award is appropriate in light of this opinion.” Lu v.
        U.S., 638 F. App’x at 618. The Circuit’s opinion did not address Powell’s
   24   prelitigation conduct since this Court made no finding as to such conduct for
        purposes of finding bad faith under § 2412(b). Accordingly, Powell’s pre-
   25   litigation conduct is irrelevant for purposes of determining fees. See Firth v. U.S.,
        554 F.2d 990, 993 (9th Cir. 1977) (“When a case has been decided by an appellate
   26   court and remanded, the court to which it has been remanded must proceed in
        accordance with the mandate and such law of the case as was established by the
   27   appellate court.”); Hongesmeier v. C.I.R., 621 F.3d 890, 899 (9th Cir. 2010) (“A
        trial court is prohibited from giving relief beyond the scope of an appellate
   28   mandate.”).

                                                     4
                                               170
Case 2:85-cv-04544-DMG-AGR
     2:01-cv-01758-CBM-EX Document
                           Document366
                                     535-3
                                        FiledFiled
                                              11/10/16
                                                   04/19/19
                                                         Page
                                                            Page
                                                              5 of 175
                                                                   10 of
                                                                       Page
                                                                         259IDPage
                                                                               #:5015
                                                                                   ID
                                    #:26170


    1                                      Table 1:
                                  Attorney or Staff           Fees
    2                              James DeSimone      $410,986.00
    3                               Michael Seplow      $15,582.00
                                  Meneka Fernando      $161,816.00
    4                             Courtney Abrams       $10,472.50
    5                             Douglas Ingraham       $4,031.50
                                  Fatemeh Mashouf        $8,100.00
    6
                                     Kunti Dudakia       $5,579.00
    7                                 Emma Huang        $20,079.50
                                        Bill Clifton     $4,252.50
    8
                                            Do Kim      $35,852.00
    9                                      TOTAL       $676,751.00
   10
   11
                                          Table A:
   12               James DeSimone       Hourly Rate Hours        Total
   13                         2013          $725.00 134.7 $97,657.50
                              2012          $695.00    64.8 $45,036.00
   14                         2011          $675.00    44.4 $29,970.00
   15                         2010          $650.00    68.1 $44,265.00
                              2009          $625.00 103.9 $64,937.50
   16                         2008          $600.00     7.4   $4,440.00
   17                         2007          $585.00    16.7   $9,769.50
                              2006          $575.00     3.7   $2,127.50
   18
                              2005          $550.00    87.4 $48,070.00
   19                         2004          $470.00     4.4   $2,068.00
   20                         2002          $385.00    77.8 $29,953.00
                              2001          $360.00    88.4 $31,824.00
   21                         2000          $310.00     2.8     $868.00
   22              TOTAL                              704.5 $410,986.00

   23   ///
   24   ///
   25   ///
   26   ///
   27   ///
   28   ///

                                               5
                                        171
Case 2:85-cv-04544-DMG-AGR
     2:01-cv-01758-CBM-EX Document
                           Document366
                                     535-3
                                        FiledFiled
                                              11/10/16
                                                   04/19/19
                                                         Page
                                                            Page
                                                              6 of 176
                                                                   10 of
                                                                       Page
                                                                         259IDPage
                                                                               #:5016
                                                                                   ID
                                    #:26171


    1                                       Table B:
                    Michael Seplow         Hourly Rate     Hours          Total
    2                         2012            $630.00        0.4        $252.00
    3                         2011            $610.00        0.3        $183.00
                              2010            $590.00        1.7      $1,003.00
    4                         2009            $575.00       21.5     $12,362.50
    5                         2005            $440.00        0.6        $264.00
                              2004            $400.00        0.7        $280.00
    6
                              2002            $325.00        1.5        $487.50
    7                         2001            $300.00        2.5        $750.00
                   TOTAL                                    29.2     $15,582.00
    8
    9                                       Table C:
   10              Meneka Fernando         Hourly Rate Hours        Total
                              2013            $375.00 244.57 $91,713.75
   11                         2012            $325.00 172.13 $55,942.25
   12                         2011            $300.00    47.2 $14,160.00
                   TOTAL                                463.9 $161,816.00
   13
   14                                       Table D:
                   Courtney Abrams         Hourly Rate     Hours         Total
   15                         2011            $295.008      35.5    $10,472.50
   16              TOTAL                                    35.5    $10,472.50
   17
                                            Table E:
   18              Douglas Ingraham        Hourly Rate     Hours           Total
                                2011          $515.00         2.9      $1,493.50
   19
                                2001          $200.00         6.4      $1,280.00
   20                           2000          $170.00        7.49      $1,258.00
   21             TOTAL                                     16.7       $4,031.50

   22   ///
   23
        8
   24     The Court previously awarded fees for work performed by Abrams, Dudakia,
        Mashouf, Clifton, and Huang based on the “$125 per hour rate authorized by
   25   EAJA.” (Fee Order at 9.) The $125 per hour statutory rate set forth in 28 U.S.C.
        § 2412(d)(2)(A)(ii), however, is inapplicable here because this is a case “sounding
   26   in tort.” 28 U.S.C. § 2412(d); Lu v. U.S., 638 F. App’x at 619 n.3. Accordingly,
        the Court awards fees based on the market rate for Abrams, Dudakia, Mashouf,
   27   Clifton, and Huang.
        9
          The Court does not award fees for 4.2 hours of time expended by Ingraham prior
   28   to June 8, 2000. (See DeSimone Decl. Ex. E.)

                                                 6
                                          172
Case 2:85-cv-04544-DMG-AGR
     2:01-cv-01758-CBM-EX Document
                           Document366
                                     535-3
                                        FiledFiled
                                              11/10/16
                                                   04/19/19
                                                         Page
                                                            Page
                                                              7 of 177
                                                                   10 of
                                                                       Page
                                                                         259IDPage
                                                                               #:5017
                                                                                   ID
                                    #:26172


    1                                 Table F:
                     Fatemeh Mashouf Hourly Rate Hours                   Total
    2                           2012    $300.00   27.0               $8,100.00
    3                TOTAL                        27.0               $8,100.00
    4                                       Table G:
    5                Kunti Dudakia         Hourly Rate      Hours          Total
                              2013            $350.00        15.94     $5,579.00
    6
                   TOTAL                                     15.94     $5,579.00
    7
                                            Table H:
    8
                      Emma Huang           Hourly Rate Hours       Total
    9                       2013              $175.00 64.91 $11,359.25
   10                       2012              $175.00 49.83 $8,720.25
                    TOTAL                              114.74 $20,079.50
   11
   12                                       Table I:
                        Bill Clifton      Hourly Rate Hours               Total
   13                          2013          $175.00    2.7             $472.50
   14                          2012          $175.00    5.8           $1,015.00
                               2011          $175.00    9.8           $1,715.00
   15                          2010          $175.00    6.0           $1,050.00
   16               TOTAL                              24.3           $4,252.50
   17
                                            Table J:
   18                          Do Kim      Hourly Rate Hours       Total
                                  2008        $390.00    14.9 $5,811.00
   19
                                  2005        $290.00    99.4 $28,826.00
   20                             2004        $270.00     4.5 $1,215.00
   21               TOTAL                               118.8 $35,852.00

   22
   23   B.    Fees on Appeal and Post Remand
   24         Plaintiffs’ Motion also seeks an award of attorneys’ fees expended on
   25   appeal and post remand.10
   26
   27   10
          The Court finds Plaintiffs are the prevailing parties on appeal. See Lu v. U.S.,
        638 F. App’x at 619 (affirming the award of damages to Plaintiffs and awarding
   28   costs on appeal to Plaintiffs).

                                                 7
                                           173
Case 2:85-cv-04544-DMG-AGR
     2:01-cv-01758-CBM-EX Document
                           Document366
                                     535-3
                                        FiledFiled
                                              11/10/16
                                                   04/19/19
                                                         Page
                                                            Page
                                                              8 of 178
                                                                   10 of
                                                                       Page
                                                                         259IDPage
                                                                               #:5018
                                                                                   ID
                                    #:26173


    1         1.     Timeliness
    2         The parties disagree as to whether Plaintiffs’ Motion for fees on appeal is
    3   timely. The Ninth Circuit issued a Mandate stating “[t]he judgment of this Court,
    4   entered on January 27, 2016, takes effect this date.” (Dkt. No. 332.) Based on
    5   applicable rules, Plaintiffs’ deadline to file the Appeal Fees Motion was May 10,
    6   2016. See Ninth Circuit Rule 39-1.6; Supreme Court Rule 13; 28 U.S.C. §
    7   2101(c); Arulampalam v. Gonzales, 399 F.3d 1087, 1090-91 (9th Cir. 2005).
    8   Since Plaintiffs filed the Appeal Fees Motion on May 26, 2016, the motion was
    9   untimely.
   10         Having found the motion was untimely, the Court must determine whether
   11   there is good cause to extend the time to file the Appeal Fees Motion based on
   12   excusable neglect. Fed. R. Civ. P. 6(b). The Supreme Court has held that
   13   determining whether there is excusable neglect is an “equitable” determination,
   14   which takes into account “all relevant circumstances surrounding the party’s
   15   omission,” including: (1) prejudice to the other party; (2) the length of the delay
   16   and its potential impact on judicial proceedings; (3) the reason for the delay,
   17   including whether it was within the reasonable control of the movant; and (4)
   18   whether the movant acted in good faith. Pioneer Inv. Servs. Co. v. Brunswick
   19   Associates Ltd. P’ship, 507 U.S. 380, 395 (1993).
   20         Applying the four Pioneer factors, the Court finds: (1) there is no evidence
   21   of prejudice to the Government; (2) the delay (i.e., 16 days) was not lengthy and
   22   did not impact judicial proceedings; (3) the reason for the delay was Plaintiffs’
   23   counsel’s misinterpretation of the law; and (4) there is no evidence of bad faith.
   24   Accordingly, the Court finds, on balance, Plaintiffs’ delay in filing the Appeal
   25   Fees Motion was a result of excusable neglect. See Pincay v. Andrews, 389 F.3d
   26   853, 855-60 (9th Cir. 2004) (en banc) (district court did not abuse its discretion in
   27   granting the defendant’s motion for an extension of time to file a notice of appeal
   28   where there was no prejudice, the length of delay was small, the reason

                                                  8
                                           174
Case 2:85-cv-04544-DMG-AGR
     2:01-cv-01758-CBM-EX Document
                           Document366
                                     535-3
                                        FiledFiled
                                              11/10/16
                                                   04/19/19
                                                         Page
                                                            Page
                                                              9 of 179
                                                                   10 of
                                                                       Page
                                                                         259IDPage
                                                                               #:5019
                                                                                   ID
                                    #:26174

          { "pageset": "S9f
    1                         for the delay was carelessness based on the attorney’s reliance on a
    2   paralegal’s misreading of a rule, and there was no evidence of bad faith).
    3            2.           Fees Traceable To the Government’s Bad Faith
    4            “The district court may award attorney fees at market rates for the entire
    5   course of litigation, including time spent preparing, defending, and appealing the
    6   two awards of attorney fees, if it finds that the fees incurred during the various
    7   phases of litigation are in some way traceable to the Secretary’s bad faith.”
    8   Brown, 916 F.2d at 497 (emphasis added) (citing General Fed’n of Women's
    9   Clubs v. Iron Gate Inn, Inc., 537 A.2d 1123, 1129-30 (D.C. App. 1988)
   10   (upholding a trial court’s award of attorneys’ fees under the bad faith exception to
   11   the American Rule, and stating “[t]he law is well established that, when fees are
   12   available to the prevailing party, that party may also be awarded fees on fees, i.e.,
   13   the reasonable expenses incurred in the recovery of its original costs and fees.”).
   14            The evidence submitted by Plaintiffs demonstrates $314,651.50 in fees
   15   expended on the second appeal and post-remand is traceable to one or more of the
   16   three findings of bad faith by the Government.11 (See DeSimone Decl. Exs. K-Q.)
   17   The amount of traceable fees attributable to each attorney and staff member is set
   18   forth in Table 2.12
   19   ///
   20   ///
   21   ///
   22   ///
   23   ///
   24   ///
   25
        11
   26      The evidence demonstrates, for example, that the Government continued to
        pursue its consent defense on appeal, which this Court found to be made in bad
   27   faith.
        12
           The Court also finds the evidence demonstrates these fees were reasonably
   28   expended.

                                                          9
                                                   175
Case
Case 2:01-cv-01758-CBM-EX
     2:85-cv-04544-DMG-AGRDocument
                            Document
                                   366
                                     535-3
                                        FiledFiled
                                              11/10/16
                                                   04/19/19
                                                         PagePage
                                                              10 of180
                                                                    10 ofPage
                                                                          259 IDPage
                                                                                 #:5020
                                                                                     ID
                                    #:26175


    1                                     Table 2:
    2         ATTORNEY              HOURLY RATE13          HOURS FEE AMOUNT
    3         Paul Hoffman               $900             27.3           $24,570.00
    4         Michael D. Seplow          $760             84.0           $63,840.00
    5         Raya Marinova              $420             168.7          $70,854.00
    6         Kai Valenzuela             $200             28.6            $5,720.00
    7         Emma Huang                 $200             19.0            $3,800.00
    8         V. James DeSimone          $825             175.5          $144,787.50
    9         Ryan Hall                  $300              3.6            $1,080.00
   10         TOTAL                                       506.7          $314,651.50
   11
   12                                  IV.    CONCLUSION
   13           The Court GRANTS Plaintiffs’ Motion For Award of Reasonable
   14    Attorneys’ Fees on Appeal.
   15           The Court finds $676,751.00 in fees in the underlying action, and
   16    $314,651.50 in fees on appeal and post-remand were reasonably expended and
   17    traceable to one or more of the three findings of bad faith by the Government.
   18    Accordingly, the Court awards $993,758 in attorneys’ fees to Plaintiffs.
   19           IT IS SO ORDERED.
   20
   21    DATED: November 10, 2016.
                                                   CONSUELO B. MARSHALL
   22
                                                   UNITED STATES DISTRICT JUDGE
   23
         13
            Plaintiffs provide declarations regarding counsel’s qualifications and
   24    experience, and a declaration from Carol Sobel who declares the requested hourly
         rates are within the range of current reasonable market rates. (DeSimone Decl. ¶¶
   25    2-12; Seplow Decl. ¶¶ 3-12; Sobel Decl. ¶¶ 3-32.) See Blum v. Stenson, 465 U.S.
         886, 895 n.11 (1984); United Steelworkers of Am. v. Phelps Dodge Corp., 896
   26    F.2d 403, 407 (9th Cir. 1990); Camacho v. Bridgeport Fin., Inc., 523 F.3d 973,
         980 (9th Cir. 2008). Accordingly, the Court finds the hourly rates set forth in
   27    Table 2 are reasonable based on the individual’s experience and qualifications,
         and are consistent with current prevailing market rates in the community. See U.S.
   28    v. $28,000.00 in U.S. Currency, 802 F.3d 1100, 1107-08 (9th Cir. 2015).

                                                    10
                                             176
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 181 of 259 Page ID
                                  #:26176




                      Sobel Exhibit 4
                                      177
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 182 of 259 Page ID
                                  #:26177


    1
    2
    3
    4
    5
    6
    7
    8                         UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
    9
   10
                                                    )
   11    HERIBERTO RODRIGUEZ,                       ) CASE NO. 10-6342-CBM (AJWx)
         CAROLOS FLORES, ERICK                      )
   12    NUNEZ, JUAN CARLOS                         )
         SANCHEZ and JUAN TRINIDAD                  ) ORDER GRANTING PLAINTIFFS’
   13                                               ) MOTION FOR ATTORNEY’S FEES
                           Plaintiffs,              )
   14                                               )
                     vs.                            )
   15                                               )
         COUNTY OF LOS ANGELES, et al.              )
   16                                               )
                           Defendants.              )
   17                                               )
                                                    )
   18
                                                    )
   19                                               )
   20         Before the Court is Plaintiffs’ Corrected Motion for Attorneys’ Fees (the
   21   “Motion”). (Dkt. No. 668.) This matter is fully briefed and was taken under
   22   submission without oral argument.
   23                                    I.   JURISDICTION
   24         This Court has jurisdiction over this matter under 28 U.S.C. §§ 1331,
   25   1343(3), and 1367.
   26               II.    FACTUAL AND PROCEDURAL OVERVIEW
   27         Heriberto Rodriguez, Eric Nunez, Juan Carlos Sanchez, Juan Trinidad, and
   28

                                                    1
                                              178
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 183 of 259 Page ID
                                  #:26178


    1   Carlos Flores (collectively “Plaintiffs”) were prisoners at the Men’s Central Jail
    2   (“MCJ”) in Los Angeles, California when they were involved in a violent conflict
    3   with prison guards and officials in the jail. During this conflict, MCJ guards
    4   attempted to extract Plaintiffs from their jail cells using excessive force, including
    5   using Tazers for extended periods targeting Plaintiffs’ sensitive body parts. The
    6   result of this conflict left the Plaintiffs seriously injured. On August 25, 2010,
    7   Plaintiffs brought a civil rights action against numerous Defendants, including the
    8   County of Los Angeles (“COLA”), the Los Angeles Sheriff’s Department
    9   (“LASD”), and individual guards and supervisors. In their complaint, Plaintiffs
   10   alleged that these Defendants violated Plaintiffs’ Eighth and Fourteenth
   11   Amendment rights under 42 U.S.C. § 1983 (“Civil Rights Act” or “§1983”) and
   12   Cal. Civ. Code § 52.1 (“Bane Act” or “§52.1”).
   13            On November 7, 2013, after four years of litigation and a month-long trial,
   14   a jury returned a verdict in favor of each Plaintiff on all causes of action.1 The
   15   jury found that the Plaintiffs were subjected to force that was intentional and
   16   excessive and determined that Defendants’ actions gave rise to liability under both
   17   §1983 and §52.1.2 On February 6, 2014, this Court entered judgment in Plaintiffs’
   18   favor consistent with the jury verdict, awarding Plaintiffs $754,000 in
   19   compensatory and $210,000 in punitive damages (for a total damage award of
   20   $950,000). Plaintiffs now request reasonable attorneys’ fees pursuant to 42 U.S.C.
   21   § 1988 and Cal. Civ. Code § 52.1(h) for their success in litigating this hotly
   22   contested prisoners’ civil rights case.
   23                      III. PROCEDURAL HISTORY OF THE MOTION
   24            While Defendants’ post-trial motions were pending, Plaintiffs filed a
   25   Motion for Attorney Fees and Costs, supported by numerous declarations and
   26
   27   1
         Plaintiffs prevailed on both causes of action against COLA, LASD, and several, but not all, individual defendants.
        2
         Four of the Plaintiffs asserted liability under both statutes and prevailed on both the § 1983 and § 52.1 claims. Mr.
   28   Rodriguez asserted liability only under § 1983 and prevailed on that claim.

                                                                  2
                                                         179
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 184 of 259 Page ID
                                  #:26179


    1   exhibits.3 (See Dkt. Nos. 644, 645, 646, 647, 648, 649, 650.) Almost two weeks
    2   later, Plaintiffs filed a Corrected Motion for Attorney’s Fees and Costs (the
    3   “Motion”) supported by an additional declaration and exhibits. (See Dkt. Nos.
    4   668, 669.) Defendants filed a timely Opposition to the Motion, supported by two
    5   declarations and several exhibits. (See Dkt. Nos. 678, 679, 680.) Plaintiffs
    6   applied ex parte to include additional pages in their reply brief, and, without
    7   permission of the Court, filed a reply exceeding this Court’s page limits by 25
    8   pages; Plaintiffs also filed several additional declarations. (See Dkt. Nos. 684,
    9   687, 688, 689, 690.) The Court granted Plaintiffs’ ex parte request for additional
   10   pages, but limited Plaintiffs to five additional pages for their reply. (Dkt. No.
   11   700.) Plaintiffs then filed a reply within this Court’s page limits. (Dkt. No. 702.)
   12            Without permission of the Court, Defendants filed another opposition to
   13   Plaintiffs’ Motion, opposing the additional fees requested in Plaintiffs’ reply brief.
   14   (Dkt. No. 697.) Defendants then filed “Supplemental Authority in Support of
   15   Defendants’ Opposition to Plaintiffs’ Motion for Attorney’s Fees and Costs,”
   16   which included further argument opposing the Motion. (Dkt. No. 705.) Plaintiffs
   17   filed a response to Defendants’ “Supplemental Authority” and offered additional
   18   arguments supporting Plaintiffs’ Motion. (Dkt. No. 706.) A few weeks later,
   19   Plaintiffs filed three more documents all containing additional arguments: a
   20   “Supplement,” an Application for Leave to File Supplemental Briefing, and a
   21   declaration with exhibits introducing new (but previously available) evidence.
   22   (Dkt. Nos. 708, 709, 710.) Plaintiffs then filed a document labeled a “Notice of
   23   Errata” that proffered additional arguments and requested a larger fee. (Dkt. No.
   24   712.)
   25            The parties’ excessive filing of documents related to Plaintiffs’ Motion
   26   caused delay in the issuance of this order. The Court finds that both parties
   27   3
         Plaintiffs’ brief exceeded this Court’s page limitations. Plaintiffs filed a concurrent ex parte application to exceed
        page limitations. (Dkt. 643.) The Court later granted Plaintiffs’ request to exceed page limitations for the Motion.
   28   (Dkt. 655.)

                                                                   3
                                                         180
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 185 of 259 Page ID
                                  #:26180


    1   violated the local rules by filing documents after briefing was completed without
    2   permission of the Court and by filing appendices containing excessive, and
    3   improper, legal arguments. See L.R. 7-3 (“A party filing any document in support
    4   of, or in opposition to, any motion noticed for hearing as above provided after the
    5   time for filing the same shall have expired…shall be subject to the sanctions of
    6   L.R. 83-7…”); see also L. R. 7-7 (“Declarations shall contain only factual,
    7   evidentiary matter and shall conform as far as possible to the requirements of Fed.
    8   R. Civ. P. 56(c)(4)”; see also L.R. 11-6 (“appendices shall not include any matters
    9   which properly belong in the body of the memorandum of points and
   10   authorities.”). For purposes of ruling on this Motion, the Court considers only the
   11   legal arguments made in Plaintiffs’ Motion, Defendants’ Opposition, and
   12   Plaintiffs’ fifteen-page Reply. (Dkt. Nos. 668, 678, 702.) The Court also
   13   considers the timely evidence offered in support thereof. (Dkt. Nos. 645, 646, 647,
   14   648, 649, 650, 669, 679, 680, 688, 689, 690, 692.)
   15                               IV. LEGAL STANDARD
   16   A.    Lodestar Analysis
   17         A plaintiff that prevails in civil rights litigation under federal law (§1983) or
   18   state law (§52.1) may be entitled to an award of attorney’s fees. See Hensley v.
   19   Eckerhart, 461 U.S. 424, 433 (1983); see also Chavez v. City of Los Angeles, 47
   20   Cal. 4th 970, 989 (2010). For a plaintiff that prevails on a §1983 claim, fees may
   21   be awarded fees pursuant to 42 U.S.C. § 1988 (“§1988”). Once a plaintiff
   22   establishes that it is the “prevailing party,” a reasonable fee award is typically
   23   based upon the lodestar method: “the number of hours reasonably expended on the
   24   litigation multiplied by a reasonable hourly rate.” Hensley, 461 U.S. at 433.
   25   Reasonable hours are those hours that “would have been undertaken by a
   26   reasonable and prudent lawyer to advance or protect his client’s interest in the
   27   pursuit of a successful recovery.” Armstrong v. Davis, 318 F.3d 965, 971 (9th Cir.
   28   2003) (citing Hasbrouck v. Texaco, Inc., 879 F.2d 632, 638 (9th Cir. 1989)). A

                                                   4
                                            181
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 186 of 259 Page ID
                                  #:26181


    1   “reasonable rate” may be demonstrated by the moving party submitting
    2   “satisfactory evidence in addition to the attorney's own affidavit that the requested
    3   rates are in line with those prevailing in the community for similar services by
    4   lawyers of reasonably comparable skill, experience and reputation.” Blum v.
    5   Stenson, 465 U.S. 886, 895 n.11 (1984). “Where a plaintiff has obtained excellent
    6   results, his attorney should recover a fully compensatory fee. Normally this will
    7   encompass all hours reasonably expended on the litigation, and indeed in some
    8   cases of exceptional success an enhanced award may be justified.” Hensley, 461
    9   U.S. at 435; see also Ketchum v. Moses, 24 Cal.4th 1122, 1132 (2001). Lodestar
   10   analysis is generally the same under California law and Federal law.
   11   B.    PLRA – Fees Awarded under Federal Law Claims
   12         Congress has adopted special standards and limitations on attorney’s fees
   13   for prevailing plaintiffs seeking monetary damages authorized by 42 U.S.C. §
   14   1988 when the prevailing plaintiff is a prisoner, as in this case. See Prison
   15   Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e. Under the PLRA,
   16   attorney’s fees can be awarded only if “directly and reasonably incurred in
   17   proving an actual violation of the plaintiff’s rights protected by a statute pursuant
   18   to which a fee may be awarded under section 1988.” 42 U.S.C. §1997e(d)(1)(A).
   19   The fee must be “proportionally related to the court ordered relief for the
   20   violation” or “directly and reasonably incurred in enforcing the relief ordered.” 42
   21   U.S.C. §1997e(d)(1)(B). Up to 25 percent of any monetary award a prison
   22   plaintiff receives pursuant to §1988 must be applied as a part of fee awarded to
   23   counsel (the plaintiff’s “PLRA contribution”). 42 U.S.C. §1997e(d)(2).
   24         As interpreted by the Ninth Circuit, attorney’s fees which are subject to the
   25   PLRA are capped at 150% of the judgment awarded to prisoner plaintiffs. See
   26   Woods v. Carey, 722 F.3d 1177, 1180 (9th Cir. 2013) (holding that prisoner
   27   plaintiffs’ attorneys fees are capped at 150% of the judgment, but that appellate
   28   work is not subject to the PLRA cap); see also Dannenberg v. Valadez, 338 F.3d

                                                  5
                                            182
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 187 of 259 Page ID
                                  #:26182


    1   1070, 1075 (9th Cir. 2003) (holding that prisoner plaintiffs’ attorneys fees are
    2   capped at 150% of the judgment, but where plaintiffs obtain injunctive relief their
    3   fees are not subject to the PLRA cap). The hourly rate for fees subject to the
    4   PLRA are also capped, and cannot exceed 150% of the authorized hourly rate for
    5   court-appointed counsel under the Criminal Justice Act, 18 U.S.C. §3006A
    6   (“CJA”). 18 U.S.C. §1997e(d)(3); see Webb v. Ada Cnty., 285 F.3d 829, 839 (9th
    7   Cir. 2002). The maximum rate established by the PLRA is the same for paralegals
    8   and other non-attorney billers as it is for attorneys. Perez v. Cate, 632 F.3d 553,
    9   558 (9th Cir. 2011) (“[T]he PLRA limits courts to an hourly rate that is 150
   10   percent of the rate established for court-appointed counsel under the Criminal
   11   Justice Act and does not set a separate benchmark rate for paralegal fees.”).
   12   C.    Cal. Gov. Code §52.1(h) – Fees for State Law Claims
   13         Plaintiffs who prevail on a claim under California Civil Code § 52.1 are
   14   entitled to attorneys' fees pursuant to Cal. Civ. Code § 52.1(h). The Ninth Circuit
   15   has held that it is proper to use state law to determine an attorney’s fee where there
   16   are overlapping federal and state civil rights claims and state law provides a
   17   greater award than does federal law. See Mangold v. California Pub. Utilities
   18   Comm'n, 67 F.3d 1470 (9th Cir. 1995). Further, in the Ninth Circuit, “when a
   19   plaintiff succeeds on both federal and state claims that support a fee award, the
   20   state-law multiplier is available.” See Chaudhry v. City of Los Angeles, 751 F.3d
   21   1096, 1106 (9th Cir. 2014) (holding that “[i]f the Estate had prevailed on its § 52.1
   22   claim, [as opposed to just a §1983 claim] it could have received a multiplier of its
   23   attorneys' fees to account for the risk of contingent representation.”) (internal
   24   citation omitted).
   25                                    V.    DISCUSSION
   26         It is undisputed that Plaintiffs prevailed at trial and are entitled to fees as
   27   “prevailing parties.” The Court must now determine a “reasonable” fee consistent
   28   with state and federal law and within the limitations of the PLRA.

                                                    6
                                              183
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 188 of 259 Page ID
                                  #:26183


    1   A.    Fees Payable Pursuant to State and Federal Law
    2         Plaintiffs prevailed on their civil rights claims under both the California
    3   Bane Act (§52.1) and under federal Civil Rights Act (§1983). While these statutes
    4   have their own fee provisions, Defendants argue that all attorney’s fees must be
    5   awarded pursuant to §1988 because the Bane Act’s attorney’s fees provision
    6   conflicts with a valid federal statute (the PLRA). The Court finds no such conflict
    7   in the law and finds that Plaintiffs may be paid pursuant to §52.1(h) for their
    8   success on § 52.1 claims.
    9          The PLRA is expressly limited to claims challenging “prison conditions
   10   under section 1983 … or any other Federal law.” 42 U.S.C. § 1997e(a). PLRA
   11   attorneys’ fee restrictions specifically apply to fees payable “under section 1988.”
   12   42 U.S.C. § 1997e(d); see Armstrong, 318 F.3d at 975 (holding that the PLRA
   13   applies only to fees paid pursuant to §1988); see also Beckford v. Irvin, 60
   14   F.Supp.2d 85, 88 (W.D.N.Y.1999) (“The PLRA does not limit the award of
   15   attorney's fees to a prevailing plaintiff whose award is authorized under a statute
   16   separate from § 1988.”) The Ninth Circuit has clearly held that the PLRA
   17   restrictions need not apply where a statute independently provides for attorney’s
   18   fees and fees are not awarded pursuant to §1988. Armstrong 318 F.3d at 975.
   19         When there is a state law cause of action in a federal court, courts recognize
   20   that “a state right to an attorney’s fee reflects a substantial policy of the state” and
   21   “the method of calculating a fee is an inherent part of the substantive right to the
   22   fee itself…” Mangold, 67 F.3d at1479 (“The trial court did not err in applying
   23   state law to calculate the fees available under state law.”). It is well established
   24   that this Court may award fees pursuant to state law for state law claims. Id.; see
   25   also Chaudhry, 751 F.3d at 1106 (finding that if the plaintiff prevailed on § 52.1
   26   and §1983 claims based on the same conduct, the plaintiff could pursue attorney’s
   27   fees pursuant to §52.1(h)).
   28         Defendants argue an unpublished order from this district, Pierce v. County

                                                    7
                                            184
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 189 of 259 Page ID
                                  #:26184


    1   of Orange, is “on all fours” with the matter now before this Court and, therefore,
    2   Plaintiffs may only recover fees pursuant to federal law. However, in Pierce, the
    3   Court determined that the PLRA rate cap limited the attorney’s fees available
    4   under state law (Cal. Civil Code §1021.4) because the plaintiffs’ state and federal
    5   constitutional claims were not separately discussed or adjudicated by the Court (or
    6   the Ninth Circuit on remand) and all constitutional claims were remanded as a
    7   violation of §1983. (See Defendants’ Ex. 1, p. 34-35 (Dkt No. 679).) Here,
    8   Plaintiffs prevailed on separate state and federal causes of action pursuant to
    9   separate state and federal statutes. The jury found Defendants liable under §1983
   10   and §52.1 in separate jury findings.4 (Dkt. Nos. 595, 597, 599, 601.) Further,
   11   unlike in Pierce, Plaintiffs’ request for fees distinguishes between hours sought for
   12   §1983 claims and hours sought for §52.1 claims. Defendants’ reliance on Pierce
   13   is not persuasive.
   14              Further, the Ninth Circuit has found that Congress, in passing the PLRA,
   15   did not intend to discourage the collection of fees in the “extremely small
   16   percentage” of meritorious cases with substantial verdicts in favor of prisoner
   17   plaintiffs. Woods, 722 F.3d at 1182 & n. 5. Congress instead sought to limit the
   18   number of frivolous prisoner claims filed and to encourage early dismissal of such
   19   lawsuits. Id. The lawsuit before this Court was not a frivolous prisoner lawsuit.
   20   Plaintiffs’ lawsuit was meritorious and required competent counsel. Limiting
   21   Plaintiffs’ state law fee pursuant to the PLRA would not serve Congress’s intent
   22   and would not compensate counsel for Plaintiffs’ successful California law claims.
   23              Plaintiffs are entitled to attorney’s fees pursuant to California law for their
   24   successful California law claims and pursuant to federal law (limited by the
   25   PLRA) for their successful federal claims.
   26
   27
   28   4
            Defendants were only held liable under §1983 as to Plaintiff Rodriguez.

                                                                   8
                                                          185
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 190 of 259 Page ID
                                  #:26185


    1                     (i) Distinguishing Fees Pursuant to State or Federal Law
                 The next issue the Court must determine is what portion of counsels’ fee
    2
        should be awarded pursuant to §1988, subject to the limitations of the PLRA, and
    3
        what portion should be awarded pursuant to §52.1(h). This is a complex task
    4
        because, as noted by the Supreme Court, in civil rights litigation “[m]uch of
    5
        counsel’s time will be devoted generally to the litigation as a whole, making it
    6
        difficult to divide the hours expended on a claim-by-claim basis.” Hensley, 461
    7
        U.S. at 435. Differentiation is particularly difficult here, where Defendants were
    8
        found liable for both state and federal claims based on the same facts (an
    9
        underlying Eighth Amendment excessive force violation).
   10
                 Plaintiffs request over 5,500 hours of billable work on the merits of this
   11
        litigation through February 28, 2014.5 Plaintiffs request 1260.4 hours exclusive to
   12
        the § 1983 claims (to be awarded pursuant to §1988) and 4412.8 hours for services
   13
        relevant to Plaintiff’s state law claims (to be awarded pursuant to § 52.1(h)). (See
   14
        Declaration of Barrett S. Litt in support of Corrected Motion for Attorney Fees
   15
        and Costs (“Litt Decl.”) ¶30 (Dkt. No. 669).) Plaintiffs provide evidence that
   16
        counsel conducted a careful analysis and categorized each time entry in their
   17
        billing records for the past four years. (See Declaration of Caitlin Weisberg in
   18
        Support of Motion for Attorney Fees and Costs (“Weisberg Decl.”) (Dkt. No.
   19
        650.) Based on Attorney Weisberg’s review of over 3,700 individual billing
   20
        records, Plaintiffs’ attorneys determined that approximately 22% of the time
   21
        worked on this case was spent exclusively on Plaintiffs’ federal claims and should
   22
        be awarded under §1988 (“§1983 only” time). Plaintiffs argue that the other 78%
   23
        of the time was either devoted to Plaintiffs’ state law claims or was entwined with
   24
        Plaintiffs’ state law claims, and fees for those hours should be awarded pursuant to
   25
        §52.1(h).
   26
   27   5
         According to Attorney Weisberg, “merits hours” refer to all hours excluding hours spent on Plaintiffs’ motion for
        sanctions for Defendants’ failure to comply with the Court’s discovery orders, hours spent on Plaintiff’s fee motion,
   28   and hours spent litigating the interlocutory appeal in the Ninth Circuit. (See Weisburg Decl., ¶¶ 6-7.)

                                                                 9
                                                        186
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 191 of 259 Page ID
                                  #:26186


    1           The time Plaintiffs classified as “§1983 only” includes time exclusive to 1)
    2   Plaintiff Rodriguez (who had only a federal claim); 2) Plaintiffs’ Monell claim;6
    3   3) qualified immunity issues; and 4) issues relating to attorney’s fees under the
    4   PLRA. (Weisberg Decl. ¶ 7.) For billing entries that had “cross-over utility” for
    5   both Plaintiffs’ state law and federal law claims, Plaintiffs determined a
    6   percentage of the time which should be considered “§1983 only.” This percentage
    7   ranged from one hundred percent “1983 only,” to time entries which benefitted
    8   both Plaintiffs’ §1983 and §52.1 claims but of which counsel considered only 5%-
    9   60% was work exclusive to Plaintiffs’ §1983 claims. (Weisberg Decl. ¶ 8-10.)
   10                    (ii) Defendants’ Challenges to Plaintiffs’ Apportionment
   11           Defendants raise several challenges to Plaintiffs’ requested apportionment
   12   and argue that some work classified by Plaintiffs as pertinent to Plaintiffs’ state
   13   law claims should be classified as “§1983 only.”
   14           Plaintiffs request approximately 50% of their time opposing Defendants’
   15   motion for summary judgment as payable pursuant to state law. The Court finds
   16   that Defendants’ Summary Judgment motion focused predominantly on qualified
   17   immunity and Plaintiffs’ Monell claim – neither of which are applicable under
   18   California law or entwined with Plaintiffs’ §52.1 claims. Accordingly, the Court
   19   finds that the majority of the services rendered on Plaintiffs’ opposition to the
   20   summary judgment motion should be paid pursuant to §1988 as “§1983 only”
   21   time. Because Plaintiffs do not distinguish the hours or the fee specific to their
   22   opposition to summary judgment and the Court has no other means of calculating
   23   an appropriate reduction, the Court therefore adopts Defendant’s adjusted fee for
   24   services rendered opposing the summary judgment motion ($57,075.00). (See
   25   Declaration of Robert M. Bruning in Support of Defendants’ Opposition to
   26   Plaintiffs’ Attorney’s fees and Costs (“Bruning Decl.”), Ex. C, p. 2 (Dkt. No.
   27
        6
         Plaintiffs’ “Monell claim” refers to Plaintiffs’ §1983 claims against COLA and LASD based on Monell v. Dept. of
   28   Soc. Svcs., 439 U.S. 658 (1978).

                                                              10
                                                      187
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 192 of 259 Page ID
                                  #:26187


    1   680).) Plaintiffs’ final fee will therefore be reduced by $84,479.10, reflecting the
    2   difference between Plaintiffs’ requested fee for opposing Defendants’ Motion for
    3   summary judgment ($141,554.10) and Defendants’ adjusted amount ($57,075.00).
    4   (Id.)
    5           The Court finds Defendants’ additional challenges to Plaintiffs’ requested
    6   apportionment unpersuasive. Plaintiffs provide adequate evidence supporting the
    7   apportionment of fees between state and federal law and counsel’s exercise of
    8   careful billing judgment. It would be unreasonable for this Court to determine,
    9   without specific rebuttal evidence, that Plaintiffs’ success under §52.1 can be
   10   attributed to only 25% of their work (despite Defendants’ request that the Court do
   11   so). Defendants’ request that fees be apportioned such that 75% of Plaintiffs’ fee
   12   is payable pursuant to §1988 and 25% pursuant to §52.1 is unsupported and would
   13   not compensate Plaintiffs for their success on state law claims. Defendants fail to
   14   meet their “burden of rebuttal,” which requires submission of evidence ...
   15   challenging the accuracy and reasonableness of the ... facts asserted by the
   16   prevailing party in its submitted affidavits.” Chaudhry, 751 F.3d at 1110 (quoting
   17   Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 980 (9th Cir. 2008)). The Court
   18   finds that Plaintiffs’ requested apportionment is reasonable with a reduction to
   19   more accurately reflect the classification of hours spent opposing Defendants’
   20   summary judgment motion.
   21   B.      Lodestar Analysis
   22           1.    Reasonable Rates Under PLRA
   23           For the 1260.4 hours that Plaintiffs’ counsel worked exclusively on §1983
   24   claims, Plaintiffs request reasonable rates that comply with the PLRA cap.
   25   Plaintiffs base their request on the publicly available Criminal Justice Act (“CJA”)
   26   hourly rates which are as follows:
   27
   28

                                                   11
                                             188
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 193 of 259 Page ID
                                  #:26188


    1
    2
    3
    4
    5
    6
    7
    8
    9
   10           For fees paid pursuant to §1988 Plaintiffs request an hourly rate capped at
   11   $189 per hour, a rate based on 150% of the rate paid to court-appointed attorneys
   12   in this district (150% of $126). Plaintiffs request this rate for their attorneys as
   13   well as for some non-attorney billers. See Perez, 632 F.3d at 555 (holding that the
   14   PLRA cap is the same for attorneys and paralegals).
   15           Plaintiffs’ requested rates for all of their attorneys and staff on this matter
   16   for fees paid pursuant to §1988 are as follows:
   17                                              § 1988 / PLRA Fees
   18   Attorney/Biller            Yrs Practice          Rate        Hours           Hours               Total
   19                              (Grad Date)                       (Merits)        (Fee/Cost)7
   20   Barry Litt                 45 (1969)             $189               18.9                  7.7        $5,027.40
   21   Ronald Kaye                26 (1988)             $189             373.0                   6.2      $71,668.80
   22   David McLane               28 (1986)             $189             177.0                   0.9      $33,623.10
   23   James Muller               28 (1986)             $189             211.5                   3.2      $40,578.30
   24   Kevin LaHue                10 (2004)             $189             134.2                     .3     $25,420.50
   25   Caitlin Weisberg 6 (2008)                        $189             159.2                   4.7      $30,977.10
   26   Julia White                Sr. Paralegal         $189               47.4                25.9       $13,853.70
   27
        7
         Hours listed as “Fee/Cost” hours are those hours spent working on the fee motion and on the bill of costs. (See
   28   Dkt. No. 669, ¶ 44.)

                                                                12
                                                       189
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 194 of 259 Page ID
                                  #:26189


    1   Veronica Aguilar Paralegal                       $175                 5.7                    0          $997.50
    2   Heath White                High tech             $189                 6.3                    0        $1,190.70
    3                              paralegal
    4   Lisa Mikhailova            Paralegal /           $175                24.1                   .7        $4,340.00
    5                              Legal Asst.
    6   John Srebalus              Paralegal /           $175                   .3                   0            $52.50
    7                              Legal Asst.
    8   Vi Hohuynh                 Law Clerk             $189              102.8                     0      $19,429.20
    9   SUBTOTAL:                                                        1260.4                  49.6 $247,758.80
   10   SUBTOTAL AFTER 3% REDUCTION:8                                                                     $239,744.04
   11   Plaintiffs’ PLRA Contribution:                                                                           -$9,500
   12   TOTAL:                                                                                            $230,244.04
   13
   14            Nearly a month after this Motion was taken under submission, Plaintiffs
   15   filed a “Notice of Errata” and requested supplemental briefing to argue for an
   16   increase in Plaintiffs’ requested rates for their “§1983 only” work. (Dkt. 709, 710,
   17   712, 713.) The Court acknowledges that the maximum rate established under the
   18   PLRA is based on the “authorized” CJA rates, and not the “funded” CJA rates.
   19   Webb, 285 F. 3d at 839. However, the Court finds that Plaintiffs’ requested rates
   20   ($175-$189) do not violate the attorney’s fee rate cap established by the PLRA
   21   and these rates result are reasonable and were used by the Court in calculating a
   22   reasonable fee.
   23
                 2.       Reasonable Rates Under 52.1(h) (Not Subject to PLRA Cap)
   24            Plaintiffs’ requested rates and hours for their non-PLRA capped hours, the
   25   hours attributable to their §52.1 claims, are as follows:
   26
   27
        8
         To account for any inaccurate or duplicative billing, Plaintiffs implemented an across-the-board three percent
   28   deduction on all fees awarded pursuant to both §1988 and §52.1(h).

                                                                13
                                                        190
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 195 of 259 Page ID
                                  #:26190


    1                                                  § 52.1(h) Fees
    2   Atty/Biller             Yrs Practice Rate                Hours           Hours                 Total
    3                           (Grad Date)                      (Merits)        (Fee/Cost) 9
    4   Barry Litt               45 (1969)            $975              37.4                   27.2         $62,985.00
    5   Ronald Kaye              26 (1988)            $775           1077.9                    21.9       $852,345.00
    6   David McLane             28 (1986)            $775            429.2                     3.3       $335,187.50
    7   James Muller             28 (1986)            $700            946.4                    11.5       $670,530.00
    8   Kevin LaHue              10 (2004)            $600            448.2                     1.2       $269,640.00
    9   Caitlin                 6 (2008)              $500            458.9                    16.8       $237,850.00
   10   Weisberg
   11   Julia White             Sr. Paralegal         $295            155.7                    92.0         $73,071.50
   12   Veronica                Paralegal             $175              77.5                       0        $13,562.50
   13   Aguilar
   14   Heath White              High Tech            $235              80.0                       0        $18,800.00
   15                           Paralegal
   16   Lisa                    Paralegal /           $175            218.5                     2.5         $38,675.00
   17   Mikhailova              Legal Asst.
   18   John Srebalus            Paralegal /          $175              16.0                       0          $2,800.00
   19                           Legal Asst.
   20   Vi Hohuynh               Law Clerk            $250            467.1                        0      $116,775.00
   21
        SUBTOTAL:                                                    4412.8                  176.4 $2,692,221.50
   22
        SUBTOTAL AFTER 3% REDUCTION:                                                                   $2,611,454.86
   23
        SUBTOTAL WITH 2.0 MULTIPLIER (merits only):                                                    $5,046,762.56
   24
        TOTAL (2.0 Multiplier):                                                                        $5,222,909.72
   25
   26
   27   9
         As explained in The Corrected Declaration of Barrett S. Litt in Support of Plaintiffs’ Motion for Award of
        Attorneys’ Fees, hours listed as “Fee/Cost” hours are those hours spent working on the fee motion and on the bill of
   28   costs. (See Dkt.No. 669, ¶ 44.)

                                                                14
                                                        191
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 196 of 259 Page ID
                                  #:26191


    1         Plaintiffs submit declarations attesting to the reputation, skill and
    2   experience of Plaintiffs' counsel. (See, e.g., Declaration of Donald W. Cook in
    3   support of Plaintiffs’ Motion for Award of Attorney’s Fees (“Cook Decl.”) (Dkt.
    4   No. 649); Declaration of William J. Genego in Support of Plaintiffs’ Motion for
    5   Award of Attorney’s Fees (Dkt. No. 649-1).) Plaintiffs also submit declarations
    6   from Carol Sobel and Barrett S. Litt demonstrating comparable attorneys’ fee rates
    7   in this District for attorneys with similar experience to Plaintiffs’ counsel.
    8   (Declaration of Carol Sobel in Support of Plaintiffs’ Motion for Attorey’s Fees
    9   (“Sobel Decl.”) (Dkt. No. 648); Litt Decl.)
   10         Plaintiffs provide evidence that Barrett S. Litt, who served predominantly in
   11   a consulting role on this case, is considered one of the leading civil rights
   12   attorneys in the country. (See Sobel Decl. ¶10.) Plaintiffs’ requested rate of $975
   13   per hour for Attorney Litt is supported by his strong reputation and experience.
   14         Ronald M. Kaye was lead counsel for Plaintiffs. The Court is familiar with
   15   Attorney Kaye from his practice at the Federal Public Defenders and through
   16   observing him during the course of this litigation. Plaintiffs have submitted
   17   several declarations attesting to Attorney Kaye’s outstanding reputation, skill, and
   18   experience. (See, e.g., Declaration of Sean Kennedy in Support of Plaintiffs’
   19   Motion for Award of Attorney’s Fees (Dkt. No. 649-3); see also Declaration of
   20   Samuel Paz in Support of Plaintiffs’ Motion for Award of Attorney’s Fees (Dkt.
   21   No. 649-4).) Attorney Kaye has been engaged in the practice of civil rights law
   22   for the past ten years and has extensive criminal trial experience. The Court finds
   23   his requested rate of $775 is reasonable and supported by evidence.
   24         This Court is familiar with David M. McLane from his past appearances
   25   before this Court as a Federal Public Defender and through observing his work on
   26   this case. Plaintiffs submitted declarations attesting to Attorney McLane’s
   27   outstanding reputation, skill, and experience in criminal defense and more recently
   28   in civil rights litigation. (See, e.g., Declaration of Brian A. Vogel in Support of

                                                  15
                                            192
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 197 of 259 Page ID
                                  #:26192


    1   Plaintiff’s Motion for Award of Attorney’s fees (Dkt. No. 649-6).) Attorney
    2   McLane has been engaged in the practice of civil rights law for the past ten years
    3   and has many years of criminal trial experience. The Court finds his requested rate
    4   of $775 is reasonable and supported by the evidence.
    5         James M. Muller has been practicing law for 28 years with a focus in the
    6   area of police misconduct. Plaintiffs submitted declarations attesting to his skill,
    7   experience and reputation. (See, e.g., Declaration of Carol A. Watson in Support
    8   of Plaintiffs’ Motion for Award of Attorney’s Fees (Dkt. No. 649-7); Sobel Deck.
    9   ¶ 11.) The Court finds the requested $700 per hour reasonable based on the
   10   evidence presented.
   11         The Court similarly finds the requested rates of $600 for Kevin LaHue
   12   (2004 graduate), $500 for Caitlin Weisberg (2008 graduate), and the requested
   13   paralegal/law clerk rates of $295 to $175 reasonable based on the evidence
   14   presented in the Sobel and Litt Declarations.
   15         In the Ninth Circuit, reasonable rates for civil rights cases are not based
   16   only on rates offered in similar civil rights claims but rather comparison “extends
   17   to all attorneys in the relevant community engaged in ‘equally complex Federal
   18   litigation,’ no matter the subject.” Prison Legal News v. Schwarzenegger, 608
   19   F.3d 446, 445 (9th Cir. 2009) (holding that "the proper scope of comparison is not
   20   so limited” as to only other attorneys involved in prison litigation). Plaintiffs
   21   provide evidence and case law that their requested rates are comparable to other
   22   attorneys in Los Angeles with comparable skill and experience in other complex
   23   litigation. (See Litt Decl.). The Court finds that this litigation was complex and
   24   counsel represented Plaintiffs with noticeable skill and professionalism.
   25   Plaintiffs’ requested rates are reasonable.
   26         3.     Reasonable Hours
   27          “By and large, the [district] court should defer to the winning lawyer's
   28   professional judgment as to how much time he was required to spend on the case.”

                                                  16
                                           193
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 198 of 259 Page ID
                                  #:26193


    1   Chaudhry, 751 F.3d at 1111 (quoting Moreno v. City of Sacramento, 534 F.3d
    2   1106, 1112 (9th Cir. 2008)). Courts generally accept the reasonableness of hours
    3   supported by declarations of counsel. See, e.g., Horsford v. Bd. Of Trustees of
    4   Cal. State Univ., 132 Cal. App. 4th 359, 396 (2005) (“[T]he verified time
    5   statements of the attorneys, as officers of the court, are entitled to credence in the
    6   absence of a clear indication the records are erroneous.”)
    7            Counsel’s sworn declarations and attached time records evidence the
    8   attorney, paralegal, and law clerk hours spent in this litigation. (See Weisberg
    9   Decl., Exs. A, B.; see also Litt Decl. ¶¶ 30-31, 47-48; Declaration of Ronald O.
   10   Kaye in Support of Motion for Attorney’s Fees (“Kaye Decl.”) ¶¶ 5-9, 12, 17-18
   11   (Dkt. No. 646); Declaration of James Muller in Support of Motion for Attorney’s
   12   Fees (“Muller Decl.”) ¶¶ 18-23 (Dkt. No. 647).) Prior to requesting fees, to
   13   account for any arguable duplication, counsel applied a 3% across the board
   14   reduction of hours. In total, Plaintiffs request 5,899.2 hours (adding both merits
   15   and fee hours requested under state and federal law). The Court finds that
   16   Plaintiffs’ requested hours are reasonable and supported by counsel’s verified
   17   statements.
   18                     (i) Muller Pre-Trail Work
   19            Attorney Muller, who began as the sole attorney for Plaintiffs, submitted
   20   billing entries totaling 55.30 hours for a two-year period prior to the filing of the
   21   August 25, 2010 complaint. Defendants argue that these hours are unjustified and
   22   that 48.0 of these hours pertained to an unrelated class-action matter in state court.
   23   Upon a review of the evidence, the Court finds that Muller’s pre-trial work was
   24   related to this case and Muller’s hours spent were reasonably expended.10
   25   10
          In their reply brief and supporting declarations, Plaintiffs acknowledge that 4.8 hours requested by Plaintiffs in
        the Motion could have been excluded from their requested hours. (See James S. Muller in Support of Corrected
   26   Motion for Attorney Fees (“Muller Reply Decl.”), (Dkt. No. 689); see also Declaration of Caitlin S. Weisberg in
        Support of Plaintiffs’ Reply to Defendants’ Opposition to Plaintiffs’ Motion for Award of Attorney’s Fees
   27   (“Weisberg Reply Decl.”) (Dkt. No. 692), ¶ 6.) However, Plaintiffs preemptively applied a 3% reduction to all of
        their hours, and this reduced Plaintiffs’ request by significantly more than 4.8 hours. An additional reduction by
   28   this Court is therefore not necessary.

                                                                 17
                                                         194
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 199 of 259 Page ID
                                  #:26194


    1                (ii) Deposition Attendance
    2         Defendants challenge hours for duplicative attendance at six depositions,
    3   totaling an excess of 35.4 hours. The Court finds, because this case involved
    4   several Plaintiffs and Defendants and two Plaintiffs’ law firms, it is reasonable
    5   that more than one Plaintiffs’ attorney was present at depositions. A second
    6   attorney may serve as a sounding board or be necessary to assure that valuable
    7   testimony (for all Plaintiffs) is obtained during the limited time allotted in
    8   deposition. See Moreno, 534 F.3d at 1112 (“By and large, the court should defer
    9   to the winning lawyer’s professional judgment as to how much time he was
   10   required to spend on the case; after all, he won, and might not have, had he been
   11   more of a slacker”). The Court, therefore, does not reduce Plaintiffs’ requested
   12   fee based on duplicative attendance at depositions.
   13                (iii)   “Unsuccessful” Claims
   14         The Court may fully compensate for work that is “expended in pursuit of
   15   the ultimate result achieved” even where “the plaintiff failed to prevail on every
   16   contention raised in the lawsuit.” See Hensley, 461 U.S. at 435; see also Dang v.
   17   Cross, 422 F.3d 800, 813 (9th Cir. 2005). Defendants argue that Plaintiffs’ hours
   18   should be reduced because some individual Defendants were dismissed or
   19   prevailed at trial and because Plaintiffs did not succeed on all motions. Plaintiffs
   20   are not required to succeed on all claims against all Defendants to demonstrate full
   21   success or excellent results. See Dang, 422 F.3d at 813. The correct analysis
   22   hinges on whether Plaintiffs’ work pertaining to unsuccessful motions or non-
   23   liable Defendants was work related to Plaintiffs’ ultimate success. See Hensley,
   24   461 U.S. at 435; see also Chavez, 47 Cal. 4th at 989. Here, Plaintiffs succeeded
   25   on all claims, and the hours requested that pertain to unsuccessful motions and
   26   non-liable Defendants directly relate to Plaintiffs’ successful claims. Plaintiffs
   27   may therefore recover a fully compensatory fee. See id.
   28

                                                  18
                                            195
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 200 of 259 Page ID
                                  #:26195

                     (iv)   Travel Time
    1
              Reasonable travel time by the attorney is compensable, at full rates, if that is
    2
        the practice in the community. See Suzuki v. Yuen, 678 F.2d 761, 764 (9th Cir.
    3
        1982) (“calculation of fees for prevailing civil rights plaintiffs is to be the same as
    4
        in traditional fee arrangements and that all reasonable time spent is to be
    5
        compensated”). In Los Angeles, the practice is to compensate at full rates for
    6
        travel time, even in CJA cases. (See Declaration of Ronald O. Kaye in Support of
    7
        Plaintiffs’ Reply to Defendants’ Opposition to Plaintiffs’ Motion for Award of
    8
        Attorneys’ Fees (“Kaye Reply Decl.”) ¶13.) Plaintiffs also provide testimony that
    9
        time was only billed for travel necessary for the proper representation of the client,
   10
        such as for court appearances and depositions. (Declaration of Barrett S. Litt in
   11
        Support of Plaintiffs’ Reply to Defendants’ Opposition to Motion for Attorneys’
   12
        Fees (“Litt Reply Decl.”) ¶ 30.) The Court finds that Plaintiffs’ request for
   13
        counsel’s travel time is reasonable.
   14
        C.    Lodestar “Multiplier”
   15
              Plaintiffs request a 2.0 multiplier to compensate counsel for excellent work
   16
        and for the risk counsel assumed in litigating Plaintiffs’ case. “The purpose of a
   17
        fee enhancement, or multiplier, for contingent risk is to bring the financial
   18
        incentives for attorneys enforcing important constitutional rights… into line with
   19
        incentives… they are paid on a fee-for-services basis.” Ketchum, 24 Cal. 4th at
   20
        1132. California courts consider the following “Ketchum factors” when
   21
        determining if a lodestar enhancement is warranted: (1) the novelty and difficulty
   22
        of the questions involved; (2) the skill counsel displayed in litigating the issues;
   23
        (3) the extent to which the nature of the litigation precluded other employment by
   24
        the attorneys; and (4) the contingent nature of the fee award. Id. Enhancements,
   25
        or multipliers, are “intended to approximate market-level compensation for such
   26
        services, which typically includes a premium for the risk of nonpayment or the
   27
        delay in payment of attorney fees.” Id. at 1138. Courts may also consider factors
   28

                                                  19
                                            196
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 201 of 259 Page ID
                                  #:26196


    1   such as the source from which the fee will be paid when determining whether or
    2   not to apply a lodestar multiplier. Serrano v. Priest, 20 Cal. 3d 25 (1977).
    3         The Court finds that Plaintiffs’ requested multiplier is justified based on the
    4   financial risk Plaintiffs’ counsel assumed in litigating this case on a contingency
    5   basis, the difficulty of this case, and based on counsel’s demonstrated skill. To
    6   litigate this case, counsel invested $3.4 million in services rendered and incurred
    7   substantial costs, without any interim payments from the Plaintiffs. Counsel faced
    8   substantial obstacles to success, including representing Plaintiffs that were
    9   routinely described as the “worst of the worst” prisoners who were challenging the
   10   actions of highly ranked Sheriff’s office officials and supervisors (including the
   11   former Captain and Sergeants in MCJ). Further, in litigating this case for several
   12   years, through a jury trial, was unable to accept other cases. Plaintiffs faced
   13   aggressive opposition. In working to secure Plaintiffs’ civil rights, counsel faced a
   14   serious risk of receiving no payment for their performance of thousands of hours
   15   of work over four years. Counsel also risked obtaining no reimbursement for their
   16   sizeable financial investment. This Court, accordingly, finds that a multiplier is
   17   justified to fully compensate Plaintiffs’ counsel for litigating this difficult civil
   18   rights lawsuit.
   19         The Court has considered the fact that the cost of this litigation will “fall on
   20   the shoulders of California taxpayers.” See Nw. Energetic Servs., LLC v.
   21   California Franchise Tax Bd., 159 Cal. App. 4th 841, 881 (2008). However, the
   22   Court finds that this consideration does not justify reducing the lodestar multiplier.
   23   Refusing a multiplier in a civil rights case based only on the source of the fee
   24   would “effectively immunize large or politically powerful defendants” engaging
   25   in conduct that harms the public. Horsford v. Bd. of Trustee, 132 Cal. App. 4th
   26   359, 399-401 (2005). A 2.0 multiplier will be applied to Plaintiffs’ fee for
   27   services rendered the merits of this litigation. The Court awards $5,046,762.56 in
   28   attorney’s fees for Plaintiffs’ merits work pursuant to 52.1(h).

                                                   20
                                             197
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 202 of 259 Page ID
                                  #:26197

        D.    PLRA Contribution
    1
              This jury awarded Plaintiffs $950,000 in judgment. (Dkt. No. 626.) In
    2
        order to comply with the PLRA attorney’s fee restrictions, Plaintiffs request 1% of
    3
        Plaintiffs’ judgment be applied as a contribution to their requested attorney’s fee
    4
        award. Neither the plain language of the statute, nor the legislative history of the
    5
        attorney fees provisions of the PLRA, provide guidance in determining what
    6
        percent of the plaintiffs’ award should be used to offset an attorney fee award.
    7
        However, courts have found that the PLRA contribution should not be a “a rote or
    8
        mechanical exercise.” Morrison v. Davis, 88 F. Supp. 2d 799, 811 (S.D. Ohio
    9
        2000) (finding a PLRA contribution of $1 was not too small “because the case
   10
        involved “a significant violation of the Plaintiff’s rights” and the jury sent a “clear
   11
        signal that the [d]efendants should be punished”). The Court finds that a 1%
   12
        contribution ($9,500) is supported by the jury’s finding that Defendants’ conduct
   13
        (including malicious violence leaving some Plaintiffs permanently injured)
   14
        warranted punitive damages.
   15
        E.     PLRA Cap
   16
              The total judgment in this case, for Plaintiffs success on both $1983 and
   17
        §52.1 is $950,000. Accordingly, even if this Court considered half of that
   18
        judgment ($475,000) to be Plaintiffs’ judgment under §1983, Plaintiffs’ requested
   19
        fee pursuant to §1988 ($230,244.04 ) does not violate the PLRA cap.
   20
        F.    Cost and Litigation Expenses
   21
              On February 20, 2014, Plaintiffs filed an application to the Clerk to tax
   22
        costs against Defendants. (Dkt. Nos. 629, 632.) Plaintiffs requested a total of
   23
        $35,313.46 in costs. (Dkt. No. 632.) This application is pending. Plaintiffs
   24
        request an additional $53,934.77 in costs in this Motion. Plaintiffs are directed to
   25
        apply for all costs pursuant to Local Rule 54-3. By this Court’s order, Plaintiffs
   26
        may submit an amended application to tax costs with the clerk of the court no later
   27
        than January 12, 2015.
   28

                                                  21
                                            198
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 203 of 259 Page ID
                                  #:26198

                VI. PLAINTIFFS’ MOTION TO STRIKE PORTIONS OF THE
    1               DECLARATION OF EXPERT ROBERT M. BRUNING
    2            Plaintiffs move to strike portions of the Defendants’ Declaration of Robert
    3   Bruning under Fed. R. Evid. 702 as improper expert testimony. (Dkt. No. 691.)
    4   Mr. Bruning declares that he “specialize[s] in acting as an expert witness in
    5   matters involving legal fees disputes” and, along with his partner, has reviewed
    6   and audited hundreds of cases involving attorney’s fee requests. (Bruning Decl.
    7   ¶2.) However, there is no evidence that Mr. Bruning has any experience specific to
    8   civil rights litigation nor that Mr. Bruning has any familiarity with attorney’s fees
    9   under the PLRA. The Court finds that Mr. Bruning has experience and knowledge
   10   qualifying him as an expert in analyzing attorney’s fees and billing records,
   11   generally. The Court, however, finds that Mr. Bruning is not an expert qualified
   12   to opine on the reasonableness of attorney’s fees in the civil rights context nor an
   13   expert on the PLRA. Further, the legal opinions provided by Mr. Bruning in his
   14   declaration are not helpful to the Court and are not properly considered expert
   15   testimony under Daubert. See Daubert v. Merrill Dow Pharm., Inc., 509 U.S.
   16   579, 589 (1993); see also Ellis v. Costco Wholesale Corp., 657 F.3d 970, 982 (9th
   17   Cir. 2011) (holding that an expert's “inference or assertion must be derived by the
   18   scientific method” to be admissible). The Court finds that Sections 4(A), 4(B),
   19   and 4(C) of Mr. Bruning’s declaration are not within his area of expertise and
   20   contain analysis of law, not fact.11 These sections are therefore stricken pursuant
   21   to Daubert. Additionally, Mr. Bruning’s declaration violates the Court’s local
   22   rules. See L.R. 7-7 (“Declarations shall contain only factual, evidentiary matter
   23   and shall conform as far as possible to the requirements of F.R.Civ.P. 56(c)(4)”;
   24   see also L.R. 11-6 (“appendices shall not include any matters which properly
   25   belong in the body of the memorandum of points and authorities”). The Court
   26   strikes all legal opinions in Mr. Bruning’s declaration. See Nationwide Transp.
   27
        11
          Mr. Bruning’s declaration does not provide consistent section numbering. For additional clarity, the Court is
   28   referring to the first Section 4, which begins on page 7 of the declaration.

                                                                22
                                                        199
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 204 of 259 Page ID
                                  #:26199


    1   Fin. v. Cass Info. Sys., Inc., 523 F.3d 1051, 1058 (9th Cir. 2008) (“an expert
    2   witness cannot give an opinion as to her legal conclusion, i.e., an opinion on an
    3   ultimate issue of law”). The Court considers only Mr. Bruning’s quantification of
    4   Plaintiffs’ counsel’s billing records and the evidence establishing the time
    5   Plaintiffs’ counsel spent preparing the opposition to Defendants’ summary
    6   judgment motion.
    7          VII. DEFENDANTS’ MOTION TO STRIKE DECLARATIONS IN
                          SUPPORT OF PLAINTIFFS’ REPLY
    8
                Defendants filed Objections to and a Request to Strike the Attorney
    9
        Declarations filed in support of Plaintiffs’ Reply. (Dkt. No. 701.) Defendants
   10
        oppose declarations provided by Attorneys Kaye, Litt, and Weisberg (Dkt. Nos.
   11
        688, 690, 692) based on these declarations’ length and inclusion of legal
   12
        argument. Specifically, Defendants argue that Attorneys Litt, Weisberg, and Kaye
   13
        proffer improper legal arguments addressing Mr. Bruning’s opinions. As this
   14
        Court strikes Mr. Bruning’s legal opinions, this Court similarly strikes Plaintiffs’
   15
        declarations addressing the legal opinions in the Bruning declaration. (Litt Reply
   16
        Decl. ¶¶ 3, 4, 5, 6, 17, 25; Kaye Reply Decl. ¶¶ 10, 11.) These legal opinions
   17
        violate this Court’s Local Rules 7-7 and 11-6 and are unnecessary and unhelpful.
   18
        In the declarations supporting Plaintiffs’ reply, the Court considers only those
   19
        statements based on the personal knowledge of the declarants.
   20
                                                 VIII. CONCLUSION
   21
                The Court GRANTS the Plaintiffs’ Motion for Attorneys’ Fees. Plaintiffs’
   22
        fee for counsel’s success on §1983 claims is $239,744.04 paid pursuant to §1988,
   23
        with $9,500 of this amount paid as a contribution from Plaintiffs’ judgment.
   24
        Plaintiffs’ fee pursuant to §52.1 is $5,138,430.62.12 The total fee award is
   25
        $5,378,174.66 ($9,500 contributed from Plaintiffs’ judgment).
   26
                Plaintiffs’ counsel may file a renewed application to tax costs with the
   27
        12
         Plaintiffs’ requested amount of $5,222,909.72 less $84,479.10 for reductions based on Plaintiffs’ opposition to
   28   Defendants’ summary judgment motion.

                                                                23
                                                       200
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 205 of 259 Page ID
                                  #:26200


    1   Clerk of this Court no later than January 12, 2015.
    2         The Court GRANTS Plaintiffs’ Motion to Strike Portions of the Declaration
    3   of Expert Robert M. Bruning. (Dkt. No. 691.) The Court also GRANTS the
    4   Defendants’ Motion to Strike and strikes portions of the Plaintiffs’ declarations
    5   offered in support of Plaintiffs’ reply. (Dkt. No. 701.)
    6
    7   IT IS SO ORDERED.
    8
    9   DATED: December 26, 2014                  CONSUELO B. MARSHALL
   10                                                CONSUELO B. MARSHALL
                                                 UNITED STATES DISTRICT JUDGE
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                 24
                                           201
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 206 of 259 Page ID
                                  #:26201




                      Sobel Exhibit 5
                                      202
Case
  Case
     2:85-cv-04544-DMG-AGR
        2:11-cv-01135-DMG-PJWDocument
                               Document
                                      535-3
                                        403 Filed
                                             Filed04/19/19
                                                   03/24/17 Page
                                                             Page207
                                                                  1 ofof10259Page
                                                                               Page
                                                                                  ID ID
                                    #:14533
                                    #:26202


   1

   2

   3

   4

   5

   6

   7

   8                      UNITED STATES DISTRICT COURT
   9
                        CENTRAL DISTRICT OF CALIFORNIA
  10

  11   CHRISTIAN RODRIGUEZ,                        Case No.: CV 11-1135-DMG (PJWx)
       ALBERTO CAZAREZ, individually
  12   and as class representatives                ORDER GRANTING PLAINTIFFS’
  13                                               UNOPPOSED MOTION FOR
                                 Plaintiffs,       FINAL APPROVAL OF
  14         vs.                                   SETTLEMENT [386, 396]
  15   CITY OF LOS ANGELES, CARMEN
  16
       TRUTANICH, CHARLES BECK,
       ALLAN NADIR, ANGEL GOMEZ
  17   AND DOES 1 THROUGH 10.
  18
                                 Defendants.
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                           203 1
Case
  Case
     2:85-cv-04544-DMG-AGR
        2:11-cv-01135-DMG-PJWDocument
                               Document
                                      535-3
                                        403 Filed
                                             Filed04/19/19
                                                   03/24/17 Page
                                                             Page208
                                                                  2 ofof10259Page
                                                                               Page
                                                                                  ID ID
                                    #:14534
                                    #:26203


   1         The Court, having considered whether to order final approval of the
   2   settlement of the above-captioned action pursuant to the Joint Stipulation of
   3   Settlement (“Settlement”), having considered all of the papers and argument of
   4   the parties and their counsel, having granted preliminary approval on July 29,
   5   2016, having directed that notice be given to all Class Members of preliminary
   6   approval of the Settlement and the final approval hearing and the right to object
   7   to the Settlement, having considered the objections, and good cause appearing,
   8   IT IS HEREBY ORDERED AS FOLLOWS:
   9         1.     Terms used in this Order of Final Approval have the meanings
  10   assigned to them in the Settlement.
  11         2.     This Court has jurisdiction over the claims asserted in the Action by
  12   Plaintiffs Christian Rodriguez and the Estate of Alberto Cazarez, and over Class
  13   Members and Defendants.
  14         3.     The Court hereby finds that the Notice of Settlement, as mailed to
  15   all Class Members on August 26, 2016, fairly and adequately described the
  16   proposed Settlement, the manner in which Class Members could object to the
  17   Settlement; was the best notice practicable under the circumstances; was valid,
  18   due, and sufficient notice to all Class Members; and complied fully with the
  19   Federal Rules of Civil Procedure, due process, and all other applicable laws.
  20         4.     The Court further finds that a full and fair opportunity has been
  21   afforded to Class Members to participate in the proceedings convened to
  22   determine whether the proposed Settlement should be given final approval.
  23         5.     The Court finds that Defendants gave notice of the Settlement to
  24   relevant state and federal officials on November 16, 2016, as required under 28
  25   U.S.C. § 1715, which is not fewer than 90 days prior to this order.
  26         6.     The Court hereby finds that the Settlement is fair, reasonable, and
  27   adequate as to the Class, Plaintiffs, and Defendants, and is the product of good
  28   faith, arm’s-length negotiations between the Parties, and further, that the

                                             204 1
Case
  Case
     2:85-cv-04544-DMG-AGR
        2:11-cv-01135-DMG-PJWDocument
                               Document
                                      535-3
                                        403 Filed
                                             Filed04/19/19
                                                   03/24/17 Page
                                                             Page209
                                                                  3 ofof10259Page
                                                                               Page
                                                                                  ID ID
                                    #:14535
                                    #:26204


   1   Settlement is consistent with public policy and fully complies with all applicable
   2   provisions of law.
   3         7.      The Court finds that while Plaintiffs have already established
   4   Defendant City’s liability with respect to their classwide Due Process claims,
   5   there is a high level of uncertainty surrounding a damages award from a jury.
   6   While a jury could award class members significant actual damages, a jury could
   7   also determine that damages to class members were only nominal.
   8         8.      The Court finds that the Settlement is preferable to lengthy,
   9   expensive litigation with uncertain results. The Parties anticipated that trial
  10   would last five to sixteen days, involving up to dozens of witnesses and as many
  11   as 140 exhibits. The Court also finds that the Settlement includes relief that
  12   Plaintiffs could not otherwise obtain from the Court, notably the expedited
  13   procedures to seek removal from a gang injunction.
  14         9.      The Court finds that there is a risk that the class would be
  15   decertified mid-trial or post-trial, depending on the evidence presented.
  16         10.     The Court finds that the Settlement provides substantial value to
  17   class members through the multiple types of benefits:
  18               a. The Jobs and Education program provides class members with
  19                 educational and job training services, and certain class members can
  20                 also receive a stipend. Class Members with a satisfying career can
  21                 seek additional educational benefits or supportive services to assist
  22                 them in job retention. Class members who cannot or do not wish to
  23                 take advantage of the Jobs and Education benefit can transfer the
  24                 benefit to a close relative. The Jobs and Education Program will be
  25                 monitored by a third-party evaluator from California State
  26                 University, Northridge, on an annual basis, to ensure that class
  27                 members receive a valuable benefit. The City will contribute a
  28                 minimum of $4.5 million and a maximum of $30 million of new,

                                            205 2
Case
  Case
     2:85-cv-04544-DMG-AGR
        2:11-cv-01135-DMG-PJWDocument
                               Document
                                      535-3
                                        403 Filed
                                             Filed04/19/19
                                                   03/24/17 Page
                                                             Page210
                                                                  4 ofof10259Page
                                                                               Page
                                                                                  ID ID
                                    #:14536
                                    #:26205


   1                  non-supplanting funds to the Jobs and Education Program over a
   2                  period of four years.
   3               b. The expedited procedure to seek to be removed from the gang
   4                  injunction by a hearing before a federal magistrate judge provides
   5                  class members a benefit of significant value. The procedure is
   6                  offered only to class members and guarantees a decision on the
   7                  petition within a certain time frame as well as the opportunity to
   8                  present evidence before a federal judge, neither of which is provided
   9                  to non-class members.
  10               c. The tattoo removal services provided by the Settlement offer class
  11                  members value. The City has agreed to pay up to $150,000 per year
  12                  for such services.
  13               d. The injunctive relief preventing the enforcement of four provisions
  14                  of the class gang injunctions—Obey curfew; Do not be in the
  15                  presence of drugs; Do not be in the presence of alcohol; and Obey
  16                  all laws—provides significant value to Class Members.
  17         11.      The Court finds that the Settlement was entered into based on a
  18   comprehensive picture of the strengths and weaknesses of Plaintiffs’ remaining
  19   claims. The Settlement was entered into on the eve of trial, long after discovery
  20   was long complete, and after the Court had ruled on cross-motions for summary
  21   judgment and motions in limine.
  22         12.      The Court finds that Class Counsel are highly experienced in class
  23   action and civil rights litigation, and that they have demonstrated a high degree
  24   of competence in the litigation here, having secured a preliminary injunction,
  25   class certification, and partial summary judgment in favor of Plaintiffs. Class
  26   Counsel strongly believe that the Settlement is a fair, reasonable, and adequate
  27   resolution of the claims of the Class and is preferable to going to trial. The
  28   Court accords great weight to their recommendation.

                                              206 3
Case
  Case
     2:85-cv-04544-DMG-AGR
        2:11-cv-01135-DMG-PJWDocument
                               Document
                                      535-3
                                        403 Filed
                                             Filed04/19/19
                                                   03/24/17 Page
                                                             Page211
                                                                  5 ofof10259Page
                                                                               Page
                                                                                  ID ID
                                    #:14537
                                    #:26206


   1         13.      A governmental participant, the City of Los Angeles, has approved
   2   this Settlement, and the Los Angeles City Council voted unanimously to approve
   3   it. The Court finds that this participation of a governmental entity weighs in
   4   favor of final approval.
   5         14.      The Court further finds that the response of the Class to the
   6   Settlement supports approval of the Settlement. Named Plaintiffs and other
   7   Class Members responded favorably to the Settlement. Furthermore, out of the
   8   5,606 Notices Packets mailed to class members, there was only one response that
   9   could reasonably be construed as an objection, and a conditional objection was
  10   raised by an organization that may include class members.
  11               a. The objector Terrence Kelley objects because he believes that the
  12                  job program is “excellent” but that class members should receive
  13                  additional compensation. The Court finds that given the extreme
  14                  uncertainty as to the amount of damages that could be obtained at
  15                  trial, Class Members are being fairly and adequately compensated
  16                  for their claims.
  17               b. A conditional objection was submitted by Peter Arellano, Jose Reza,
  18                  and Youth Justice Coalition (collectively, the “Youth Justice
  19                  Coalition Plaintiffs”), plaintiffs in the case Youth Justice Coalition,
  20                  et al. v. City of Los Angeles, et al., Case No. 2:16-cv-07932-VBF-
  21                  RAO (C.D. Cal.). The Youth Justice Coalition Plaintiffs object to
  22                  the Settlement only if the Release Provision is construed to settle or
  23                  address the claims in their pending separate suit. The Court finds
  24                  that this case, and the release of claims in this settlement, are and
  25                  always have been limited to the narrow issue of the legality of the
  26                  curfew provisions in the class gang injunctions, including the
  27                  service and enforcement of the curfew provisions. In contrast, the
  28                  separate action brought by the Youth Justice Coalition plaintiffs

                                              207 4
Case
  Case
     2:85-cv-04544-DMG-AGR
        2:11-cv-01135-DMG-PJWDocument
                               Document
                                      535-3
                                        403 Filed
                                             Filed04/19/19
                                                   03/24/17 Page
                                                             Page212
                                                                  6 ofof10259Page
                                                                               Page
                                                                                  ID ID
                                    #:14538
                                    #:26207


   1                 concerns the City’s method of determining who should be subject to
   2                 gang injunctions in the first place and the lack of process for a
   3                 person to challenge application of the gang injunction imposed by
   4                 the City regardless of whether the injunction contains a curfew
   5                 provision. In light of these differences, and the fact that the
   6                 plaintiffs in this case have never brought any claim that would be
   7                 construed as raising the sorts of issues that are being raised in the
   8                 Youth Justice Coalition class action, the Court finds that the release
   9                 agreement here does not implicate that lawsuit. As a result, the
  10                 Release Provision is not overly broad and does not render the
  11                 Settlement unfair, inadequate, or unreasonable.
  12   There were six individuals who opted out from the Class and therefore are not
  13   covered by the Settlement. Those individuals are Jonathan Mejia, Fernando
  14   Arteaga, Alejandro Gutierrez, Clemente Richard Jimenez, David Barragan, and
  15   Freddie Estrada. (Settlement Agreement, ¶ 31.)
  16          15.    The Court makes the finding that the Settlement is fair, reasonable,
  17   and adequate based on weighing the strength of Plaintiffs’ claims and
  18   Defendants’ defenses with the risk, expense, complexity, and duration of future
  19   litigation.
  20          16.    On November 16, 2016, Defendant served notice of settlement upon
  21   the Attorneys General of the United States and of each State in which one or
  22   more class members resides, as required by the Class Action Fairness Act, 28
  23   U.S.C. § 1715(b). No Attorney General objected to the Settlement.
  24          17.    In granting final approval of the Settlement, the Court considered
  25   the nature of the claims, the value of the settlement, and the fact that the
  26   Settlement represents a compromise of the Parties’ respective positions.
  27   Additionally, the Court finds that the terms of the Settlement have no obvious
  28   deficiencies and do not improperly grant preferential treatment to any individual

                                             208 5
Case
  Case
     2:85-cv-04544-DMG-AGR
        2:11-cv-01135-DMG-PJWDocument
                               Document
                                      535-3
                                        403 Filed
                                             Filed04/19/19
                                                   03/24/17 Page
                                                             Page213
                                                                  7 ofof10259Page
                                                                               Page
                                                                                  ID ID
                                    #:14539
                                    #:26208


   1   Class Member. Accordingly, pursuant to Rule 23(e), the Court finds that the
   2   terms of the Settlement are fair, reasonable, and adequate to the Class and to
   3   each Class Member. See Staton v. Boeing, 327 F.3d 938, 960 (9th Cir. 2003).
   4         18.    The Court also hereby finds that Plaintiffs have satisfied the
   5   standards and applicable requirements for final approval of this class action
   6   settlement under Rule 23, for the reasons stated in the Motion for Final
   7   Approval. Accordingly, the Court hereby finally and unconditionally approves
   8   the Settlement and authorizes Defendants to provide class members benefits in
   9   accordance with the terms of the Settlement.
  10         19.    The Court orders the Parties to implement, and comply with, the
  11   terms of the Settlement.
  12         20.    The Court approves the settlement of the Released Claims as
  13   defined in the Settlement. As of the Effective Date of the Settlement, as defined
  14   in the Settlement, all of the Released Claims of each Class Member who did not
  15   timely opt out, as well as the Class Representatives’ Released Claims, are and
  16   shall be deemed to be conclusively released as against Defendants. Except as to
  17   such rights or claims that may be created by the Settlement, all Class Members
  18   as of the date of this Order of Final Approval who did not timely opt out are
  19   hereby forever barred and enjoined from commencing or prosecuting any of the
  20   Released Claims, either directly, representatively, or in any other capacity,
  21   against Defendant.
  22         21.    Class Counsel Orange Law Offices, Hadsell, Stormer & Renick, and
  23   Public Counsel shall continue to serve as Lead Counsel and shall oversee and
  24   perform the duties necessary to effectuate the settlement, including the
  25   distribution of attorney’s fees and costs.
  26         22.    Defendants agreed in the Settlement to pay an Incentive Award to
  27   named Plaintiffs Christian Rodriguez and the Estate of Alberto Cazarez in the
  28   amount of $20,000 each. These payments shall be payable to BARCO

                                            209 6
Case
  Case
     2:85-cv-04544-DMG-AGR
        2:11-cv-01135-DMG-PJWDocument
                               Document
                                      535-3
                                        403 Filed
                                             Filed04/19/19
                                                   03/24/17 Page
                                                             Page214
                                                                  8 ofof10259Page
                                                                               Page
                                                                                  ID ID
                                    #:14540
                                    #:26209


   1   Assignments Ltd. to fund future periodic payments payable to Escolastica
   2   Camila Rodriguez and Alexa Cazarez as outlined in Exhibit “A.” The recipients
   3   of these payments shall use the funds solely for the purpose of their education.
   4   The Court finds that Christian Rodriguez and Alberto Cazarez expended
   5   significant time in serving as Class Representatives and vigorously prosecuted
   6   the case. In addition, the Court finds that Christian Rodriguez and Alberto
   7   Cazarez faced the notoriety and risk of having their names attached to a case
   8   concerning gang injunctions. Good cause appearing, the Court hereby GRANTS
   9   this request and authorizes Defendants to pay this amount.
  10         23.    Defendant further agreed in the Settlement to pay the reasonable
  11   costs of the Claim Administrator associated with notices to the class and the
  12   administration of the Settlement up to an amount of $150,000 over the four-year
  13   period. Good cause appearing, the Court hereby authorizes payment to CAC
  14   Services, Inc., in accordance with the terms of the Settlement.
  15         24.    The Parties have agreed that Defendant will pay Class Counsel
  16   attorney’s fees and costs in the amount of $5,750,000. These fees and costs will
  17   be payable in two installments: $2.75 million in the fiscal year ending June 30,
  18   2017, and $3 million in the fiscal year beginning July 1, 2017, paid in
  19   accordance with instructions from Plaintiffs’ counsel. The Court has reviewed
  20   Plaintiffs’ Motion for Attorney’s Fees, Defendant’s Opposition to that Motion,
  21   Plaintiffs’ Reply papers, and the supporting documentation. [Doc. ## 386, 394,
  22   and 397.] Having reviewed and analyzed those materials and the outstanding
  23   result achieved, and under the totality of the circumstances, the Court finds that
  24   attorney’s fees in the amount of $5,750,000 is reasonable. Defendants shall have
  25   no further liability for costs, expenses, interest, or for any other charge, expense,
  26   or liability, in connection with the above-captioned action except as provided in
  27   the Settlement. The Parties agree that the Settlement shall not prejudice or
  28   prohibit Plaintiffs from seeking additional fees should Plaintiffs have reasonable

                                            210 7
Case
  Case
     2:85-cv-04544-DMG-AGR
        2:11-cv-01135-DMG-PJWDocument
                               Document
                                      535-3
                                        403 Filed
                                             Filed04/19/19
                                                   03/24/17 Page
                                                             Page215
                                                                  9 ofof10259Page
                                                                               Page
                                                                                  ID ID
                                    #:14541
                                    #:26210


   1   need to enforce the Settlement Agreement against the City.
   2         25.    The Court hereby grants final approval of the Settlement and, in
   3   accordance with the terms of the Settlement, will enter judgment approving the
   4   terms of the Settlement and ordering that the Action be dismissed in accordance
   5   with the Settlement. The Action will be dismissed on the merits with prejudice
   6   on a class-wide basis. The Named Plaintiffs’ Released Claims, as set forth in the
   7   Settlement, will be dismissed on the merits with prejudice.
   8         26.    Without affecting the finality of the Judgment and this Order of
   9   Final Approval, the Court retains exclusive and continuing jurisdiction over the
  10   Action, Plaintiffs, all Class Members, and Defendants for purposes of
  11   implementing and enforcing the Judgment, this Order of Final Approval, and the
  12   Settlement, and for purposes of considering any future motion for reasonable
  13   attorney’s fees arising from a reasonable need to enforce the Settlement
  14   Agreement against the City. Nothing in the Judgment or this Order of Final
  15   Approval precludes any action to enforce the Parties’ obligations under the
  16   Settlement or under the Judgment and this Order of Final Approval.
  17         27.    With respect to the Gang Injunction Removal Procedures as set forth
  18   in the Settlement, the Hon. Patrick J. Walsh, Magistrate Judge for the United
  19   States District Court of the Central District of California, or, in the event of
  20   Judge Walsh’s unavailability, such other judicial officer as the Parties may agree
  21   on and the Court may appoint, has the authority to conduct hearings pursuant to
  22   Exhibit C of the Settlement through the conclusion of the four-year period of
  23   implementation of the agreement and has the authority to resolve any differences
  24   between the parties regarding implementation of those procedures.
  25         28.    All personal information provided by class members in order to
  26   participate in any portion of the settlement, including the Jobs and Education
  27   program, Expedited Gang Injunction Removal process, tattoo removal, or any
  28   other aspect of this Settlement, shall be used by the Parties solely for the

                                            211 8
Case
  Case
     2:85-cv-04544-DMG-AGR
       2:11-cv-01135-DMG-PJWDocument
                             Document535-3
                                       403 Filed 04/19/19
                                                 03/24/17 Page 216
                                                               10 ofof10
                                                                       259Page
                                                                            Page
                                                                               IDID
                                   #:14542
                                   #:26211


   1   purposes of determining eligibility for settlement benefits and for providing
   2   those benefits, and shall not be shared with any other local, state, or federal law
   3   enforcement agencies or personnel or used for any other purpose. Such
   4   personal information includes, but is not limited to, name, address, date of
   5   birth, and social security number. Nothing in this paragraph shall preclude the
   6   Los Angeles Police Department or the City Attorney's Office from using or
   7   sharing this information as needed for the Expedited Gang Injunction Removal
   8   process.
   9             29.   If the Settlement does not become final and effective in accordance
  10   with the terms of the Settlement, this Order of Final Approval and all orders
  11   entered in connection herewith shall be vacated and shall have no further force or
  12   effect.
  13

  14   IT IS SO ORDERED.
  15

  16
       DATED:          March 24, 2017           ________________________________
                                                         DOLLY M. GEE
  17                                            UNITED STATES DISTRICT JUDGE
  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                             212 9
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 217 of 259 Page ID
                                  #:26212




                      Sobel Exhibit 6
                                      213
Case
 Case2:85-cv-04544-DMG-AGR
      2:11-cv-01135-DMG-PJW Document
                             Document535-3
                                      386-5 Filed
                                             Filed04/19/19
                                                   10/13/16 Page
                                                             Page218
                                                                  1 ofof188
                                                                         259 Page
                                                                              PageIDID
                                   #:12783
                                   #:26213



     1   Olu K. Orange, Esq. [S.B. #213653]
         ORANGE LAW OFFICES
     2   3435 Wilshire Blvd., Suite 2900
         Los Angeles, California 90010
     3   Telephone: (213) 736-9900
         Facsimile: (213) 417-8800
     4   Email: oluorange@att.net
     5   Dan Stormer, Esq. [S.B. #101967]
         Cindy Pánuco, Esq. [S.B. #266921]
     6   Mohammad Tajsar, Esq. [S.B. #280152]
     7   HADSELL, STORMER & RENICK LLP
         128 North Fair Oaks Avenue
     8   Pasadena, California 91103-3645
         Telephone: (626) 585-9600
     9   Facsimile: (626) 577-7079
         Email: dstormer@hadsellstormer.com
    10          cpanuco@hadsellstormer.com
                mtajsar@hadsellstormer.com
    11   Attorneys for Plaintiffs
    12   [Additional counsel listed on next page]
    13
    14                       UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
    15
    16   CHRISTIAN RODRIGUEZ,           )           Case No.: CV11-01135 DMG (JEMx)
         ALBERTO CAZAREZ, individually  )
    17                                  )           [Assigned to the Honorable Dolly M.
         and as class representatives               Gee – Courtroom 7]
                                        )
    18
                            Plaintiffs, )           COMPENDIUM OF EVIDENCE IN
    19        vs.                       )           SUPPORT OF PLAINTIFFS’
                                        )           MOTION FOR ATTORNEY FEES
    20   CITY OF LOS ANGELES, CARMEN )
         TRUTANICH, CHARLES BECK,       )           [VOLUME 5 OF 5]
    21                                  )
         ALLAN NADIR, ANGEL GOMEZ                   DATE:       December 2, 2016
    22                                  )
         AND DOES 1 THROUGH 10.         )
                                                    TIME:       2:00 p.m.
                                                    CRTRM:      7
    23                                  )
                            Defendants. )           [Filed concurrently herewith: 1) Pltfs’
    24                                  )           Mtn for Attorney’s Fees; 2) Ntc of
                                        )           Lodging; and, 3) [Proposed] Order]
    25
                                        )
    26                                              Complaint Filed:    February 7, 2011
                                        )
    27
    28

         COMP OF EVID IN SUPP OF PLTFS’
         MTN FOR ATTORNEY’S FEES - VOL. 5
                                          214
Case
 Case2:85-cv-04544-DMG-AGR
      2:11-cv-01135-DMG-PJW Document
                             Document535-3
                                      386-5 Filed
                                             Filed04/19/19
                                                   10/13/16 Page
                                                             Page219
                                                                  4 ofof188
                                                                         259 Page
                                                                              PageIDID
                                   #:12786
                                   #:26214



     1       Exhibit                        Description                         Bates
     2                                                                          No(s).
                        dated March 16, 2016
     3           E      Declaration of Leticia M. Kimble, dated October        580 - 581
     4                  11, 2016
                 F      Declaration of Christopher Tayback, dated October      582 - 583
     5
                        5, 2016
     6     Acosta Decl. Declaration of Yesenia Acosta in support of              584
     7                  Plaintiffs’ Motion for Attorney’s Fees, signed
                        October 13, 2016
     8          A       Receipts for Expenses of Public Counsel                585 - 620
     9     Hake Decl. Declaration of William Hake in support of                621- 624
                        Plaintiffs’ Motion for Attorney’s Fees, signed
    10
                        October 11, 2016
    11      Litt Decl.  Declaration of Barry Litt in support of Plaintiffs’    625 - 657
    12                  Motion for Attorney’s Fees, signed October 11,
                        2016
    13          A       Curriculum Vitae of Barry Litt                         658 - 668
    14           B      Rate Information tables and non-public documents       669 -781
             (Part 1)   and cases
    15
                                           VOLUME 4
    16           B      Rate Information tables and non-public documents       782-1076
    17       (Part 2)   and cases
                                           VOLUME 5
    18     Rohde Decl. Declaration of Stephen F. Rohde in support of          1077 - 1080
    19                  Plaintiffs’ Motion for Attorney’s Fees, signed
    20                  October 10, 2016
           Sobel Decl. Declaration of Carol A. Sobel in support of            1081 - 1102
    21                  Plaintiffs’ Motion for Attorney’s Fees, signed
    22                  October 13, 2016
                 1      Curriculum Vitae of Carol Sobel                       1103 - 1111
    23           2      Order Granting Plaintiffs' Motion For Award Of
    24                  Attorneys' Fees And Costs Against Defendant filed     1112 - 1119
    25                  in Long Beach Area Peace Network v. City of Long
                        Beach, dated July 10, 2012
    26           3      Civil Minute Order Granting Plaintiff’s Motion for    1120 - 1131
    27                  Attorneys’ Fees and Liquidated Damages filed in
                        Avila v. LAPD, et al, dated August 2, 2012
    28
                                                 ii
         SUPPL COMP OF EVID IN SUPP OF PLTFS’
         MSJ & IN OPP TO DEFTS’ MSJs – VOL. 5
                                         215
 Case
 Case2:85-cv-04544-DMG-AGR
      2:11-cv-01135-DMG-PJW Document
                            Document535-3
                                     386-5 Filed
                                           Filed04/19/19
                                                 10/13/16 Page
                                                          Page220
                                                               10 of
                                                                   of188
                                                                      259 Page
                                                                          PageID
                                                                               ID
                                   #:12792
                                   #:26215


1                        DECLARATION OF CAROL A. SOBEL
2          I, CAROL A. SOBEL, declare:
3
           1.     I am an attorney admitted to practice in the State of California and in
4
     the United States District Court for the Central District of California. I make this
5
     declaration in support of the concurrently filed motion for an award of attorneys’
6

7
     fees based on facts of which I have personal knowledge and if I were called to

8    testify as a witness to these facts I could and would do so competently.
9
           2.     I was admitted to the California Bar in December, 1978, following my
10
     graduation from law school in May of 1978. From January 1, 1977 until April 24,
11
     1997, I was employed by the ACLU Foundation of Southern California. For the
12
     last seven years prior to my departure from the ACLU, I served as a Senior Staff
13
     Counsel. I resigned from the ACLU to begin a private civil rights practice in late
14

15
     April, 1997. I have received numerous awards for my work in the area of First

16   Amendment litigation on behalf of the right to demonstrate and, more recently, on
17   behalf of homeless persons. In 2007, I was awarded California Lawyer of the Year
18   (CLAY) for civil rights. That same year, I was named by the Daily Journal legal
19   newspaper as one of the 100 most influential lawyers in California. I have also
20   been named by the Daily Journal as one of the top 75 women litigators in
21
     California multiple times. Most recently, I was included as one of the top 50
22
     women lawyers in Southern California for 2014 by the Super Lawyers publication.
23
     I have been named a Super Lawyer in either the First Amendment, Constitutional
24
     Law, or Civil Rights category every year since 2004. I have been qualified as an
25
     expert in ethics and the practices of public-interest legal groups, including once
26

27
     before the State Bar and once in the Los Angeles Superior Court. A copy of my
28   résumé is attached at Exhibit 1.

        DECLARATION OF CAROL A. SOBEL IN SUPPORT OF MOTION FOR ATTORNEY FEES
                                                1


                                              216                               Sobel Decl.
                                                                                 Page 1081
 Case
 Case2:85-cv-04544-DMG-AGR
      2:11-cv-01135-DMG-PJW Document
                            Document535-3
                                     386-5 Filed
                                           Filed04/19/19
                                                 10/13/16 Page
                                                          Page221
                                                               11 of
                                                                   of188
                                                                      259 Page
                                                                          PageID
                                                                               ID
                                   #:12793
                                   #:26216


1          3.     I have presented at CLEs on attorney fees on several occasions,
2
     including training for attorneys at the Legal Aid Foundation of Los Angeles and
3
     the ACLU Foundation of Southern California. My supporting fee declarations
4
     have been cited favorably by numerous courts, including, among others, in
5
     Nadarajah v. Holder, 569 F.3d 906, 916–917 (9th Cir. 2009); Orantes-Hernandez
6
     v. Holder, 713 F.Supp.2d 929, 963–964 (C.D.Cal. 2010); Torrance Unified Sch.
7

8    Dist. v. Magee, CV 07-2164 CAS (Rzx) (C.D.Cal. 2008), [2008 U.S.Dist. Lexis
9    95074, 21]; Atkins v. Miller, CV-01-01574 DDP (C.D.Cal 2007); Rauda v. City of
10   Los Angeles, cv 08-3128 CAS (C.D. Cal. 2010); Jochimsen v. County of Los
11   Angeles, B223518 (2d Dist. June 23, 2011) (unpublished); Dugan v. County of Los
12   Angeles, cv-11-08145 CAS (C.D. Cal. March 3, 2014); Xue Lu v. United States,
13   2014 U.S. Dist. LEXIS 77789 (C.D. Cal. May 23, 2014); Flores v. City of
14
     Westminster, SA-CV-11-0278 (C.D. Cal. 2014); and Carrillo v. Schneider
15
     Logistics., awarding fees in Circuit Case No. 12-55042 (9th Cir. Apr. 2014),
16
     following the affirmance of a preliminary injunction. See 501 Fed. Appx. 713,
17
     2012 U.S. App. LEXIS 26601 (9th Cir. Dec. 28, 2012). In Jochimsen, the Court
18

19
     held that I was qualified as an expert on reasonable attorney rates in the Los

20   Angeles legal market. Most recently, in Hiken v. DOD, 2016 U.S. App. LEXIS
21   16359, Case No. 13-17073 (9th Cir. Sept. 16, 2016), the Circuit held that the lower
22   court erred in rejecting evidence of market rates presented in my declaration and
23   reversed a fee award which significantly reduced the hourly rates sought.
24
           4.     My current market rate is $925 an hour. In 2015, I was awarded
25
     attorney fees in the Ninth Circuit at the rate of $875 an hour in CPR for Skid Row
26

27
     v. City of Los Angeles, 779 F.3d 1098 (9th Cir. 2015). This followed a decision on

28
     fees earlier last year in which the trial court reduced my requested 2014 rate of

       DECLARATION OF CAROL A. SOBEL IN SUPPORT OF MOTION FOR ATTORNEY FEES
                                               2


                                              217                            Sobel Decl.
                                                                              Page 1082
 Case
 Case2:85-cv-04544-DMG-AGR
      2:11-cv-01135-DMG-PJW Document
                            Document535-3
                                     386-5 Filed
                                           Filed04/19/19
                                                 10/13/16 Page
                                                          Page222
                                                               12 of
                                                                   of188
                                                                      259 Page
                                                                          PageID
                                                                               ID
                                   #:12794
                                   #:26217


1    $875 to $750 an hour without supporting evidence of a lower market rate.
2
     Desertrain v. City of Los Angeles, 10-cv-09053 RGK (C.D. Cal. 2015) [Dkt. 143].
3
     Subsequently, I settled the fees in the Desertrain case for $1.1 million dollars,
4
     inclusive of the appellate fees, which were calculated with the lodestar rate of $875
5
     an hour. From 2014 to 2015, I kept the same rate because of the district court
6
     order in Desertrain.      In late November of last year, through a settlement
7

8    conference in the district court, I resolved the fees in Lavan v. City of Los Angeles,
9    693 F.3d 1022 (9th Cir. 2012), at the full lodestar rate of $875 an hour.
10
           5.     Although I often resolve fee awards through settlement, in the past
11
     few years, most of my fee awards resulted from contested motions. In 2012 and
12
     2013, I did not receive any fee awards; however, in 2012 I billed and was paid my
13
     then full rate of $795 an hour in a case in the Central District in which I was co-
14
     counsel for an outside director of a small bank sued by the Federal Deposit
15
16   Insurance Corporation (“FDIC”) in an attempt to recover investment losses.
17   Federal Deposit Insurance Company v. Faigin, cv-12-03448 DDP. This was a
18   highly unusual situation for me and only the first time in about 15 years that I was
19   paid a full hourly rate since I entered private practice 17 years ago, and only the
20   fourth or fifth time I was paid at all on an hourly basis. Nearly all of my cases are
21   done on contingency for low income persons.
22

23
           6.     In 2008, the federal district court approved the rate of $695 an hour

24   for me in Jones v. City of Los Angeles. 444 F.3d 1118 (9th Cir. 2006), vacated on
25   settlement, 505 F.3d 1006 (9th Cir. 2007).        The fee award was subsequently
26   affirmed by the Ninth Circuit. In 2009 I was awarded fees at $710 an hour in two
27   contested fee motions. The first award was in Fitzgerald v. City of Los Angeles,
28


        DECLARATION OF CAROL A. SOBEL IN SUPPORT OF MOTION FOR ATTORNEY FEES
                                                3


                                               218                               Sobel Decl.
                                                                                  Page 1083
 Case
 Case2:85-cv-04544-DMG-AGR
      2:11-cv-01135-DMG-PJW Document
                            Document535-3
                                     386-5 Filed
                                           Filed04/19/19
                                                 10/13/16 Page
                                                          Page223
                                                               13 of
                                                                   of188
                                                                      259 Page
                                                                          PageID
                                                                               ID
                                   #:12795
                                   #:26218


1    2009 U.S. Dist. LEXIS 34803 (CD Cal. 2009). The second 2009 award was made
2
     in a hybrid class action, arising from a police action against a permitted
3
     immigration rally in MacArthur Park on May Day 2007, in which I was one of
4
     three class counsel appointed by the federal district court. MIWON v. City of Los
5
     Angeles, CV 07-7032 AHM, 2009 U.S. Dist. LEXIS 132270 (C.D. Cal. 6/24/09).
6
     Because the Ninth Circuit requires a lodestar cross-check before approving fees as
7

8    a percentage of the settlement of a class action, Judge Matz specifically approved
9    my rate. In 2010, I was awarded fees at $725 an hour in a contested fee motion in
10   Long Beach Area Peace Network v. City of Long Beach, a First Amendment
11   challenge to a permitting scheme. See 574 F.3d 1011 (9th Cir. 2009). A copy of
12   the district court’s order awarding fees, bearing the ECF headline, is attached at
13   Exhibit 2.
14
           7.     Because I am a sole practitioner, I set my rate by comparison to
15
16   lawyers of comparable skill and experience at other firms in the Los Angeles area,
17   as I did when I was employed by the ACLU. When I was at the ACLU, I prepared
18   numerous fee motions under federal and state fee-shifting statutes for cases in
19   which the ACLU represented the prevailing party. I was responsible for preparing
20   these motions both for cases where I was directly involved in the underlying
21   litigation, as well as in cases brought by other staff attorneys and volunteer counsel
22
     for the ACLU. As part of this assignment, each year I would survey several law
23
     firms to obtain information on their current billing rates in order to establish rates
24
     for individuals of comparable experience to ACLU staff. I chose firms where the
25
     partners were extremely familiar with the experience levels of the various ACLU
26

27
     attorneys and had co-counseled cases with the ACLU. I have continued a similar

28


        DECLARATION OF CAROL A. SOBEL IN SUPPORT OF MOTION FOR ATTORNEY FEES
                                               4


                                              219                            Sobel Decl.
                                                                              Page 1084
 Case
 Case2:85-cv-04544-DMG-AGR
      2:11-cv-01135-DMG-PJW Document
                            Document535-3
                                     386-5 Filed
                                           Filed04/19/19
                                                 10/13/16 Page
                                                          Page224
                                                               14 of
                                                                   of188
                                                                      259 Page
                                                                          PageID
                                                                               ID
                                   #:12796
                                   #:26219


1    practice for fee motions in cases in which I serve as ACLU cooperating counsel
2
     and in my private practice.
3

4          8.      Since entering private practice, I review billing rates at firms the first
5    time in each year I prepare a fee motion or enter into settlement discussions
6    regarding fees to ascertain current market rates. I make it a point to obtain rate
7    information for attorneys in both larger law firms engaged in complex litigation, as
8    well as smaller boutique civil rights law firms and public interest legal
9    organizations. I regularly review fee motions submitted by, and awards made to,
10   the ACLU Foundation of Southern California, the Mexican America Legal Defense
11
     and Educational Fund (“MALDEF”), the Western Center on Law and Poverty,
12
     Public Counsel, the Disability Rights Legal Center, Disability Rights Advocates
13
     and other public interest groups that litigate in Los Angeles to determine what is
14
     being sought and awarded as market rates. Although I frequently file a declaration
15
16
     in support of fee applications filed by these non-profit groups, I am usually not the

17   only declarant.
18         9.      In all of the fee declarations that I prepare, I apply my understanding
19
     of the U.S. Supreme Court decision in Blum v. Stenson, 465 U.S. 886 (1984), that
20
     “rates charged in private representations may afford relevant comparisons.” Id. at
21
     895 fn. 11.       It is my understanding that the same principle is applied by the
22
     California Supreme Court. See Folsom v. Butte County Ass’n of Govt’s, 32 Cal.3d
23

24
     668 (1982). I understand this to mean that fees for civil rights lawyers should

25   approximate the rates charged by attorneys of comparable skill, experience and
26   reputation in the relevant legal market, who are engaged in similarly complex
27   litigation, regardless of whether the attorneys work for a non-profit, represent
28


        DECLARATION OF CAROL A. SOBEL IN SUPPORT OF MOTION FOR ATTORNEY FEES
                                                5


                                               220                             Sobel Decl.
                                                                                Page 1085
 Case
 Case2:85-cv-04544-DMG-AGR
      2:11-cv-01135-DMG-PJW Document
                            Document535-3
                                     386-5 Filed
                                           Filed04/19/19
                                                 10/13/16 Page
                                                          Page225
                                                               15 of
                                                                   of188
                                                                      259 Page
                                                                          PageID
                                                                               ID
                                   #:12797
                                   #:26220


1    individuals on contingency, serve as in-house counsel, or charge a minimal rate for
2
     paying clients with the possibility of receiving a market rate award if successful.
3
     See also, Nadarajah v Holder, 569 F3d at 910, and Serrano v. Unruh, 32 Cal.3d
4
     621, 643 (1982).
5

6             10.   I apply several principles to establish reasonable market rates. First,
7    when available, I look to rates awarded to the attorney in previous cases because I
8    understand that such awards are strong evidence of reasonable market rates. See
9    Chaudhry v. City of Los Angeles, 751 F3d 1096, 1111 (9th Cir. 2014); U.S. v.
10
     $28,000 in U.S. Currency, 802 F.3d 1100, 1106 (9th Cir. 2015); Camacho v.
11
     Bridgeport Fin., Inc., 523 F.3d 973, 976 (9th Cir. 2008). Next, I look to evidence
12
     of billing rates by other civil rights attorneys and those engaged in similarly
13
     complex business litigation as an approved method of establishing reasonable
14
     market rates for civil rights attorneys who do not regularly bill clients on an hourly
15
16   basis.     This approach, approved by both the California and federal courts,
17   recognizes that most civil rights attorneys are not paid hourly for their services at
18   market rates. See e.g., Pearl, California Attorney Fee Awards, CEB 2012, §9.109
19   (2012). Third, I apply the rule that the relative “simplicity” or “complexity” of a
20   case is reflected in the efficiency of hours, not the lodestar rate of the attorney. See
21   Van Skike v Director, Office of Workers’ Compensation Programs, 557 F3d 1041,
22
     1046 (9th Cir. 2009).
23

24            11.   I estimate that I review dozens of fee motions, fee awards, and
25   supporting declarations in the course of a year. I obtain this information from
26   recent court orders awarding statutory fees or fees as a discovery sanction. I also
27   subscribe to several legal news websites. If I learn of a case where there is a fee
28


        DECLARATION OF CAROL A. SOBEL IN SUPPORT OF MOTION FOR ATTORNEY FEES
                                                6


                                               221                             Sobel Decl.
                                                                                Page 1086
 Case
 Case2:85-cv-04544-DMG-AGR
      2:11-cv-01135-DMG-PJW Document
                            Document535-3
                                     386-5 Filed
                                           Filed04/19/19
                                                 10/13/16 Page
                                                          Page226
                                                               16 of
                                                                   of188
                                                                      259 Page
                                                                          PageID
                                                                               ID
                                   #:12798
                                   #:26221


1    motion, I obtain a copy of the motion, supporting declarations and any fee award
2
     from public sources, including the Los Angeles Superior Court website or PACER.
3

4             12.     I am informed that fees are being sought for the following attorneys:
5
                                          PUBLIC COUNSEL
6
                            Attorney                    Graduation               Rate
7
                    Anne Richardson                     1989                   $825
8
                    Alisa Hartz                         2012                   $375
9                   Dexter Rappleye                     2014                   $300
10
11
                              HADSELL, STORMER & RENICK, LLP
12
                    Dan Stormer                         1974                   $1075
13                  Anne Richardson                     1989                   $825
14                  Gladys Limon                        2003                   $625
                    Reem Salahi                         2008                   $525
15
                    Cindy Pánuco                        2009                   $500
16                  Acrivi Coromelas                    2012                   $375
17                  Caitlin McLeon                      2012                   $375
                    Brian Olney                         2013                   $325
18

19
                                 LAW OFFICES OF OLU ORANGE
20
                    Olu Orange                              1998               $765
21
              13.     In my experience, these rates are within the range of reasonable rates
22
     for comparably skilled and experienced attorneys in the Los Angeles legal market.
23
     As I discuss in more detail below, some of these rates are at the lower end of the
24
     civil rights and public interest attorneys rates, and all are well below market rates
25

26   for attorneys of comparable experience and skill at commercial firms engaged in
27   similarly complex federal litigation, including the rates these firms use in pro bono
28   cases.

        DECLARATION OF CAROL A. SOBEL IN SUPPORT OF MOTION FOR ATTORNEY FEES
                                                   7


                                                  222                            Sobel Decl.
                                                                                  Page 1087
 Case
 Case2:85-cv-04544-DMG-AGR
      2:11-cv-01135-DMG-PJW Document
                            Document535-3
                                     386-5 Filed
                                           Filed04/19/19
                                                 10/13/16 Page
                                                          Page227
                                                               17 of
                                                                   of188
                                                                      259 Page
                                                                          PageID
                                                                               ID
                                   #:12799
                                   #:26222


1          14.    I am personally familiar with the work of most of the attorneys for
2
     whom fees are sought by this motion. Over the years, I have co-counseled cases
3
     with Dan Stormer, Anne Richardson, Gladys Limon, Reem Salahi and Olu Orange.
4
     Ms. Salahi worked with me before she joined Hadsell, Stormer & Renick (HSR).
5
     After she joined HSR, we continued to work on a case together.            The case,
6
     involving 11 students arrested during a protest of Israeli Ambassador Michael
7

8    Oren’s speech at University of California, Irvine, was known as the Irvine 11. Mr.
9    Stormer was also co-counsel on the case. When Ms. Limon was a staff attorney at
10   MALDEF, she was one of my co-counsel in the May Day class action, MIWON v.
11   City of Los Angeles, discussed in paragraph 6, above.
12
           15.    Olu Orange was also one of the co-counsel on the MIWON case.
13
     Although that is the only case we worked together on, I have had considerable
14
     opportunity to observe Mr. Orange’s skill and experience as an attorney. We are
15
16   both on the board on the National Lawyers Guild Los Angeles Chapter. He
17   frequently calls me to discuss cases, as he did when he originally saw the gang
18   injunction at issue in this case. In addition, I have participated in moot courts for
19   Ninth Circuit arguments for Mr. Orange. In my opinion, Olu Orange is
20   exceptionally skilled for an attorney practicing only 18 years. Moreover, I have
21   litigated gang injunction issues, so I know what is required to reach the degree of
22
     success he achieved in this instance. Approximately 14 years ago, I was counsel
23
     for individuals placed under a gang injunction related to MS-13. Although I was
24
     able to get some of the language in the injunction modified, I was unsuccessful in
25
     lifting the injunction.   I also consulted with the ACLU when they began the
26

27
     challenge to the Orange County gang injunction at issue in Vasquez v. Rackauckas,

28   734 F.3d 1025 (9th Cir. 2013).

        DECLARATION OF CAROL A. SOBEL IN SUPPORT OF MOTION FOR ATTORNEY FEES
                                               8


                                              223                           Sobel Decl.
                                                                             Page 1088
 Case
 Case2:85-cv-04544-DMG-AGR
      2:11-cv-01135-DMG-PJW Document
                            Document535-3
                                     386-5 Filed
                                           Filed04/19/19
                                                 10/13/16 Page
                                                          Page228
                                                               18 of
                                                                   of188
                                                                      259 Page
                                                                          PageID
                                                                               ID
                                   #:12800
                                   #:26223


1          16.    I have considerable professional experience with Anne Richardson
2
     and Dan Stormer.        The first time that I recall co-counseling a case with Mr.
3
     Stormer was in 1986, when we were part of the legal team representing eight
4
     individuals arrested for alleged violations of the McCarthy-era McCarran-Walter
5
     Act, criminalizing entry into the United States by individuals who subscribed to
6
     “world communism.” The case was commonly known as “the LA Eight.”              Most
7

8    recently, Mr. Stormer, along with Barry Litt, Paul Hoffman and me, was appointed
9    by this Court as class counsel in Aichele v. City of Los Angeles, 314 F.R.D. 476
10   (C.D. Cal. 2013). I have also been present at CLEs that Dan Stormer has presented
11   on trial skills. In my experience as a member of the civil rights and public interest
12   bar in Los Angeles for 38 years, he enjoys a reputation as a highly skilled and
13   experienced attorney.
14
           17.    I first became acquainted with Ms. Richardson in 1987, when she was
15
16   a law clerk at the ACLU of Southern California and I was a staff attorney there.
17   When she returned to Los Angeles after law school and was an attorney at Litt &
18   Stormer, I became familiar with her work as a civil rights attorney working on
19   many complex matters in the same arenas that I was working in. Later, we were
20   cocounsel, along with the ACLU, in Fitzgerald v. City of Los Angeles, 485 F.
21   Supp. 2d 1137 (C.D. Cal. 2007), in which we sought and were granted an
22
     extension of an injunction initially entered in 2003 against the LAPD’s “stop and
23
     frisk” policy on Skid Row. See Fitzgerald v. City of Los Angeles, 2003 U.S. Dist.
24
     LEXIS 27382, CV 03-01876 NM (RZx) (C.D. Cal. 2003). In my experience, Ms.
25
     Richardson is widely regarded as a highly skilled attorney.
26

27
           18.    I also know Cindy Pánuco, Alisa Hartz, Dexter Rappleye, and Brian

28   Olney, although I know each more by reputation than direct work experience. I

        DECLARATION OF CAROL A. SOBEL IN SUPPORT OF MOTION FOR ATTORNEY FEES
                                               9


                                              224                            Sobel Decl.
                                                                              Page 1089
 Case
 Case2:85-cv-04544-DMG-AGR
      2:11-cv-01135-DMG-PJW Document
                            Document535-3
                                     386-5 Filed
                                           Filed04/19/19
                                                 10/13/16 Page
                                                          Page229
                                                               19 of
                                                                   of188
                                                                      259 Page
                                                                          PageID
                                                                               ID
                                   #:12801
                                   #:26224


1    have known Dexter Rappleye and Brian Olney since they were law students. Both
2
     were summer law clerks with Paul Hoffman. When Mr. Rappleye was a summer
3
     clerk with Mr. Hoffman, he prepared research memos on issues in several of the
4
     cases I co-counseled with Paul Hoffman at the time, including what later was filed
5
     as Aichele.
6
           19.     The 2016 rates are warranted because the appropriate measure of the
7

8    lodestar is the current market rate for an attorney of comparable skill, experience
9    and reputation. Several courts have recognized that annual increases in rates may
10   well be more than any increase in the cost-of-living. For example, in Charlebois v.
11   Angels Baseball, LP, 2012 U.S. Dist. LEXIS 91069, cv 10-0853 DOC (C.D. Cal.
12   May 30, 2012), Judge Carter rejected the defense’s argument that the rate sought
13   by Mr. DeSimone of Schonbrun, DeSimone, Seplow, Harris & Hoffman should be
14
     limited to what he was awarded in prior years. “[C]ourts routinely recognize that
15
     fee rates increase over time based on a variety of factors.” 2012 U.S. Dist. LEXIS
16
     91069, *24.    Judge Carter also cited to the decision by former federal Judge
17
     Collins in Parker v. Vulcan Materials Co. Long Term Disability Plan, No. EDCV
18

19
     07-1512 ABC (OPx), 2012 WL 843623, *7 (C.D. Cal. Feb. 16, 2012), approving

20   an increase of approximately 10 percent in one year because “[i]t is common
21   practice for attorneys to periodically increase their rates for various reasons, such
22   as to account for expertise gained over time, or to keep up with the increasing cost
23   of maintaining a practice.”
24         20.     This same principle was also applied by Judge Wilken of the Northern
25   District of California in Armstrong v. Brown, 94-cv-002307 CW (N.D. Cal. Aug. 8,
26
     2011) Dkt. #1919. Responding to the State’s argument that the proposed increases
27
     in rates from 2008 to 2010 for plaintiffs’ attorneys were too great, the Court noted
28


        DECLARATION OF CAROL A. SOBEL IN SUPPORT OF MOTION FOR ATTORNEY FEES
                                              10


                                              225                           Sobel Decl.
                                                                             Page 1090
 Case
 Case2:85-cv-04544-DMG-AGR
      2:11-cv-01135-DMG-PJW Document
                            Document535-3
                                     386-5 Filed
                                           Filed04/19/19
                                                 10/13/16 Page
                                                          Page230
                                                               20 of
                                                                   of188
                                                                      259 Page
                                                                          PageID
                                                                               ID
                                   #:12802
                                   #:26225


1    that the 5 percent increase in rates each year “reflects only the across-the-board rise
2
     in firms’ overall rates, not the increase in individual attorney’s hourly rates for the
3
     additional experience accrued over the two-year period.” Id. at *5. Among the
4
     evidence Judge Wilken cited to for this point was the declaration of Bingham
5
     McCutcheon attorney Geoffrey Holtz, pro bono counsel in Armstrong, and state
6
     regulations providing for “merit” increases beyond the annual salary schedule
7

8    increase. Id. The net result in Armstrong was an increase of more than one-third
9    for associates in two years.
10         21.    As further examples of courts approving significant annual increases
11   in rates, I have provided a true and correct copy of the order in Avila v. Los
12   Angeles Police Department, cv-11-01326 SJO (C.D. Cal. Aug. 2, 2012). See
13   Exhibit 3. There, Judge Otero concluded that a reasonable 2012 rate for Matthew
14
     McNicholas, a 1997 graduate, was $700 an hour. Judge Otero rejected the defense
15
     assertion that Mr. McNicholas should only receive $650 an hour, noting that rates
16
     increase as attorneys gain more skills. Id. at pp.3-4. Significantly, the approved
17
     2012 rate of $700 an hour for Mr. McNicholas supports the reasonableness of the
18

19
     rate now sought for Olu Orange. Mr. Orange has three years more experience now

20   than Mr. McNicholas had when he was awarded $700 an hour. The difference of
21   $65 an hour represents an annual increase of less than 3 percent a year.
22         22.    The pool of civil rights lawyers who graduated law school in the early
23   1970s, when Dan Stormer did, and are still practicing is significantly smaller than
24   those who graduated even in 1978, when I graduated. I have relied more heavily
25   on the rates sought or approved for attorneys at large firms who were engaged in
26
     pro bono civil rights litigation, usually with a public interest organization, to
27
     support the reasonableness of Dan Stormer’s requested rate of $1075 an hour. I
28


        DECLARATION OF CAROL A. SOBEL IN SUPPORT OF MOTION FOR ATTORNEY FEES
                                               11


                                               226                              Sobel Decl.
                                                                                 Page 1091
 Case
 Case2:85-cv-04544-DMG-AGR
      2:11-cv-01135-DMG-PJW Document
                            Document535-3
                                     386-5 Filed
                                           Filed04/19/19
                                                 10/13/16 Page
                                                          Page231
                                                               21 of
                                                                   of188
                                                                      259 Page
                                                                          PageID
                                                                               ID
                                   #:12803
                                   #:26226


1    have attached several declarations at Exhibit 10 and 11, providing commercial firm
2
     rates in addition to the Sullivan & Cromwell rates from Franco-Gonzalez. The
3
     Sullivan & Cromwell rates are set out in paragraph 37 and Exhibit 12, the
4
     declaration of Michael Steinberg, a 1986 law graduate and a partner at the firm.
5
     He attested that he applied his customary 2015 billing rate of $1,040 an hour. Mr.
6
     Stormer has 13 years more experience than Mr. Steinberg had in 2015. The other
7

8    awards to pro bono firm counsel are discussed in paragraphs 40 and 41, below. I
9    note that Mr. Stormer’s requested rate is approximately 23 percent above the rate
10   of $875 approved for me by the Ninth Circuit in 2015. With the five additional
11   years of experience Dan Stormer has now, this is less than a five percent annual
12   increase.
13         23.    The first fee award I discuss is the class-action Communities Actively
14
     Living Free and Independent v. City of Los Angeles, cv 09-0287 CBM (C.D. Cal.
15
     June 10, 2013) [Document #255]. A true and correct copy of the order in this case
16
     is attached at Exhibit 4. It is important to note that, although the order approving
17
     fees issued in mid-2013, the rates were 2012 rates as the settlement had been
18

19
     reached almost a year earlier but was delayed in being approved by the local

20   government entities that were defendants in the case. Id. at ¶ 13.
21         24.    In Communities Actively Living, the Court approved rates for
22   attorneys at Disability Rights Legal Center and Disability Rights Advocates,
23   located in Northern California. Ex. 4, ¶8. The chart below shows the approved
24   rate and graduation year for comparably experienced attorneys;this instant matter.
25         Attorney            Graduation Year            Rate            Cite
26         Laurence Paradis           1985                $800            Ex. 4 ¶6, p.5, l.14
27         Michelle Uzeta             1992                $700            Ex. 4 ¶6, p.5, l.8
28


        DECLARATION OF CAROL A. SOBEL IN SUPPORT OF MOTION FOR ATTORNEY FEES
                                               12


                                               227                               Sobel Decl.
                                                                                  Page 1092
 Case
 Case2:85-cv-04544-DMG-AGR
      2:11-cv-01135-DMG-PJW Document
                            Document535-3
                                     386-5 Filed
                                           Filed04/19/19
                                                 10/13/16 Page
                                                          Page232
                                                               22 of
                                                                   of188
                                                                      259 Page
                                                                          PageID
                                                                               ID
                                   #:12804
                                   #:26227


1             Shawna Parks            1999                 $665         Ex. 4 ¶5, p.4, l.11
2             Katherine Weed          2002                 $600         Ex. 4, ¶6, p.5, l.2
3             Jennifer Lee             2003                $550          Ex. 4, ¶6, p.6, l.13
4             Matthew Strugar          2004                $525          Ex. 4, ¶6, p.6, l.11
5             Mary-Lee Smith      2005            $555       Ex. 4 ¶5, p.4, l.17
6             Kara Janssen        2010            $330       Ex. 4, ¶6, p.6, l.7
7             25. Anne Richardson has the same amount of experience in 2016 as
8    Laurence Paradis had in 2012, when the fee award was approved in Exhibit 4. She
9    seeks a rate that is only 3 percent above Mr. Paradis’ 2012 rate of $800 an hour.
10
     Allowing for even a small increase of the base rate for inflation, this is effectively a
     stand-still rate. Olu Orange has five more years of experience than Shawna Parks
11
     had in 2012, when she was approved at $665 an hour as a 1999 law graduate. Mr.
12
     Orange’s requested rate of $765 represents only a $20 an hour annual increase.
13
          26. Some of the rates sought by this motion are below the comparable
14
     rates approved in 2012 in Exhibit 4. For example, Kara Janssen, who had two
15
     years of experience in 2012, was approved at $330 an hour. In the present fee
16
     motion, plaintiffs’ counsel is requesting 10 percent less, or $300 an hour, for
17
     Dexter Rappleye who now has two years of experience. The same is true for Reem
18   Salahi and Cindy Pánuco at HSR: with eight and seven years of experience,
19   respectively, they are billing at the same rate approved for Matthew Strugar (8
20   years) and 10 percent below the rate approved for Mary-Lee Smith (7 years). With
21   four more years of experience than Jennifer Lee had in 2012, when she billed at
22   $550 an hour, Gladys Limon’s requested rate of $625 an hour represents an annual
23   increase of less than two percent over the rate approved for Lee.
24            27.   I also reviewed the class-action fee award in Charlebois v. Angels
25   Baseball, Inc., 2012 U.S. Dist. LEXIS 91069, cv-10-0853 DOC (C.D. Cal. May,
26   2012).     The lead firm in the case was Schonbrun, DeSimone, Seplow, Harris &
27   Hoffman. I am very familiar with all of the attorneys at the firm, worked with Paul
28   Hoffman when he was the legal director of the ACLU Foundation of Southern

        DECLARATION OF CAROL A. SOBEL IN SUPPORT OF MOTION FOR ATTORNEY FEES
                                                13


                                               228                             Sobel Decl.
                                                                                Page 1093
 Case
 Case2:85-cv-04544-DMG-AGR
      2:11-cv-01135-DMG-PJW Document
                            Document535-3
                                     386-5 Filed
                                           Filed04/19/19
                                                 10/13/16 Page
                                                          Page233
                                                               23 of
                                                                   of188
                                                                      259 Page
                                                                          PageID
                                                                               ID
                                   #:12805
                                   #:26228


1    California, and co-counsel cases with them regularly. As noted in the decision, I
2    provided a supporting declaration on market rates in the case. Id. at p.7. In
3
     Charlebois, the Court approved the following rates:
4
           Attorney           Graduation Year              Rate      Cite
5
           V. James DeSimone         1985                  $695      p.4
6
           Michael Seplow            1990                  $630      p.4
7
           David Sarnoff             2005                  $460      p.5
8
           Amanda Canning            2006                  $450      p.4
9

10
           Menaka Fernando           2010                  $325      p.5

11         28.   Ms. Richardson has the same amount of experience as Mr. DeSimone
12   had in 2012 in the Charlebois fee award. Her 2016 rate of $825 represents an
13   annual increase of 4.6 percent. Ms. Pánuco’s requested rate of $500 an hour is
14   slightly more than a two percent annual increase over the rate approved for David
15   Sarnoff, who had the amount of experience in 2012 as Ms. Pánuco has now. The
16
     $325 an hour approved for Menaka Fernando in 2012 is more than is being sought
17
     now for Dexter Rappleye, with the same amount of experience as Ms. Fernando
18
     had in 2012. Moreover, the rate approved for Ms. Fernando in 2012 is the same
19
     rate now sought for Brian Olney, who has an additional year of experience.
20
           29.   I also reviewed the class action award in G.F. v. Contra Costa County,
21

22   et al., 2015 U.S. Dist. LEXIS 159597, C-13-03367 MEJ (N.D. Cal. Nov. 25,
23   2015). The case was brought by Disability Rights Advocates (“DRA”), one of the
24   counsel in Exhibit 4, and two other firms. Although the case was brought in the
25   Northern District, in my experience, attorneys in Southern California and San
26   Francisco apply the same rates statewide in their litigation. The parity of rates in
27   these two legal markets was noted in Minor v. Christie, 2011 U.S. Dist. LEXIS
28


       DECLARATION OF CAROL A. SOBEL IN SUPPORT OF MOTION FOR ATTORNEY FEES
                                              14


                                             229                            Sobel Decl.
                                                                             Page 1094
 Case
 Case2:85-cv-04544-DMG-AGR
      2:11-cv-01135-DMG-PJW Document
                            Document535-3
                                     386-5 Filed
                                           Filed04/19/19
                                                 10/13/16 Page
                                                          Page234
                                                               24 of
                                                                   of188
                                                                      259 Page
                                                                          PageID
                                                                               ID
                                   #:12806
                                   #:26229


1    9219, *22 [C-08-0545] (N.D. Cal. 2011) (“While the relevant community is San
2
     Francisco, and not Los Angeles or New York where the lawyers [in Minor]
3
     predominantly practice, the parties agree that the Los Angeles, San Francisco, and
4
     New York communities have comparable community rates.”). The same is true for
5
     civil rights lawyers who practice statewide. See e.g., Exhibit 5 (Declaration of
6
     Paradis, LAUSD v. Garcia, 09-cv-9289 VBF (C.D. Cal.), Ninth Circuit Case No.
7

8    10-55879), attesting that rates in the Central District are “generally comparable” to
9    those in San Francisco and that “DRA does not make a distinction in its rates
10   between Southern and Northern California cases.” Ex. 5 ¶ 17, lines 7-10.
11         30.    In G.F., the Court approved class fees but did not set out individual
12   rates in the order. 2015 U.S. Dist. LEXIS 159597, *33-35. I have provided the
13   underlying declarations filed in support of the fee request. Attached at Exhibit 6 is
14
     a true and correct copy of the declaration of Mary-Lee Smith of DRA, setting out
15
     the 2014 rates for DRA attorneys as set forth below in paragraph 12:
16
                  Attorney            Graduation Year           Rate
17
                  Laurence Paradis          1985                $845
18

19
                  Shawna Parks              1999                $690

20                Mary-Lee Smith            2005                $580
21                Rebecca Williford         2009                $405
22                Kara Janssen              2010                $370
23                Ann Kelsey                2012                $325
24         31.    The rates sought by this motion are comparable to the rates approved
25   in Exhibit 5. In 2014, Shawna Parks had 12 years less experience than Anne
26
     Richardson has now. The $130 an hour differential in their rates represents barely
27
     $10 an hour annual differential. Ms. Parks’ approved rate of $690 an hour also
28


       DECLARATION OF CAROL A. SOBEL IN SUPPORT OF MOTION FOR ATTORNEY FEES
                                              15


                                              230                           Sobel Decl.
                                                                             Page 1095
 Case
 Case2:85-cv-04544-DMG-AGR
      2:11-cv-01135-DMG-PJW Document
                            Document535-3
                                     386-5 Filed
                                           Filed04/19/19
                                                 10/13/16 Page
                                                          Page235
                                                               25 of
                                                                   of188
                                                                      259 Page
                                                                          PageID
                                                                               ID
                                   #:12807
                                   #:26230


1    supports the reasonableness of the rate sought by Olu Orange, who has three years
2
     of experience more than Ms. Parks had in 2014. The 10 percent difference in their
3
     rates is just slightly more than a three percent annual increase. The rates for the
4
     less experienced attorneys are also comparable in this motion and in Exhibit 6. For
5
     example, Kara Janssen a 2010 law graduate, was approved at $370 an hour in
6
     2014. Acrivi Coromelas and Caitlin McLeon, both with four years of experience,
7

8    are requesting $375 an hour for 2016. Similarly, Ann Kelsey, with 2 years
9    experience in 2014, was approved at a rate $25 an hour higher than the rate now
10   sought for Dexter Rappleye, also with two years of experience. Ms. Kelsey’s 2014
11   rate of $325 an hour is the same rate now sought for Brian Olney, who has one
12   additional year of experience.
13         32.    I note that in Exhibit 6, Mr. Paradis’ rate increased just under five
14
     percent over two years from 2012 to 2014. In my opinion, this is a below market
15
     level of annual increases. To contrast, my own rate has increased $130 an hour, or
16
     16 percent, since 2012.
17
           33.    The rates sought and awarded in disability rights cases are consistent
18

19
     with the market rates for other types of similarly complex civil rights litigation.

20   For example, in 2014 in Rodriguez v. County of Los Angeles, cv-10-6342 CBM,
21   the Court awarded fees to the law firm of Kaye, McLane, Bednarski & Litt
22   (“KMBL”) in an excessive force case involving several inmates at the Los Angeles
23   County jail. A true and correct copy of the order in Rodriguez is attached at
24   Exhibit 7. The 2014 approved fees for KMBL, set forth at p.14, are as follows:
25         Attorney            Graduation Year          Rate
26
           Barry Litt                 1969              $975
27
           Ronald Kaye                1988              $775
28


        DECLARATION OF CAROL A. SOBEL IN SUPPORT OF MOTION FOR ATTORNEY FEES
                                             16


                                             231                           Sobel Decl.
                                                                            Page 1096
 Case
 Case2:85-cv-04544-DMG-AGR
      2:11-cv-01135-DMG-PJW Document
                            Document535-3
                                     386-5 Filed
                                           Filed04/19/19
                                                 10/13/16 Page
                                                          Page236
                                                               26 of
                                                                   of188
                                                                      259 Page
                                                                          PageID
                                                                               ID
                                   #:12808
                                   #:26231


1          David McLane                1986                $775
2
           Kevin LaHue                 2004                $600
3
           Caitlin Weisberg            2008                $500
4
           34.    The rates approved in Rodriguez support the reasonableness of the
5
     rates sought by this motion. For example, Ron Kaye, a 1988 law graduate, was
6
     awarded fees at $775 an hour in 2014. Anne Richardson, with one more year of
7

8    experience, requests $825, which represents an annual increase of just slightly over
9    three percent from Mr. Kaye’s 2014 rate. The rate for Reem Salahi, a 2008 law
10   graduate, is only five percent above the rate approved two years ago in Rodriguez
11   for Caitlin Weisberg, also a 2008 law graduate.
12         35.    Another example of comparable market rates is provided in Franco-
13   Gonzalez v. Holder, 10-cv-02211-DMG (C.D. Cal. 2015) (Doc. 838). Attached at
14
     Exhibit 8 is a true and correct copy of the declaration I submitted in support of the
15
     market rates for attorneys from the ACLU, several other public interest firms and
16
     pro bono counsel from Sullivan & Cromwell. Based on my review of the case
17
     docket on PACER, I understand that the parties settled the fees after the motion
18

19
     was filed and that this Court then approved the fees in the course of approving the

20   class-action settlement.
21         36.    Among those for whom fees were sought in Franco was a preeminent
22   disability rights litigator, James Preis of Mental Health Advocacy Services, at the
23   2014 rate of $850 an hour. Mr. Preis and I graduated law school the same year and
24   I have known him for approximately 36 years. Franco involved market rates fees
25   under the Rehabilitation Act and EAJA enhanced rates.            Ex. 8, pp. 3-5. The
26
     Rehabilitation Act rates for the primary public interest attorneys are as follows:
27
           Attorney             Graduation Year            Rate
28


        DECLARATION OF CAROL A. SOBEL IN SUPPORT OF MOTION FOR ATTORNEY FEES
                                                17


                                               232                             Sobel Decl.
                                                                                Page 1097
 Case
 Case2:85-cv-04544-DMG-AGR
      2:11-cv-01135-DMG-PJW Document
                            Document535-3
                                     386-5 Filed
                                           Filed04/19/19
                                                 10/13/16 Page
                                                          Page237
                                                               27 of
                                                                   of188
                                                                      259 Page
                                                                          PageID
                                                                               ID
                                   #:12809
                                   #:26232


1          James Preis           1978                    $875
2
           Judy Rabinovitz       1985                    $825
3
           Judy London           1990                    $775
4
           Matt Adams            1998                    $710
5
           A. Arulanantham       1999                    $690
6
           Victoria Lopez        2001                    $640
7

8          Sean Riordan          2007                    $535
9          Marisol Orihuela     2008                     $510
10         Victor Leung          2009                    $490
11         Thea Bernas           2011                    $450
12         Sofia Corona          2014                    $340
13         37.    The rates for pro bono counsel Sullivan & Cromwell were
14
     substantially higher. Michael Steinberg, the partner assigned to the case and a
15
     1986 law graduate, applied his 2015 customary billing rate of $1040 an hour. Ex.
16
     8, p.3. Other Sullivan & Cromwell rates are set forth below:
17
           Attorney            Graduation Year           Rate
18

19
           Shawn Lichaa              2007                $865

20         Asel Aliyasova            2008                $850
21         Alexa Lawson-Remer        2009                $800
22         Michael Murtagh           2010                $750
23         38.    The reasonableness of the rate requested by Olu Orange is supported
24   by the 2012 rate of $700 an hour to Matthew McNicholas in Avila, a single
25   plaintiff employment discrimination case. See Exhibit 3. It is also supported by
26
     the 2015 rate of $710 an hour to Matt Adams in Franco-Gonzalez. I provided a
27
     supporting fee declaration in Franco-Gonzalez.        See Exhibit 8.    Although I
28


       DECLARATION OF CAROL A. SOBEL IN SUPPORT OF MOTION FOR ATTORNEY FEES
                                              18


                                             233                            Sobel Decl.
                                                                             Page 1098
 Case
 Case2:85-cv-04544-DMG-AGR
      2:11-cv-01135-DMG-PJW Document
                            Document535-3
                                     386-5 Filed
                                           Filed04/19/19
                                                 10/13/16 Page
                                                          Page238
                                                               28 of
                                                                   of188
                                                                      259 Page
                                                                          PageID
                                                                               ID
                                   #:12810
                                   #:26233


1    understand from reviewing the Court’s docket that the parties reached a settlement
2
     of the attorney fees after the motion was filed, the court, nonetheless, reviewed the
3
     propriety of the fees in approving the final settlement of the class action. The
4
     requested rate for Mr. Orange is also supported by the 2016 award of $790 an hour
5
     to Rob Hennig, a 1994 law graduate, in an employment discrimination case in Los
6
     Angeles Superior Court. A true and correct copy of the fee award to Mr. Hennig,
7

8    affirming his rate, is attached at Exhibit 9.
9           39.    The requested rates are also well more than 25 percent below the rates
10   applied in civil rights cases by comparably experienced attorneys at commercial
11   firms serving as pro bono counsel. To illustrate this point, in Los Angeles Unified
12   School District v. Garcia, 41 F.3d 922 (9th Cir. 2014), DRLC’s co-counsel at
13   Milbank, Tweed, Hadley & McCoy, LLP, Hannah Cannom, also filed a declaration
14
     in support of t fee motion. A copy of the Cannom declaration, with the ECF filing
15
     header, is attached at Exhibit 10. Attorney Cannom, a 2006 graduate, averred that
16
     her rate for 2014 was $800 an hour. Ex. 10, ¶¶ 2, 6. She also averred that the 2014
17
     rates for the other Milbank Tweed attorneys in the case were $1,135 an hour for
18

19
     Daniel Perry, a partner then with 15 years of experience (¶7); $900 an hour for

20   Delilah Vinzon, of counsel then with 11 years of experience (¶8); and $760 an hour
21   for a 2008 graduate (¶10). In Franco-Gonzalez, Michael Steinberg, the Sullivan &
22   Cromwell partner on the case and a 1986 law graduate, applied his 2015 customary
23   billing rate of $1040 an hour. Ex. 8, p.3.
24          40.    In Jones v. Upland Housing Authority, EDCV 12-2074 VAP (C.D.
25   Cal. Feb. 24, 2014), Sidley Austin served as co-counsel with public interest
26
     attorneys at the Western Center on Law and Poverty. Amy Lally, a partner at the
27
     firm who worked on the case, submitted a declaration in support of the plaintiffs’
28


        DECLARATION OF CAROL A. SOBEL IN SUPPORT OF MOTION FOR ATTORNEY FEES
                                                  19


                                                  234                       Sobel Decl.
                                                                             Page 1099
 Case
 Case2:85-cv-04544-DMG-AGR
      2:11-cv-01135-DMG-PJW Document
                            Document535-3
                                     386-5 Filed
                                           Filed04/19/19
                                                 10/13/16 Page
                                                          Page239
                                                               29 of
                                                                   of188
                                                                      259 Page
                                                                          PageID
                                                                               ID
                                   #:12811
                                   #:26234


1    motion for attorney fees.    A true and correct copy of the Lally declaration is
2
     attached at Exhibit 11. Ms. Lally attested that she is a 1998 law graduate and that
3
     her customary billing rate was $700 an hour for 2012 and $825 for 2014. Ex. 11,
4
     ¶7. This is an increase of almost 20 percent in two years. With only 16 years of
5
     experience, slightly more than a third of the time Mr. Stormer has been practicing,
6
     Ms. Lally’s 2014 rate of $825 an hour was only 30 percent below Mr. Stormer’s
7

8    requested rate. No doubt, Sidley’s rates have increased significantly in the past
9    two years. In fact, since Sidley’s rate for Ms. Lally increased 20 percent in two
10   years, I would expect her current rate is higher than Mr. Stormer’s.
11         41.     As my résumé demonstrates, I have taught at Loyola Law School
12   since 2007. I also supervised staff attorneys at the ACLU and the ACLU law clerk
13   program when I was a Senior Staff Counsel. Approximately 30-40 law students
14
     were externs each summer. Many of these students now do public interest work,
15
     whether as staff or pro bono counsel. In addition, I have supervised large-scale pro
16
     bono programs involving young lawyers and law students. For example, in the
17
     1980s, I worked with public interest lawyers in Atlanta and coordinated
18

19
     representation for more than 600 Mariel Cubans who were transferred to the

20   federal prisons at Lompoc and Terminal Island for due process hearings after the
21   Atlanta Federal Penitentiary and another facility were destroyed. A decade ago, I
22   also coordinated attorneys at private firms and public interest groups in
23   representing approximately 5,000 students across Southern California who were
24   criminally charged with truancy and other offenses when they walked out of school
25   to protest then-pending federal immigration legislation.      More recently, I have
26
     coordinated    pro bono representation for individuals arrested           in large
27
     demonstrations in the City. Over 35 years, I have co-counseled cases with dozens
28


        DECLARATION OF CAROL A. SOBEL IN SUPPORT OF MOTION FOR ATTORNEY FEES
                                               20


                                               235                          Sobel Decl.
                                                                             Page 1100
 Case
 Case2:85-cv-04544-DMG-AGR
      2:11-cv-01135-DMG-PJW Document
                            Document535-3
                                     386-5 Filed
                                           Filed04/19/19
                                                 10/13/16 Page
                                                          Page240
                                                               30 of
                                                                   of188
                                                                      259 Page
                                                                          PageID
                                                                               ID
                                   #:12812
                                   #:26235


1    of attorneys at the ACLU, other public interest law groups and private law firms.
2
     Currently, I help coordinate volunteer law students and attorneys at two monthly
3
     clinics that provide pro bono representation for homeless individuals issued so-
4
     called “quality of life” citations on Skid Row and in Venice.          All of this has
5
     provided me with extensive and unparalleled experience with which to evaluate the
6
     skill and experience of attorneys in the Los Angeles legal market. Moreover, many
7

8    members of the current civil rights bar in Los Angeles participated in the
9    externships and activities described above.
10         42.    In my experience over the last nearly 40 years, there are very few
11   attorneys in Los Angeles who would be willing and capable of taking on a case
12   such as this. Other than the well-funded public interest legal organizations, there
13   are very few private civil rights lawyers who handle cases of this magnitude.
14
     Based on my own experience with the MS-13 gang injunction and what I learned
15
     through preparing supporting fee declarations at each stage of the litigation about
16
     the amount of time that the ACLU spent prosecuting the Orange County gang
17
     injunction at issue in Vasquez, I am aware of what is required to achieve the result
18

19
     that Plaintiffs’ counsel did in this instance. In light of that, I would not have taken

20   on this case in view of my own caseload over the past several years.
21         43.    I understand that Plaintiffs are requesting a multiplier on their fees
22   under California fee-shifting law. A state-law multiplier is available to plaintiffs
23   who succeed on both federal and state claims. Chaudhry v. City of Los Angeles,
24   2014 U.S. App. LEXIS 9208, *39-40 (9th Cir. 2014). In this instance, plaintiffs’
25
     counsel achieved exceptional results in a highly undesirable case. See Vizcaino v.
26
     Microsoft Corp., 290 F.3d 1043, 1048 (9th Cir. 2002).
27

28


        DECLARATION OF CAROL A. SOBEL IN SUPPORT OF MOTION FOR ATTORNEY FEES
                                               21


                                               236                            Sobel Decl.
                                                                               Page 1101
Case
Case2:85-cv-04544-DMG-AGR
     2:11-cv-01135-DMG-PJW Document
                           Document535-3
                                    386-5 Filed
                                          Filed04/19/19
                                                10/13/16 Page
                                                         Page241
                                                              31 of
                                                                  of188
                                                                     259 Page
                                                                         PageID
                                                                              ID
                                  #:12813
                                  #:26236




                                      237                        Sobel Decl.
                                                                  Page 1102
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 242 of 259 Page ID
                                  #:26237




                      Sobel Exhibit 7
                                      238
CaseCase:
     2:85-cv-04544-DMG-AGR  Document
          10-55879 02/25/2014    ID: 535-3 FiledDktEntry:
                                     8992809     04/19/19 78-3
                                                           Page Page:
                                                                243 of 42
                                                                       259of 114
                                                                             Page ID
                                   #:26238
  $1,000 Per Hour Isn’t Rare Anymore; Nominal billing levels rise, but discounts ease
                                      blow.
                                                       The National Law Journal
                                                       January 13, 2014 Monday
  Copyright 2014 ALM Media Properties, LLC All Rights Reserved Further duplication without permission is prohibited




  Section: NLJ’S BILLING SURVEY; Pg. 1; Vol. 36; No. 20
  Length: 1860 words
  Byline: KAREN SLOAN
   Body

  As recently as five years ago, law partners charging $1,000 an hour were outliers. Today, four-figure hourly rates
  for indemand partners at the most prestigious firms don’t raise eyebrows-and a few top earners are closing in on $2,000
  an hour.
  These rate increases come despite hand-wringing over price pressures from clients amid a tough economy. But
  everrising standard billing rates also obscure the growing practice of discounts, falling collection rates, and slow
  march toward alternative fee arrangements.

  Nearly 20 percent of the firms included in The National Law Journal’s annual survey of large law firm billing rates
  this year had at least one partner charging more than $1,000 an hour. Gibson, Dunn & Crutcher partner Theodore
  Olson had the highest rate recorded in our survey, billing $1,800 per hour while representing mobile satellite service
  provider LightSquared Inc. in Chapter 11 proceedings.
  Of course, few law firm partners claim Olson’s star power. His rate in that case is nearly the twice the $980 per
  hour average charged by Gibson Dunn partners and three times the average $604 hourly rate among partners at NLJ
  350 firms. Gibson Dunn chairman and managing partner Ken Doran said Olson’s rate is ″substantially″ above that
  of other partners at the firm, and that the firm’s standard rates are in line with its peers.
  ″While the majority of Ted Olson’s work is done under alternative billing arrangements, his hourly rate reflects his
  stature in the legal community, the high demand for his services and the unique value that he offers to clients given his
  extraordinary experience as a former solicitor general of the United States who has argued more than 60 cases
  before the U.S. Supreme Court and has counseled several presidents,″ Doran said.
  In reviewing billing data this year, we took a new approach, asking each firm on the NLJ 350-our survey of the
  nation’s 350 largest firms by attorney headcount-to provide their highest, lowest and average billing rates for associates
  and partners. We supplemented those data through public records. All together, this year’s survey includes information
  for 159 of the country’s largest law firms and reflects billing rates as of October.
  The figures show that, even in a down economy, hiring a large law firm remains a pricey prospect. The median
  among the highest partner billing rates reported at each firm is $775 an hour, while the median low partner rate is
  $405. For associates, the median high stands at $510 and the low at $235. The average associate rate is $370.
  Multiple industry studies show that law firm billing rates continued to climb during 2013 despite efforts by corporate
  counsel to rein them in. TyMetrix’s 2013 Real Rate Report Snapshot found that the average law firm billing rate
  increased by 4.8 percent compared with 2012. Similarly, the Center for the Study of the Legal Profession at the
  Georgetown University Law Center and Thomson Reuters Peer Monitor found that law firms increased their rates by
  an average 3.5 percent during 2013.
  Of course, rates charged by firms on paper don’t necessarily reflect what clients actually pay. Billing realization
  rates-which reflect the percentage of work billed at firms’ standard rates- have fallen from 89 percent in 2010 to nearly
  87 percent in 2013 on average, according to the Georgetown study. When accounting for billed hours actually
  collected by firms, the realization rate falls to 83.5 percent.
  ″What this means, of course, is that- on average-law firms are collecting only 83.5 cents for every $1.00 of standard
  time they record,″ the Georgetown report reads. ″To understand the full impact, one need only consider that at the
  end of 2007, the collected realization rate was at the 92 percent level.″
  In other words, law firms set rates with the understanding that they aren’t likely to collect the full amount, said
  Mark Medice, who oversees the Peer Monitor Index. That index gauges the strength of the legal market according
  to economic indicators including demand for legal services, productivity, rates and expenses. ″Firms start out with the

                                                                Lisa Damm
                                                                    239
CaseCase:
     2:85-cv-04544-DMG-AGR  Document
          10-55879 02/25/2014    ID: 535-3 FiledDktEntry:
                                     8992809     04/19/19 78-3
                                                           Page Page:
                                                                244 of 43
                                                                       259of 114
                                                                              Page ID
                                   #:26239                                Page 2 of 5
               $1,000 Per Hour Isn’t Rare Anymore; Nominal billing levels rise, but discounts ease blow.

  idea of, ’I want to achieve a certain rate, but it’s likely that my client will ask for discounts whether or not I
  increase my rate,’″ Medice said.
  Indeed, firms bill nearly all hourly work at discounts ranging from 5 percent to 20 percent off standard rates, said
  Peter Zeughauser, a consultant with the Zeughauser Group. Discounts can run as high as 50 percent for matters billed
  under a hybrid system, wherein a law firm can earn a premium for keeping costs under a set level or for obtaining
  a certain outcome, he added. ″Most firms have gone to a two-tier system, with what is essentially an aspirational rate
  that they occasionally get and a lower rate that they actually budget for,″ he said.
  Most of the discounting happens at the front end, when firms and clients negotiate rates, Medice said. But additional
  discounting happens at the billing and collections stages. Handling alternative fee arrangements and discounts has
  become so complex that more than half of the law firms on the Am Law 100-NLJ affiliate The American Lawyer’s
  ranking of firms by gross revenue-have created new positions for pricing directors, Zeughauser said.
  THE ROLE OF GEOGRAPHY
  Unsurprisingly, rates vary by location. Firms with their largest office in New York had the highest average partner
  and associate billing rates, at $882 and $520, respectively. Similarly, TyMetrix has reported that more than 25 percent
  of partners at large New York firms charge $1,000 per hour or more for contracts and commercial work.
  Washington was the next priciest city on our survey, with partners charging an average $748 and associates $429.
  Partners charge an average $691 in Chicago and associates $427. In Los Angeles, partners charge an average $665 while
  the average associate rate is $401.
  Pricing also depends heavily on practice area, Zeughauser and Medice said. Bet-the-company patent litigation and
  white-collar litigation largely remain at premium prices, while practices including labor and employment have come
  under huge pressure to reduce prices.
  ″If there was a way for law firms to hold rates, they would do it. They recognize how sensitive clients are to price
  increases,″ Zeughauser said. But declining profit margins-due in part to higher technology costs and the expensive
  lateral hiring market-mean that firms simply lack the option to keep rates flat, he said.
  BILLING SURVEY METHODOLOGY
  The National Law Journal’s survey of billing rates of the largest U.S. law firms provides the high, low and average
  rates for partners and associates.
  The NLJ asked respondents to its annual survey of the nation’s largest law firms (the NLJ 350) to provide a range
  of hourly billing rates for partners and associates as of October 2013.
  For firms that did not supply data to us, in many cases we were able to supplement billing-rate data derived from
  public records.
  In total, we have rates for 159 of the nation’s 350 largest firms.
  Rates data include averages, highs and low rates for partners and associates. Information also includes the average
  full-time equivalent (FTE) attorneys at the firm and the city of the firm’s principal or largest office.
  We used these data to calculate averages for the nation as a whole and for selected cities.
  Billing Rates at the Country’s Priciest Law Firms
  Here are the 50 firms that charge the highest average hourly rates for partners.
                                    Billing Rates at the Country’s Priciest Law Firms
          FIRM NAME             LARGESTAVERAGE                      PARTNERASSOCIATE
                                U.S.    FULL-TIME                   HOURLY HOURLY
                                OFFICE* EQUIVALENT                  RATES RATES
                                        ATTORNEYS*
                                                                    AVERAGEHIGH             LOW AVERAGEHIGH LOW
          *
            Full-time equivalent attorney numbers and the largest   U.S. office are from the NLJ 350 published in April
          2013. For complete numbers, please see NLJ.com.
          **
             Firm did not exist in this form for the entire year.
          Debevoise &            New         615                    $1,055    $1,075     $955 $490      $760     $120
          Plimpton               York
          Paul, Weiss, Rifkind, New          803                    $1,040    $1,120     $760 $600      $760     $250
          Wharton & Garrison York
          Skadden, Arps,         New         1,735                  $1,035    $1,150     $845 $620      $845     $340
          Slate, Meagher &       York
          Flom
          Fried, Frank, Harris, New          476                    $1,000    $1,100     $930 $595      $760     $375
          Shriver & Jacobson York


                                                           Lisa Damm
                                                               240
CaseCase:
     2:85-cv-04544-DMG-AGR  Document
          10-55879 02/25/2014    ID: 535-3 FiledDktEntry:
                                     8992809     04/19/19 78-3
                                                           Page Page:
                                                                245 of 44
                                                                       259of 114
                                                                              Page ID
                                   #:26240                                Page 3 of 5
            $1,000 Per Hour Isn’t Rare Anymore; Nominal billing levels rise, but discounts ease blow.

       FIRM NAME           LARGESTAVERAGE                PARTNERASSOCIATE
                           U.S.    FULL-TIME             HOURLY HOURLY
                           OFFICE* EQUIVALENT            RATES RATES
                                   ATTORNEYS*
                                                         AVERAGEHIGH         LOW AVERAGEHIGH            LOW
       Latham & Watkins     New       2,033              $990   $1,110       $895 $605  $725            $465
                            York
       Gibson, Dunn &       New       1,086              $980      $1,800    $765 $590       $930       $175
       Crutcher             York
       Davis Polk &         New       787                $975      $985      $850 $615       $975       $130
       Wardwell             York
       Willkie Farr &       New       540                $950      $1,090    $790 $580       $790       $350
       Gallagher            York
       Cadwalader,          New       435                $930      $1,050    $800 $605       $750       $395
       Wickersham & Taft York
       Weil, Gotshal &      New       1,201              $930      $1,075    $625 $600       $790       $300
       Manges               York
       Quinn Emanuel        New       697                $915      $1,075    $810 $410       $675       $320
       Urquhart & Sullivan York
       Wilmer Cutler        Washington961                $905      $1,250    $735 $290       $695       $75
       Pickering Hale and
       Dorr
       Dechert              New       803                $900      $1,095    $670 $530       $735       $395
                            York
       Andrews Kurth        Houston 348                  $890      $1,090    $745 $528       $785       $265
       Hughes Hubbard & New           344                $890      $995      $725 $555       $675       $365
       Reed                 York
       Irell & Manella      Los       164                $890      $975      $800 $535       $750       $395
                            Angeles
       Proskauer Rose       New       746                $880      $950      $725 $465       $675       $295
                            York
       White & Case         New       1,900              $875      $1,050    $700 $525       $1,050     $220
                            York
       Morrison & Foerster San        1,010              $865      $1,195    $595 $525       $725       $230
                            Francisco
       Pillsbury Winthrop   Washington609                $865      $1,070    $615 $520       $860       $375
       Shaw Pittman
       Kaye Scholer         New       414                $860      $1,080    $715 $510       $680       $320
                            York
       Kramer Levin         New       320                $845      $1,025    $740 $590       $750       $400
       Naftalis & Frankel   York
       Hogan Lovells        Washington2,280              $835      $1,000    $705 -          -          -
       Kasowitz, Benson,    New       365                $835      $1,195    $600 $340       $625       $200
       Torres & Friedman    York
       Kirkland & Ellis     Chicago 1,517                $825      $995      $590   $540     $715       $235
       Cooley               Palo Alto 632                $820      $990      $660   $525     $630       $160
       Arnold & Porter      Washington748                $815      $950      $670   $500     $610       $345
       Paul Hastings        New       899                $815      $900      $750   $540     $755       $335
                            York
       Curtis,              New       322                $800      $860      $730 $480       $785       $345
       Mallet-Prevost, Colt York
       & Mosle
       Winston & Strawn     Chicago 842                  $800      $995      $650 $520       $590       $425
       Bingham McCutchen Boston       900                $795      $1,080    $220 $450       $605       $185
       Akin Gump Strauss Washington806                   $785      $1,220    $615 $525       $660       $365
       Hauer & Feld
       Covington &          Washington738                $780      $890      $605 $415       $565       $320
       Burling



                                                  Lisa Damm
                                                      241
CaseCase:
     2:85-cv-04544-DMG-AGR  Document
          10-55879 02/25/2014    ID: 535-3 FiledDktEntry:
                                     8992809     04/19/19 78-3
                                                           Page Page:
                                                                246 of 45
                                                                       259of 114
                                                                              Page ID
                                   #:26241                                Page 4 of 5
              $1,000 Per Hour Isn’t Rare Anymore; Nominal billing levels rise, but discounts ease blow.

         FIRM NAME              LARGESTAVERAGE                   PARTNERASSOCIATE
                                U.S.    FULL-TIME                HOURLY HOURLY
                                OFFICE* EQUIVALENT               RATES RATES
                                        ATTORNEYS*
                                                                 AVERAGEHIGH             LOW AVERAGEHIGH        LOW
         King & Spalding        Atlanta   838                    $775   $995             $545 $460  $735        $125
         Norton Rose            N/A**     N/A**                  $775   $900             $525 $400  $515        $300
         Fulbright
         DLA Piper              New       4,036                  $765        $1,025      $450 $510       $750   $250
                                York
         Bracewell &            Houston   432                    $760        $1,125      $575 $440       $700   $275
         Giuliani
         Baker & McKenzie  Chicago 4,004                         $755        $1,130      $260    $395    $925   $100
         Dickstein Shapiro Washington308                         $750        $1,250      $590    $475    $585   $310
         Jenner & Block    Chicago 432                           $745        $925        $565    $465    $550   $380
         Jones Day         New        2,363                      $745        $975        $445    $435    $775   $205
                           York
         Manatt, Phelps &  Los        325                        $740        $795        $640 -          -      -
         Phillips          Angeles
         Seward & Kissel   New        152                        $735        $850        $625 $400       $600   $290
                           York
         O’Melveny & Myers Los        738                        $715        $950        $615 -          -      -
                           Angeles
         McDermott Will &  Chicago 1,024                         $710        $835        $525 -          -      -
         Emery
         Reed Smith        Pittsburgh 1,468                      $710        $945        $545 $420       $530   $295
         Dentons           N/A**      N/A**                      $700        $1,050      $345 $425       $685   $210
         Jeffer Mangels    Los        126                        $690        $875        $560 -          -      -
         Butler & Mitchell Angeles
         Sheppard, Mullin, Los        521                        $685        $875        $490 $415       $535   $275
         Richter & Hampton Angeles
         Alston & Bird     Atlanta    805                        $675        $875        $495 $425       $575   $280
                                                  THE FOUR-FIGURE CLUB
                                     These 10 firms posted the highest partner billing rates.
                                                 THE FOUR-FIGURE CLUB
                             Gibson, Dunn & Crutcher                                            $1,800
                             Dickstein Shapiro                                                  $1,250
                             Wilmer Cutler Pickering Hale and Dorr                              $1,250
                             Akin Gump Strauss Hauer & Feld                                     $1,220
                             Kasowitz, Benson, Torres & Friedman                                $1,195
                             Morrison & Foerster                                                $1,195
                             Skadden, Arps, Slate, Meagher & Flom                               $1,150
                             Baker & McKenzie                                                   $1,130
                             Bracewell & Giuliani                                               $1,125
                             Paul, Weiss, Rifkind, Wharton & Garrison                           $1,120

  Contact Karen Sloan at ksloan@alm.com
  Classification
  Language: ENGLISH
  Publication-Type: Newspaper
  Subject: POLLS & SURVEYS (90%); LEGAL SERVICES (90%); MAJOR US LAW FIRMS (90%); LAW FIRM
  BILLABLE RATES (90%); LAWYERS (89%); LAW PRACTICE (89%); LAW FIRM BILLABLE HOURS
  (78%); ECONOMIC CONDITIONS (76%); CORPORATE COUNSEL (73%); US CHAPTER 11 BANKRUPTCY
  (73%); LAW COURTS & TRIBUNALS (68%); SATELLITE TECHNOLOGY (67%); SUPREME COURTS (63%)
  Company: GIBSON DUNN & CRUTCHER LLP (93%); LIGHTSQUARED INC (83%)


                                                          Lisa Damm
                                                              242
Case 2:85-cv-04544-DMG-AGR Document 535-3 Filed 04/19/19 Page 247 of 259 Page ID
                                  #:26242




                      Sobel Exhibit 8
                                      243
Case
 Case2:85-cv-04544-DMG-AGR
       2:10-cv-09497-MWF-MANDocument
                             Document535-3
                                       257-3Filed
                                              Filed
                                                  04/19/19
                                                    07/16/13Page
                                                             Page248
                                                                   2 of
                                                                     of 13
                                                                        259 Page
                                                                             PageIDID
                                   #:26243
                                     #:4863




                                        244
Case
 Case2:85-cv-04544-DMG-AGR
       2:10-cv-09497-MWF-MANDocument
                             Document535-3
                                       257-3Filed
                                              Filed
                                                  04/19/19
                                                    07/16/13Page
                                                             Page249
                                                                   3 of
                                                                     of 13
                                                                        259 Page
                                                                             PageIDID
                                   #:26244
                                     #:4864




                                        245
Case
 Case2:85-cv-04544-DMG-AGR
       2:10-cv-09497-MWF-MANDocument
                             Document535-3
                                       257-3Filed
                                              Filed
                                                  04/19/19
                                                    07/16/13Page
                                                             Page250
                                                                   4 of
                                                                     of 13
                                                                        259 Page
                                                                             PageIDID
                                   #:26245
                                     #:4865




                                        246
Case
 Case2:85-cv-04544-DMG-AGR
       2:10-cv-09497-MWF-MANDocument
                             Document535-3
                                       257-3Filed
                                              Filed
                                                  04/19/19
                                                    07/16/13Page
                                                             Page251
                                                                   5 of
                                                                     of 13
                                                                        259 Page
                                                                             PageIDID
                                   #:26246
                                     #:4866




                                        247
Case
 Case2:85-cv-04544-DMG-AGR
       2:10-cv-09497-MWF-MANDocument
                             Document535-3
                                       257-3Filed
                                              Filed
                                                  04/19/19
                                                    07/16/13Page
                                                             Page252
                                                                   6 of
                                                                     of 13
                                                                        259 Page
                                                                             PageIDID
                                   #:26247
                                     #:4867




                                        248
Case
 Case2:85-cv-04544-DMG-AGR
       2:10-cv-09497-MWF-MANDocument
                             Document535-3
                                       257-3Filed
                                              Filed
                                                  04/19/19
                                                    07/16/13Page
                                                             Page253
                                                                   7 of
                                                                     of 13
                                                                        259 Page
                                                                             PageIDID
                                   #:26248
                                     #:4868




                                        249
Case
 Case2:85-cv-04544-DMG-AGR
       2:10-cv-09497-MWF-MANDocument
                             Document535-3
                                       257-3Filed
                                              Filed
                                                  04/19/19
                                                    07/16/13Page
                                                             Page254
                                                                   8 of
                                                                     of 13
                                                                        259 Page
                                                                             PageIDID
                                   #:26249
                                     #:4869




                                        250
Case
 Case2:85-cv-04544-DMG-AGR
       2:10-cv-09497-MWF-MANDocument
                             Document535-3
                                       257-3Filed
                                              Filed
                                                  04/19/19
                                                    07/16/13Page
                                                             Page255
                                                                   9 of
                                                                     of 13
                                                                        259 Page
                                                                             PageIDID
                                   #:26250
                                     #:4870




                                        251
Case
 Case2:85-cv-04544-DMG-AGR
      2:10-cv-09497-MWF-MAN Document
                             Document535-3
                                       257-3 Filed
                                              Filed04/19/19
                                                    07/16/13 Page
                                                              Page256
                                                                   10 of 259
                                                                         13 Page
                                                                             PageIDID
                                   #:26251
                                     #:4871




                                        252
Case
 Case2:85-cv-04544-DMG-AGR
      2:10-cv-09497-MWF-MAN Document
                             Document535-3
                                       257-3 Filed
                                              Filed04/19/19
                                                    07/16/13 Page
                                                              Page257
                                                                   11 of 259
                                                                         13 Page
                                                                             PageIDID
                                   #:26252
                                     #:4872




                                        253
Case
 Case2:85-cv-04544-DMG-AGR
      2:10-cv-09497-MWF-MAN Document
                             Document535-3
                                       257-3 Filed
                                              Filed04/19/19
                                                    07/16/13 Page
                                                              Page258
                                                                   12 of 259
                                                                         13 Page
                                                                             PageIDID
                                   #:26253
                                     #:4873




                                        254
Case
 Case2:85-cv-04544-DMG-AGR
      2:10-cv-09497-MWF-MAN Document
                             Document535-3
                                       257-3 Filed
                                              Filed04/19/19
                                                    07/16/13 Page
                                                              Page259
                                                                   13 of 259
                                                                         13 Page
                                                                             PageIDID
                                   #:26254
                                     #:4874




                                        255
